Exhibit 10.1

RESTATEMENT AGREEMENT, dated as of July 17, 2015 (this “Agreement”), to the
Credit Agreement dated as of January 30, 2012, among SUMMIT MATERIALS, LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors party
thereto, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”), Collateral Agent,
L/C Issuer and Swing Line Lender and the other parties thereto (as amended by
Amendment No. 1 dated as of February 5, 2013, as further amended by Amendment
No. 2 dated as of January 16, 2014, as further amended by Amendment No. 3 dated
as of March 11, 2015 (the “Existing Credit Agreement”; and as further amended
and restated pursuant to this Agreement, the “Amended and Restated Credit
Agreement”) (capitalized terms not otherwise defined in this Agreement have the
same meanings as specified in the Amended and Restated Credit Agreement).

WHEREAS, the Borrower has requested to establish a new term loan facility, which
facility shall consist of term loans (the “Restatement Effective Date Term
Loans”) in an aggregate principal amount equal to $650,000,000 and which
Restatement Effective Date Term Loans shall be on the terms set forth in the
Amended and Restated Credit Agreement;

WHEREAS, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Citigroup Global Markets Inc., Barclays
Bank PLC and RBC Capital Markets1 (collectively, the “Arrangers”) will act as
joint lead arrangers and bookrunners hereunder and under the Amended and
Restated Credit Agreement and in connection with the Restatement Effective Date
Term Loans;

WHEREAS, on the Restatement Effective Date (as defined below), a portion of the
proceeds of the Restatement Effective Date Term Loans will be used to repay all
outstanding Existing Term Loans of the Borrower under the Existing Credit
Agreement immediately prior to the Restatement Effective Date (the
“Refinancing”);

WHEREAS, upon the effectiveness of this Agreement, each Term Lender that shall
have executed and delivered a signature page to the Consent to this Agreement (a
“Consent”) under the “Cashless Settlement Option” (each, a “Converting Term
Lender”) shall be deemed to have converted all (or such lesser amount allocated
to such Term Lender by the Arrangers) of its Existing Term Loans (which Existing
Term Loans shall thereafter no longer be deemed to be outstanding) into
Restatement Effective Date Term Loans under the Amended and Restated Credit
Agreement in the same aggregate principal amount as such Term Lender’s Existing
Term Loans (or such lesser amount allocated to such Lender by the Arrangers),
and such Term Lender shall thereafter be a Term Lender under the Amended and
Restated Credit Agreement;

WHEREAS, upon the effectiveness of this Agreement, (i) each Term Lender that
shall have executed and delivered a Consent under the “Post-Closing Settlement
Option” and each Term Lender that shall not have executed a Consent hereto
(collectively, the “Non-Converting Term Lenders”) shall be repaid in full, and
the Borrower shall pay to each Term Lender all accrued and unpaid interest on
the Existing Term Loans to, but not including, the Restatement Effective Date
and (ii) each Term Lender with an Additional Restatement Effective Date Term
Commitment (an “Additional Initial Term Lender” and, together with the
Converting Term Lenders, the “Restatement Term Lenders”) shall make a
Restatement Effective Date Term Loan to the Borrower in principal amount equal
to its Additional Restatement Effective Date Term Commitment;

 

1  RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

WHEREAS, the Administrative Agent, the Loan Parties, the Restatement Term
Lenders and each Revolving Credit Lender are willing to so agree, subject to the
conditions set forth herein;

WHEREAS, subject to the terms and conditions set forth herein, on the
Restatement Effective Date, each Converting Term Lender has agreed to convert
all (or such lesser amount allocated to such Lender by the Arrangers) of its
Existing Term Loans (which Existing Term Loans shall thereafter no longer be
deemed to be outstanding) into Restatement Effective Date Term Loans under the
Amended and Restated Credit Agreement; and

WHEREAS, subject to the terms and conditions set forth herein, on the
Restatement Effective Date, each Restatement Term Lender and each Revolving
Credit Lender has (i) consented to this Agreement and agreed to the amendments
set forth herein and in the Amended and Restated Credit Agreement, which shall
become effective upon satisfaction of the conditions to effectiveness set forth
below and (ii) consented and approved each Loan Document and each other document
required to be delivered or approved pursuant to this Agreement and the Amended
and Restated Credit Agreement;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Restatement Effective Date Term Loans.

(a) The Borrower confirms and agrees that (i) it has requested Restatement
Effective Date Term Loans in an aggregate principal amount equal to $650,000,000
from Restatement Term Lenders and which Restatement Effective Date Term Loans
shall be on the terms set forth in the Amended and Restated Credit Agreement,
(ii) two Business Days prior to the Restatement Effective Date, the Borrower
will deliver to the Administrative Agent a Committed Loan Notice with respect to
the Borrowing of Restatement Effective Date Term Loans and (iii) on the
Restatement Effective Date, the Borrower will borrow (and hereby requests
funding of) the full amount of Restatement Effective Date Term Loans from the
Restatement Term Lenders. Amounts paid or prepaid in respect of Restatement
Effective Date Term Loans may not be reborrowed.

(b) Each Restatement Term Lender hereby agrees, on the Restatement Effective
Date and on the terms and conditions set forth herein and in the Amended and
Restated Credit Agreement, to roll over or make, as applicable, its Restatement
Effective Date Term Loans in accordance with Section 2.01(a) of the Amended and
Restatement Credit Agreement. Such parties shall, effective on the Restatement
Effective Date, automatically become parties to the Amended and Restated Credit
Agreement as a Term Lender.

(c) The Converting Term Lenders agree that effective on and at all times after
the Restatement Effective Date, the Converting Term Lenders will be bound by all
obligations of a Term Lender under the Existing Credit Agreement (immediately
prior to the Restatement Effective Date) and the Amended and Restated Credit
Agreement (from and immediately after the Restatement Effective Date) in respect
of its Restatement Effective Date Term Loans and shall have all rights of a
Lender thereunder.

(d) On the Restatement Effective Date, the Borrower shall apply a portion of the
aggregate proceeds of the Restatement Effective Date Term Loans to prepay in
full all outstanding Non-Converting Term Loans of the Borrower immediately prior
to the Restatement Effective Date.

 

-2-



--------------------------------------------------------------------------------

(e) Each Lender party hereto waives any right to compensation for losses,
expenses or liabilities incurred by such Lender to which it may otherwise be
entitled pursuant to Section 3.05 of the Existing Credit Agreement in respect of
the transactions contemplated hereby.

(f) The transactions contemplated by this Section 1 shall collectively
constitute a voluntary prepayment of the Term Loans by the Borrower pursuant to
Section 2.05(a) of the Existing Credit Agreement, as applicable.

Section 2. Amendment and Restatement of Credit Agreement; Amendments to Security
Agreement. The parties hereto agree that immediately after the Restatement
Effective Date:

(a) The Existing Credit Agreement shall be amended such that on the Restatement
Effective Date, the terms set forth in the Amended and Restated Credit Agreement
attached hereto as Exhibit A shall replace the terms of the Existing Credit
Agreement in its entirety.

(b) The Security Agreement dated as of January 30, 2012 among the Borrower,
certain subsidiaries of the Borrower and Bank of America, N.A., as Collateral
Agent (as amended pursuant to this Section 2(b), the “Security Agreement”) shall
be amended to delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Security Agreement
attached as Exhibit B hereto.

(c) The Schedules to the Existing Credit Agreement shall be amended such that on
the Restatement Effective Date, the terms set forth in the Schedules to the
Amended and Restated Credit Agreement attached hereto as Exhibit C shall replace
the terms of the Schedules to the Existing Credit Agreement in their entirety.

(d) The Exhibits to the Existing Credit Agreement shall be amended such that on
the Restatement Effective Date, the terms set forth in the Exhibits to the
Amended and Restated Credit Agreement attached hereto as Exhibit D shall replace
the terms of the Exhibits to the Existing Credit Agreement in their entirety.

Section 3. Representations and Warranties, No Default. Each Credit Party
represents and warrants as follows as of the date hereof:

(a) In respect of each Loan Party, neither the execution, delivery or
performance of this Agreement nor compliance with the terms and provisions
hereof and the other transactions contemplated hereby will (i) contravene the
terms of any of such Person’s Organizational Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment to be made
under (x) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (y) any Contractual Obligation to which such Person is a party or affecting
such Person or the properties of such Person or any of its Subsidiaries, or
(iii) violate any applicable Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(a)(ii)(y), to the extent that such violation, conflict, breach, contravention
or payment could not reasonably be expected to have a Material Adverse Effect.

(b) Each Loan Party (i) has the corporate or other organizational power and
authority to execute, deliver and perform the terms and provisions of this
Agreement and (ii) has taken all

 

-3-



--------------------------------------------------------------------------------

necessary corporate or other organizational action to authorize the execution,
delivery and performance of this Agreement except, in the case of clause (b)(i)
(other than with respect to the Borrower), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. Each Loan
Party has duly executed and delivered this Agreement and this Agreement
constitutes the legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by Debtor Relief Laws and general principles of equity.

(c) Upon the effectiveness of this Agreement and immediately after giving effect
to this Agreement and the making of the Restatement Effective Date Term Loans as
contemplated herein, no Default exists and is continuing.

Section 4. Effectiveness. The funding of and the effectiveness of Restatement
Effective Date Term Loans as set forth in Section 1 above and the effectiveness
of the Amended and Restated Credit Agreement (including the Schedules and
Exhibits thereto) and the Security Agreement is subject to the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Restatement Effective Date”):

(i) the Administrative Agent shall have received a counterpart signature page of
this Agreement duly executed by (1) the Borrower, Holdings and each other Loan
Party, (2) each Revolving Credit Lender, (3) each Restatement Term Lender,
(4) the Collateral Agent, (5) each L/C Issuer and (6) the Swing Line Lender; and

(ii) each of the conditions set forth in Sections 4.01, 4.02(i) and 4.02(ii) of
the Amended and Restated Credit Agreement shall have been satisfied or waived.

Section 5. Post-Closing Covenant. Within 90 days after the Restatement Effective
Date (or such later date as the Administrative Agent may agree in its sole
discretion), the Loan Parties will take any actions deemed reasonably advisable
(including based on the advice of counsel (which may be counsel to a Loan
Party)) by the Administrative Agent or Collateral Agent due to this Agreement to
preserve or continue the perfection of liens and security interests granted
prior to the date hereof securing the Obligations, including without limitation
any amendments to real property mortgages, date-down or modification
endorsements to the title policies insuring such mortgages (to the extent
available in the applicable jurisdictions at commercially reasonable rates)
and/or title searches, and opinions of counsel with respect thereto.

Section 6. FATCA Non-grandfathering. For the avoidance of doubt, solely for the
purposes of determining withholding Taxes imposed under FATCA, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 7. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

-4-



--------------------------------------------------------------------------------

Section 8. Applicable Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR
SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY OTHER DOCUMENT RELATED HERETO. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER
THAN TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN SECTION 10.02 OF THE
AMENDED AND RESTATED CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

-5-



--------------------------------------------------------------------------------

Section 9. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10. Effect of Agreement. Except as expressly set forth in this
Agreement, (i) this Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or the Collateral Agent, in each case
under the Existing Credit Agreement or any other Loan Document, and (ii) shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other provision of either such agreement or any other Loan Document. Each
and every term, condition, obligation, covenant and agreement contained in the
Existing Credit Agreement or any other Loan Document is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. Each
Loan Party reaffirms its obligations under the Loan Documents to which it is
party and the validity of the Liens granted by it pursuant to the Collateral
Documents. This Agreement shall constitute a Loan Document for purposes of the
Existing Credit Agreement and from and after the Restatement Effective Date, all
references to the Existing Credit Agreement in any Loan Document and all
references in the Existing Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Existing Credit Agreement,
shall, unless expressly provided otherwise, refer to the Amended and Restated
Credit Agreement as amended by this Agreement. Each of the Loan Parties hereby
consents to this Agreement and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Amended and Restated Credit Agreement as amended hereby.

Section 11. WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SUMMIT MATERIALS, LLC By:

/s/ Anne L. Benedict

Name: Anne L. Benedict Title: Chief Legal Officer

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

SUMMIT MATERIALS INTERMEDIATE HOLDINGS, LLC By:

/s/ Michael Brady

Name: Michael Brady Title: Vice President

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

ALLEYTON RESOURCE COMPANY, LLC ALLEYTON SERVICES COMPANY, LLC AUSTIN MATERIALS,
LLC B & B RESOURCES, INC. BOURBON LIMESTONE COMPANY BUCKHORN MATERIALS, LLC
COLORADO COUNTY SAND & GRAVEL CO., L.L.C. CON-AGG OF MO, L.L.C. CONCRETE SUPPLY
OF TOPEKA, INC. CONTINENTAL CEMENT COMPANY, L.L.C. CORNEJO & SONS, L.L.C. ELAM
CONSTRUCTION, INC. GREEN AMERICA RECYCLING, LLC HAMM, INC. HINKLE CONTRACTING
COMPANY, LLC INDUSTRIAL ASPHALT, LLC KILGORE COMPANIES, LLC N. R. HAMM
CONTRACTOR, LLC N. R. HAMM QUARRY, LLC PENNY’S CONCRETE AND READY MIX, L.L.C. RK
HALL, LLC SCS MATERIALS, LLC SUMMIT MATERIALS CORPORATIONS I, INC. SUMMIT
MATERIALS HOLDINGS II, LLC SUMMIT MATERIALS INTERNATIONAL, LLC TROY VINES,
INCORPORATED By:

/s/ Anne L. Benedict

Name: Anne L. Benedict Title: Secretary

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

LEWIS & LEWIS, INC. By:

/s/ Anne L. Benedict

Name: Anne L. Benedict Title: Secretary KILGORE PARTNERS, L.P. By: Summit
Materials LLC, its general partner By:

/s/ Anne L. Benedict

Name: Anne L. Benedict Title: Chief Legal Officer

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, L/C Issuer, Swing Line Lender and a
Lender

By:

/s/ Alysa Trakas

Name: Alysa Trakas Title: Director

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDER SIGNATURE PAGE TO THE RESTATEMENT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG SUMMIT MATERIALS, LLC, THE LENDERS PARTY
THERETO AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

Bank of America, N.A.

, as a Lender (type name of legal entity) By:

/s/ David Strickert

Name: David Strickert Title: Managing Director If a second signature is
necessary: By:

 

Name: Title:

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDER SIGNATURE PAGE TO THE RESTATEMENT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG SUMMIT MATERIALS, LLC, THE LENDERS PARTY
THERETO AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

Goldman Sachs Bank USA

, as a Lender (type name of legal entity) By:

/s/ Jamie Minieri

Name: Jamie Minieri Title: Authorized Signatory If a second signature is
necessary: By:

 

Name: Title:

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDER SIGNATURE PAGE TO THE RESTATEMENT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG SUMMIT MATERIALS, LLC, THE LENDERS PARTY
THERETO AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

Barclays Bank PLC

, as a Lender (type name of legal entity) By:

/s/ Christopher R. Lee

Name: Christopher R. Lee Title: Vice President If a second signature is
necessary: By:

 

Name: Title:

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDER SIGNATURE PAGE TO THE RESTATEMENT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG SUMMIT MATERIALS, LLC, THE LENDERS PARTY
THERETO AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

Deutsche Bank AG New York Branch

, as a Lender (type name of legal entity) By:

/s/ Kirk L. Tashjian

Name: Kirk L. Tashjian Title: Director If a second signature is necessary: By:

/s/ Peter Cucchiara

Name: Peter Cucchiara Title: Vice President

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDER SIGNATURE PAGE TO THE RESTATEMENT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG SUMMIT MATERIALS, LLC, THE LENDERS PARTY
THERETO AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

Citibank, N.A.

, as a Lender (type name of legal entity) By:

/s/ Alvaro De Velasco

Name: Alvaro De Velasco Title: Vice President If a second signature is
necessary: By:

 

Name: Title:

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDER SIGNATURE PAGE TO THE RESTATEMENT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG SUMMIT MATERIALS, LLC, THE LENDERS PARTY
THERETO AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

Royal Bank of Canada

, as a Lender (type name of legal entity) By:

/s/ Raja Khanna

Name: Raja Khanna Title: Authorized Signatory If a second signature is
necessary: By:

 

Name: Title:

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

[FORM OF TERM LENDER CONSENT TO RESTATEMENT AGREEMENT; LENDER SIGNATURES PAGES
ON FILE WITH ADMINISTRATIVE AGENT]

CONSENT (this “Consent”) to the Restatement Agreement (“Agreement”) to the
CREDIT AGREEMENT, dated as January 30, 2012, among SUMMIT MATERIALS, LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors party
thereto, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”), Collateral Agent,
L/C Issuer and Swing Line Lender and the other parties thereto (as amended by
Amendment No. 1 dated as of February 5, 2013, as further amended by Amendment
No. 2 dated as of January 16, 2014, as further amended by Amendment No. 3 dated
as of March 11, 2015 (the “Existing Credit Agreement”; and as further amended
and restated pursuant to the Agreement, the “Amended and Restated Credit
Agreement”).

Capitalized terms used in this Consent but not defined in this Consent have the
meanings assigned to such terms in the Agreement.

The undersigned Term Lender hereby irrevocably and unconditionally approves the
Agreement and consents as follows (check ONE option):

Cashless Settlement Option

 

  ¨ to convert 100% of the outstanding principal amount of the Term Loans under
the Existing Credit Agreement held by such Lender (or such lesser amount
allocated to such Lender by the Administrative Agent) into Restatement Effective
Date Term Loans under the Amended and Restated Credit Agreement in a like
principal amount. In the event a lesser amount is allocated the difference
between the current amount and the allocated amount will be prepaid on the
Restatement Effective Date. In the event that such Lender wishes to be allocated
an amount greater than 100% of the outstanding principal amount of the Term
Loans under the Existing Credit Agreement held by such Lender, please indicate
such amount here: $         (or such lesser amount as may be allocated to such
Lender by the Administrative Agent).

Post-Closing Settlement Option

 

  ¨ to have 100% of the outstanding principal amount of the Term Loans under the
Existing Credit Agreement held by such Lender prepaid on the Restatement
Effective Date and purchase by assignment the same principal amount of
Restatement Effective Date Term Loans under the Amended and Restated Credit
Agreement (or such lesser amount allocated to such Lender by the Administrative
Agent). In the event that such Lender wishes to be allocated an amount greater
than 100% of the outstanding principal amount of the Term Loans under the
Existing Credit Agreement held by such Lender, please indicate such amount here:
$         (or such lesser amount as may be allocated to such Lender by the
Administrative Agent).

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

 

, as a Lender (type name of legal entity) By:

 

Name: Title: If a second signature is necessary: By:

 

Name: Title:

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Credit Agreement

[See attached]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A TO RESTATEMENT AGREEMENT

Deal CUSIP: 86614DAE8

Revolver CUSIP: 86614DAF5

Term Loan CUSIP: 86614DAG3

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 17, 2015

among

SUMMIT MATERIALS, LLC,

as the Borrower,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

BANK OF AMERICA, N.A.,

as Administrative and Collateral Agent,

BANK OF AMERICA, N.A.,

as L/C Issuer and Swing Line Lender,

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC, and

RBC CAPITAL MARKETS

as Joint Lead Arrangers and Joint Bookrunners

BLACKSTONE HOLDINGS FINANCE CO. L.L.C.,

as Co-Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         Page   Article 1    Definitions and Accounting Terms   

Section 1.01.

 

Defined Terms

     1   

Section 1.02.

 

Other Interpretive Provisions

     56   

Section 1.03.

 

Accounting Terms

     57   

Section 1.04.

 

Rounding

     58   

Section 1.05.

 

References to Agreements, Laws, Etc.

     58   

Section 1.06.

 

Times of Day

     58   

Section 1.07.

 

Timing of Payment or Performance

     58   

Section 1.08.

 

Cumulative Credit Transactions

     58   

Section 1.09.

 

Effect of this Agreement on the Existing Credit Agreement and the other Loan
Documents

     58    Article 2    The Commitments and Credit Extensions   

Section 2.01.

 

The Loans

     59   

Section 2.02.

 

Borrowings, Conversions and Continuations of Loans

     59   

Section 2.03.

 

Letters of Credit

     61   

Section 2.04.

 

Swing Line Loans

     69   

Section 2.05.

 

Prepayments

     72   

Section 2.06.

 

Termination or Reduction of Commitments

     82   

Section 2.07.

 

Repayment of Loans

     83   

Section 2.08.

 

Interest

     83   

Section 2.09.

 

Fees

     84   

Section 2.10.

 

Computation of Interest and Fees

     84   

Section 2.11.

 

Evidence of Indebtedness

     85   

Section 2.12.

 

Payments Generally

     85   

Section 2.13.

 

Sharing of Payments

     87   

Section 2.14.

 

Incremental Credit Extensions

     88   

Section 2.15.

 

Refinancing Amendments

     92   

Section 2.16.

 

Extension of Term Loans; Extension of Revolving Credit Loans

     93   

Section 2.17.

 

Defaulting Lenders

     96    Article 3    Taxes, Increased Costs Protection and Illegality   

Section 3.01.

 

Taxes

     98   

Section 3.02.

 

Illegality

     100   

Section 3.03.

 

Inability to Determine Rates

     100   

Section 3.04.

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     101   

Section 3.05.

 

Funding Losses

     102   

Section 3.06.

 

Matters Applicable to All Requests for Compensation

     102   

Section 3.07.

 

Replacement of Lenders under Certain Circumstances

     103   

Section 3.08.

 

Survival

     104   

 

i



--------------------------------------------------------------------------------

Article 4    Conditions Precedent to Credit Extensions   

Section 4.01.

Conditions to Restatement Effective Date

  105   

Section 4.02.

Conditions to All Credit Extensions

  106    Article 5    Representations and Warranties   

Section 5.01.

Existence, Qualification and Power; Compliance with Laws

  107   

Section 5.02.

Authorization; No Contravention

  107   

Section 5.03.

Governmental Authorization; Other Consents

  107   

Section 5.04.

Binding Effect

  107   

Section 5.05.

Financial Statements; No Material Adverse Effect

  108   

Section 5.06.

Litigation

  108   

Section 5.07.

[Reserved]

  108   

Section 5.08.

Ownership of Property; Liens; Real Property

  108   

Section 5.09.

Environmental Matters

  108   

Section 5.10.

Taxes

  109   

Section 5.11.

ERISA Compliance

  109   

Section 5.12.

Subsidiaries; Equity Interests

  110   

Section 5.13.

Margin Regulations; Investment Company Act

  110   

Section 5.14.

Disclosure

  110   

Section 5.15.

Labor Matters

  110   

Section 5.16.

[Reserved]

  111   

Section 5.17.

Intellectual Property; Licenses, Etc.

  111   

Section 5.18.

Solvency

  111   

Section 5.19.

Subordination of Junior Financing; First Lien Obligations

  111   

Section 5.20.

OFAC; USA PATRIOT Act; FCPA

  111   

Section 5.21.

Security Documents

  111    Article 6    Affirmative Covenants   

Section 6.01.

Financial Statements

  113   

Section 6.02.

Certificates; Other Information

  114   

Section 6.03.

Notices

  115   

Section 6.04.

Payment of Obligations

  116   

Section 6.05.

Preservation of Existence, Etc.

  116   

Section 6.06.

Maintenance of Properties

  116   

Section 6.07.

Maintenance of Insurance

  116   

Section 6.08.

Compliance with Laws

  117   

Section 6.09.

Books and Records

  117   

Section 6.10.

Inspection Rights

  117   

Section 6.11.

Additional Collateral; Additional Guarantors

  118   

Section 6.12.

Compliance with Environmental Laws

  119   

Section 6.13.

Further Assurances

  119   

Section 6.14.

Designation of Subsidiaries

  119   

Section 6.15.

Maintenance of Ratings

  120   

Section 6.16.

Post-Closing Covenant

  120    Article 7    Negative Covenants   

Section 7.01.

Liens

  120   

Section 7.02.

Investments

  123   

 

ii



--------------------------------------------------------------------------------

Section 7.03.

Indebtedness

  126   

Section 7.04.

Fundamental Changes

  130   

Section 7.05.

Dispositions

  131   

Section 7.06.

Restricted Payments

  133   

Section 7.07.

Change in Nature of Business

  136   

Section 7.08.

Transactions with Affiliates

  136   

Section 7.09.

Burdensome Agreements

  137   

Section 7.10.

Use of Proceeds

  138   

Section 7.11.

Financial Covenant

  138   

Section 7.12.

Accounting Changes

  138   

Section 7.13.

Prepayments, Etc. of Indebtedness

  138   

Section 7.14.

Permitted Activities

  138   

Section 7.15.

Remainder Purchase Price

  139    Article 8    Events of Default and Remedies   

Section 8.01.

Events of Default

  139   

Section 8.02.

Remedies Upon Event of Default

  141   

Section 8.03.

Exclusion of Immaterial Subsidiaries

  142   

Section 8.04.

Application of Funds

  142   

Section 8.05.

Borrower’s Right to Cure

  143    Article 9    Administrative Agent and Other Agents   

Section 9.01.

Appointment and Authorization of Agents

  143   

Section 9.02.

Delegation of Duties

  144   

Section 9.03.

Liability of Agents

  144   

Section 9.04.

Reliance by Agents

  145   

Section 9.05.

Notice of Default

  145   

Section 9.06.

Credit Decision; Disclosure of Information by Agents

  146   

Section 9.07.

Indemnification of Agents

  146   

Section 9.08.

Agents in Their Individual Capacities

  146   

Section 9.09.

Successor Agents

  147   

Section 9.10.

Administrative Agent May File Proofs of Claim

  148   

Section 9.11.

Collateral and Guaranty Matters

  148   

Section 9.12.

Other Agents; Arrangers and Managers

  150   

Section 9.13.

Withholding Tax Indemnity

  150   

Section 9.14.

Appointment of Supplemental Agents

  150    Article 10    Miscellaneous   

Section 10.01.

Amendments, Etc.

  151   

Section 10.02.

Notices and Other Communications; Facsimile Copies

  154   

Section 10.03.

No Waiver; Cumulative Remedies

  155   

Section 10.04.

Attorney Costs and Expenses

  155   

Section 10.05.

Indemnification by the Borrower

  155   

Section 10.06.

Payments Set Aside

  157   

Section 10.07.

Successors and Assigns

  157   

Section 10.08.

Confidentiality

  164   

Section 10.09.

Setoff

  165   

Section 10.10.

Counterparts

  165   

Section 10.11.

Interest Rate Limitation

  165   

Section 10.12.

Integration; Termination

  165   

 

iii



--------------------------------------------------------------------------------

Section 10.13.

Survival of Representations and Warranties

  166   

Section 10.14.

Severability

  166   

Section 10.15.

GOVERNING LAW

  166   

Section 10.16.

WAIVER OF RIGHT TO TRIAL BY JURY

  167   

Section 10.17.

Binding Effect

  167   

Section 10.18.

USA PATRIOT Act

  167   

Section 10.19.

No Advisory or Fiduciary Responsibility

  167   

Section 10.20.

Electronic Execution of Assignments

  168   

Section 10.21.

Effect of Certain Inaccuracies

  168   

Section 10.22.

[Reserved]

  169   

Section 10.23.

Amendment and Restatement; No Novation

  169    Article 11    Guaranty   

Section 11.01.

The Guaranty

  169   

Section 11.02.

Obligations Unconditional

  170   

Section 11.03.

Reinstatement

  170   

Section 11.04.

Subrogation; Subordination

  171   

Section 11.05.

Remedies

  171   

Section 11.06.

Instrument for the Payment of Money

  171   

Section 11.07.

Continuing Guaranty

  171   

Section 11.08.

General Limitation on Guarantee Obligations

  171   

Section 11.09.

Information

  171   

Section 11.10.

Release of Guarantors

  171   

Section 11.11.

Right of Contribution

  172   

Section 11.12.

Cross-Guaranty

  172   

SCHEDULES

 

1.01A Commitments 1.01B Unrestricted Subsidiaries 5.05 Certain Liabilities 5.06
Litigation 5.08 Ownership of Property 5.09(a) Environmental Matters 5.10 Taxes
5.11(a) ERISA Compliance 5.12 Subsidiaries and Other Equity Investments 6.11
Mortgaged Real Property 6.16 Post-Closing Covenant 7.01(b) Existing Liens
7.02(f) Existing Investments 7.03(b) Existing Indebtedness 7.05(f) Dispositions
7.08 Transactions with Affiliates 7.09 Certain Contractual Obligations 10.02
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of A Committed Loan Notice B Letter of Credit Issuance Request C Swing Line
Loan Notice

 

iv



--------------------------------------------------------------------------------

D-1 Term Note D-2 Revolving Credit Note D-3 Swing Line Note E-1 Compliance
Certificate E-2 Solvency Certificate F Assignment and Assumption G [Reserved] H
[Reserved] I Intercompany Note J First Lien Intercreditor Agreement K
Administrative Questionnaire L-1 Affiliated Lender Assignment and Assumption L-2
Affiliated Lender Notice L-3 Acceptance and Prepayment Notice L-4 Discount Range
Prepayment Notice L-5 Discount Range Prepayment Offer L-6 Solicited Discounted
Prepayment Notice L-7 Solicited Discounted Prepayment Offer L-8 Specified
Discount Prepayment Notice L-9 Specified Discount Prepayment Response M United
States Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of July 17, 2015,
among SUMMIT MATERIALS, LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors party hereto from time to time, BANK OF AMERICA,
N.A., as Administrative Agent and Collateral Agent, each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”) and
BANK OF AMERICA, N.A., as L/C Issuer and Swing Line Lender.

PRELIMINARY STATEMENTS

The Borrower, the Guarantors, Bank of America, as administrative agent and
collateral agent and the other lenders, swing line lenders and letter of credit
issuers party thereto entered into a credit agreement dated as of January 30,
2012 (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”).

The Borrower has requested that the applicable Lenders extend credit to the
Borrower on the Restatement Effective Date in the form of term loans in an
initial aggregate principal amount of $650,000,000. The proceeds of the term
loan borrowings hereunder will be used (i) to repay in full the existing term
loans and any accrued interest and fees of the Borrower under the Existing
Credit Agreement and (ii) to finance the acquisition through one of the
Borrower’s wholly owned subsidiaries (the “Acquisition”) of certain assets of
Lafarge North America Inc. (the “Seller”) pursuant to the Asset Purchase
Agreement, dated as of April 16, 2015 (the “Acquisition Agreement”), by and
between Continental Cement Company, L.L.C., a Delaware limited liability
company, and indirect wholly owned subsidiary of the Borrower, and the Seller,
in each such case, simultaneously herewith.

Subject to the satisfaction of the conditions set forth in Section 4.01 hereof,
the parties hereto as of the Restatement Effective Date have agreed to amend and
restate the Existing Credit Agreement in the form of this Agreement, and the
applicable Lenders have indicated their willingness to lend and the L/C Issuers
have indicated their willingness to issue Letters of Credit, in each case, on
the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement (including in the
preliminary statements hereto), the following terms shall have the meanings set
forth below:

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit L-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries or to such Converted Restricted
Subsidiary and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable.



--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Acquisition” has the meaning set forth in the preliminary statements hereto.

“Acquisition Agreement” has the meaning set forth in the preliminary statements
hereto.

“Acquisition Agreement Representations” means the representations and warranties
made by the Seller in the Acquisition Agreement as are material to the interests
of the Lenders, but only to the extent that the Borrower (or the Borrower’s
applicable Affiliates) have the right (taking into account any applicable cure
provisions) to terminate the Borrower’s (or such Affiliates’) obligations under
the Acquisition Agreement, or to decline to consummate the Acquisition (in each
case, in accordance with the terms thereof), as a result of a breach of such
representations and warranties.

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” has the meaning set forth in Section 2.15(a).

“Additional Restatement Effective Date Term Commitment” means, as to each Term
Lender, its obligation to make a Restatement Effective Date Term Loan to the
Borrower pursuant to Section 2.01(a) in an aggregate amount not to exceed the
amount set forth opposite such Term Lender’s name in Schedule 1.01A under the
caption “Restatement Effective Date Term Commitment” or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The initial aggregate amount of the
Restatement Effective Date Term Commitments is $650,000,000 minus the amount of
Converted Term Loans.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit K or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means, at any time, any Lender that is an Investor
(including portfolio companies of the Investors notwithstanding the exclusion in
the definition of “Investors”) (other than Holdings, the Borrower or any of its
Subsidiaries and other than any Debt Fund Affiliate) or a Non-Debt Fund
Affiliate of an Investor at such time.

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(l)(i).

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(l)(iii).

 

2



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Lead Arrangers and the Supplemental Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means the Credit Agreement, as amended and restated on the
Restatement Effective Date and as the same may be further amended, supplemented
or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or Eurocurrency Rate or Base
Rate floor, in each case, incurred or payable by the Borrower generally to all
Lenders of such Indebtedness; provided that (a) OID and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity on a straight line
basis (or, if less, the stated life to maturity at the time of incurrence of the
applicable Indebtedness); and (b) “All-In Yield” shall not include amendment
fees, arrangement fees, structuring fees, commitment fees, underwriting fees and
similar fees payable to any lead arranger (or its affiliate) in connection with
the commitment or syndication of such Indebtedness, consent fees paid to
consenting Lenders, ticking fees on undrawn commitments and any other fees not
paid or payable generally to all Lenders in the primary syndication of such
Indebtedness.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable ECF Percentage” means, for any fiscal year, (a) 50.0% if the
Consolidated First Lien Net Leverage Ratio as of the last day of such fiscal
year is greater than 2.75 to 1.00, (b) 25.0% if the Consolidated First Lien Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
2.75 to 1.00 and greater than 2.25 to 1.00 and (c) 0.0% if the Consolidated
First Lien Net Leverage Ratio as of the last day of such fiscal year is less
than or equal to 2.25 to 1.00.

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means:

(a) with respect to Restatement Effective Date Term Loans: (x) initially, a
percentage per annum equal to: (A) for Eurocurrency Rate Loans, 3.25% and
(B) for Base Rate Loans, 2.25%; and (y) at any time the Consolidated First Lien
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a) is less than or
equal to 2.25 to 1.00, a percentage per annum equal to: (A) for Eurocurrency
Rate Loans, 3.00% and (B) for Base Rate Loans, 2.00%;

(b) with respect to the commitment fee for the unused Revolving Credit
Commitments, a percentage per annum equal to 0.50%; and

 

3



--------------------------------------------------------------------------------

(c) with respect to Revolving Credit Loans, the following percentages per annum,
based upon the Consolidated First Lien Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

 

Applicable Rate

 

Pricing Level

   Consolidated First Lien
Net Leverage Ratio      Eurocurrency Rate for
Revolving Credit Loans
and Letter of Credit
Fees     Base Rate for Revolving
Credit Loans  

1

     > 2.25:1.00         3.25 %      2.25 % 

2

     £ 2.25:1.00         3.00 %      2.00 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent or the Required Lenders, the highest pricing level (e.g.,
Pricing Level 1 in the case of the Applicable Rate for Revolving Credit Loans)
shall apply (x) as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Counterparty” means any Hedge Bank or Cash Management Bank, as
applicable, in its capacity as a party thereto, in each case notwithstanding
whether such Approved Counterparty may cease to be a Hedge Bank or Cash
Management Bank after entering into such Secured Hedge Agreement or Treasury
Services Agreement, as applicable.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning set forth in Section 10.07(b)(i).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F hereto.

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

“Assumed Tax Rate” means the highest effective marginal combined rate of U.S.
federal, state and local income taxes (including, without limitation, taxes
imposed under Sections 1401 or 1411 of the Code) for a taxable year prescribed
for an individual or corporate resident in New York, New York (taking into
account the deductibility of state and local income taxes for U.S. federal
income tax purposes); provided, however, that for any taxable period beginning
after the Trigger Date, the “Assumed Tax Rate” means the highest effective
marginal combined rate of U.S. federal, state and local income taxes for a
taxable year prescribed for a corporate resident in New York, New York (taking
into account the deductibility of state and local income taxes for U.S. federal
income tax purposes).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

 

4



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheets and
the related audited consolidated statements of operations and of cash flows for
the Borrower and its Subsidiaries for the fiscal year ended December 27, 2014.

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

“Bank of America” means Bank of America, N.A. in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the Prime Rate in effect for
such day and (c) the Eurocurrency Rate plus 1.00%; it being understood that, for
the avoidance of doubt, solely with respect to the Restatement Effective Date
Term Loans, the Base Rate shall be deemed to be not less than 2.00% per annum.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Blackstone Limited Partner” means the entities listed on the signature pages of
the Partnership Agreement under the heading Blackstone Limited Partners and
their respective successors and assigns.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing of a particular Class, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York where the Administrative Agent’s Office is
located and if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such

 

5



--------------------------------------------------------------------------------

Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means a day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank Eurocurrency market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

(2) cash in such local currencies held by the Borrower or any Restricted
Subsidiary from time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(4) certificates of deposit, time deposits and Eurocurrency time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250.0 million in the case of U.S. banks
and $100.0 million in the case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause (4)
above;

 

6



--------------------------------------------------------------------------------

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical Rating Agency) and in each case maturing within 24 months
after the date of creation thereof;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical Rating Agency);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical Rating Agency) with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical Rating Agency) with maturities of
24 months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical Rating Agency);

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

 

7



--------------------------------------------------------------------------------

“Cash Management Bank” means any Agent, Lender or any Affiliate of an Agent or
Lender on the Restatement Effective Date or at the time it entered into a
Treasury Services Agreement with the Borrower or a Restricted Subsidiary.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Approved Counterparty under any Treasury Services
Agreement.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“Change of Control” shall be deemed to occur if:

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than (x) any combination
of the Permitted Holders or (y) any “group” including any Permitted Holders
(provided that Permitted Holders beneficially own more than 50% of all voting
interests beneficially owned by such “group”), shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests;

(b) a “change of control” (or similar event) shall occur under the Senior Notes
or any Junior Financing, in each case, with an aggregate outstanding principal
amount in excess of the Threshold Amount or any Permitted Refinancing
Indebtedness in respect of any of the foregoing with an aggregate outstanding
principal amount in excess of the Threshold Amount; or

(c) Holdings shall cease to own directly 100% of the Equity Interests of the
Borrower.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Revolving Commitment Increases, Other
Revolving Credit Commitments, Restatement Effective Date Term Commitments,
Incremental Term Commitments or Refinancing Term Commitments of a given
Refinancing Series and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Revolving Credit Loans under Revolving Commitment
Increases, Revolving Credit Loans under Extended Revolving Credit Commitments of
a given Extension Series, Revolving Credit Loans under Other Revolving Credit
Commitments, Restatement Effective Date Term Loans, Incremental Term Loans,
Refinancing Term Loans of a given Refinancing Series or Extended Term Loans of a
given Extension Series. Revolving Credit Commitments, Incremental Revolving
Credit Commitments, Extended Revolving Credit Commitments, Other Revolving
Credit Commitments, Restatement Effective Date Term Commitments, Incremental
Term Commitments or Refinancing Term Commitments (and in each case, the Loans
made pursuant to such Commitments) that have different terms and conditions
shall be construed to be in different Classes. Commitments (and, in each case,
the Loans made pursuant to such Commitments) that have the same terms and
conditions shall be construed to be in the same Class.

“Closing Date” means January 30, 2012.

 

8



--------------------------------------------------------------------------------

“Closing Fees” means those fees required to be paid on the Restatement Effective
Date pursuant to the Fee Letter.

“Co-Manager” means Blackstone Holdings Finance Co. L.L.C.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” (or similar term) as defined in
any other Collateral Document, (iii) each Mortgaged Property and (iv) any other
assets pledged or in which a Lien is granted, in each case, pursuant to any
Collateral Document.

“Collateral Agent” means Bank of America, in its capacity as collateral agent or
pledgee in its own name under any of the Loan Documents, or any successor
collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date or after the Closing Date pursuant
to Section 6.11, Section 6.13 or any Collateral Document at such time required
by such section or Collateral Document, subject to the limitations and
exceptions of this Agreement, duly executed by each Loan Party party thereto;

(b) the Obligations shall have been guaranteed by Holdings and each Subsidiary
of the Borrower (other than Excluded Subsidiaries) pursuant to the Guaranty;

(c) the Obligations and the Guaranty shall have been secured pursuant to the
Security Agreement by a first-priority perfected security interest in (i) all
the Equity Interests of the Borrower and (ii) all Equity Interests of each
Restricted Subsidiary (that is not an Excluded Asset) directly owned by any Loan
Party, subject to exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction) (and the Collateral Agent shall have received
certificates or other instruments representing all such Equity Interests (if
any), together with undated stock powers or other instruments of transfer with
respect thereto endorsed in blank);

(d) all Pledged Debt owing to any Loan Party that is evidenced by a promissory
note shall have been delivered to the Collateral Agent pursuant to the Security
Agreement and the Collateral Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;

(e) the Obligations and the Guaranty shall have been secured by a perfected
security interest in, and Mortgages on, substantially all now owned or, in the
case of real property, fee owned, or at any time hereafter acquired tangible and
intangible assets of each Loan Party (including Equity Interests, intercompany
debt, accounts receivable, inventory, equipment, investment property, contract
rights, intellectual property, other general intangibles, Material Real Property
and proceeds of the foregoing), in each case, subject to exceptions and
limitations otherwise set forth in this Agreement and the Collateral Documents
(to the extent appropriate in the applicable jurisdiction), in each case with
the priority required by the Collateral Documents;

(f) subject to limitations and exceptions of this Agreement and the Collateral
Documents, to the extent a security interest in and Mortgages on any Material
Real Property are required pursuant to clause (e) above or under Sections 6.11
or 6.13 (each, a “Mortgaged Property”), the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to such Mortgaged Property
duly executed and delivered by the record owner of such property, together with
evidence such Mortgage has been duly executed, acknowledged and delivered by a
duly authorized officer of each party thereto, in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid and subsisting
perfected Lien (subject only to Liens

 

9



--------------------------------------------------------------------------------

described in clause (ii) below) on the property and/or rights described therein
in favor of the Collateral Agent for the benefit of the Secured Parties, and
evidence that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent (it being understood that if a mortgage tax will be owed on the entire
amount of the indebtedness evidenced hereby, then the amount secured by the
Mortgage shall be limited to 100% of the fair market value of the property (as
reasonably determined by the Borrower) at the time the Mortgage is entered into
if such limitation results in such mortgage tax being calculated based upon such
fair market value), (ii) fully paid American Land Title Association Lender’s
policies of title insurance (or marked-up title insurance commitments having the
effect of policies of title insurance) on the Mortgaged Property naming the
Collateral Agent as the insured for its benefit and that of the Secured Parties
and their respective successors and assigns (the “Mortgage Policies”) issued by
a nationally recognized title insurance company reasonably acceptable to the
Collateral Agent in form and substance and in an amount reasonably acceptable to
the Collateral Agent (not to exceed 100% of the fair market value of the real
properties covered thereby), insuring the Mortgages to be valid subsisting first
priority Liens on the property described therein, free and clear of all Liens
other than Liens permitted pursuant to Section 7.01 or Liens otherwise consented
to by the Collateral Agent, each of which shall (A) to the extent reasonably
necessary, include such coinsurance and reinsurance arrangements (with
provisions for direct access, if reasonably necessary) as shall be reasonably
acceptable to the Collateral Agent, (B) contain a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), and (C) have been supplemented by such
endorsements as shall be reasonably requested by the Collateral Agent (including
endorsements on matters relating to usury, first loss, zoning, contiguity, doing
business, public road access, variable rate, environmental lien, subdivision,
mortgage recording tax, separate tax lot, revolving credit and so-called
comprehensive coverage over covenants and restrictions), to the extent such
endorsements are available in the applicable jurisdiction at commercially
reasonable rates, (iii) opinions from local counsel in each jurisdiction
(A) where a Mortgaged Property is located regarding the enforceability and
perfection of the Mortgage and any related fixture filings and (B) where the
applicable Loan Party granting the Mortgage on said Mortgaged Property is
organized, regarding the due authorization, execution and delivery of such
Mortgage, and in each case, such other matters as may be in form and substance
reasonably satisfactory to the Collateral Agent and (iv) a completed “life of
the loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance), duly
executed and acknowledged by the appropriate Loan Parties, together with
evidence of flood insurance, to the extent required under Section 6.07(c)
hereof;

(g) except as otherwise contemplated by this Agreement or any Collateral
Document, all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements and filings with the United States
Patent and Trademark Office and United States Copyright Office, required by this
Agreement, the Collateral Documents, applicable Law or reasonably requested by
the Collateral Agent to be filed, delivered, registered or recorded to create
the Liens intended to be created by the Collateral Documents and perfect such
Liens to the extent required by, and with the priority required by, the
Collateral Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or recording; and

(h) after the Closing Date, each Restricted Subsidiary of the Borrower that is
not then a Guarantor and not an Excluded Subsidiary shall become a Guarantor and
signatory to this Agreement pursuant to a joinder agreement in accordance with
Sections 6.11 or 6.13 and a party to the Collateral Documents in accordance with
Section 6.11; provided that notwithstanding the foregoing provisions, any
Subsidiary of the Borrower that Guarantees (other than Guarantees by a Foreign
Subsidiary of Indebtedness of another Foreign Subsidiary) the Senior Notes or
any Junior Financing with a principal amount in excess of the Threshold Amount
or any Permitted Refinancing of any of the foregoing shall be a Guarantor
hereunder for so long as it Guarantees such Indebtedness.

 

10



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, or the obtaining of title insurance or taking other actions with
respect to the following (collectively, the “Excluded Assets”): (i) any property
or assets owned by any Foreign Subsidiary or an Unrestricted Subsidiary,
(ii) any lease, license, contract, agreement or other general intangible or any
property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangement, in each case permitted under this Agreement,
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license, contract, agreement or other general intangible,
Capitalized Lease Obligations or purchase money arrangement or create a right of
termination in favor of any other party thereto (other than a Loan Party) after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable Law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable Law notwithstanding such prohibition,
(iii) any interest in fee-owned real property (other than Material Real
Properties), (iv) any interest in leased real property (including any
requirement to deliver landlord waivers, estoppels and collateral access
letters), (v) motor vehicles and other assets subject to certificates of title
except to the extent perfection of a security interest therein may be
accomplished by filing of financing statements in appropriate form in the
applicable jurisdiction under the Uniform Commercial Code, (vi) Margin Stock and
Equity Interests of any Person other than (i) a wholly owned Subsidiary that is
a Restricted Subsidiary and (ii) any Restricted Subsidiary that is an Excluded
Subsidiary solely pursuant to clause (f) and (j) of the definition thereof,
(vii) any trademark application filed in the United States Patent and Trademark
Office on the basis of the Borrower’s or any Guarantor’s “intent to use” such
mark and for which a form evidencing use of the mark has not yet been filed with
the United States Patent and Trademark Office, to the extent that granting a
security interest in such trademark application prior to such filing would
impair the enforceability or validity of such trademark application or any
registration that issues therefrom under applicable federal Law, (viii) any
property or assets that would result in material adverse tax consequences to
Holdings, the Borrower, or any of its Subsidiaries, as reasonably determined by
the Borrower in consultation with the Collateral Agent, (ix) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security in any such license, franchise, charter or authorization is
prohibited or restricted thereby after giving effect to the anti-assignment
provision of the Uniform Commercial Code and other applicable Law, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code or other applicable Law
notwithstanding such prohibition or restriction, (x) any assets to the extent
pledges and security interests therein are prohibited or restricted by
applicable Law (including any requirement to obtain the consent of any
governmental authority except to the extent such consent has been obtained),
(xi) all commercial tort claims in an amount less than $10.0 million,
(xii) [reserved], (xiii) letter of credit rights, except to the extent
constituting a supporting obligation for other Collateral as to which perfection
of the security interest in such other Collateral is accomplished by the filing
of a Uniform Commercial Code financing statement (it being understood that no
actions shall be required to perfect a security interest in letter of credit
rights, other than the filing of a Uniform Commercial Code financing statement),
(xiv) except to the extent that perfection of a security interest therein can be
accomplished by filing of financing statements in appropriate form in the
applicable jurisdiction under the Uniform Commercial Code cash and Cash
Equivalents (other than cash and Cash Equivalents representing proceeds of
Collateral, it being understood that all proceeds of Collateral shall be
Collateral), (xv) any particular assets if the burden, cost or consequence of
creating or perfecting such pledges or security interests in such assets is
excessive in relation to the benefits to be obtained therefrom by the Lenders
under the Loan Documents as mutually agreed by the Borrower and the Collateral
Agent, (xvi) voting Equity Interests in any Foreign Subsidiary, CFC or FSHCO
representing more than 65% of the outstanding voting Equity Interests of such
Foreign Subsidiary, CFC or FSHCO and (xvii) proceeds from any and all of the
foregoing assets described in clauses (i) through (xvi) above to the extent such
proceeds would otherwise be excluded pursuant to clauses (i) through
(xvi) above;

(B) (i) the foregoing definition shall not require control agreements with
respect to any cash, deposit accounts or securities accounts or any other assets
requiring perfection through control agreements; (ii) no actions in any non-U.S.
jurisdiction or required by the laws of any non-U.S. jurisdiction shall be
required in order to create any security interests in assets located or titled
outside of the U.S., including any intellectual property registered in any
non-U.S. jurisdiction, or to perfect such security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any

 

11



--------------------------------------------------------------------------------

non-U.S. jurisdiction) and (iii) except to the extent that perfection and
priority may be achieved by the filing of a financing statement under the
Uniform Commercial Code with respect to the Borrower or a Guarantor, the Loan
Documents shall not contain any requirements as to perfection or priority with
respect to any assets or property described in clauses (i) or (ii) of this
clause (B);

(C) the Collateral Agent in its discretion may grant extensions of time for the
creation or perfection of security interests in, and Mortgages on, or obtaining
of title insurance or taking other actions with respect to, particular assets
(including extensions beyond the Closing Date) where it reasonably determines,
in consultation with the Borrower, that the creation or perfection of security
interests and Mortgages on, or obtaining of title insurance or taking other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents; and

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations (if
any) set forth in this Agreement and the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the Holdings
Pledge Agreement, the Intellectual Property Security Agreements, each of the
Mortgages, collateral assignments, security agreements, pledge agreements,
intellectual property security agreements or other similar agreements delivered
to the Administrative Agent or the Collateral Agent on the Closing Date or
pursuant to Section 6.11 or Section 6.13, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Restatement
Effective Date Term Commitment, Incremental Term Commitment or Refinancing Term
Commitment of a given Refinancing Series or Extended Term Loan of a given
Extension Series, as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Parties” means the collective reference to Holdings, the Borrower and
the Restricted Subsidiaries and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

(1) increased (without duplication) by the following, in each case (other than
with respect to clauses (h) and (j)) to the extent deducted (and not added back)
in determining Consolidated Net Income for such period:

(a) (x) provision for taxes based on income, profits or capital gains of the
Borrower and the Restricted Subsidiaries for such period, including, without
limitation, federal, state, franchise and similar taxes and foreign withholding
taxes (including any future taxes or other levies which replace or are

 

12



--------------------------------------------------------------------------------

intended to be in lieu of such taxes and any penalties and interest related to
such taxes or arising from tax examinations), (y) the amount of distributions
actually made to any direct or indirect parent company of the Borrower in
respect of such period in accordance with Section 7.06(i) and (z) the net tax
expense associated with any adjustments made pursuant to clauses (1) through
(16) of the definition of “Consolidated Net Income”; plus

(b) Fixed Charges for such period (including (w) non-cash rent expense, (x) net
losses on Swap Obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk, (y) bank fees and other financing fees
and (z) costs of surety bonds in connection with financing activities, plus
amounts excluded from Consolidated Interest Expense as set forth in
clauses (1)(r) through (z) in the definition thereof); plus

(c) the total amount of depletion, depreciation and amortization expenses and
capitalized fees including those related to any Capitalized Software
Expenditures of the Borrower and its Restricted Subsidiaries for such period on
a consolidated basis and otherwise determined in accordance with GAAP; plus

(d) the amount of any restructuring charges or reserves, equity-based or noncash
compensation charges or expenses including any such charges or expenses arising
from grants of stock appreciation or similar rights, stock options, restricted
stock or other rights, retention charges (including charges or expenses in
respect of incentive plans), start-up or initial costs for any project or new
production line, division or new line of business or other business optimization
expenses or reserves including, without limitation, costs or reserves associated
with improvements to IT and accounting functions, integration and facilities
opening costs or any one-time costs incurred in connection with acquisitions and
investments (including travel and out-of-pocket costs, professional fees for
legal, accounting and other services, human resources costs (including
relocation bonuses), restructuring costs (including recruiting costs and
employee severance), management transition costs, advertising costs, losses
associated with temporary decreases in work volume and expenses related to
maintaining underutilized personnel), costs related to the closure and/or
consolidation of facilities and the portion of any earn-out, non-compete
payments relating to such period or other contingent purchase price obligations
and adjustments thereof and purchase price adjustments to the extent such
payment is permitted to be paid pursuant to this Agreement and is deducted from
net income under GAAP; plus

(e) any other non-cash charges, including non-cash losses on the sale of assets
and any write-offs or write-downs reducing Consolidated Net Income for such
period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, (A) the Borrower may
elect not to add back such non-cash charge in the current period and (B) to the
extent the Borrower elects to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent), excluding amortization of a prepaid cash item that was
paid in a prior period; plus

(f) the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Restricted Subsidiary; plus

(g) [reserved]; plus

(h) the amount of “run rate” cost savings, operating expense reductions and
synergies related to the Transactions and other mergers, business combinations,
acquisitions, divestitures, restructurings, cost savings initiatives and other
similar initiatives consummated after the Restatement Effective Date that are
reasonably identifiable and factually supportable and projected by the Borrower
in good faith to result from actions that have been taken or with respect to
which substantial steps have been taken or are expected to be taken (in the good
faith determination of the Borrower) within 24 months after, in the case of the
Transactions, the Restatement Effective Date, and in the case of a merger or
other business combination, acquisition, divestiture, restructuring, cost
savings initiative or other initiative, the date it is consummated, net the
amount of actual benefits realized during such period from such actions, in each
case, calculated on

 

13



--------------------------------------------------------------------------------

a pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period for which
Consolidated EBITDA is being determined and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period; provided that no cost savings, operating expense reductions and
synergies shall be added pursuant to this clause (h) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period; provided, further,
that the aggregate amount of cost savings, operating expense reductions and
synergies added back pursuant to this clause (h) and the definition of Pro Forma
Basis shall not exceed 30% of Consolidated EBITDA in any Test Period (calculated
after giving effect to the addbacks permitted under this clause (h) and the
definition of Pro Forma Basis); plus

(i) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interest of the Borrower (other than Disqualified Equity
Interest) solely to the extent that such cash proceeds or net cash proceeds are
excluded from the calculation of Cumulative Credit; plus

(j) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(k) any net loss from disposed, abandoned or discontinued operations;

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(a) non-cash gains increasing Consolidated Net Income of the Borrower for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(b) any net income from disposed, abandoned or discontinued operations.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by the Borrower or such Restricted Subsidiary
during such period (each such Person, property, business or asset acquired and
not subsequently so disposed of, an “Acquired Entity or Business”) and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition,” compliance with the covenant
set forth in Section 7.11 and the calculation of the Consolidated First Lien Net
Leverage Ratio, the Consolidated Secured Net Leverage Ratio, the Consolidated
Total Net Leverage Ratio, and the Consolidated Interest Coverage Ratio, an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the pro forma adjustment (which shall be consistent with the definition of “Pro
Forma Basis”) with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent. There shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of or, closed or classified as discontinued operations (but
if such operations are classified as

 

14



--------------------------------------------------------------------------------

discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of) by the Borrower or any Restricted Subsidiary during such period
(each such Person, property, business or asset so sold or disposed of, a “Sold
Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary that
is converted into an Unrestricted Subsidiary during such period (each a
“Converted Unrestricted Subsidiary”), based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition).

“Consolidated First Lien Net Debt” means Consolidated Total Net Debt minus the
sum of (i) the portion of Indebtedness of the Borrower or any Restricted
Subsidiary included in Consolidated Total Net Debt that is not secured by any
Lien on property or assets of the Borrower or any Restricted Subsidiary and
(ii) the portion of Indebtedness of the Borrower or any Restricted Subsidiary
included in Consolidated Total Net Debt that is secured by Liens on property or
assets of the Borrower or any Restricted Subsidiary, which Liens are expressly
subordinated or junior to the Liens securing the Obligations.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such Test Period.

“Consolidated Interest Coverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such Test Period to (b) Consolidated Interest Expense for the
Borrower and its Restricted Subsidiaries for such Test Period.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of:

(1) consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including (a) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers
acceptances, (b) non-cash interest payments (but excluding any non-cash interest
expense attributable to the movement in the mark to market valuation of Swap
Obligations or other derivative instruments pursuant to GAAP), (c) the interest
component of Capitalized Lease Obligations and (d) net payments, if any made
(less net payments, if any, received), pursuant to interest rate Swap
Obligations with respect to Indebtedness, and excluding (r) any additional
interest with respect to failure to comply with any registration rights
agreement owing with respect to the Senior Notes or other securities, (s) costs
associated with obtaining Swap Obligations, (t) any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting in connection
with the Transactions or any acquisition, (u) penalties and interest relating to
taxes, (v) any “additional interest” or “liquidated damages” with respect to
other securities for failure to timely comply with registration rights
obligations, (w) amortization or expensing of deferred financing fees, amendment
and consent fees, debt issuance costs, commissions, fees, expenses and
discounted liabilities and any other amounts of non-cash interest, (x) any
expensing of bridge, commitment and other financing fees and any other fees
related to the Transactions or any acquisitions after the Closing Date, (y) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty and (z) interest expense resulting from push-down accounting;
plus

(2) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) cash interest income of the Borrower and its Restricted Subsidiaries for
such period (excluding any interest income in respect of trade receivables).

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP (or, if not implicit, as otherwise determined
in accordance with GAAP).

 

15



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to any multi-year strategic initiatives), Transaction
Expenses, restructuring and duplicative running costs, relocation costs,
integration costs, facility consolidation and closing costs, severance costs and
expenses, one-time compensation charges, costs relating to pre-opening and
opening costs for plants, facilities, losses, costs or cost-inefficiencies
related to plant/facility disruptions or shutdowns, signing, retention and
completion bonuses, costs incurred in connection with any strategic initiatives,
transition costs, costs incurred in connection with acquisitions and
non-recurring product and intellectual property development, other business
optimization expenses (including costs and expenses relating to business
optimization programs and new systems design, retention charges, system
establishment costs and implementation costs) and operating expenses
attributable to the implementation of cost-savings initiatives, and curtailments
or modifications to pension and post-retirement employee benefit plans shall be
excluded;

(2) the cumulative after-tax effect of a change in accounting principles and
changes as a result of the adoption or modification of accounting policies
during such period shall be excluded;

(3) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

(4) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business shall be excluded;

(5) the net income for such period of any Person that is not a Subsidiary of the
Borrower, or that is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting shall be excluded; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments (other than Excluded Contributions) that are
actually paid in cash (or to the extent converted into cash) to the Borrower or
a Restricted Subsidiary thereof in respect of such period;

(6) the net income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders (other than restrictions in this
Agreement), unless such restriction with respect to the payment of dividends or
similar distributions has been legally waived; provided that the Consolidated
Net Income of the Borrower and its Restricted Subsidiaries will be increased by
the amount of dividends or other distributions or other payments actually paid
in Cash Equivalents (or to the extent converted into Cash Equivalents) to the
Borrower or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein;

(7) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the Borrower’s
consolidated financial statements

 

16



--------------------------------------------------------------------------------

pursuant to GAAP (including in the inventory (including any impact of changes to
inventory valuation policy methods, including changes in capitalization of
variances), property and equipment, software, goodwill, intangible assets,
in-process research and development, deferred revenue and debt line items
thereof) resulting from the application of recapitalization accounting or
purchase accounting, as the case may be, in relation to the Transactions or any
consummated acquisition or joint venture investment or the amortization or
write-off or write-down of any amounts thereof, net of taxes, shall be excluded;

(8) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments shall be excluded;

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

(10) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans (including under the Borrower’s deferred compensation
arrangements), roll-over, acceleration, or payout of Equity Interests by
management, other employees or business partners of the Borrower or any of its
direct or indirect parent companies, shall be excluded;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of the Senior Notes and other securities and the syndication and
incurrence of any Facility), issuance of Equity Interests, refinancing
transaction or amendment or modification of any debt instrument (including any
amendment or other modification of the Senior Notes and other securities and any
Facility) and including, in each case, any such transaction consummated on or
prior to the Closing Date and any such transaction undertaken but not completed,
and any charges or nonrecurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful or
consummated (including, for the avoidance of doubt the effects of expensing all
transaction related expenses in accordance with Financial Accounting Standards
Board Accounting Standards Codification 805), shall be excluded;

(12) accruals and reserves that are established or adjusted within 12 months
after the Restatement Effective Date that are so required to be established or
adjusted as a result of the Transactions (or within 12 months after the closing
of any acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of modifications of
accounting policies shall be excluded;

(13) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(14) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

 

17



--------------------------------------------------------------------------------

(15) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

(b) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items,

(c) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

(d) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, and

(e) earn-out, non-compete and contingent consideration obligations (including to
the extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments; and

(16) the amount of distributions actually made to any direct or indirect parent
company of such Person in respect of such period in accordance with Section
7.06(i)(iii) shall be included in calculating Consolidated Net Income as though
such amounts had been paid as taxes directly by such Person for such period.

In addition, to the extent not already included in the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.

“Consolidated Secured Net Debt” means Consolidated Total Net Debt minus the
portion of Indebtedness of the Borrower or any Restricted Subsidiary included in
Consolidated Total Net Debt that is not secured by any Lien on property or
assets of the Borrower or any Restricted Subsidiary.

“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such Test Period.

“Consolidated Total Assets” means the total assets of the Borrower and the
Restricted Subsidiaries on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Borrower delivered pursuant to
Sections 6.01(a) or (b).

“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but (x) excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any Permitted Acquisition and (y) any Indebtedness that is
issued at a discount to its initial principal amount shall be calculated based
on

 

18



--------------------------------------------------------------------------------

the entire principal amount thereof), consisting of Indebtedness for borrowed
money, purchase money indebtedness, Attributable Indebtedness, and debt
obligations evidenced by promissory notes, bonds, debentures, loan agreements or
similar instruments, minus the aggregate amount of all unrestricted cash and
Cash Equivalents on the balance sheet of the Borrower and its Restricted
Subsidiaries as of such date; provided that Consolidated Total Net Debt shall
not include Indebtedness (i) in respect of letters of credit (including Letters
of Credit), except to the extent of unreimbursed amounts thereunder; provided
that any unreimbursed amount under commercial letters of credit shall not be
counted as Consolidated Total Net Debt until three Business Days after such
amount is drawn and (ii) of Unrestricted Subsidiaries; it being understood, for
the avoidance of doubt, that obligations under Swap Contracts, deferred
consideration, non-compete payments and earn-out payments (to the extent such
earn-out payments would not become a liability on the balance sheet of such
Person in accordance with GAAP as GAAP existed on December 31, 2008) do not
constitute Consolidated Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such Test Period.

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

“Converting Term Lender” means each Existing Term Lender that has elected to
convert its Existing Term Loans to Restatement Effective Date Term Loans
pursuant to the Restatement Agreement.

“Converting Term Loans” means each Existing Term Loan as to which the Lender
thereof is a Converting Term Lender.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has a
maturity no earlier, and, in the case of Refinancing Term Loans, a Weighted
Average Life to Maturity equal to or greater than the Refinanced Debt, (ii) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt plus accrued interest, fees, premiums (if any) and
penalties thereon and reasonable fees and expenses associated with the
refinancing, (iii) the terms and conditions of

 

19



--------------------------------------------------------------------------------

such Indebtedness (except as otherwise provided in clause (ii) above and with
respect to pricing, premiums, fees, rate floors and optional prepayment or
redemption terms) are substantially identical to, or (taken as a whole) are no
more favorable (as reasonably determined by the Borrower) to the lenders or
holders providing such Indebtedness, than those applicable to the Refinanced
Debt being refinanced (except for covenants or other provisions applicable only
to periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness and it being understood that to the extent any financial
maintenance covenant is added for the benefit of such (A) Credit Agreement
Refinancing Indebtedness in the form of Refinancing Term Loans or refinancing
notes or other debt securities, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such financial
maintenance covenant is also added for the benefit of each Facility remaining
outstanding after the incurrence or issuance of such Credit Agreement
Refinancing Indebtedness or (B) Credit Agreement Refinancing Indebtedness in the
form of Other Revolving Credit Commitments or Other Revolving Credit Loans, no
consent shall be required from the Administrative Agent or any of the Lenders to
the extent that such financial maintenance covenant is also added for the
benefit of the Revolving Credit Facility that then benefits from a financial
maintenance covenant and is remaining outstanding after the incurrence of such
Other Revolving Credit Commitments or Other Revolving Credit Loans) (in each
case, provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iii) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)), and (iv) such
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, and all commitments thereunder terminated,
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) $200,000,000; provided that no Event of Default has occurred and is
continuing or would result from any action taken pursuant to this clause (a);
plus

(b) the Cumulative Retained Excess Cash Flow Amount at such time; provided that
no Event of Default has occurred and is continuing or would result from any
action taken pursuant to this clause (b); plus

(c) the cumulative amount of cash and Cash Equivalent proceeds (other than
Excluded Contributions) from (i) the sale of Equity Interests (other than any
Disqualified Equity Interests and other than any Designated Equity Contribution)
of the Borrower or any direct or indirect parent of the Borrower after the
Restatement Effective Date and on or prior to such time (including upon exercise
of warrants or options) which proceeds have been contributed as common equity to
the capital of the Borrower or (ii) the common Equity Interests of the Borrower
(or Holdings or any direct or indirect parent of Holdings) (other than
Disqualified Equity Interests of the Borrower (or any direct or indirect parent
of the Borrower) and other than any Designated Equity Contribution) issued upon
conversion of Indebtedness (other than Indebtedness that is contractually
subordinated to the Obligations) of the Borrower or any Restricted Subsidiary of
the Borrower owed to a Person other than a Loan Party or a Restricted Subsidiary
of a Loan Party, in each case, (x) not previously applied for a purpose other
than use in the Cumulative Credit (including, for the avoidance of doubt, for
the purposes of Section 7.03(n)(y)) and (y) not including Equity Interests
purchased by any direct or indirect parent of the Borrower using cash
distributed by the Borrower pursuant to Section 7.06(i)(iii); plus

 

20



--------------------------------------------------------------------------------

(d) 100% of the aggregate amount of contributions to the common capital (other
than from a Restricted Subsidiary and other than (i) any Designated Equity
Contribution or (ii) the reinvestment by any direct or indirect parent of the
Borrower of cash distributed by the Borrower pursuant to Section 7.06(i)(iii))
of the Borrower received in cash and Cash Equivalents after the Restatement
Effective Date (other than Excluded Contributions), excluding any such amount
that has been applied in accordance with Section 7.03(n)(y); plus

(e) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary of the Borrower in cash and Cash Equivalents from:

(A) the sale (other than to the Borrower or any Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or any minority investments, or

(B) any dividend or other distribution by an Unrestricted Subsidiary or received
in respect of any minority investments (except to the extent increasing
Consolidated Net Income and excluding Excluded Contributions), or

(C) any interest, returns of principal payments and similar payments by an
Unrestricted Subsidiary or received in respect of any minority investments
(except to the extent increasing Consolidated Net Income; plus

(f) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) so long as such Investments were
originally made pursuant to Section 7.02(n)(y); plus

(g) to the extent not already included in Consolidated Net Income, an amount
equal to any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the Borrower or any Restricted
Subsidiary in respect of any Investments made pursuant to Section 7.02(n)(y);
plus

(h) 100% of the aggregate amount of any Declined Proceeds; minus

(i) any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(n)(y) after the Restatement Effective Date and prior to such time;
minus

(j) any amount of the Cumulative Credit used to pay dividends or make
distributions pursuant to Section 7.06(h)(y) after the Restatement Effective
Date and prior to such time; minus

(k) any amount of the Cumulative Credit used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13(a)(v)(y) after the
Restatement Effective Date and prior to such time.

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow, less
the amount of Excess Cash Flow of Foreign Subsidiaries to the extent and for so
long as such Excess Cash Flow is excluded from Excess Cash Flow prepayments
pursuant to Section 2.05(b)(xi), for all Excess Cash Flow Periods ending after
the Restatement Effective Date and prior to such date.

“Current Assets” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) of the Borrower and the Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a

 

21



--------------------------------------------------------------------------------

consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments).

“Current Liabilities” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities of the Borrower and the Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current liabilities at such date of
determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is past due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves, and (e) any Revolving Credit Exposure.

“Debt Fund Affiliate” means (i) any fund managed by, or under common management
with GSO Capital Partners LP and Blackstone Tactical Opportunities Fund L.P.,
(ii) any fund managed by GSO Debt Funds Management LLC, Blackstone Debt Advisors
L.P., Blackstone Distressed Securities Advisors L.P., Blackstone Mezzanine
Advisors L.P. or Blackstone Mezzanine Advisors II L.P., and (iii) any other
Affiliate of the Investors or Holdings that is a bona fide debt fund or an
investment vehicle that is engaged in the making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(ix).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Credit Loans that are Base Rate
Loans plus (c) 2.00% per annum; provided that with respect to the overdue
principal or interest in respect of a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan, plus 2.00% per annum, in each case to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Designated Equity Contribution” has the meaning set forth in Section 8.05(a).

“Discount Prepayment Accepting Lender” has the meaning set forth in Section
2.05(a)(v)(B)(1).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit L-4.

 

22



--------------------------------------------------------------------------------

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit L-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in Section
2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in Section
2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.05(a)(v)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to the Borrower and the Restricted Subsidiaries in the definition of
Consolidated EBITDA (and in the component definitions used therein) were
references to such Sold Entity or Business and its Subsidiaries or such
Converted Unrestricted Subsidiary and its Subsidiaries) or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination or expiration of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer)), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Equity Interests and other
than as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the expiration or termination of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer)), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for

 

23



--------------------------------------------------------------------------------

Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of issuance of such Equity Interests;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof), the
Borrower or the Restricted Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Borrower or its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Disqualified Lenders” means (i) those Persons identified by the Borrower (or
one of its Affiliates) or the Sponsor to the Administrative Agent in writing on
or prior to April 16, 2015, (ii) competitors of the Borrower identified by the
Borrower to the Administrative Agent in writing from time to time prior to the
initial syndication of the Restatement Effective Date Term Loans or after the
Reinstatement Effective Date and (iii) any Affiliate of any Person described in
clause (i) or (ii) that is reasonably identifiable by name as an Affiliate of
such Person, other than bona fide debt fund Affiliates of such Person. The list
of Disqualified Lenders shall be made available to any Lender upon request to
the Administrative Agent.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or OID (amortized over the shorter of (x) the original stated life
of such Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding arrangement fees,
structuring fees, commitment fees, underwriting fees or other fees payable to
any lead arranger (or its affiliates) in connection with the commitment or
syndication of such Indebtedness.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and Hazardous Materials or the protection of human health and
safety as it relates to any of the foregoing or occupational and mining health
and safety, including any applicable provisions of CERCLA and the Federal Mine
Safety and Health Act of 1977.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to, any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

24



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or determination that a Multiemployer Plan is in reorganization;
(d) the filing by the PBGC of a notice of intent to terminate any Pension Plan,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, respectively, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) appointment of a trustee to administer any Pension Plan or Multiemployer
Plan; (f) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code or Section 302 or 303 of ERISA,
whether or not waived; (g) any Foreign Benefit Event; or (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further,
that solely with respect to the Restatement Effective Date Term Loans, the
Eurocurrency Rate shall be deemed to not be less than 1.00% per annum in all
cases.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning set forth in Section 8.01.

 

25



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period, an amount equal to (a) the sum,
without duplication, of (i) Consolidated Net Income for such period, (ii) an
amount equal to the amount of all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income, (iii) decreases in Consolidated
Working Capital and long-term accounts receivable of the Borrower and its
Restricted Subsidiaries for such period (other than any such decreases arising
from acquisitions or dispositions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting), and (iv) an amount equal to the aggregate net non-cash loss on
Dispositions by the Borrower and its Restricted Subsidiaries during such period
(other than sales in the ordinary course of business) or any cash gain, in each
case to the extent deducted in arriving at such Consolidated Net Income, minus
(b) the sum, without duplication, of (i) an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income and cash
charges included in clauses (1) through (16) of the definition of “Consolidated
Net Income,” (ii) without duplication of amounts deducted pursuant to clause
(xi) below in prior fiscal years, the amount of Capital Expenditures or
acquisitions of intellectual property to the extent not expensed and Capitalized
Software Expenditures accrued or made in cash or accrued during such period, to
the extent that such Capital Expenditures or acquisitions were financed with
internally generated cash or borrowings under the Revolving Credit Facility and
were not made by utilizing the Cumulative Retained Excess Cash Flow Amount,
(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower or its Restricted Subsidiaries during such period (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any scheduled repayment of Term Loans pursuant to Section 2.07, and (C) any
mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (X) all
other voluntary and mandatory prepayments of Term Loans and all prepayments and
repayments of Revolving Credit Loans and Swing Line Loans and (Y) all
prepayments in respect of any other revolving credit facility, except in the
case of clause (Y) to the extent there is an equivalent permanent reduction in
commitments thereunder), to the extent financed with internally generated cash,
(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income, (v) increases in Consolidated Working
Capital and long-term accounts receivable of the Borrower and its Restricted
Subsidiaries for such period (other than any such increases arising from
acquisitions or dispositions by the Borrower and its Restricted Subsidiaries
during such period or the application of purchase accounting), (vi) cash
payments by the Borrower and its Restricted Subsidiaries during such period in
respect of long-term liabilities of the Borrower and its Restricted Subsidiaries
other than Indebtedness, (vii) without duplication of amounts deducted pursuant
to clause (xi) below in prior fiscal years, the amount of Investments and
acquisitions made by the Borrower and its Restricted Subsidiaries during such
period and paid in cash pursuant to Section 7.02 (other than Section 7.02(a),
(c) or (x)) to the extent that such Investments and acquisitions were financed
with internally generated cash or the proceeds of Revolving Credit Loans and
were not made by utilizing the Cumulative Retained Excess Cash Flow Amount,
(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(i) (clauses (i), (ii) or (iii) only) or Section 7.06(g) to the
extent such Restricted Payments were financed with internally generated cash or
the proceeds of Revolving Credit Loans, (ix) the aggregate amount of
expenditures actually made by the Borrower and its Restricted Subsidiaries in
cash during such period (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed during such period
and were financed using internally generated cash, (x) the aggregate amount of
any premium, make-whole or penalty payments actually paid in cash by the
Borrower and its Restricted Subsidiaries during such period that are required to
be made in connection with any prepayment of Indebtedness to the extent financed
with internally generated cash, (xi) without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by the Borrower and its Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to acquisitions that constitute Investments permitted under
this Agreement or Capital Expenditures or acquisitions of intellectual property
to the extent not expected to be consummated or made, plus any restructuring
cash expenses, pension payments or tax contingency payments that have been added
to Excess Cash Flow pursuant to clause (a)(ii) above required to be made, in
each case during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of internally generated cash not utilizing the Cumulative Retained Excess
Cash Flow Amount actually utilized to finance such Investment, Capital
Expenditures or acquisitions of

 

26



--------------------------------------------------------------------------------

intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters, (xii) the amount of cash taxes paid in such period
to the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period, (xiii) cash expenditures in respect of
Swap Contracts during such fiscal year to the extent not deducted in arriving at
such Consolidated Net Income, (xiv) any payment of cash to be amortized or
expensed over a future period and recorded as a long-term asset and (xv) without
duplication of amounts deducted from Excess Cash Flow in prior periods, earn-out
payments and non-compete payments actually made and that are permitted to be
made under this Agreement. Notwithstanding anything in the definition of any
term used in the definition of Excess Cash Flow to the contrary, all components
of Excess Cash Flow shall be computed for the Borrower and its Restricted
Subsidiaries on a consolidated basis.

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
the fiscal year ending on or about December 31, 2015, but in all cases for
purposes of calculating the Cumulative Retained Excess Cash Flow Amount shall
only include such fiscal years for which financial statements and a Compliance
Certificate have been delivered in accordance with Sections 6.01(a) and 6.02(a)
and for which any prepayments required by Section 2.05(b)(i) (if any) have been
made (it being understood that the Retained Percentage of Excess Cash Flow for
any Excess Cash Flow Period shall be included in the Cumulative Retained Excess
Cash Flow Amount regardless of whether a prepayment is required by
Section 2.05(b)(i)).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement.”

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from:

(1) contributions to its common equity capital;

(2) dividends, distributions, fees and other payments (A) from Unrestricted
Subsidiaries and any of their Subsidiaries, (B) received in respect of any
minority investments and (C) from any joint ventures that are not Restricted
Subsidiaries; and

(3) the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Equity Interest (other than Disqualified
Equity Interests and preferred stock) of the Borrower (or any direct or indirect
parent of the Borrower to the extent contributed as common Equity Interests by
the Borrower);

in each case to the extent designated as Excluded Contributions by the Borrower
within 180 days of the date such capital contributions are made, such dividends,
distributions, fees or other payments are paid, or the date such Equity
Interests are sold, as the case may be, or, if earlier, so long as and to the
extent designated as Excluded Contributions by the Borrower in a Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a).

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary of a Guarantor
that does not have total assets in excess of 3.5% of Consolidated Total Assets,
individually or in the aggregate with all other Subsidiaries excluded via this
clause (b), (c) [reserved], (d) any Subsidiary that is prohibited by applicable
Law or Contractual Obligations existing on the Restatement Effective Date (or,
in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval, license or authorization has been obtained), (e) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative

 

27



--------------------------------------------------------------------------------

Agent, in consultation with the Borrower, the burden or cost or other
consequences (including any material adverse tax consequences) of providing a
Guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (f) any direct or indirect Foreign Subsidiary of the
Borrower, (g) any Subsidiary with respect to which the provision of a guarantee
by it would result in material adverse tax consequences to Holdings, the
Borrower, or any of its Restricted Subsidiaries, as reasonably determined by the
Borrower in consultation with the Administrative Agent, (h) any not-for-profit
Subsidiaries, (i) any Unrestricted Subsidiaries, (j) any direct or indirect
Domestic Subsidiary (x) that is a direct or indirect Subsidiary of a Foreign
Subsidiary that is a CFC or (y) substantially all of whose assets consist of
capital stock and/or indebtedness of (i) one or more Foreign Subsidiaries that
are CFCs or (ii) other Subsidiaries described in this clause (y), and any other
assets incidental thereto (any Subsidiary described in this clause (y), a
“FSHCO”), and (k) any captive insurance subsidiaries.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Approved Counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to the Swap for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Existing Credit Agreement” has the meaning set forth in the preliminary
statements hereto.

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Existing Term Lender” means a Term Lender that holds Existing Term Loans
immediately prior to the Restatement Effective Date.

“Existing Term Loan” means each “Term Loan” as defined in the Existing Credit
Agreement.

“Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning set forth in Section
2.16(b).

“Extended Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from an Extension Amendment.

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning set forth in Section
2.16(c).

 

28



--------------------------------------------------------------------------------

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Restatement Effective Date Term Loans, a given Class of
Incremental Term Loans, a given Refinancing Series of Refinancing Term Loans, a
given Extension Series of Extended Term Loans, the Revolving Credit Facility, a
given Class of Incremental Revolving Credit Commitments, a given Refinancing
Series of Other Revolving Credit Commitments or a given Extension Series of
Extended Revolving Credit Commitments, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the Closing Date (and any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future Treasury Regulations or other official
administrative guidance promulgated thereunder and any intergovernmental
agreements entered into in connection with the implementation thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means that certain Amended and Restated Fee Letter, dated May 11,
2015, among Summit Materials, LLC, Bank of America, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Deutsche Bank AG New York Branch, Deutsche Bank
Securities Inc., Goldman Sachs Banks USA, Citigroup Global Markets Inc.,
Barclays Bank PLC, RBC Capital Markets, Royal Bank of Canada and Blackstone
Holdings Finance Co. L.L.C.

“Financial Covenant Event of Default” has the meaning provided in Section
8.01(b).

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J (which agreement in such form or with
immaterial changes thereto the Collateral Agent is authorized to enter into)
among Holdings, the Borrower, the Subsidiaries of the Borrower from time to time
party thereto, the Collateral Agent and one or more collateral agents or
representatives for the holders of Indebtedness that is permitted under Section
7.03 to be, and intended to be, secured on a pari passu basis with the Liens
securing the Obligations.

 

29



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication:

(1) Consolidated Interest Expense of such Person for such period;

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of preferred stock during such period; and

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from any applicable Governmental Authority or (b) the failure to make the
required contributions or payments, under any applicable Law, on or before the
due date for such contributions or payments.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(xi).

“Foreign Pension Plan” means any benefit plan that under applicable Law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined on a consolidated basis in accordance with GAAP in
good faith by a Responsible Officer.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“FSHCO” has the meaning set forth in the definition of “Excluded Subsidiary”.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; it being understood that, for purposes
of the Credit Agreement and the other Loan Documents, all references to codified
accounting standards specifically named in the Credit Agreement shall be deemed
to include any successor, replacement, amendment or updated accounting standard
under

 

30



--------------------------------------------------------------------------------

GAAP; provided, however, that (i) if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) GAAP shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under FASB ASC Topic 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value,” as
defined therein, and Indebtedness shall be measured at the aggregate principal
amount thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (i) Holdings, (ii) the wholly owned Domestic
Subsidiaries of the Borrower (other than any Excluded Subsidiary), (iii) those
wholly owned Domestic Subsidiaries that issue a Guaranty of the Obligations
after the Closing Date pursuant to Section 6.11 or otherwise, at the option of
the Borrower, issues a Guaranty of the Obligations after the Closing Date and
(iv) solely in respect of any Secured Hedge Agreement or Treasury Services
Agreement to which the Borrower is not a party, the Borrower, in each case,
until the Guaranty thereof is released in accordance with this Agreement.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

31



--------------------------------------------------------------------------------

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

“Hedge Bank” means any Agent, Lender or any Affiliate of an Agent or Lender at
the time it entered into a Secured Hedge Agreement.

“Holdings” means Summit Materials Intermediate Holdings, LLC, a Delaware limited
liability company, if it is the direct parent of the Borrower, or, if not, any
Domestic Subsidiary of Summit Materials Intermediate Holdings, LLC that directly
owns 100% of the issued and outstanding Equity Interests in the Borrower and
issues a Guarantee of the Obligations and agrees to assume the obligations of
“Holdings” pursuant to this Agreement and the other Loan Documents pursuant to
one or more instruments in form and substance reasonably satisfactory to the
Administrative Agent.

“Holdings Pledge Agreement” means the Holdings Pledge Agreement, dated as of the
Closing Date, among Holdings and the Collateral Agent.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning set forth in Section
2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Base Amount” means $225,000,000.

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Equivalent First Lien Debt” has the meaning set forth in Section
7.03(q).

“Incremental Equivalent Junior Debt” has the meaning set forth in Section
7.03(q).

“Incremental Equivalent Unsecured Debt” has the meaning set forth in Section
7.03(w).

“Incremental Facility Closing Date” has the meaning set forth in Section
2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in Section
2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in Section
2.14(c).

“Incremental Revolving Credit Loan” has the meaning set forth in Section
2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

 

32



--------------------------------------------------------------------------------

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of the Borrower appearing on the balance sheet of the Borrower
solely by reason of push-down accounting under GAAP shall be excluded; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of the Borrower and its Restricted Subsidiaries,
exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business and (C) exclude obligations under or in respect of operating
leases or sale lease-back transactions (except any resulting Capitalized Lease
Obligations). The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of Indebtedness of any Person for purposes of clause (e) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. Notwithstanding anything in this
definition to the contrary, Indebtedness shall be calculated without giving
effect to the effects of Financial Accounting

 

33



--------------------------------------------------------------------------------

Standards Board Accounting Standards Codification 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such Agent’s or Lender’s being
organized in or having its principal office (or, in the case of any Lender, its
applicable Lending Office) in such jurisdiction (or any political subdivision
thereof), or (B) as a result of any other connection between such Lender or
Agent and such jurisdiction other than any connections arising from executing,
delivering, being a party to, engaging in any transactions pursuant to,
performing its obligations under, receiving payments under, or enforcing, any
Loan Document, (ii) Taxes attributable to the failure by any Agent or Lender to
deliver the documentation required to be delivered pursuant to Section 3.01(d),
(iii) any branch profits Taxes imposed by the United States or any similar Tax,
imposed by any jurisdiction described in clause (i) above, (iv) in the case of
any Lender (other than an assignee pursuant to a request by the Borrower under
Section 3.07), any U.S. federal withholding Tax that is imposed pursuant to a
law in effect on the date such Lender acquires an interest in the applicable
Commitment (or, if such Lender did not fund the applicable Loan pursuant to a
prior Commitment, on the date such Lender acquires its interest in such Loan),
or designates a new Lending Office, except in each case to the extent that,
pursuant to Section 3.01, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it
designated a new Lending Office and (v) any withholding Taxes imposed under
FATCA. For the avoidance of doubt, the term “Lender” for purposes of this
definition shall include each L/C Issuer and Swing Line Lender.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made; provided
that the Restatement Effective Date shall be an Interest Payment Date with
respect to all Loans outstanding on such date immediately prior to the
Restatement Effective Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or, to the extent agreed by the
Administrative Agent, less than one month thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day

 

34



--------------------------------------------------------------------------------

shall, subject to clause (iii) below, be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person excluding, in the case of the Borrower and
its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice) or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent increases or
decreases in the value of such Investment.

“Investors” means (i) Blackstone Capital Partners V L.P. and its Affiliates and
any investment funds advised or managed by any of the foregoing (other than any
portfolio operating companies of Blackstone Capital Partners V L.P.) and
(ii) Silverhawk Summit, L.P. and its Affiliates and any investment funds advised
or managed by any of the foregoing (other than any portfolio operating companies
of Silverhawk Summit, L.P.).

“IP Rights” has the meaning set forth in Section 5.17.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Collateral Agent and the Borrower,
among Holdings, the Borrower, the Subsidiaries of the Borrower from time to time
party thereto, the Collateral Agent and one or more collateral agents or
representatives for the holders of Indebtedness issued or incurred pursuant to
Sections 7.03(g)(y)(i), (q)(y) or (s) that are intended to be secured on a basis
junior to the Liens securing the Obligations. Wherever in this Agreement, an
Other Debt Representative is required to become party to the Junior Lien
Intercreditor Agreement, if the related Indebtedness is the initial Indebtedness
incurred by the Borrower or any Restricted Subsidiary to be secured by a Lien on
a basis junior to the Liens securing the Obligations, then the Borrower,
Holdings, the Subsidiary Guarantors, the Collateral Agent and the Other Debt
Representative for such Indebtedness shall be authorized to execute and deliver
the Junior Lien Intercreditor Agreement.

 

35



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. All L/C
Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit pursuant to Section 2.03, as such
commitment is set forth on Schedule 1.01A.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

“L/C Issuer” means Bank of America, N.A. and any other Lender that becomes an
L/C Issuer in accordance with Sections 2.03(k) or 10.07(k), in its capacity as
an issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder. If there is more than one L/C Issuer at any given time, the
term L/C Issuer shall refer to the relevant L/C Issuer(s).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.03(l). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“LCA Election” has the meaning set forth in Section 1.02(h).

“LCA Test Date” has the meaning set forth in Section 1.02(h).

“Lead Arrangers” means collectively means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Citigroup
Global Markets Inc., Barclays Bank PLC and RBC Capital Markets, in their
respective capacities as joint lead arrangers and joint bookrunners under this
Agreement.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.

 

36



--------------------------------------------------------------------------------

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure; (ii) the failure of any
Lender to pay over to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, unless subject to a good faith dispute; (iii) a
Lender has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations, or has made a public statement to
that effect with respect to its funding obligations, under the Revolving Credit
Facility or under other agreements generally in which it commits to extend
credit; (iv) a Lender has failed, within three Business Days after request by
the Administrative Agent, to confirm that it will comply with its funding
obligations under the Revolving Credit Facility; or (v) a Lender has admitted in
writing that it is insolvent or such Lender becomes subject to a Lender-Related
Distress Event. Any determination by the Administrative Agent that a Lender
Default has occurred under any one or more of clauses (i) through (v) above
shall be conclusive and binding absent manifest error, and the applicable Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon
delivery of written notice of such determination to the Borrower, each L/C
Issuer, each Swing Line Lender and each Lender.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Issuance Request” means a letter of credit request
substantially in the form of Exhibit B.

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

37



--------------------------------------------------------------------------------

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower and its
Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement the consummation of which is not conditioned on the availability of,
or on obtaining, third party acquisition financing and which is designated as a
Limited Condition Acquisition by the Borrower or such Restricted Subsidiary in
writing to the Administrative Agent on or prior to the date the definitive
agreements for such acquisition are entered into.

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan and any extensions of credit under any
Revolving Commitment Increase).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Intercreditor Agreement to the extent
then in effect, (v) each Letter of Credit Issuance Request and (vi) any
Refinancing Amendment, Incremental Amendment or Extension Amendment.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Stockholders” means the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of Holdings on the date of the
declaration of a Restricted Payment multiplied by (ii) the arithmetic mean of
the closing prices per share of such common Equity Interests on the principal
securities exchange on which such common Equity Interests are traded for the
30 consecutive trading days immediately preceding the date of declaration of
such Restricted Payment.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole; (b) material
adverse effect on the ability of the Loan Parties (taken as a whole) to fully
and timely perform any of their payment obligations under any Loan Document to
which the Borrower or any of the Loan Parties is a party; or (c) material
adverse effect on the rights and remedies available to the Lenders or any Agent
under any Loan Document.

“Material Real Property” means (i) the fee owned Real Property set forth on
Schedule 6.11 and (ii) any fee owned Real Property located in the United States
that is owned by any Loan Party (other than fee owned real property owned by
Hamm, Inc. and its subsidiaries on the Closing Date or any other owned real
property subject to a Lien permitted by clause (u) or (w) of Section 7.01 to the
extent and for so long as the documentation governing such Lien prohibits the
granting of a Mortgage thereon to secure the Obligations) with a fair market
value in excess of $10,000,000 (at the Restatement Effective Date or, with
respect to Real Property acquired after the Restatement Effective Date, at the
time of acquisition, in each case, as reasonably estimated by the Borrower in
good faith).

“Maturity Date” means (i) with respect to the Restatement Effective Date Term
Loans, the date that is seven years after the Restatement Effective Date,
(ii) with respect to the Revolving Credit Commitments, March 11, 2020,
(iii) with respect to any tranche of Extended Term Loans or Extended Revolving
Credit Commitments, the final maturity date applicable thereto as specified in
the applicable Extension Request accepted by the respective Lender or Lenders,
(iv) with respect to any Refinancing Term Loans or Other Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Refinancing Amendment and (v) with respect to any Incremental Term
Loans or Incremental Revolving Credit Commitments, the final maturity date
applicable thereto as specified in the applicable Incremental Amendment;
provided, in each case, that if such date is not a Business Day, then the
applicable Maturity Date shall be the next succeeding Business Day.

 

38



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning set forth in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Property” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds to secure
debt, hypothecs and mortgages made by the Loan Parties in favor or for the
benefit of the Collateral Agent on behalf of the Secured Parties creating and
evidencing a Lien on a Mortgaged Property in form and substance reasonably
satisfactory to the Collateral Agent with such terms and provisions as may be
required by the applicable Laws of the relevant jurisdiction, and any other
mortgages executed and delivered pursuant to Section 6.11 or 6.13, in each case,
as the same may from time to time be amended, restated, supplemented, or
otherwise modified.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by a Lien (other than a Lien that ranks pari passu with or
subordinated to the Liens securing the Obligations) on the asset subject to such
Disposition or Casualty Event and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (iii) in the case of any Disposition or
Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof, (iv) taxes paid or reasonably estimated to be payable as a result
thereof, and (v) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Restricted
Subsidiaries including, without limitation, pension and other postemployment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction); provided that if no Default
exists, the Borrower may reinvest any portion of such proceeds in assets useful
for its business within 12 months of such receipt and such portion of such
proceeds shall not constitute Net Proceeds except to the extent not, within 12
months of such

 

39



--------------------------------------------------------------------------------

receipt, so reinvested or contractually committed to be so reinvested (it being
understood that if any portion of such proceeds are not so used within such
12-month period but within such 12-month period are contractually committed to
be used, then upon the termination of such contract or if such Net Proceeds are
not so used within 18 months of initial receipt, such remaining portion shall
constitute Net Proceeds as of the date of such termination or expiry without
giving effect to this proviso; it being further understood that such proceeds
shall constitute Net Proceeds notwithstanding any investment notice if there is
a Specified Default at the time of a proposed reinvestment unless such proposed
reinvestment is made pursuant to a binding commitment entered into at a time
when no Specified Default was continuing); provided, further, that no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless (x) such proceeds shall exceed $15,000,000 and
(y) the aggregate net proceeds excluded under clause (x) exceeds $30,000,000 in
any fiscal year (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Restricted Subsidiary
shall be disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Converting Term Loan” means each Existing Term Loan other than a Converting
Term Loan.

“Non-Debt Fund Affiliate” means any Affiliate of the Investors other than
(a) Holdings or any Subsidiary of Holdings, (b) any Debt Fund Affiliates and
(c) any natural person.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Not Otherwise Applied” means, with reference to any amount of proceeds of any
transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b), (b) was not previously (and is not
concurrently being) applied in determining the permissibility of a transaction
under the Loan Documents where such permissibility was or is (or may have been)
contingent on receipt of such amount or utilization of such amount for a
specified purpose, (c) was not utilized pursuant to Section 8.05, (d) was not
applied to incur Indebtedness pursuant to Section 7.03(n)(y), (e) was not
utilized to make Restricted Payments pursuant to Section 7.06 (other than
pursuant to Section 7.06(h)(y)), (f) was not utilized to make Investments
pursuant to Sections 7.02(n), (p), (v), (w) or (z), (g) was not utilized to make
prepayments of any Junior Financing pursuant to Section 7.13 (other than Section
7.13(a)(v)(y)) or (h) was not utilized to increase availability under clause
(c) of the definition of Cumulative Credit. The Borrower shall promptly notify
the Administrative Agent of any application of such amount as contemplated by
(b) through (h) above.

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with

 

40



--------------------------------------------------------------------------------

respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or Restricted Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (y) obligations of the Borrower or any Restricted Subsidiary
arising under any Secured Hedge Agreement or any Treasury Services Agreement.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of their Restricted Subsidiaries to the
extent they have obligations under the Loan Documents) include (a) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit fees, reimbursement obligations, charges, expenses, fees, Attorney
Costs, indemnities and other amounts payable by any Loan Party under any Loan
Document and (b) the obligation of any Loan Party to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party. Notwithstanding the
foregoing, the obligations of the Borrower or any Restricted Subsidiary under
any Secured Hedge Agreement or any Treasury Services Agreement shall be secured
and guaranteed pursuant to the Collateral Documents and the Guaranty only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed. Notwithstanding the foregoing, Obligations of any Guarantor shall in
no event include any Excluded Swap Obligations of such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Applicable Indebtedness” has the meaning set forth in Section
2.05(b)(ii).

“Other Debt Representative” means, with respect to any secured Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding Principal
Amount thereof after giving effect to

 

41



--------------------------------------------------------------------------------

any borrowings and prepayments or repayments of Term Loans, Revolving Credit
Loans (including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the aggregate outstanding Principal Amount thereof
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Partners” means, at any time, each person listed as a partner (including the
general partner) on the books and records of Summit Holdings, in each case for
so long as he, she or it remains a partner of Summit Holdings as provided under
the Partnership Agreement.

“Partnership Agreement” means the Fourth Amended and Restated Limited
Partnership Agreement of Summit Holdings, dated as of March 11, 2015, as amended
from time to time to the extent permitted by the Loan Documents.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Asset Swap” means the concurrent purchase and sale, trade-in or
exchange of equipment or other property of a nature or type that is used or
useful in a Permitted Business or a combination of such equipment or property
and cash or Cash Equivalents between the Borrower or any of its Subsidiaries and
another Person; provided, that (x) any cash or Cash Equivalents received must be
applied in accordance with Section 2.05(b) and (y) the fair market value of the
equipment or property received is at least as great as the fair market value of
the equipment or other property being traded-in or exchanged.

“Permitted Business” means any business that is related, ancillary or
complementary to the businesses of the Borrower and its Subsidiaries on the
Restatement Effective Date.

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by the Borrower
in the form of one or more tranches of

 

42



--------------------------------------------------------------------------------

loans under this Agreement; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis with the Liens securing the Obligations and
is not secured by any property or assets of Holdings, the Borrower or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness is not
at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors or (iii) such Indebtedness does not mature on or prior to the date
that is the Latest Maturity Date at the time such Indebtedness is incurred or
issued or have a shorter Weighted Average Life to Maturity than the Restatement
Effective Date Term Loans.

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of secured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower in the form of one or more
series of senior secured notes; provided that (i) such Indebtedness is secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Liens securing the Obligations and is not secured by any
property or assets of Holdings, the Borrower or any Restricted Subsidiary other
than the Collateral, (ii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) on or prior to the date that is the Latest Maturity Date at the time
such Indebtedness is incurred or issued, (iv) the security agreements relating
to such Indebtedness are substantially the same as or more favorable to the Loan
Parties than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (v) an Other Debt Representative
acting on behalf of the holders of such Indebtedness shall have become party to
each Intercreditor Agreement. Permitted First Priority Refinancing Notes will
include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Holders” means each of (a) the Investors and (b) the Management
Stockholders (provided that if the Management Stockholders own beneficially or
of record more than fifteen percent (15%) of the outstanding voting stock of
Holdings in the aggregate, they shall be treated as Permitted Holders of only
fifteen percent (15%) of the outstanding voting stock of Holdings at such time).

“Permitted Intercompany Activities” means any transactions between or among the
Borrower and its Restricted Subsidiaries that are entered into in the ordinary
course of business of the Borrower and its Restricted Subsidiaries and, in the
good faith judgment of the Borrower are necessary or advisable in connection
with the ownership or operation of the business of the Borrower and its
Restricted Subsidiaries, including, but not limited to, (i) payroll, cash
management, purchasing, insurance and hedging arrangements and (ii) management,
technology and licensing arrangements.

“Permitted Junior Lien Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
junior lien secured notes or junior lien secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a junior priority basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and is not secured by any property or assets of
Holdings, the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) an Other Debt Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Junior Lien Intercreditor Agreement
as a “Junior Lien Representative”, and (iii) such Indebtedness meets the
Permitted Other Debt Conditions. Permitted Junior Lien Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Other Debt Conditions” means that such applicable Indebtedness
(i) does not mature or have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (except customary asset sale or change of
control provisions that provide for the prior repayment in full of the Loans and
all other Obligations), in each case on or prior to the Latest Maturity Date at
the time such Indebtedness is incurred, (ii) is not at any time guaranteed by
any Subsidiaries other than Subsidiaries that are Guarantors, and (iii) to the
extent secured, the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent).

 

43



--------------------------------------------------------------------------------

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary so long as immediately after giving Pro Forma Effect thereto and to
the use of the proceeds thereof (but without netting the proceeds thereof)
(i) no Event of Default shall be continuing or result therefrom and (ii) (x) if
such Indebtedness is secured on a pari passu basis with the Liens securing the
Obligations, the Consolidated First Lien Net Leverage Ratio is no greater than
3.75 to 1.00 (excluding, for purposes of calculating such ratio under this
clause (ii)(x), Revolving Credit Loans borrowed for seasonal working capital
requirements in an amount not to exceed $75,000,000) determined on a Pro Forma
Basis as of the last day of the most recently ended period of four consecutive
fiscal quarters for which financial statements are internally available
(“Permitted First Lien Ratio Debt”), (y) if such Indebtedness is secured on a
junior basis to the Liens securing the Obligations, the Consolidated Secured Net
Leverage Ratio is no greater than 5.25 to 1.00 (excluding, for purposes of
calculating such ratio under this clause (ii)(y), Revolving Credit Loans
borrowed for seasonal working capital requirements in an amount not to exceed
$75,000,000) determined on a Pro Forma Basis as of the last day of the most
recently ended period of four consecutive fiscal quarters for which financial
statements are internally available (“Permitted Junior Secured Ratio Debt”); and
(z) if such Indebtedness is unsecured, the Consolidated Interest Coverage Ratio
is no less than 2.00 to 1.00 determined on a Pro Forma Basis as of the last day
of the most recently ended period of four consecutive fiscal quarters for which
financial statements are internally available (“Permitted Unsecured Ratio
Debt”); provided that, such Indebtedness shall (A) in the case of clause
(x) above, have a maturity date that is after the Latest Maturity Date at the
time such Indebtedness is incurred, and in the case of clause (y) or (z) above,
have a maturity date that is at least ninety-one (91) days after the Latest
Maturity Date at the time such Indebtedness is incurred, (B) in the case of
clause (x) above, have a Weighted Average Life to Maturity not shorter than the
longest remaining Weighted Average Life to Maturity of the Facilities and, in
the case of clause (y) or (z) above, shall not be subject to scheduled
amortization prior to maturity, (C) if such Indebtedness is incurred or
guaranteed on a secured basis by a Loan Party on a junior basis to the Liens
securing the Obligations, be subject to the Junior Lien Intercreditor Agreement
and, if the Indebtedness is secured on a pari passu basis with the Liens
securing the Obligations, be (x) in the form of debt securities and (y) subject
to the First Lien Intercreditor Agreement and (D) have terms and conditions
(other than pricing, rate floors, discounts, fees, premiums and optional
prepayment or redemption provisions) that in the good faith determination of the
Borrower are not materially less favorable (when taken as a whole) to the
Borrower than the terms and conditions of the Loan Documents (when taken as a
whole) (provided that a certificate of the Borrower as to the satisfaction of
the conditions described in this clause (D) delivered at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements of this clause (D), shall be conclusive unless the Administrative
Agent notifies the Borrower within such five (5) Business Day period that it
disagrees with such determination (including a description of the basis upon
which it disagrees)); provided, further, that any such Indebtedness incurred
pursuant to clauses (x), (y) or (z) above by a Restricted Subsidiary that is not
a Loan Party, together with any Indebtedness incurred by a Restricted Subsidiary
that is not a Loan Party pursuant to Sections 7.03(g), 7.03(q) or 7.03(w), does
not exceed in the aggregate at any time outstanding the greater of
(i) $52,500,000 and (ii) 2.25% of Consolidated Total Assets, in each case
determined at the time of incurrence.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the

 

44



--------------------------------------------------------------------------------

time thereof, no Event of Default shall have occurred and be continuing and
(d) if such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is Junior Financing, (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended, (ii) such modification, refinancing,
refunding, renewal, replacement or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (iii) if the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended was subject to an Intercreditor
Agreement, the holders of such modified, refinanced, refunded, renewed, replaced
or extended Indebtedness (if such Indebtedness is secured) or their
representative on their behalf shall become party to such Intercreditor
Agreement.

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
senior unsecured notes or loans; provided that such Indebtedness (i) constitutes
Credit Agreement Refinancing Indebtedness and (ii) meets the Permitted Other
Debt Conditions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.02.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Prime Rate” means the rate of interest in effect as publicly announced from
time to time by Bank of America as its “prime rate,” which is set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Principal Amount” means the stated or principal amount of each Loan or Letter
of Credit or L/C Obligation with respect thereto, as applicable.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that all Specified Transactions
and the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
a Disposition of all or substantially all Equity Interests in any Subsidiary of
the Borrower or any division, product line, or facility used for operations of
the Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Borrower or any of the
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that (I) the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA (including
that the aggregate amount of cost savings, operating expense reductions and
synergies added back pursuant to clause (h) of the definition of Consolidated
EBITDA shall not exceed

 

45



--------------------------------------------------------------------------------

30% of Consolidated EBITDA in any Test Period (calculated after giving effect to
the addbacks permitted under such clause (h)) and give effect to events
(including operating expense reductions) that are (as determined by the Borrower
in good faith) (x) directly attributable to such transaction, (y) expected to
have a continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable; and (II) that when calculating the Consolidated First
Lien Net Leverage Ratio for purposes of (i) the definition of “Applicable Rate,”
(ii) the Applicable ECF Percentage and (iii) determining actual compliance (and
not Pro Forma Compliance or compliance on a Pro Forma Basis) with Section 7.11,
the events that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect.

“Pro Forma Financial Statements” means a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Borrower and its
Restricted Subsidiaries as of and for the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period covered by the
Audited Financial Statements and the Unaudited Financial Statements, prepared in
good faith after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other financial statements).

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Projections” has the meaning set forth in Section 6.01(c).

“Public Lender” has the meaning set forth in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act
(whether alone or in connection with a secondary public offering).

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Rating Agencies” means Moody’s and S&P.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person,

 

46



--------------------------------------------------------------------------------

whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing” means all Term Loans (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement have been paid in full, including any
accrued interest and fees.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same Effective Yield and, in the
case of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating in
into, onto or through the Environment.

“Remainder Purchase Price” has the meaning assigned to such term in the
Acquisition Agreement as in effect on April 16, 2015.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Restatement Effective Date Term Loans
with the incurrence by the Borrower or any Restricted Subsidiary of any debt
obligations or syndicated term loan financing having an effective interest cost
or weighted average yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fees or original issue discount, but excluding the effect of
any arrangement, structuring, syndication or other fees payable to any lead
arranger (or its affiliates) in

 

47



--------------------------------------------------------------------------------

connection with the commitment or syndication of such syndicated term loan
financing, and without taking into account any fluctuations in the Eurocurrency
Rate) that is less than the effective interest cost or weighted average yield
(as determined by the Administrative Agent on the same basis) of such
Restatement Effective Date Term Loans so repaid, refinanced, substituted or
replaced, including without limitation, as may be effected through any
amendment, amendment or restatement or other modifications to this Agreement
relating to the interest rate for, or weighted average yield of, such Term Loans
or the incurrence of any Refinancing Term Loans, in each case the primary
purpose of which was to reduce such effective interest cost or weighted average
yield and other than in connection with a Change of Control, Qualified IPO or
Transformative Acquisition.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Issuance Request, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the
outstanding Loans under such Class held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required Class
Lenders; provided, further, that, to the same extent set forth in Section
10.07(n) with respect to determination of Required Lenders, the Loans of any
Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Class Lenders.

“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans, as applicable, under such Facility being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that, to the same
extent set forth in Section 10.07(n) with respect to determination of Required
Lenders, the Loans of any Affiliated Lender shall in each case be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

48



--------------------------------------------------------------------------------

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

“Responsible Officer” means the chief executive officer, president, vice
president, chief legal officer, chief financial officer, treasurer or assistant
treasurer or other similar officer of a Loan Party and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of such Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restatement Agreement” means the Restatement Agreement to the Existing Credit
Agreement, dated as of July 17, 2015, by and among the Borrower, the other Loan
Parties, the Administrative Agent, the Lenders party thereto and the other
parties thereto.

“Restatement Effective Date” has the meaning set forth in the Restatement
Agreement.

“Restatement Effective Date Term Loans” means the term loans made by the Lenders
on the Restatement Effective Date to the Borrower pursuant to Section 2.01(a).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate Principal Amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A under the caption
“Revolving Credit Commitments” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including Section
2.14). The aggregate Revolving Credit Commitments of all Revolving Credit
Lenders shall be $235,000,000 on the Restatement Effective Date, as such amount
may be adjusted from time to time in accordance with the terms of this
Agreement.

 

49



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding Principal Amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share or other applicable share
provided for under this Agreement of the amount of the L/C Obligations and the
Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans, Other Revolving Credit
Loans or Extended Revolving Credit Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“S&P” means Standard & Poor’s Ratings Financial Services LLC, a subsidiary of
The McGraw Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Acquisition Payment Date” means December 31, 2015.

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between the Borrower or any Restricted Subsidiary and any
Approved Counterparty.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, any Approved Counterparty party to a Secured Hedge Agreement
or Treasury Services Agreement, the Supplemental Agents and each co-agent or
sub-agent appointed by the Administrative Agent or Collateral Agent from time to
time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
among the Borrower, certain subsidiaries of the Borrower and the Collateral
Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.

“Senior Notes” means collectively, (i) $442,000,000 in aggregate principal
amount of the Borrower’s senior unsecured notes due 2020 and any Registered
Equivalent Notes having substantially identical terms and issued pursuant to the
Senior Notes Indenture in exchange for the initial unregistered

 

50



--------------------------------------------------------------------------------

senior unsecured notes and (ii) $350,000,000 in aggregate principal amount of
the Borrower’s senior unsecured notes due 2023 and any Registered Equivalent
Notes having substantially identical terms and issued pursuant to the Senior
Notes Indenture in exchange for the initial unregistered senior unsecured notes.

“Senior Notes Documents” means the Senior Notes Indenture and the other
transaction documents referred to therein (including the related guarantee, the
notes and the notes purchase agreement).

“Senior Notes Indenture” means collectively, one or more indentures among the
Borrower, as issuer, the guarantors listed therein and the trustee referred to
therein pursuant to which the Senior Notes are issued, as such indenture may be
amended or supplemented from time to time.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any of its Restricted Subsidiaries on the Restatement
Effective Date, and any reasonable extension thereof, or (2) any business or
other activities that are reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses in which the Borrower and its Restricted Subsidiaries are
engaged or propose to be engaged on the Restatement Effective Date.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit L-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit L-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“SPC” has the meaning set forth in Section 10.07(h).

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

 

51



--------------------------------------------------------------------------------

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower of
a Borrower Offer of Specified Discount Prepayment made pursuant to Section
2.05(a)(v)(B) substantially in the form of Exhibit L-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit L-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in Section
2.05(a)(v)(B)(2).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

“Specified Representations” means those representations and warranties made by
the Borrower and the Guarantors (after giving effect to the Acquisition) in
Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.13, 5.18, 5.20(a),
5.20(c) and 5.21.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase in each case that have
occurred during the four consecutive fiscal quarter period of a Person being
used to calculate a financial ratio under this Agreement (the “Reference
Period”), or subsequent to the end of the Reference Period but prior to such
date or prior to or simultaneously with the event for which a determination
under the definition of Pro Forma Basis is made (including any such event
occurring at a Person who became a Restricted Subsidiary of the subject Person
after the commencement of the Reference Period); provided that a Revolving
Commitment Increase, for purposes of this “Specified Transaction” definition,
shall be deemed to be fully drawn.

“Sponsor” means Blackstone Capital Partners V L.P. and any of its Affiliates and
funds or partnerships managed or advised by it or its Affiliates.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’ or any Restricted Subsidiary’s financial
statements.

 

52



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means any Guarantor other than the Borrower or Holdings.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Summit Holdings” means Summit Materials Holdings L.P., a Delaware limited
partnership.

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

53



--------------------------------------------------------------------------------

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit D-3
hereto, evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender that is a Term Lender on the
Restatement Effective Date, its obligation to make a Term Loan to the Borrower
hereunder, expressed as an amount representing the maximum principal amount of
the Term Loan to be made by such Term Lender under this Agreement, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 and
(b) reduced or increased from time to time pursuant to (i) assignments by or to
such Term Lender pursuant to an Assignment and Assumption, (ii) an Incremental
Amendment, (iii) a Refinancing Amendment or (iv) an Extension.

“Term Lender” means, at any time, any Lender that has a Restatement Effective
Date Term Commitment (including a Converting Term Lender), a Term Commitment or
a Term Loan at such time.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Loan Standstill Period” has the meaning provided in Section 8.01(b).

“Term Loans” mean any Restatement Effective Date Term Loan or any Incremental
Term Loan, Refinancing Term Loan or Extended Term Loan designated as a “Term
Loan,” as the context may require.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit D-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans of each Class made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.

“Threshold Amount” means $35,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Units (vested and unvested) then owned by
such Partner by the number of Units (vested and unvested) then owned by all
Partners.

 

54



--------------------------------------------------------------------------------

“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, Holdings, the Borrower or any of its (or their) Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions related to the Facilities and any original issue discount or
upfront fees), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Transactions” means, collectively, (a) the Acquisition (b) the funding of (and
conversion to) the Restatement Effective Date Term Loans and the execution and
delivery of the Loan Documents entered into on the Restatement Effective Date,
(c) the Refinancing and (d) the payment of Transaction Expenses.

“Transferred Guarantor” has the meaning set forth in Section 11.10.

“Transformative Acquisition” means any acquisition or Investment by the Borrower
or any Restricted Subsidiary that is either (a) not permitted by the terms of
this Agreement immediately prior to the consummation of such acquisition or
Investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or Investment, would not provide the
Borrower and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith.

“Treasury Services Agreement” means any agreement between the Borrower or any
Restricted Subsidiary and any Approved Counterparty relating to treasury,
depository, credit card, debit card, stored value cards, purchasing or
procurement cards and cash management services or automated clearinghouse
transfer of funds or any similar services.

“Trigger Date” has the meaning provided in Section 7.06(i)(iii).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.-

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unaudited Financial Statements” means the financial statements provided
pursuant to Section 6.01(b) of the Existing Credit Agreement prior to the
Restatement Effective Date.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Units” means the class A units and any other class of units that is established
in accordance with the Partnership Agreement, which shall constitute limited
partner interests in Summit Holdings as provided in the Partnership Agreement
and under the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
Section 17-101, et seq., as it may be amended or supplemented from time to time
and any successor thereto, entitling the holders thereof to the relative rights,
title and interests in the profits, losses, deductions and credits of Summit
Holdings at any particular time as set forth in the Partnership Agreement, and
any and all other benefits to which a holder thereof may be entitled as a
Partner as provided in the Partnership Agreement, together with the obligations
of such Partner to comply with all terms and provisions of the Partnership
Agreement.

 

55



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) as of the Restatement Effective Date, each
Subsidiary of the Borrower listed on Schedule 1.01C, (ii) any Subsidiary of the
Borrower designated by the board of managers of the Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Restatement Effective Date
and (iii) any Subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Yield Differential” has the meaning set forth in Section 2.14(e)(iii).

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

56



--------------------------------------------------------------------------------

(h) In connection with any action being taken solely in connection with a
Limited Condition Acquisition, for purposes of:

(x) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated First Lien Net Leverage Ratio, the
Consolidated Secured Net Leverage Ratio, the Consolidated Total Net Leverage
Ratio or the Consolidated Interest Coverage Ratio; or

(y) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated Total Assets, if any);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarter
period ending prior to the LCA Test Date for which consolidated financial
statements of the Borrower are available, the Borrower could have taken such
action on the relevant LCA Test Date in compliance with such ratio or basket,
such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in Consolidated Total Assets of the Borrower or
the Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the relevant transaction or action is permitted
to be consummated or taken. If the Borrower has made an LCA Election for any
Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or basket availability with respect to the incurrence
of Indebtedness or Liens, or the making of Restricted Payments, mergers, the
conveyance, lease or other transfer of all or substantially all of the assets of
the Borrower, the prepayment, redemption, purchase, defeasance or other
satisfaction of Indebtedness, or the designation of an Unrestricted Subsidiary
on or following the relevant LCA Test Date and prior to the earlier of the date
on which such Limited Condition Acquisition is consummated or the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket shall be tested by calculating the availability under such ratio or
basket on a Pro Forma Basis assuming such Limited Condition Acquisition and
other transactions in connection therewith have been consummated (including any
incurrence of Indebtedness and any associated Lien and the use of proceeds
thereof; provided that Consolidated Interest Expense for purposes of the
Consolidated Interest Coverage Ratio will be calculated using an assumed
interest rate based on the indicative interest margin contained in any financing
commitment documentation with respect to such Indebtedness or, if no such
indicative interest margin exists, as reasonably determined by the Borrower in
good faith).

In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement which requires that no Default, Event of Default or specified Event of
Default, as applicable, has occurred, is continuing or would result from any
such action, as applicable, such condition shall, at the option of the Borrower,
be deemed satisfied, so long as no Default, Event of Default or specified Event
of Default, as applicable, exists on the date the definitive agreements for such
Limited Condition Acquisition are entered into. For the avoidance of doubt, if
the Borrower has exercised its option under this clause (h), and any Default,
Event of Default or specified Event of Default occurs following the date the
definitive agreements for the applicable Limited Condition Acquisition were
entered into and prior to the consummation of such Limited Condition
Acquisition, any such Default, Event of Default or specified Event of Default
shall be deemed to not have occurred or be continuing for purposes of
determining whether any action being taken in connection with such Limited
Condition Acquisition is permitted hereunder.

Section 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required

 

57



--------------------------------------------------------------------------------

to be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated First
Lien Net Leverage Ratio, the Consolidated Secured Net Leverage Ratio, the
Consolidated Total Net Leverage Ratio and the Consolidated Interest Coverage
Ratio shall be calculated with respect to such period and such Specified
Transaction on a Pro Forma Basis.

Section 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).

Section 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organizational Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08. Cumulative Credit Transactions. If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount of the Cumulative Credit immediately prior to the
taking of such action, the permissibility of the taking of each such action
shall be determined independently and in no event may any two or more such
actions be treated as occurring simultaneously.

Section 1.09. Effect of this Agreement on the Existing Credit Agreement and the
other Loan Documents. Upon satisfaction of the conditions precedent to the
effectiveness of this Agreement set forth in Restatement Agreement, this
Agreement shall be binding on the Borrower, the Agents, the Lenders and the
other parties hereto regardless of the fact that any may not have signed this
Agreement itself, and the Existing Credit Agreement and the provisions thereof
shall be replaced in their entirety by this Agreement and the provisions hereof;
provided that for the avoidance of doubt (a) the Obligations (as defined in the
Existing Credit Agreement) of the Borrower and the other Loan Parties under the
Existing Credit Agreement and the other Loan Documents that remain unpaid and
outstanding as of the date of this Agreement shall continue to exist under and
be evidenced by this Agreement and the other Loan Documents, (b) all Letters of
Credit under and as defined in the Existing Credit Agreement shall continue as
Letters of Credit under this Agreement and (c) the Collateral and the Loan
Documents shall continue to secure, guarantee, support and otherwise benefit the
Obligations on the same terms as prior to the effectiveness hereof. Upon the
effectiveness of this Agreement, each Loan Document that was in effect
immediately prior to the date of this Agreement shall continue to be effective
on its terms unless otherwise expressly stated herein.

 

58



--------------------------------------------------------------------------------

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. The Loans.

(a) The Restatement Effective Date Term Loan Borrowings. Subject to the terms
and conditions set forth herein:

(i) Each Converting Term Lender severally agrees that its Converting Term Loans
are hereby converted to a like principal amount of Restatement Effective Date
Term Loans on the Restatement Effective Date. All accrued and unpaid interest on
the Converting Term Loans to, but not including, the Restatement Effective Date
shall be payable on the Restatement Effective Date, but no amounts under
Section 3.05 shall be payable in connection with such conversion

(ii) Each Term Lender (other than the Converting Term Lenders) severally agrees
to make Restatement Effective Date Term Loans denominated in Dollars to the
Borrower on the Restatement Effective Date in an aggregate amount not to exceed
the amount of such Term Lender’s Restatement Effective Date Term Commitment. The
Borrower shall prepay the aggregate principal amount of the Non-Converting Term
Loans with a portion of the aggregate gross proceeds of such Restatement
Effective Date Term Loans, concurrently with the receipt thereof. All accrued
and unpaid interest on the Non-Converting Term Loans to, but not including, the
Restatement Effective Date shall be payable on the Restatement Effective Date,
and the Borrower will make any payments required under Section 3.05 with respect
to the Non-Converting Term Loans in accordance therewith.

(iii) Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed. Restatement Effective Date Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in Dollars to the Borrower from its applicable Lending
Office (each such loan, a “Revolving Credit Loan”) from time to time as elected
by the Borrower pursuant to Section 2.02, on any Business Day until the Maturity
Date with respect to such Revolving Credit Lender’s applicable Revolving Credit
Commitment, in an aggregate Principal Amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment at such
time; provided that after giving effect to any Revolving Credit Borrowing, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

Section 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
(i) 11:00 a.m. New York City time three Business Days prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans or any
conversion of Base Rate Loans to Eurocurrency Rate Loans, and (ii) 11:00 a.m.
New York City time on the day of any Borrowing of Base Rate Loans; provided that
the notice referred to in subclause (i) above may be delivered no later than one
(1) Business Day prior to the

 

59



--------------------------------------------------------------------------------

Restatement Effective Date in the case of Restatement Effective Date Term Loans.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Except as provided in Section 2.14(a), each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
minimum principal amount of $2,000,000, or a whole multiple of $500,000 in
excess thereof. Except as provided in Sections 2.03(c), 2.04(c), 2.14(a), each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Term Borrowing of a particular Class, a Revolving
Credit Borrowing, a conversion of Term Loans of any Class or Revolving Credit
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans of a Class or Revolving Credit Loans are to be
converted and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as or converted to Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion or continuation described in Section 2.02(a). In the
case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower; provided that if on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowing, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect;
provided that after the establishment of any new Class of Loans pursuant to a
Refinancing Amendment or Extension Amendment, the number of Interest Periods
otherwise permitted by this Section 2.02(e) shall increase by three (3) Interest
Periods for each applicable Class so established.

 

60



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03. Letters of Credit. (a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date to
issue Letters of Credit at sight denominated in Dollars for the account of the
Borrower or any Restricted Subsidiary of the Borrower and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drafts under the Letters of Credit and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued pursuant to
this Section 2.03; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment, (y) the
Outstanding Amount of the L/C Obligations in respect of Letters of Credit issued
by such L/C Issuer would exceed such L/C Issuer’s L/C Commitment or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii) and Section 2.03(a)(ii)(C), the expiry date
of such requested Letter of Credit would occur more than twelve months after the
date of issuance or last renewal, unless (1) each Appropriate Lender has
approved of such expiration date or (2) the L/C Issuer thereof has approved of
such expiration date and the Outstanding Amount of L/C Obligations in respect of
such requested Letter of Credit has been Cash Collateralized or backstopped
pursuant to arrangements reasonably satisfactory to such L/C Issuer;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

 

61



--------------------------------------------------------------------------------

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in Dollars; or

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Issuance Request (and any
other document, agreement or instrument entered into by such L/C Issuer and the
Borrower or in favor of such L/C Issuer) pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article 9 included such
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to each L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Issuance Request,
appropriately completed and signed by a Responsible Officer of the Borrower or
his/her delegate or designee. Such Letter of Credit Issuance Request must be
received by the relevant L/C Issuer and the Administrative Agent not later than
11:00 a.m. (New York City time) at least two Business Days prior to the proposed
issuance date or date of amendment, as the case may be; or, in each case, such
other date and time as the relevant L/C Issuer may agree in a particular
instance in its sole discretion. If requested by the relevant L/C Issuer, the
Borrower shall also submit a letter of credit application on such L/C Issuer’s
standard form in connection with any request for a Letter of Credit (it being
understood that in the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of such form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, such L/C Issuer relating to such Letter of
Credit, the terms and conditions of this Agreement shall control). In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Issuance Request shall specify in form and detail reasonably satisfactory
to the relevant L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
relevant L/C Issuer may reasonably request. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Issuance
Request shall specify in form and detail reasonably satisfactory to the relevant
L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

 

62



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Issuance Request, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Issuance Request from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
relevant L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit Issuance
Request, the relevant L/C Issuer shall agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the relevant
L/C Issuer to prevent any such extension at least once in each twelve month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a number of days (the
“Non-Extension Notice Date”) prior to the last day of such twelve month period
to be agreed upon by the relevant L/C Issuer and the Borrower at the time such
Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided that the relevant L/C Issuer shall not
permit any such extension if (A) the relevant L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
extended form under the terms hereof (by reason of the provisions of Section
2.03(a)(ii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. Not later than 1:00
p.m. (New York City time) on the Business Day immediately following any payment
by an L/C Issuer under a Letter of Credit that the Borrower receives notice
thereof (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with a Revolving Credit Borrowing under the Revolving Credit Facility
or a Swing Line Borrowing under the Swing Line Facility in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Revolving Credit Borrowing or
Swing Line Borrowing, as applicable. If the Borrower fails to so reimburse such
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount thereof) (the “Unreimbursed Amount”), and
the amount of such Appropriate Lender’s

 

63



--------------------------------------------------------------------------------

Pro Rata Share or other applicable share provided for under this Agreement
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments of the Appropriate Lenders and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
an L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office in an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the Unreimbursed
Amount not later than 1:00 p.m. (New York City time) on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes funds
available shall be deemed to have made a Revolving Credit Loan that is a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall
promptly remit the funds so received to the relevant L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest (which begins to accrue upon funding by the L/C Issuer) at the Default
Rate for Revolving Credit Loans. In such event, each Appropriate Lender’s
payment to the Administrative Agent for the account of the relevant L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender

 

64



--------------------------------------------------------------------------------

pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect, plus any reasonable administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. A
certificate of the relevant L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share or other applicable share provided for under
this Agreement hereof (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person

 

65



--------------------------------------------------------------------------------

purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; and

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Issuance Request.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves are caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit, in each case, as determined in a final and non-appealable
judgment by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason, or refuse to accept and make
payment upon such documents if such documents are not in compliance with the
terms of such Letter of Credit.

(g) Cash Collateral. If (i) as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn (and without limiting the requirements of Section 2.03(a)(ii)(C)),
(ii) any Event of Default occurs and is continuing and the Administrative Agent
or the Lenders holding a majority of the Revolving Credit Commitments, as
applicable, require the

 

66



--------------------------------------------------------------------------------

Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02 or
(iii) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, the Borrower shall Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount determined as
of the date of such Event of Default or the Letter of Credit Expiration Date, as
the case may be), and shall do so not later than 2:00 p.m., New York City time
on (x) in the case of the immediately preceding clauses (i) and (ii), (1) the
Business Day that the Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 noon, New York City time or (2) if clause
(1) above does not apply, the Business Day immediately following the day that
the Borrower receives such notice and (y) in the case of the immediately
preceding clause (iii), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders of the applicable Facility, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in a Cash Collateral Account and may be
invested in readily available Cash Equivalents as directed by the Borrower. If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Parties) or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower. To
the extent any Event of Default giving rise to the requirement to Cash
Collateralize any Letter of Credit pursuant to this Section 2.03(g) is cured or
otherwise waived by the Required Lenders, then so long as no other Event of
Default has occurred and is continuing, all Cash Collateral pledged to Cash
Collateralize such Letter of Credit shall be refunded to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of the Revolving Credit Lenders for the applicable Revolving
Credit Facility (in accordance with their Pro Rata Share or other applicable
share provided for under this Agreement) a Letter of Credit fee in Dollars for
each Letter of Credit issued pursuant to this Agreement equal to the Applicable
Rate for Revolving Credit Loans times the daily maximum amount then available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit); provided, however,
any Letter of Credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. Such Letter of Credit fees shall be computed on a
quarterly basis in arrears. Such Letter of Credit fees shall be due and payable
in Dollars on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in any Applicable Rate for Revolving Credit Loans during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by such Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

67



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by it equal
to the greater of (x) 0.125% per annum (or such other amount as may be mutually
agreed by the Borrower and the applicable L/C Issuer) of the daily maximum
amount then available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit) and (y) to the extent the L/C Issuer is the Administrative Agent or an
Affiliate thereof, $1,500 per annum. Such fronting fees shall be computed on a
quarterly basis in arrears. Such fronting fees shall be due and payable in
Dollars on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account, in Dollars, with respect to each Letter of Credit issued by it the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(j) Conflict with Letter of Credit Issuance Request. Notwithstanding anything
else to the contrary in this Agreement or any Letter of Credit Issuance Request,
in the event of any conflict between the terms hereof and the terms of any
Letter of Credit Issuance Request, the terms hereof shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(l) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

(m) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

(n) Provisions Related to Letters of Credit in respect of Extended Revolving
Credit Commitments. If the Letter of Credit Expiration Date in respect of any
tranche of Revolving Credit Commitments occurs prior to the expiry date of any
Letter of Credit, then (i) if consented to by the L/C Issuer which issued such
Letter of Credit, if one or more other tranches of Revolving Credit Commitments
in respect of which the Letter of Credit Expiration Date shall not have so
occurred are then in effect, such Letters of Credit for which consent has been
obtained shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations

 

68



--------------------------------------------------------------------------------

therein and to make Revolving Credit Loans and payments in respect thereof
pursuant to Section 2.03(c) and (d)) under (and ratably participated in by
Lenders pursuant to) the Revolving Credit Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
amount of the unutilized Revolving Credit Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g). Upon the maturity date of any tranche
of Revolving Credit Commitments, the sublimit for Letters of Credit may be
reduced as agreed between the L/C Issuers and the Borrower, without the consent
of any other Person.

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.

(p) [Reserved.]

(q) Provisions Related to Extended Revolving Credit Commitments. In connection
with the establishment of any Extended Revolving Credit Commitments or Other
Revolving Credit Commitments and subject to the availability of unused
Commitments with respect to such Class and the satisfaction of the conditions
set forth in Section 4.02, the Borrower may with the written consent of the
applicable L/C Issuer designate any outstanding Letter of Credit to be a Letter
of Credit issued pursuant to such Class of Extended Revolving Credit Commitments
or Other Revolving Credit Commitments. Upon such designation such Letter of
Credit shall no longer be deemed to be issued and outstanding under such prior
Class and shall instead be deemed to be issued and outstanding under such Class
of Extended Revolving Credit Commitments or Other Revolving Credit Commitments.

(r) Applicability of UCP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the UCP shall
apply to each Letter of Credit that is a commercial letter of credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the UCP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

Section 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, Bank
of America, in its capacity as Swing Line Lender, agrees to make loans in
Dollars to the Borrower (each such loan, a “Swing Line Loan”), from time to time
on any Business Day until the Maturity Date of the Revolving Credit Facility in
an aggregate principal amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share or other applicable share provided for
under this Agreement of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Swing Line Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, (i) the Revolving Credit Exposure shall
not exceed the aggregate Revolving Credit Commitments and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of all Swing Line Loans shall not exceed

 

69



--------------------------------------------------------------------------------

such Lender’s Revolving Credit Commitment then in effect; provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone or Swing Line Loan Notice. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. New York City time on the requested borrowing date and
shall specify (i) the principal amount to be borrowed, which principal amount
shall be a minimum of $100,000 and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice (by telephone or in writing), the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. New York City
time on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. New York City time on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower. Notwithstanding anything to the contrary contained in
this Section 2.04 or elsewhere in this Agreement, the Swing Line Lender shall
not be obligated to make any Swing Line Loan at a time when a Revolving Credit
Lender is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate the
Swing Line Lender’s Fronting Exposure (after giving effect to Section
2.17(a)(iv)) with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swing Line Loans, including by Cash Collateralizing, or
obtaining a backstop letter of credit from an issuer reasonably satisfactory to
the Swing Line Lender to support, such Defaulting Lender’s or Defaulting
Lenders’ Pro Rata Share of the outstanding Swing Line Loans.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes such
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish the Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. New York City time on the

 

70



--------------------------------------------------------------------------------

day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share or other applicable share provided
for under this Agreement of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Revolving
Credit Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

71



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan, Eurocurrency Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the Non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Upon the maturity date of any
tranche of Revolving Credit Commitments, the sublimit for Swing Line Loans may
be reduced as agreed between the Swing Line Lender and the Borrower, without the
consent of any other Person.

Section 2.05. Prepayments. (a) Optional.

(i) The Borrower may, upon, subject to clause (iii) below, written notice to the
Administrative Agent by the Borrower, at any time or from time to time
voluntarily prepay Term Loans of any Class and Revolving Credit Loans in whole
or in part without premium or penalty (subject to Section 2.05(a)(iv)); provided
that (1) such notice must be received by the Administrative Agent not later than
1:00 p.m. New York City time (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of any prepayment of
Base Rate Loans; (1) any prepayment of Eurocurrency Rate Loans shall be in a
minimum Principal Amount of $2,000,000, or a whole multiple of $500,000 in
excess thereof; and (2) any prepayment of Base Rate Loans shall be in a minimum
Principal Amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire Principal Amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon to such date, together with any additional amounts required
pursuant to Section 3.05. In the case of each prepayment of the Loans pursuant
to this Section 2.05(a), the Borrower may in its sole discretion select the
Borrowing or Borrowings (and the order of maturity of principal payments) to be
repaid, and such payment shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares or other applicable share as provided for
under this Agreement.

 

72



--------------------------------------------------------------------------------

(ii) The Borrower may, upon, subject to clause (iii) below, written notice to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. New
York City time on the date of the prepayment, and (2) any such prepayment shall
be in a minimum Principal Amount of $100,000 or a whole multiple of $100,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Sections 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all or
a portion of the applicable Facility, which refinancing shall not be consummated
or shall otherwise be delayed. Each prepayment of any Class of Term Loans
pursuant to this Section 2.05(a) shall be applied in an order of priority to
repayments thereof required pursuant to Section 2.07(a) as directed by the
Borrower and, absent such direction, shall be applied in direct order of
maturity to repayments thereof required pursuant to Section 2.07(a).

(iv) In the event that, on or prior to the six-month anniversary of the
Restatement Effective Date, the Borrower (x) prepays, refinances, substitutes or
replaces any Restatement Effective Date Term Loans pursuant to a Repricing
Transaction (including, for avoidance of doubt, any prepayment made pursuant to
Section 2.05(b)(iv) that constitutes a Repricing Transaction), or (y) effects
any amendment, amendment and restatement or other modification of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (1) in the case of clause (x), a prepayment premium of 1.00% of the
aggregate principal amount of the Restatement Effective Date Term Loans so
prepaid, refinanced, substituted or replaced and (2) in the case of clause (y),
a fee equal to 1.00% of the aggregate principal amount of the applicable
Restatement Effective Date Term Loans amended or otherwise modified pursuant to
such amendment. If, on or prior to the six-month anniversary of the Restatement
Effective Date, any Term Lender that is a Non-Consenting Lender and is replaced
pursuant to Section 3.07(a) in connection with any amendment, amendment and
restatement or other modification of this Agreement resulting in a Repricing
Transaction, such Term Lender (and not any Person who replaces such Term Lender
pursuant to Section 3.07(a)) shall receive its pro rata portion (as determined
immediately prior to it being so replaced) of the prepayment premium or fee
described in the preceding sentence. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default has occurred and is continuing and, only to the extent funded at a
discount, no proceeds of Revolving Credit Borrowings are applied to fund any
such repayment, any Company Party may prepay the outstanding Term Loans (which
shall, for the avoidance of doubt, be automatically and permanently canceled
immediately upon such prepayment) (or Holdings or any of its Subsidiaries may
purchase such outstanding Term Loans and immediately cancel them) on the
following basis from Lenders that consent to the prepayment of their Term Loans
as provided below:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v); provided that no Company Party shall initiate any
action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a

 

73



--------------------------------------------------------------------------------

Company Party on the applicable Discounted Prepayment Effective Date; or (II) at
least three Business Days shall have passed since the date the Company Party was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Company Party’s election not to accept any
Solicited Discounted Prepayment Offers.

(B) (I) Subject to the proviso to subsection (A) above, any Company Party may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (II) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (III) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (IV) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (V) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m. (New York City time), on the third Business
Day after the date of delivery of such notice to such Lenders (the “Specified
Discount Prepayment Response Date”).

(1) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(2) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (1)
above; provided that if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective

 

74



--------------------------------------------------------------------------------

principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Company Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Company Party of the respective Term Lenders’ responses to such offer,
the Discounted Prepayment Effective Date and the aggregate principal amount of
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the tranches of Term Loans to be prepaid at the Specified
Discount on such date and (III) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount,
tranche and Type of Term Loans of such Lender to be prepaid at the Specified
Discount on such date. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Company Party and such Term Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. (New York City time), on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Discount Range Prepayment Response Date”). Each Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender
is willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

75



--------------------------------------------------------------------------------

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than or equal to the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Term Loans
for those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Auction Agent (in consultation with such Company Party and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Company Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Term Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

 

76



--------------------------------------------------------------------------------

(D) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche
or tranches of Term Loans the Borrower is willing to prepay at a discount (it
being understood that different Solicited Discounted Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(D)), (III) the Solicited Discounted Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such solicitation by a Company
Party shall remain outstanding through the Solicited Discounted Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Solicited Discounted Prepayment Notice and a form of the
Solicited Discounted Prepayment Offer to be submitted by a responding Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m. (New York City
time), on the third Business Day after the date of delivery of such notice to
such Term Lenders (the “Solicited Discounted Prepayment Response Date”). Each
Term Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount to par (the “Offered Discount”) at which such Term Lender is willing to
allow prepayment of its then outstanding Term Loan and the maximum aggregate
principal amount and tranches of such Term Loans (the “Offered Amount”) such
Term Lender is willing to have prepaid at the Offered Discount. Any Term Lender
whose Solicited Discounted Prepayment Offer is not received by the Auction Agent
by the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three Business Days after

 

77



--------------------------------------------------------------------------------

receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with
such Company Party and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) the aggregate principal amount and the
tranches of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the
relevant Company Party at the Acceptable Discount in accordance with this
Section 2.05(a)(v)(D). If the Company Party elects to accept any Acceptable
Discount, then the Company Party agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Term Lender
that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Company Party will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Company Party of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Term Lender to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Company Party in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Company Party shall prepay such Term Loans on the Discounted

 

78



--------------------------------------------------------------------------------

Prepayment Effective Date. The relevant Company Party shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. (New York City time) on the Discounted Prepayment Effective Date
and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Loans on a pro rata basis across such
installments. The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a)(v) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, and shall be applied to the relevant Loans of such Lenders in
accordance with their respective Pro Rata Share. The aggregate principal amount
of the tranches and installments of the relevant Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment. In connection with each prepayment pursuant
to this Section 2.05(a)(v), the relevant Company Party shall waive any right to
bring any action against the Administrative Agent, in its capacity as such, in
connection with any such Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this Section
2.05(a)(v) by itself or through any Affiliate of the Auction Agent and expressly
consents to any such delegation of duties by the Auction Agent to such Affiliate
and the performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Term Loan Prepayment provided for in this Section 2.05(a)(v) as well as
activities of the Auction Agent.

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

 

79



--------------------------------------------------------------------------------

(b) Mandatory.

(i) Within six (6) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) (commencing with the fiscal year ending on or about
December 31, 2015) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(a), the Borrower shall cause to be offered to be
prepaid in accordance with clause (b)(vi) and (ix) below, an aggregate principal
amount of Term Loans in an amount equal to (A) the Applicable ECF Percentage of
Excess Cash Flow, if any, for the fiscal year covered by such financial
statements minus (B) the sum of (1) all voluntary prepayments of Term Loans made
during such fiscal year or after year-end and prior to when such Excess Cash
Flow prepayment is due (including, in the case of Term Loans prepaid pursuant to
Section 2.05(a)(v), the actual purchase price paid in cash pursuant to a Dutch
Auction) and (2) all voluntary prepayments of Revolving Credit Loans during such
fiscal year or after year-end and prior to when such Excess Cash Flow prepayment
is due to the extent the Revolving Credit Commitments are permanently reduced by
the amount of such payments, in the case of each of the immediately preceding
clauses (1) and (2), to the extent such prepayments are not funded with the
proceeds of Indebtedness and, without duplication of any deduction from Excess
Cash Flow in any prior period.

(ii) If (x) the Borrower or any Restricted Subsidiary of the Borrower Disposes
of any property or assets (other than any Disposition of any property or assets
permitted by Sections 7.05(a), (b), (c), (d), (e), (g), (h), (i), (l), (m),
(n) (except to the extent such property is subject to a Mortgage), (o), (p),
(q), (r) or (s)), or (y) any Casualty Event occurs, which results in the
realization or receipt by the Borrower or Restricted Subsidiary of Net Proceeds,
the Borrower shall cause to be offered to be prepaid in accordance with clause
(b)(vi) and (ix) below, on or prior to the date which is ten (10) Business Days
after the date of the realization or receipt by the Borrower or any Restricted
Subsidiary of such Net Proceeds, subject to clause (b)(xi) below, an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Proceeds
received; provided that if at the time that any such prepayment would be
required, the Borrower is required to offer to repurchase any Indebtedness that
is secured on a pari passu basis with the Obligations pursuant to the terms of
the documentation governing such Indebtedness with the Net Proceeds of such
Disposition or Casualty Event (such Indebtedness required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Borrower may apply such
Net Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time); provided, further, that (A) the portion of such Net Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Net Proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such Net
Proceeds shall be allocated to the Term Loans in accordance with the terms
hereof to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly and (B) to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten
(10) Business Days after the date of such rejection) be applied to prepay the
Term Loans in accordance with the terms hereof.

(iii) [Reserved].

(iv) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Restatement Effective Date (other than Indebtedness not
prohibited under Section 7.03 (excluding Section 7.03(t)), the Borrower shall
cause to be offered to be prepaid in accordance with clause (b)(vi) below an
aggregate principal amount of Term Loans in an amount equal to 100% of all Net
Proceeds received therefrom on or prior to the date which is six (6) Business
Days after the receipt by the Borrower or such Restricted Subsidiary of such Net
Proceeds.

(v) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the

 

80



--------------------------------------------------------------------------------

Maturity Date with respect thereto), the Borrower shall promptly prepay or cause
to be promptly prepaid Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(v) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate
Outstanding Amount exceeds the aggregate Revolving Credit Commitments then in
effect.

(vi) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Term Loan Extension Request, Revolver Extension Request or any
Incremental Amendment (which may be prepaid on a less than pro rata basis in
accordance with its terms), (A) each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that (i) any prepayment of Term Loans with the Net
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt, and (ii) any Class of Incremental Term
Loans may specify that one or more other Classes of Term Loans and Incremental
Term Loans may be prepaid prior to such Class of Incremental Term Loans);
(B) with respect to each Class of Term Loans, each prepayment pursuant to
clauses (i) through (iv) of this Section 2.05(b) shall be applied to the
scheduled installments of principal thereof following the date of prepayment
pursuant to Section 2.07(a) as directed by the Borrower; and (C) each such
prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Shares of such prepayment.

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
through (iv) of this Section 2.05(b) at least four (4) Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(viii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to Section
3.05. Notwithstanding any of the other provisions of Section 2.05(b), so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

(ix) Term Opt-out of Prepayment. With respect to each prepayment of Term Loans
required pursuant to Section 2.05(b)(i) or (ii), (A) each Lender of Term Loans
will have the right to refuse such offer of prepayment by giving written notice
of such refusal to the Administrative Agent within one (1) Business Day after
such Lender’s receipt of notice from the Administrative Agent of such offer of
prepayment (“Declined Proceeds”) (in which case the Borrower shall not prepay
any Term Loans of such Lender on the date that is specified in clause (B)
below), (B) the Borrower will make all such prepayments not so refused upon the
fourth Business Day after delivery of notice by the Borrower pursuant to Section
2.05(b)(vii) and (C) any Declined Proceeds may be retained by the Borrower.

 

81



--------------------------------------------------------------------------------

(x) In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to this Section 2.05(b), such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans of the applicable Class or
Classes being prepaid irrespective of whether such outstanding Term Loans are
Base Rate Loans or Eurocurrency Rate Loans; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.05(b)(ix), then, with respect to such mandatory prepayment, the amount
of such mandatory prepayment within any tranche of Term Loans shall be applied
first to Term Loans of such tranche that are Base Rate Loans to the full extent
thereof before application to Term Loans of such tranche that are Eurocurrency
Rate Loans in a manner that minimizes the amount of any payments required to be
made by the Borrower pursuant to Section 3.05.

(xi) Foreign Dispositions and Excess Cash Flow. Notwithstanding any other
provisions of this Section 2.05, (i) to the extent that any or all of the Net
Proceeds of any Disposition by a Foreign Subsidiary (“Foreign Disposition”) or
Excess Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed
by applicable local law from being repatriated to the United States, the portion
of such Net Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.05 but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow that, in each case, would otherwise be required to be used
to make an offer of prepayment pursuant to Sections 2.05(b)(i) or 2.05(b)(ii),
is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Proceeds or Excess Cash Flow will
be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 2.05
and (ii) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Disposition or
Foreign Subsidiary’s Excess Cash Flow would have material adverse tax cost
consequences with respect to such Net Proceeds or Excess Cash Flow, such Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary; provided that in the case of this clause (ii), on or before
the date on which any such Net Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to Section
2.05(b) or any such Excess Cash Flow would have been required to be applied to
prepayments pursuant to Section 2.05(b), the Borrower applies an amount equal to
such Net Proceeds or Excess Cash Flow to such reinvestments or prepayments, as
applicable, as if such Net Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Proceeds or
Excess Cash Flow had been repatriated (or, if less, the Net Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary).

Section 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $100,000, or any whole multiple of $100,000, in excess thereof or, if
less, the entire amount thereof and (iii) if, after giving effect to any
reduction of the Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess. The amount of any
such Commitment reduction shall not otherwise be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the applicable Facility, which refinancing shall not be
consummated or otherwise shall be delayed.

 

82



--------------------------------------------------------------------------------

(b) Mandatory. The Restatement Effective Date Term Commitment of each Term
Lender shall be automatically and permanently reduced to $0 upon the funding of
Restatement Effective Date Term Loans to be made by it on the Restatement
Effective Date. The Revolving Credit Commitment in respect of each Class shall
automatically and permanently terminate on the Maturity Date with respect to
such Class of Revolving Credit Commitments.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

Section 2.07. Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders (i) on the last Business Day of each March,
June, September and December, commencing with the first full quarter after the
Restatement Effective Date, an aggregate principal amount equal to 0.25% of the
aggregate principal amount of all Restatement Effective Date Term Loans
outstanding on the Restatement Effective Date (which payments shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the Maturity Date for the
Restatement Effective Date Term Loans, the aggregate principal amount of all
Restatement Effective Date Term Loans outstanding on such date. In the event
that any Incremental Term Loans, Refinancing Term Loans or Extended Term Loans
are made, such other Incremental Term Loans, Refinancing Term Loans or Extended
Term Loans, as applicable, shall be repaid by the Borrower in the amounts and on
the dates set forth in the Incremental Amendment, Refinancing Amendment or
Extension Amendment with respect thereto and on the applicable Maturity Date
thereof.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the applicable Maturity
Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is five (5) Business Days after such Loan
is made and (ii) the Maturity Date for the Revolving Credit Facility (although
Swing Line Loans may thereafter be reborrowed, in accordance with the terms and
conditions hereof, if there are one or more Classes of Revolving Credit
Commitments which remain in effect).

Section 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

83



--------------------------------------------------------------------------------

Section 2.09. Fees. In addition to certain fees described in Sections 2.03(h)
and (i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under the applicable Revolving
Credit Facility in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement, a commitment fee in Dollars equal to the
Applicable Rate with respect to Revolving Credit Loan commitment fees, times the
actual daily amount by which the aggregate Revolving Credit Commitments for the
applicable Revolving Credit Facility exceeds the sum of (A) the Outstanding
Amount of Revolving Credit Loans (which shall exclude, for the avoidance of
doubt, any Swing Line Loans) for such Facility, and (B) the Outstanding Amount
of L/C Obligations for such Facility; provided that any commitment fee accrued
with respect to any of the Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender, except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided,
further, that no commitment fee shall accrue on any of the Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee on each Revolving Credit Facility shall accrue at all times from
March 17, 2015 until the Maturity Date for the Revolving Credit Commitments,
including at any time during which one or more of the conditions in Article 4 is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date during the first fiscal quarter to occur after March 17, 2015 and on the
Maturity Date for the Revolving Credit Commitments. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Closing Fees. The Borrower agrees to pay to the Administrative Agent for the
account of each Term Lender on the Restatement Effective Date in accordance with
its Pro Rata Share or other applicable share provided for under this Agreement,
an upfront fee (which may take the form of original issue discount) in an amount
equal to 0.50% of the stated principal amount of such Term Lender’s Restatement
Effective Date Term Loans funded or converted on the Restatement Effective Date,
payable to such Term Lender from the proceeds of its Restatement Effective Date
Term Loans as and when funded on the Restatement Effective Date. Such fee will
be in all respects fully earned, due and payable on the Restatement Effective
Date and non-refundable and non-creditable thereafter.

(c) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing (including, but not limited to, as set
forth in the Fee Letter) in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever (except as expressly agreed between the Borrower and the applicable
Agent).

Section 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of three hundred sixty-five
(365) days, or three hundred sixty-six (366) days, as applicable, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a three hundred sixty (360) day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one (1) day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

84



--------------------------------------------------------------------------------

Section 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as non-fiduciary agent
for the Borrower, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent in Dollars, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office and in Same Day Funds not later than 1:00 p.m. New York City time on the
date specified herein. The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s applicable Lending Office. All payments received by the Administrative
Agent after the time specified above shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

 

85



--------------------------------------------------------------------------------

(c) Unless (in the case of payments to be made by Lenders, prior to the proposed
date of any Borrowing of Eurocurrency Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 p.m. New York City time on the date
of such Borrowing)) the Borrower or any Lender has notified the Administrative
Agent that the Borrower or such Lender, as the case may be, will not make such
payment, the Administrative Agent may assume that the Borrower or such Lender,
as the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate,
plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing; and

(ii) if any Lender failed to make such payment (including, without limitation,
failure to fund participations in respect of any Letter of Credit or Swing Line
Loan), such Lender shall forthwith on demand pay to the Administrative Agent the
amount thereof in Same Day Funds, together with interest thereon for the period
from the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate, plus
any reasonable administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount (including, without limitation, failure to fund participations
in respect of any Letter of Credit or Swing Line Loan) forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 or in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

86



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

Section 2.13. Sharing of Payments.

(a) If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Loans made by it, or the participations in L/C
Obligations and Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (b) notify the Administrative Agent of such fact,
and (c) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations or
Swing Line Loans held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans or such participations, as the case may be, pro rata with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For avoidance of doubt, the provisions of this paragraph shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement as in effect from
time to time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. For purposes of subclause
(iv) of the definition of “Indemnified Taxes,” a Lender that acquires a
participation pursuant to this Section 2.13 shall be treated as having acquired
such participation on the earlier date(s) on which such Lender acquired the
applicable interest(s) in the Commitment(s) and/or Loan(s) to which such
participation relates.

 

87



--------------------------------------------------------------------------------

Section 2.14. Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Restatement Effective Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request (A) one or more new commitments which may
be in the same Facility (each, an “Incremental Term Facility”) as any
outstanding Term Loans of an existing Class of Term Loans (a “Term Loan
Increase”) or a new Class of term loans (collectively with any Term Loan
Increase, the “Incremental Term Commitments”) and/or (B) one or more increases
in the amount of the Revolving Credit Commitments (a “Revolving Commitment
Increase”) or the establishment of one or more new revolving credit commitments
(each, an “Incremental Revolving Facility” and collectively with any Incremental
Term Facility, an “Incremental Facility” and any such new commitments,
collectively with any Revolving Commitment Increases, the “Incremental Revolving
Credit Commitments” and the Incremental Revolving Credit Commitments,
collectively with any Incremental Term Commitments, the “Incremental
Commitments”), whereupon the Administrative Agent shall promptly deliver a copy
to each of the Lenders.

(b) Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement, except in
the case of a Term Loan Increase or a Revolving Commitment Increase. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Credit
Commitments of any Class are effected through the establishment of one or more
new revolving credit commitments (including through any Revolving Commitment
Increase), subject to the satisfaction of the terms and conditions in this
Section 2.14, (i) each Incremental Revolving Credit Lender of such Class shall
make its Commitment available to the Borrower (when borrowed, an “Incremental
Revolving Credit Loan” and collectively with any Incremental Term Loan, an
“Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Credit
Loans of such Class made pursuant thereto. Notwithstanding the foregoing,
Incremental Term Loans may have identical terms to any of the Term Loans and be
treated as the same Class as any of such Term Loans.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
Commitments. Incremental Term Loans may be made, and Incremental Revolving
Credit Commitments may be provided, by any existing Lender (but each existing
Lender will not have an obligation to make any Incremental Commitment, nor will
the Borrower have any obligation to approach any existing lenders to provide any
Incremental Commitment) or by any other bank or other financial institution or
other institutional lenders (any such other bank or other financial institution
or other institutional lenders being called an “Additional Lender”) (each such
existing Lender or Additional Lender providing such, an “Incremental Revolving
Credit Lender” or “Incremental Term Lender,” as applicable, and, collectively,
the “Incremental Lenders”); provided that (i) the Administrative Agent, each
Swing Line Lender and each L/C Issuer shall have consented (not to be
unreasonably withheld, conditioned or delayed) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender, (ii) with respect to
Incremental Term Commitments, any Affiliated Lender providing an Incremental
Term Commitment shall be subject to the same restrictions set forth in Section
10.07(l) as they would otherwise be subject to with respect to any purchase by
or assignment to such Affiliated Lender of Term Loans and (iii) Affiliated
Lenders may not provide Incremental Revolving Credit Commitments.

 

88



--------------------------------------------------------------------------------

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) (x) if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition, no Event of Default under Sections 8.01(a) or
(f) shall have occurred and be continuing or would exist after giving effect to
such Incremental Commitments, or (y) if otherwise, no Event of Default shall
have occurred and be continuing or would exist after giving effect to such
Incremental Commitments;

(ii) after giving effect to such Incremental Commitments, the conditions of
Sections 4.02(i) and (ii) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment); provided that if the proceeds of such Incremental Commitments are
being used to finance a Permitted Acquisition, (x) the reference in Section
4.02(i) to the accuracy of the representations and warranties shall refer to the
accuracy of the representations and warranties that would constitute Specified
Representations and (y) the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Permitted Acquisition;

(iii) [reserved];

(iv) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $10,000,000 if such amount
represents all remaining availability under the limit set forth in Section
2.14(d)(v)) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in Section 2.14(d)(v));

(v) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed the sum of (A) the Incremental
Base Amount less the aggregate principal amount of Indebtedness incurred
pursuant to Section 7.03(q) and 7.03(w) at or prior to such time plus (B) all
voluntary prepayments of Term Loans and all voluntary prepayments of Revolving
Credit Loans accompanied by corresponding voluntary permanent commitment
reductions of Revolving Credit Commitments prior to or simultaneous with the
Incremental Facility Closing Date (excluding voluntary prepayments of
Incremental Term Loans and all voluntary prepayments of Revolving Credit Loans
accompanied by corresponding voluntary permanent commitment reductions of
Incremental Revolving Credit Commitments, to the extent such Incremental Term
Loans and Incremental Revolving Credit Commitments were obtained pursuant to
clause (C) below or to the extent funded with a contemporaneous incurrence of
Indebtedness), plus (C) additional amounts (including at any time prior to the
utilization of amounts under clauses (A) and (B) above) so long as the
Consolidated First Lien Net Leverage Ratio, determined on a Pro Forma Basis as
of the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements are internally available, as if any
Incremental Term Loans or Incremental Revolving Credit Commitments, as
applicable, available under such Incremental Commitments had been outstanding on
the last day of such period, and, in each case (x) with respect to any
Incremental Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder, and (y) without netting the cash proceeds
of any such Incremental Loans, does not exceed 3.75 to 1.00 (excluding, for
purposes of calculating such ratio under this clause (y), Revolving Credit Loans
borrowed for seasonal working capital requirements in an amount not to exceed
$75,000,000); and

(vi) such other conditions as the Borrower, each Incremental Lender providing
such Incremental Commitments and the Administrative Agent shall agree.

 

89



--------------------------------------------------------------------------------

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Credit
Loans and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the Borrower and the applicable Incremental
Lenders providing such Incremental Commitments, and except as otherwise set
forth herein, to the extent not identical to the Term Loans or Revolving Credit
Commitments, as applicable, each existing on the Incremental Facility Closing
Date, shall be reasonably satisfactory to Administrative Agent. In any event:

(i) the Incremental Term Loans:

(A) shall rank pari passu in right of payment and of security with the Revolving
Credit Loans and the Term Loans,

(B) shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans,

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Restatement Effective Date
Term Loans,

(D) shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above and clause (e)(iii) below, amortization determined by the
Borrower and the applicable Incremental Term Lenders, and

(E) the Incremental Term Loans may participate on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments of Term Loans hereunder, as specified in the applicable Incremental
Amendment;

(ii) the Incremental Revolving Credit Commitments and Incremental Revolving
Credit Loans shall be identical to the Revolving Credit Commitments and the
Revolving Credit Loans, other than the Maturity Date and as set forth in this
Section 2.14(e)(ii); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

(A) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans,

(B) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall not mature or provide for mandatory commitment reductions
earlier than the Latest Maturity Date of any Revolving Credit Commitments
outstanding at the time of incurrence of such Incremental Revolving Credit
Commitments,

(C) the borrowing and repayment (except for (1) payments of interest and fees at
different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis with all other Revolving Credit Commitments on the Incremental Facility
Closing Date,

 

90



--------------------------------------------------------------------------------

(D) subject to the provisions of Sections 2.03(n) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments with
a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments on the Incremental
Facility Closing Date (and except as provided in Section 2.03(n) and Section
2.04(g), without giving effect to changes thereto on an earlier maturity date
with respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued),

(E) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

(F) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date, and

(G) any Incremental Revolving Credit Commitments may constitute a separate Class
or Classes, as the case may be, of Commitments from the Classes constituting the
applicable Revolving Credit Commitments prior to the Incremental Facility
Closing Date; and

(iii) the amortization schedule applicable to any Incremental Loans and the
All-In Yield applicable to the Incremental Term Loans or Incremental Revolving
Credit Loans of each Class shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, that with respect to any Loans under any
Incremental Term Commitments made on or prior to the date that is 18 months
after the Restatement Effective Date, if the All-In Yield applicable to such
Incremental Term Loans shall be greater than the applicable All-In Yield payable
pursuant to the terms of this Agreement as amended through the date of such
calculation with respect to Term Loans of any Class by more than 50 basis points
per annum (the amount of such excess, the “Yield Differential”) then the
interest rate (together with, as provided in the proviso below, the Eurocurrency
Rate or Base Rate floor) with respect to each such Class of Term Loans shall be
increased by the applicable Yield Differential; provided, further, that, if any
Incremental Term Loans include a Eurocurrency Rate or Base Rate floor that is
greater than the Eurocurrency Rate or Base Rate floor applicable to any existing
Class of Term Loans, such differential between interest rate floors shall be
included in the calculation of All-In Yield for purposes of this clause (iii)
but only to the extent an increase in the Eurocurrency Rate or Base Rate floor
applicable to the existing Term Loans would cause an increase in the interest
rate then in effect thereunder, and in such case the Eurocurrency and Base Rate
floors (but not the Applicable Rate) applicable to the existing Term Loans shall
be increased to the extent of such differential between interest rate floors.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitment shall become Commitments (or in the case
of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in

 

91



--------------------------------------------------------------------------------

the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.14. The Borrower will use the proceeds of the
Incremental Term Loans and Incremental Revolving Credit Commitments for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it so agrees.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this Section
2.14, (a) if the increase relates to the Revolving Credit Facility, each of the
Revolving Credit Lenders shall assign to each of the Incremental Revolving
Credit Lenders, and each of the Incremental Revolving Credit Lenders shall
purchase from each of the Revolving Credit Lenders, at the principal amount
thereof, such interests in the Incremental Revolving Credit Loans outstanding on
such Incremental Facility Closing Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Credit
Loans will be held by existing Revolving Credit Lenders and Incremental
Revolving Credit Lenders ratably in accordance with their Revolving Credit
Commitments after giving effect to the addition of such Incremental Revolving
Credit Commitments to the Revolving Credit Commitments, (b) each Incremental
Revolving Credit Commitment shall be deemed for all purposes a Revolving Credit
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Credit Loan and (c) each Incremental Revolving Credit Lender shall
become a Lender with respect to the Incremental Revolving Credit Commitments and
all matters relating thereto. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing and prepayment requirements in Sections 2.02
and 2.05(a) of this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

(h) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.15. Refinancing Amendments.

(a) On one or more occasions after the Restatement Effective Date, the Borrower
may obtain, from any Lender or any other bank, financial institution or other
institutional lender or investor that agrees to provide any portion of
Refinancing Term Loans or Other Revolving Credit Commitments pursuant to a
Refinancing Amendment in accordance with this Section 2.15 (each, an “Additional
Refinancing Lender”) (provided that (i) the Administrative Agent, each Swing
Line Lender and each L/C Issuer shall have consented (not to be unreasonably
withheld or delayed) to such Lender’s or Additional Refinancing Lender’s making
such Refinancing Term Loans or providing such Other Revolving Credit Commitments
to the extent such consent, if any, would be required under Section 10.07(b) for
an assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Refinancing Lender, (ii) with respect to Refinancing Term
Loans, any Affiliated Lender providing Refinancing Term Loans shall be subject
to the same restrictions set forth in Section 10.07(l) as they would otherwise
be subject to with respect to any purchase by or assignment to such Affiliated
Lender of Term Loans and (iii) Affiliated Lenders may not provide Other
Revolving Credit Commitments), Credit Agreement Refinancing Indebtedness in
respect of all or any portion of any Class of Term Loans or Revolving Credit
Loans (or unused Revolving Credit Commitments) then outstanding under this
Agreement, in the form of Refinancing Term Loans, Refinancing Term Commitments,
Other Revolving Credit Commitments, or Other Revolving Credit Loans pursuant to
a Refinancing Amendment; provided that notwithstanding anything to the contrary
in this Section 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Credit Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments (subject
to clause (3) below)) of Loans with respect to Other Revolving Credit
Commitments after the date of obtaining any Other Revolving Credit Commitments
shall be made on a pro rata basis with all other Revolving Credit Commitments,
(2) subject to the provisions of Section 2.03(n) and Section 2.04(g) to the
extent dealing with Swing Line Loans and Letters of Credit which mature or
expire after a maturity date when there exist Other Revolving Credit Commitments
with a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Section 2.03(n)

 

92



--------------------------------------------------------------------------------

and Section 2.04(g), without giving effect to changes thereto on an earlier
maturity date with respect to Swing Line Loans and Letters of Credit theretofore
incurred or issued), (3) the permanent repayment of Revolving Credit Loans with
respect to, and termination of, Other Revolving Credit Commitments after the
date of obtaining any Other Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Other Revolving Credit Commitments and Other Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.15(a) shall be in an aggregate principal amount that is (x) not less than
$10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the third paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.15, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.

(e) This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.16. Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
Effective Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise)

 

93



--------------------------------------------------------------------------------

may be different than the Effective Yield for the Term Loans of such Existing
Term Loan Tranche, in each case, to the extent provided in the applicable
Extension Amendment; (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and
(iv) Extended Term Loans may have call protection as may be agreed by the
Borrower and the Lenders thereof; provided that no Extended Term Loans may be
optionally prepaid prior to the date on which the Term Loans under the Existing
Term Loan Tranche from which such Extended Term Loans were amended are repaid in
full, unless such optional prepayment is accompanied by at least a pro rata
optional prepayment of such Existing Term Loan Tranche; provided, further, that
(A) no Default shall have occurred and be continuing at the time a Term Loan
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Term Loans of a given Term Loan Extension Series
at the time of establishment thereof be earlier than the then Latest Maturity
Date of the Existing Term Loan Tranche hereunder, (C) the Weighted Average Life
to Maturity of any Extended Term Loans of a given Term Loan Extension Series at
the time of establishment thereof shall be no shorter (other than by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Extended Term Loans) than the remaining Weighted Average Life to
Maturity of the applicable Existing Term Loan Tranche, (D) any such Extended
Term Loans (and the Liens securing the same) shall be permitted by the terms of
the Intercreditor Agreements (to the extent any Intercreditor Agreement is then
in effect), (E) all documentation in respect of such Extension Amendment shall
be consistent with the foregoing and (F) any Extended Term Loans may participate
on a pro rata basis or less than a pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche. Each Term Loan Extension Series of Extended Term Loans incurred under
this Section 2.16 shall be in an aggregate principal amount that is not less
than $10,000,000.

(b) Extension of Revolving Credit Commitments. The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
(ii) the Effective Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, commitment fees, original issue discount or otherwise) may be
different than the Effective Yield for extensions of credit under the Revolving
Credit Commitments of such Existing Revolver Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments required upon
the Maturity

 

94



--------------------------------------------------------------------------------

Date of the non-extending Revolving Credit Commitments); provided, further, that
(A) no Default shall have occurred and be continuing at the time a Revolver
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Revolving Credit Commitments of a given Revolver
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any other Revolving Credit Commitments hereunder,
(C) any such Extended Revolving Credit Commitments (and the Liens securing the
same) shall be permitted by the terms of the Intercreditor Agreements (to the
extent any Intercreditor Agreement is then in effect) and (D) all documentation
in respect of such Extension Amendment shall be consistent with the foregoing.
Any Extended Revolving Credit Commitments amended pursuant to any Revolver
Extension Request shall be designated a series (each, a “Revolver Extension
Series”) of Extended Revolving Credit Commitments for all purposes of this
Agreement; provided that any Extended Revolving Credit Commitments amended from
an Existing Revolver Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Revolver Extension Series with respect to such Existing Revolver Tranche. Each
Revolver Extension Series of Extended Revolving Credit Commitments incurred
under this Section 2.16 shall be in an aggregate principal amount that is not
less than $5,000,000.

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least three (3) Business Days prior to the date on which Lenders
under the Existing Term Loan Tranche or Existing Revolver Tranche, as
applicable, are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.16. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Credit Commitments amended into Extended Revolving Credit Commitments,
as applicable, pursuant to any Extension Request. Any Lender holding a Loan
under an Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing
to have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request amended into Extended Term Loans and any
Revolving Credit Lender (each, an “Extending Revolving Credit Lender”) wishing
to have all or a portion of its Revolving Credit Commitments under the Existing
Revolver Tranche subject to such Extension Request amended into Extended
Revolving Credit Commitments, as applicable, shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche or Revolving Credit Commitments under the Existing Revolver Tranche, as
applicable, which it has elected to request be amended into Extended Term Loans
or Extended Revolving Credit Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Administrative Agent). In the event
that the aggregate principal amount of Term Loans under the Existing Term Loan
Tranche or Revolving Credit Commitments under the Existing Revolver Tranche, as
applicable, in respect of which applicable Term Lenders or Revolving Credit
Lenders, as the case may be, shall have accepted the relevant Extension Request
exceeds the amount of Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, requested to be extended pursuant to the Extension
Request, Term Loans or Revolving Credit Commitments, as applicable, subject to
Extension Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.16(a) or (b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral

 

95



--------------------------------------------------------------------------------

Documents as may be reasonably requested by the Administrative Agent in order to
ensure that the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, are provided with the benefit of the applicable Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.07
with respect to any Existing Term Loan Tranche subject to an Extension Election
to reflect a reduction in the principal amount of the Term Loans thereunder in
an amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension (with such amount to be applied
ratably to reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the second paragraph
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (v) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

(f) This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.17. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 8 or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
L/C Issuers or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by any L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or the Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or the Swing Line Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result

 

96



--------------------------------------------------------------------------------

of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(h).

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the Pro Rata Share of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Credit Commitment of that Non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation. If the
allocation described in this clause (iv) cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swing Line Loans in an amount
equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures satisfactory to such L/C Issuer (in its sole discretion).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.17(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

97



--------------------------------------------------------------------------------

ARTICLE 3

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01. Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower (the term Borrower under Article 3 being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
assessments or withholdings (including backup withholding) or similar charges
imposed by any Governmental Authority including interest, penalties and
additions to tax (collectively “Taxes”), except as required by applicable Law.
If the Borrower, any Guarantor or other applicable withholding agent shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Agent or any Lender, (A) to the extent the Tax in
question is an Indemnified Tax, the sum payable by the Borrower or such
Guarantor shall be increased as necessary so that after making all required
deductions of Indemnified Taxes (including deductions of Indemnified Taxes
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (B) the applicable withholding agent shall
make such deductions, (C) the applicable withholding agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Laws, and (D) within thirty (30) days after the date of such payment
(or, if receipts or evidence are not available within thirty (30) days, as soon
as possible thereafter), if the Borrower or any Guarantor is the applicable
withholding agent, shall furnish to such Agent or Lender (as the case may be)
the original or a copy of a receipt evidencing payment thereof or other evidence
reasonably acceptable to such Agent or Lender.

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, that arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein, except for such Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded Taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

(c) Each Loan Party agrees to indemnify each Agent and each Lender for (i) the
full amount of Indemnified Taxes imposed with respect to payments hereunder and
Other Taxes payable by such Agent or such Lender and (ii) any reasonable
expenses arising therefrom or with respect thereto, in each case whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability prepared in good faith by such Agent or Lender (or by an Agent on
behalf of such Lender), accompanied by a written statement thereof setting forth
in reasonable detail the basis and calculation of such amounts shall be
conclusive absent manifest error.

(d) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Law certifying as to any entitlement of
such Lender to an exemption from, or reduction in, withholding Tax with respect
to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete or inaccurate in any material respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested

 

98



--------------------------------------------------------------------------------

by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent in writing of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding Tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form pursuant to this clause (d) that such Lender is not
legally able to deliver. Without limiting the foregoing:

(A) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from federal backup withholding.

(B) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement one of the following:

(I) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
and such other documentation as required under the Code,

(II) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(III) a United States Tax Compliance Certificate in the form of Exhibit M
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, and two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN-E (or any successor form) or

(IV) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a Form
W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY and/or any other required information from each beneficial owner, as
applicable and to the extent required under this Section 3.01(d) as if such
beneficial owner were a Lender hereunder (provided that if the Lender is a
partnership, and one or more beneficial partners of such Lender are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such partner).

(C) If a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and

 

99



--------------------------------------------------------------------------------

the Administrative Agent to comply with their obligations under FATCA, to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(d)(C),
“FATCA” shall include any amendments made to FATCA after the Closing Date.
Solely for the purposes of determining withholding Taxes imposed under FATCA,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(e) Any Lender claiming any additional amounts payable pursuant to this Section
3.01 and Section 3.04(a) shall, if requested by the Borrower, use its reasonable
efforts to change the jurisdiction of its Lending Office (or take any other
measures reasonably requested by the Borrower) if such a change or other
measures would reduce any such additional amounts (including any such additional
amounts that may thereafter accrue) and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender.

(f) If any Lender or Agent receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by any Loan Party pursuant to this Section 3.01, it shall promptly remit
such refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund); provided that such Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the Borrower or any other person.

(g) For the avoidance of doubt, the term “Lender” for purposes of this Section
3.01 shall include each L/C Issuer and Swing Line Lender and the term
“applicable Law” shall include FATCA.

Section 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or convert
all applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans, either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted and all amounts due, if any, in
connection with such prepayment or conversion under Section 3.05. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

Section 3.03. Inability to Determine Rates. If (a) either the Required Lenders
determine or the Administrative Agent reasonably determines in good faith that
for any reason adequate and reasonable means do not exist for determining the
applicable Eurocurrency Rate for any requested Interest Period for any
Eurocurrency Rate Loan or (b) the Administrative Agent or the Required Lenders
determine that the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the

 

100



--------------------------------------------------------------------------------

Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request, if applicable, into a request for a Borrowing of Base
Rate Loan in the amount specified therein.

Section 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Restatement Effective Date, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any Eurocurrency Rate Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes or Other Taxes, or any
Taxes excluded from the definition of Indemnified Taxes under exceptions
(i) through (v) thereof or (ii) reserve requirements contemplated by Section
3.04(c)) and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining the Eurocurrency Rate Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in law, regardless of the date
enacted, adopted or issued; provided that to the extent any increased costs or
reductions are incurred by any Lender as a result of any requests, rules,
guidelines or directives promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act or pursuant to Basel III, then such Lender shall be
compensated pursuant to this Section 3.04 only if such Lender generally imposes
such charges under other syndicated credit facilities involving similarly
situated borrowers that such Lender is a lender under to the extent it is
entitled to do so.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirement or any change therein or in the interpretation
thereof, in each case after the Restatement Effective Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any Person controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves, capital or liquidity with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurocurrency Rate
Loan of the Borrower equal to the actual costs of such reserves, capital or
liquidity allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio, capital or liquidity requirement or analogous requirement of any
other central banking or financial regulatory authority imposed in respect of
the maintenance of the

 

101



--------------------------------------------------------------------------------

Commitments or the funding of any Eurocurrency Rate Loans of the Borrower, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to Sections
3.04(a), (b), (c) or (d).

Section 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense actually incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower,
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.

Section 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to

 

102



--------------------------------------------------------------------------------

convert Base Rate Loans into Eurocurrency Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Sections 3.02, 3.03 or 3.04 hereof
that gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

Section 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 (with respect to Indemnified
Taxes) or Section 3.04 as a result of any condition described in such Sections
or any Lender ceases to make any Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may so long as no Event of Default has occurred and is continuing, at
its sole cost and expense, on ten (10) Business Days’ prior written notice to
the Administrative Agent and such Lender, (x) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (iii)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01 (with respect to Indemnified Taxes), such assignment will result in
a reduction in such compensation or payments and (B) in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer (in respect of any
applicable Facility only in the case of clause (i) or clause (iii)), as the case
may be, and (1) in the case of a Lender (other than an L/C Issuer), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such

 

103



--------------------------------------------------------------------------------

Lender as of such termination date and (2) in the case of an L/C Issuer, repay
all Obligations of the Borrower owing to such L/C Issuer relating to the Loans
and participations held by the L/C Issuer as of such termination date and cancel
or backstop on terms satisfactory to such L/C Issuer any Letters of Credit
issued by it; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable Facility only in the case of clause (i) or, with
respect to a Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required Class
Lenders as applicable) have agreed to such consent, waiver or amendment, then
any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

Section 3.08. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

104



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01. Conditions to Restatement Effective Date. The obligation of each
Lender to make Restatement Effective Date Term Loans hereunder on the
Restatement Effective Date is subject to satisfaction of the following
conditions precedent, except as otherwise agreed between the Borrower and the
Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates,
certificates of incorporation and/or other certificates of Responsible Officers
of each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a party
on the Restatement Effective Date;

(iii) an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the
Loan Parties;

(iv) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the Transactions) substantially in the form attached hereto as Exhibit
E-2;

(v) a certificate, dated the Restatement Effective Date and signed by a
Responsible Officer of the Borrower, confirming satisfaction of the conditions
set forth in Sections 4.01(f), 4.01(g), 4.02(i) and 4.02(ii);

(vi) the Perfection Certificate, duly completed and executed by the Loan
Parties; and

(vii) copies of UCC, tax and judgment Lien searches with respect to the Loan
Parties in each jurisdiction reasonably requested by the Administrative Agent as
of a date reasonably satisfactory to the Administrative Agent.

(b) The Closing Fees and all fees and expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Restatement Effective Date and (in
the case of expenses) invoiced at least three Business Days before the
Restatement Effective Date (except as otherwise reasonably agreed by the
Borrower) shall have been paid from the proceeds of the initial funding under
the Facilities.

(c) The Administrative Agent shall have received reasonably satisfactory
evidence that prior to or substantially simultaneously with the making of
Restatement Effective Date Term Loans, the Refinancing has been consummated.

(d) The Lead Arrangers shall have received the Pro Forma Financial Statements.

(e) The Administrative Agent shall have received at least 3 Business Days prior
to the Restatement Effective Date all documentation and other information about
the Borrower and the Guarantors required under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
that has been requested by the Administrative Agent in writing at least 10
Business Days prior to the Restatement Effective Date.

(f) Since December 31, 2014 through April 16, 2015, there has not been any
“Material Adverse Effect” (as defined in the Acquisition Agreement as in effect
on April 16, 2015). Since April 16, 2015, there shall not have occurred a
“Material Adverse Effect” (as defined in the Acquisition Agreement as in effect
on April 16, 2015).

 

105



--------------------------------------------------------------------------------

(g) The Acquisition shall have been consummated, or shall be consummated
substantially concurrently with the initial borrowing of Restatement Effective
Date Term Loans on the Restatement Effective Date, in accordance with the terms
of the Acquisition Agreement. The Acquisition Agreement shall not have been
amended, waived or otherwise modified in any material respect by Borrower, nor
shall Borrower or any of its Affiliates have given a material consent
thereunder, in a manner materially adverse to the Lenders (in their capacity as
such) without the consent of the Lead Arrangers (such consent not to be
unreasonably withheld, conditioned or delayed) (it being understood and agreed
that any change to the definition of “Material Adverse Effect” contained in the
Acquisition Agreement shall be deemed to be materially adverse to the Lenders).

(h) A completed “life of the loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property in form and
substance reasonably satisfactory to the Administrative Agent (together with a
notice about special flood hazard area status and flood disaster assistance,
duly executed and acknowledged by the appropriate Loan Parties, together with
evidence of flood insurance, to the extent required under Section 6.07(c)
hereof).

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed the Restatement Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Restatement Effective Date
specifying its objection thereto.

Section 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans and other than a Request for Credit Extension for an
Incremental Facility which shall be governed by Section 2.14(d)) is subject to
the following conditions precedent:

(i) The representations and warranties of each Loan Party set forth in Article 5
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(i) and (ii) (or, in the
case of a Request for Credit Extension for an Incremental Facility, the
conditions specified in Section 2.14(d)) have been satisfied on and as of the
date of the applicable Credit Extension.

 

106



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrower, Holdings (solely to the extent applicable to it) and each of the
Subsidiary Guarantors party hereto represent and warrant to the Agents and the
Lenders at the time of each Credit Extension that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing (where relevant) under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) and (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other powers, (a) have been duly authorized by all necessary
corporate or other organizational action, and (b) do not (i) contravene the
terms of any of such Person’s Organizational Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment to be made
under (x) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(ii)(x), to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

Section 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings,
recordings and registrations with Governmental Authorities necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given or made or be in full force and effect pursuant to the Collateral
and Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

Section 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (i) Debtor Relief Laws and by general principles of equity,
(ii) the need for filings, recordations and

 

107



--------------------------------------------------------------------------------

registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to pledges, if any, of Equity
Interests in Foreign Subsidiaries.

Section 5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the dates thereof
and their results of operations for the periods covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

(i) The Unaudited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the dates
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(b) The forecasts of consolidated balance sheets and consolidated statements of
income and cash flow of Holdings and its Subsidiaries which have been furnished
to the Administrative Agent prior to the Closing Date have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

(c) Since December 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the Restatement Effective Date, none of the Borrower and its
Subsidiaries has any Indebtedness or other obligations or liabilities, direct or
contingent (other than (i) the liabilities reflected on Schedule 5.05,
(ii) obligations arising under the Loan Documents or under the Senior Notes
Documents and (iii) liabilities incurred in the ordinary course of business
that, either individually or in the aggregate, have not had nor could reasonably
be expected to have a Material Adverse Effect).

Section 5.06. Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.07. [Reserved].

Section 5.08. Ownership of Property; Liens; Real Property. The Borrower and each
of its Restricted Subsidiaries has good record title to, or valid leasehold
interests in, or easements or other limited property interests in, all Real
Property necessary in the ordinary conduct of its business, free and clear of
all Liens except as set forth on Schedule 5.08 and except for minor defects in
title that in the aggregate do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title
or other interest could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 5.09. Environmental Matters. Except as specifically disclosed in
Schedule 5.09(a) or except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:

(a) each Loan Party and its Restricted Subsidiaries and their respective
properties and operations are and, other than any matters which have been
finally resolved without further liability or obligation, have been in
compliance with all Environmental Laws, which includes obtaining, maintaining
and complying with all applicable Environmental Permits required under such
Environmental Laws to carry on the business of the Loan Parties and their
respective Restricted Subsidiaries;

 

108



--------------------------------------------------------------------------------

(b) none of the Loan Parties or their respective Restricted Subsidiaries have
received any written notice that alleges any of them is in violation of or
potentially liable under any Environmental Laws and none of the Loan Parties or
their respective Restricted Subsidiaries nor any of the Real Property owned,
leased or operated, or licensed to a franchisee (subject to, in the case of such
franchised Real Property not managed by the Loan Parties or their respective
Subsidiaries or their Affiliates, the knowledge of the Borrower) by any Loan
Party or its Restricted Subsidiaries is the subject of any claims,
investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened, under or
relating to any Environmental Law;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities currently or formerly owned, leased or operated, or
licensed to a franchisee (subject to, in the case of such franchised Real
Property not operated by the Loan Parties or their respective Subsidiaries or
their Affiliates, the knowledge of the Borrower) by any Loan Party or its
Restricted Subsidiaries, or arising out of the conduct of the Loan Parties or
their respective Restricted Subsidiaries that could reasonably be expected to
require investigation, remedial activity, corrective action or cleanup by, or on
behalf of, any Loan Party or its Restricted Subsidiaries or could reasonably be
expected to result in any Environmental Liability;

(d) there are no facts, circumstances or conditions arising out of or relating
to the Loan Parties or their respective Restricted Subsidiaries or any of their
respective operations or any facilities currently or, to the knowledge of the
Borrower, formerly owned, leased or operated, or licensed to a franchisee
(subject to, in the case of such franchised Real Property not operated by the
Loan Parties or their respective Subsidiaries or their Affiliates, the knowledge
of the Borrower) by any of the Loan Parties or their respective Restricted
Subsidiaries, that could reasonably be expected to require investigation,
remedial activity, corrective action or cleanup by, or on behalf of, any Loan
Party or its Restricted Subsidiaries or could reasonably be expected to result
in any Environmental Liability; and

(e) the Borrower has made available to the Administrative Agent all
environmental reports, studies, assessments, audits, or other similar documents
containing information regarding any Environmental Liability that are in the
possession or control of any Loan Party or its Subsidiary.

Section 5.10. Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Subsidiaries have filed all tax returns required
to be filed, and have paid all Taxes levied or imposed upon them or their
properties, that are due and payable (including in their capacity as a
withholding agent), except those that are being contested in good faith by
appropriate proceedings diligently conducted. Except as described on Schedule
5.10, there is no proposed Tax deficiency or assessment known to any of the Loan
Parties against any of the Loan Parties that would, if made, individually or in
the aggregate, have a Material Adverse Effect.

Section 5.11. ERISA Compliance.

(a) Except as set forth on Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan maintained by a Loan Party, any Restricted Subsidiary or any
ERISA Affiliate is in compliance with the applicable provisions of ERISA and the
Code and the regulations and published interpretations thereunder and other
federal or state Laws.

(b) (i) No ERISA Event has occurred during the six-year period prior to the date
on which this representation is made or deemed made or is reasonably expected to
occur; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA,

 

109



--------------------------------------------------------------------------------

would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c) With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 436 of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder
(“AFTAP”), would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.” Neither any Loan Party nor any ERISA
Affiliate maintains or contributes to a Plan that is, or is expected to be, in
at-risk status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code) in each case, except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

Section 5.12. Subsidiaries; Equity Interests. As of the Restatement Effective
Date (after giving effect to the Transactions), no Loan Party has any
Subsidiaries (other than Excluded Subsidiaries pursuant to clause (b) of the
definition thereof) other than those specifically disclosed in Schedule 5.12,
and all of the outstanding Equity Interests owned by the Loan Parties (or a
Subsidiary of any Loan Party) in such material Subsidiaries have been validly
issued and are fully paid and all Equity Interests owned by a Loan Party in such
material Subsidiaries are owned free and clear of all Liens except (i) those
created under the Collateral Documents and (ii) any Lien that is permitted under
Section 7.01.

Section 5.13. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U of the Board of Governors of the
United States Federal Reserve System.

(b) None of the Borrower, any Person Controlling the Borrower, or any of its
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.14. Disclosure. To the best of the Borrower’s knowledge, no report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party (other than projected financial information, pro forma
financial information and information of a general economic or industry nature)
to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished), when taken as a whole, contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein (when taken as a whole), in the light of the circumstances under which
they were made, not materially misleading. With respect to projected financial
information and pro forma financial information, the Borrower represents that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; it being understood that such
projections may vary from actual results and that such variances may be
material.

Section 5.15. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect as of the Restatement Effective
Date (a) there are no strikes or other labor disputes against the Borrower or
any of its Restricted Subsidiaries pending or, to the knowledge of the Borrower,
threatened, (b) hours worked by and payment made to employees of the Borrower or
any of its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws, (c) the Borrower and the other Loan
Parties have complied with all applicable labor Laws including work
authorization and immigration and (d) all payments due from the Borrower or any
of its Restricted Subsidiaries on account of employee wages and health and
welfare and other benefits insurance have been paid or accrued as a liability on
the books of the relevant party.

 

110



--------------------------------------------------------------------------------

Section 5.16. [Reserved].

Section 5.17. Intellectual Property; Licenses, Etc. The Borrower and its
Restricted Subsidiaries own, license or possess the right to use all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, to the knowledge of the Borrower, such IP Rights do
not conflict with the rights of any Person, except to the extent such failure to
own, license or possess or such conflicts, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
The business of any Loan Party or any of their Subsidiaries as currently
conducted does not infringe upon, misappropriate or otherwise violate any IP
Rights held by any Person except for such infringements, misappropriations and
violations, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the IP Rights, is filed and presently pending or, to the knowledge of the
Borrower, presently threatened in writing against any Loan Party or any of its
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

Section 5.18. Solvency. On the Restatement Effective Date, after giving effect
to the Transactions, the Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.

Section 5.19. Subordination of Junior Financing; First Lien Obligations. The
Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or
“Senior Secured Financing” (or any comparable term) under, and as defined in,
any Junior Financing Documentation.

Section 5.20. OFAC; USA PATRIOT Act; FCPA.

(a) To the extent applicable, each of Holdings, the Borrower and its
Subsidiaries is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, the International Emergency Economic Powers Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act or for the purpose of financing or facilitating any activities or
business with any country or territory that is the subject of comprehensive
Sanctions.

(b) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower and the other Loan Parties, any director, officer, employee, agent
or controlled affiliate of the Borrower or any of its Subsidiaries is currently
the subject of any Sanctions, nor is the Borrower or any of its Subsidiaries
located, organized or resident in any country or territory that is the subject
of Sanctions.

(c) No part of the proceeds of the Loans will be used, directly or indirectly,
by the Borrower (i) in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended or (ii) for the purpose of financing any activities or
business of or with any Person that, at the time of such financing, is the
subject of any Sanctions.

Section 5.21. Security Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Sections 6.11
and 6.13 hereto and sections of the Restatement Agreement is effective or will,
upon execution and delivery thereof, be effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Collateral described
therein to the extent intended to be created thereby, and (i) when financing
statements and other filings in appropriate form are filed in the offices
specified in the Perfection Certificate and (ii) upon the taking of possession
or control by the

 

111



--------------------------------------------------------------------------------

Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent possession or control by
the Collateral Agent is required by the Security Agreement), the Liens created
by the Collateral Documents (other than the Mortgages) shall constitute fully
perfected Liens on, and security interests in (to the extent intended to be
created thereby), all right, title and interest of the grantors in such
Collateral to the extent perfection can be obtained by filing financing
statements or the taking of possession or control, in each case subject to no
Liens other than Liens permitted by Section 7.01.

(b) PTO Filing; Copyright Office Filing. When the Intellectual Property Security
Agreements are properly filed in the United States Patent and Trademark Office
and the United States Copyright Office, to the extent such filings may perfect
such interests, the Liens created by the Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents and Trademarks (each as defined
in the Security Agreement) registered or applied for with the United States
Patent and Trademark Office and Copyrights (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case subject to no Liens other than Liens permitted
hereunder (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect the Collateral Agent’s Lien on registered Patents,
Trademarks and Copyrights acquired by the grantors thereof after the Closing
Date).

(c) Mortgages. Upon recording thereof in the appropriate recording office, each
Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected Liens on, and security interest in, all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Liens permitted by Section 7.01 and when the
Mortgages are filed in the offices specified in the Perfection Certificate dated
the Closing Date (or, in the case of any Mortgage executed and delivered after
the date thereof in accordance with the provisions of Sections 6.11 and 6.13,
when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Sections 6.11 and 6.13), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other Person, other than Liens permitted by
Section 7.01.

Notwithstanding anything herein (including this Section 5.21) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign Law
or (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee
Requirement.

 

112



--------------------------------------------------------------------------------

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) cause each of its Restricted
Subsidiaries to:

Section 6.01. Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within ninety (90) days after the end of each fiscal year, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of any independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification, exception or
explanatory paragraph or any qualification or exception as to the scope of such
audit other than any “going concern” or like qualification, exception or
explanatory paragraph that is expressly resulting solely from an upcoming
maturity date under the Facilities occurring within one year from the time such
opinion is delivered or a prospective default under Section 7.11;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter
and the related consolidated statements of income or operations for such fiscal
quarter and the portion of the fiscal year then ended, setting forth in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
and statements of stockholders’ equity for the current fiscal quarter and
consolidated statement of cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, no later than ninety (90) days after the end of each fiscal year, a
detailed consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, supplemental
financial information necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Subsidiaries by furnishing (A) the applicable financial
statements of the Borrower (or any direct or indirect parent of the Borrower) or
(B) the Borrower’s (or any direct or indirect parent thereof), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that with respect
to clauses (A) and (B), (i) to the extent such information relates to a parent
of the Borrower, such information is accompanied by consolidating information
that explains in reasonable detail the differences between the information
relating to the Borrower (or such parent), on the one hand, and the information
relating to the Borrower and the Subsidiaries on a stand-alone basis, on the
other hand and (ii) to the extent such information is in lieu of information
required to be provided under Section 6.01(a), such materials are accompanied by
a report and opinion of any independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and, except as permitted
in Section 6.01(a), shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph or any qualification or
exception as to the scope of such audit.

 

113



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at the Borrower’s website; or (ii) on
which such documents are posted on the Borrower’s behalf on Debtdomain, Roadshow
Access (if applicable) or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:

(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent; and

(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the actual delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, the Borrower or any Restricted Subsidiary files with the SEC or with
any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto; provided that notwithstanding the
foregoing, the obligations in this Section 6.02(b) may be satisfied if the
Borrower notifies the Administrative Agent in writing that such information is
publicly available on the SEC’s EDGAR website;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
any Senior Notes Documents or any Junior Financing Documentation with a
principal amount in excess of the Threshold Amount and, in each case, any
Permitted Refinancing thereof, and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the date of
the last such report, (ii) a description of each event, condition or
circumstance during the last fiscal quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.05(b) and (iii) a
list of each Subsidiary of the Borrower that identifies each Subsidiary as a
Restricted Subsidiary, an Unrestricted Subsidiary or an Excluded Subsidiary as
of the date of delivery of such Compliance Certificate or confirmation that
there has been no change in such information since the date of the last such
list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

114



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Debtdomain, Roadshow Access (if applicable) or another similar electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees to make all Borrower Materials that the Borrower intends
to be made available to Public Lenders clearly and conspicuously designated as
“PUBLIC.” By designating Borrower Materials as “PUBLIC,” the Borrower authorizes
such Borrower Materials to be made available to a portion of the Platform
designated “Public Investor,” which is intended to contain only information that
is either publicly available or not material information (though it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws. Notwithstanding the
foregoing, the Borrower shall not be under any obligation to mark any Borrower
Materials “PUBLIC.” The Borrower agrees that (i) any Loan Documents, (ii) any
financial statements delivered pursuant to Section 6.01 (excluding, for the
avoidance of doubt, 6.01(c)) and (iii) any Compliance Certificates delivered
pursuant to Section 6.02(a) and (iv) notices delivered pursuant to Section
6.03(a) will be deemed to be “public-side” Borrower Materials and may be made
available to Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.

The Platform is provided “as is” and “as available.” The Agent-Related Persons
do not warrant the adequacy of the Platform. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent-Related Person in connection
with the Platform.

Section 6.03. Notices. Promptly after a Responsible Officer of the Borrower or
any Subsidiary Guarantor has obtained knowledge thereof, notify the
Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect; and

(c) of the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
Holdings, the Borrower or any of its Subsidiaries thereof that would reasonably
be expected to result in a Material Adverse Effect or (ii) with respect to any
Loan Document.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Sections 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

 

115



--------------------------------------------------------------------------------

Section 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, (i) to
the extent any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or (ii) if such failure to pay or discharge such obligations and
liabilities would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 6.05. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except (x) in a
transaction permitted by Sections 7.04 or 7.05 and (y) any Restricted Subsidiary
may merge or consolidate with any other Restricted Subsidiary and

(b) take all reasonable action to maintain all rights, privileges (including its
good standing where applicable in the relevant jurisdiction), permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except, in the case of (a) (other than with respect to the Borrower) or (b),
(i) to the extent that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Article 7 or clause (a)(y) of this
Section 6.05.

Section 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material tangible or
intangible properties and equipment necessary in the operation of its business
in good working order, repair and condition, ordinary wear and tear excepted and
fire, casualty or condemnation excepted.

Section 6.07. Maintenance of Insurance.

(a) Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 10 days (or, to the extent reasonably
available, 30 days) after receipt by the Collateral Agent of written notice
thereof (the Borrower shall deliver a copy of the policy (and to the extent any
such policy is cancelled or renewed, a renewal or replacement policy) or other
evidence thereof to the Administrative Agent and the Collateral Agent, or
insurance certificate with respect thereto) and (ii) name the Collateral Agent
as loss payee (in the case of property insurance) or additional insured on
behalf of the Secured Parties (in the case of liability insurance) (it being
understood that, absent an Event of Default, any proceeds of any such property
insurance shall be delivered by the insurer(s) to the Borrower or one of its
Subsidiaries and applied in accordance with this Agreement), as applicable.

(c) Flood Insurance. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, Following the Closing Date,
the Borrower shall deliver to the Administrative Agent annual

 

116



--------------------------------------------------------------------------------

renewals of such flood insurance. In connection with any amendment to this
Agreement pursuant to which any increase, extension, or renewal of Loans is
contemplated, the Borrower shall cause to be delivered to the Administrative
Agent for any Mortgaged Property, a completed “life of the loan” Federal
Emergency Management Agency Standard Flood Hazard Determination, duly executed
and acknowledged by the appropriate Loan Parties, and evidence of flood
insurance, as applicable.

Section 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied and which reflect all material
financial transactions and matters involving the assets and business of the
Borrower or a Restricted Subsidiary, as the case may be (it being understood and
agreed that certain Foreign Subsidiaries maintain individual books and records
in conformity with generally accepted accounting principles in their respective
countries of organization and that such maintenance shall not constitute a
breach of the representations, warranties or covenants hereunder).

Section 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two times
during any calendar year and only one (1) such time shall be at the Borrower’s
expense (which expense, when no Event of Default has occurred and is continuing,
shall not exceed $10,000 per such visit or inspection); provided, further, that
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.

The Administrative Agent and the Lenders shall give the Borrower the opportunity
to participate in any discussions with the Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this Section 6.10, none
of the Borrower nor any Restricted Subsidiary shall be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or (iii) is
subject to attorney-client or similar privilege or constitutes attorney
work-product.

 

117



--------------------------------------------------------------------------------

Section 6.11. Additional Collateral; Additional Guarantors. At the Borrower’s
expense, take all action either necessary or as reasonably requested by the
Administrative Agent or the Collateral Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

(a) Upon (x) the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by
the Borrower, (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary or (z) the designation in accordance with Section 6.14 of an existing
direct or indirect wholly owned Domestic Subsidiary (other than an Excluded
Subsidiary) as a Restricted Subsidiary:

(i) within sixty (60) days after such formation, acquisition, cessation or
designation, or such longer period as the Administrative Agent may agree in
writing in its discretion, notify the Administrative Agent thereof and:

(A) cause each such Domestic Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) joinders to this
Agreement as Guarantors, Security Agreement Supplements, Intellectual Property
Security Agreements, Mortgages, a counterpart of the Intercompany Note, each
Intercreditor Agreement, if applicable, and other security agreements and
documents (including, with respect to such Mortgages, the documents listed in
clause (f) of the definition of “Collateral and Guarantee Requirement”), as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the, Security Agreement and other security
agreements in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

(B) cause each such Domestic Subsidiary (and the parent of each such Domestic
Subsidiary that is a Guarantor) to deliver any and all certificates representing
Equity Interests (to the extent certificated) and intercompany notes (to the
extent certificated) that are required to be pledged pursuant to the Collateral
and Guarantee Requirement, accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank;

(C) take and cause such Domestic Subsidiary and each direct or indirect parent
of such Domestic Subsidiary to take whatever action (including the recording of
Mortgages, the filing of Uniform Commercial Code financing statements and
intellectual property security agreements, and delivery of stock and membership
interest certificates) as may be necessary in the reasonable opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and perfected Liens to the extent
required by the Collateral and Guarantee Requirement, and to otherwise comply
with the requirements of the Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, any existing title reports, abstracts,
appraisals or environmental assessment reports, to the extent available and in
the possession or control of the Loan Parties or their respective Subsidiaries;
provided, however, that there shall be no obligation to deliver to the
Administrative Agent any existing environmental assessment report or appraisal
whose disclosure to the Administrative Agent would require the consent of a
Person other than the Loan Parties or one of their respective Subsidiaries,
where, despite the commercially reasonable efforts of the Loan Parties or their
respective Subsidiaries to obtain such consent, such consent cannot be obtained;
and

(iv) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i), (ii) or (iii) or clause (b)
below.

 

118



--------------------------------------------------------------------------------

(b) (i) Not later than ninety (90) days after the acquisition by any Loan Party
of any Material Real Property as determined by the Borrower (acting reasonably
and in good faith) (or such longer period as the Administrative Agent may agree
in writing in its discretion) that is required to be provided as Collateral
pursuant to the Collateral and Guarantee Requirement, which property would not
be automatically subject to another Lien pursuant to pre-existing Collateral
Documents, cause such property to be subject to a Lien and Mortgage in favor of
the Collateral Agent for the benefit of the Secured Parties and take, or cause
the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement and (ii) as promptly as practicable after the request therefor by
the Administrative Agent or Collateral Agent, deliver to the Collateral Agent
with respect to each such acquired Material Real Property, any existing title
reports, abstracts, appraisals or environmental assessment reports, to the
extent available and in the possession or control of the Loan Parties or their
respective Subsidiaries; provided, however, that there shall be no obligation to
deliver to the Administrative Agent any existing environmental assessment report
or appraisal whose disclosure to the Administrative Agent would require the
consent of a Person other than the Loan Parties or one of their respective
Subsidiaries, where, despite the commercially reasonable efforts of the Loan
Parties or their respective Subsidiaries to obtain such consent, such consent
cannot be obtained.

Section 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all commercially reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain, maintain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties or their respective Subsidiaries are
required by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any property or
facility in accordance with applicable Environmental Laws.

Section 6.13. Further Assurances. Promptly upon reasonable request by the
Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Intercreditor Agreement or any Collateral Document or other document or
instrument relating to any Collateral, and (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of any Intercreditor Agreement or the
Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement. If the Administrative Agent or the Collateral Agent
reasonably determines that it is required by applicable Law to have appraisals
prepared in respect of the Real Property of any Loan Party subject to a Mortgage
constituting Collateral, the Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of FIRREA.

Section 6.14. Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Borrower shall be in compliance, on a Pro Forma Basis, with the
covenant set forth in Section 7.11 (it being understood that if no Test Period
cited in Section 7.11 has passed, the covenant in Section 7.11 for the first
Test Period cited in such Section shall be satisfied as of the last four
quarters ended), and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance, (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Senior
Notes Documents or any Junior Financing with an aggregate outstanding principal
amount in excess of the Threshold Amount and (iv) no Restricted Subsidiary may
be designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary. The designation of any

 

119



--------------------------------------------------------------------------------

Subsidiary as an Unrestricted Subsidiary after the Restatement Effective Date
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or its
Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value at the date of such designation of the
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary.

Section 6.15. Maintenance of Ratings. Use commercially reasonable efforts to
(i) cause the Facilities to be continuously rated (but not any specific rating)
by S&P and Moody’s and (ii) maintain a public corporate rating (but not any
specific rating) from S&P and a public corporate family rating (but not any
specific rating) from Moody’s, in each case, for the Borrower.

Section 6.16. Post-Closing Covenant. The Obligations shall also be secured by
Mortgages upon each Mortgaged Property set forth in Schedule 6.16 hereto. Within
30 days (or such later date as the Administrative Agent may agree in its sole
reasonable discretion) following the Restatement Effective Date, the Borrower
shall have delivered or shall have caused the applicable Loan Party to deliver
Mortgages on such Mortgaged Property set forth on Schedule 6.16 hereto together
with the documents listed in clause (f) of the definition of Collateral and
Guarantee Requirement.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements) which is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date:

Section 7.01. Liens. Neither the Borrower nor the Restricted Subsidiaries shall,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Restatement Effective Date and listed on Schedule
7.01(b) and any modifications, replacements, renewals, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03, and (B) proceeds and products thereof, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03;

(c) Liens for Taxes that are not overdue for a period of more than thirty
(30) days or that are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than
forty-five (45) days or if more than forty-five (45) days overdue, that are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

 

120



--------------------------------------------------------------------------------

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority in connection with any
contract or Law) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and other minor title defects affecting Real Property, and
any exceptions on the final Mortgage Policies issued in connection with the
Mortgaged Properties, that do not in the aggregate materially interfere with the
ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries, taken as a whole;

(h) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole or
(ii) secure any Indebtedness;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and (n) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

(m) Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing permitted intercompany
Indebtedness and (ii) in favor of the Borrower or any Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

 

121



--------------------------------------------------------------------------------

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Borrower or any of its Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any of its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) Liens on property of any Restricted Subsidiary that is not a Loan Party and
that does not constitute Collateral, which Liens secure Indebtedness of
Restricted Subsidiaries that are not Loan Parties permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

 

122



--------------------------------------------------------------------------------

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (u) and (w) of this Section 7.01; provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

(bb) [Reserved];

(cc) Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of (i) $92,500,000 and
(ii) 4.00% of Consolidated Total Assets, in each case determined as of the date
of incurrence;

(dd) Liens to secure Indebtedness (other than in the form of loans that are
secured by the Collateral on a pari passu basis with the Obligations) permitted
under Sections 7.03(q) or 7.03(s); provided that the representative of the
holders of each such Indebtedness becomes party to (i) if such Indebtedness is
secured by the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations, the Junior Lien Intercreditor
Agreement (if any) as a “Senior Representative” (or similar term, in each case,
as defined in the Junior Lien Intercreditor Agreement) and the First Lien
Intercreditor Agreement and (ii) if such Indebtedness is secured by the
Collateral on a junior priority basis to the Liens securing the Obligations, the
Junior Lien Intercreditor Agreement as a “Junior Lien Representative” (or
similar term, in each case, as defined in the Junior Lien Intercreditor
Agreement);

(ee) Liens on the Collateral securing obligations in respect of Credit Agreement
Refinancing Indebtedness constituting Permitted First Priority Refinancing Debt
or Permitted Junior Lien Refinancing Debt (and any Permitted Refinancing of any
of the foregoing); provided that (x) any such Liens securing any Permitted First
Priority Refinancing Debt are subject to the First Lien Intercreditor Agreement
and (y) any such Liens securing any Permitted Junior Lien Refinancing Debt are
subject to the Junior Lien Intercreditor Agreement; and

(ff) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods.

Notwithstanding the foregoing, no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to clauses (a), (dd)
and (ee) above.

Section 7.02. Investments. Neither the Borrower nor the Restricted Subsidiaries
shall directly or indirectly, make any Investments, except:

(a) Investments by the Borrower or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, managers and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such

 

123



--------------------------------------------------------------------------------

Person’s purchase of Equity Interests of Holdings or any direct or indirect
parent thereof directly from such issuing entity (provided that the amount of
such loans and advances shall be contributed to the Borrower in cash as common
equity) and (iii) for any other purposes not described in the foregoing clauses
(i) and (ii); provided that the aggregate principal amount outstanding at any
time under clause (iii) above shall not exceed $10,000,000;

(c) Investments by the Borrower or any of its Restricted Subsidiaries in the
Borrower or any of its Restricted Subsidiaries or any Person that will, upon
such Investment become a Restricted Subsidiary; provided that (x) any Investment
made by any Person that is not a Loan Party in any Loan Party pursuant to this
clause (c) shall be subordinated in right of payment to the Loans and (y) any
Investment made by any Loan Party in any Person that is not a Loan Party shall
either (i) be made in the ordinary course of business or (ii) be evidenced by a
note pledged as Collateral on a first priority basis for the benefit of the
Obligations, which note shall be in form and substance reasonably satisfactory
to the Administrative Agent (it being understood that an Intercompany Note shall
be satisfactory to the Administrative Agent);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01 (other than 7.01(p)), 7.03 (other
than 7.03(c) and (d)), 7.04 (other than 7.04(c), (d) and (e)), 7.05 (other than
7.05(e)), 7.06 (other than 7.06(e) and (i)(iv)) and 7.13, respectively;

(f) Investments (i) existing or contemplated on the Restatement Effective Date
and, with respect to each such Investments in an amount in excess of $2,500,000,
set forth on Schedule 7.02(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Closing Date by the
Borrower or any Restricted Subsidiary in the Borrower or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment as of the Closing Date or as otherwise permitted by this Section
7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person, or any
Equity Interests in a Person that becomes a Restricted Subsidiary or a division
or line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: (i) no Event of Default under Sections 8.01(a) or (f)
shall have occurred and be continuing, (ii) any acquired or newly formed
Restricted Subsidiary shall not be liable for any Indebtedness except for
Indebtedness otherwise permitted by Section 7.03 and (iii) to the extent
required by the Collateral and Guarantee Requirement, (A) the property, assets
and businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Subsidiary (other than an
Excluded Subsidiary or an Unrestricted Subsidiary) shall become a Guarantor, in
each case, in accordance with Section 6.11 (any such acquisition, a “Permitted
Acquisition”);

(j) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower and its Restricted Subsidiaries may make
Investments in an unlimited amount so long as the Consolidated Total Net
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to 2.50 to
1.00;

 

124



--------------------------------------------------------------------------------

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to the Borrower and any other direct or indirect parent
of the Borrower, and not in excess of the amount of (after giving effect to any
other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to such parent in accordance with
Sections 7.06(g), (h) or (i);

(n) other Investments in an aggregate amount outstanding pursuant to this clause
(n) (valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) at any time not to exceed (x) the greater of
(i) $125,000,000 and (ii) 5.50% of Consolidated Total Assets (in each case, net
of any return in respect thereof, including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
plus (y) the portion, if any, of the Cumulative Credit on such date that the
Borrower elects to apply to this clause (y);

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) (i) Investments made in the ordinary course of business and consistent with
past practice in connection with obtaining, maintaining or renewing client
contracts and loans or advances made to distributors in the ordinary course of
business and consistent with past practice and (ii) Investments to the extent
that payment for such Investments is made solely with Equity Interests (other
than Disqualified Equity Interests) of the Borrower (or any direct or indirect
parent of the Borrower);

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) [reserved];

(s) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(t) Guarantees by the Borrower or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(u) [reserved];

(v) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(v) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities (until such proceeds are converted to Cash
Equivalents), not to exceed the greater of (i) $50,000,000 and (ii) 2.25% of
Consolidated Total Assets at the time of such Investment (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value); provided that any Investment made by any
Loan Party pursuant to this clause (v) shall be subordinated in right of payment
to the Loans;

 

125



--------------------------------------------------------------------------------

(w) any Investment in a Similar Business when taken together with all other
Investments made pursuant to this clause (w) that are at that time outstanding
not to exceed the greater of (i) $70,000,000 and (ii) 3.00% of Consolidated
Total Assets (in each case, determined on the date such Investment is made, with
the fair market value of each Investment being measured at the time made and
without giving effect to subsequent changes in value); provided, however, that
if any Investment pursuant to this clause (w) is made in any Person that is not
a Restricted Subsidiary of the Borrower at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary after such date, such
investment shall thereafter be deemed to have been made pursuant to clause (c)
above and shall cease to have been made pursuant to this clause (w);

(x) Permitted Intercompany Activities;

(y) Investments that are made in (i) an amount equal to the amount of Excluded
Contributions previously received and the Borrower elects to apply under this
clause (y) or (ii) without duplication with clause (i), in an amount equal to
the Net Proceeds from a Disposition in respect of property or assets acquired
after the Closing Date, if the acquisition of such property or assets was
financed with Excluded Contributions, in each case, to the extent Not Otherwise
Applied; and

(z) Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries, taken together with all other Investments made pursuant to this
clause (z) that are at that time outstanding, not to exceed the greater of
(i) $50,000,000 and (ii) 2.25% of Consolidated Total Assets (in each case,
determined on the date such Investment is made, with the fair market value of
each Investment being measured at the time made and without giving effect to
subsequent changes in value).

Section 7.03. Indebtedness. Neither the Borrower nor any of the Restricted
Subsidiaries shall directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under (i) the Loan Documents and (ii) the
Senior Notes Documents and any Permitted Refinancing thereof in an aggregate
principal amount under this clause (ii) not to exceed $792,000,000 (plus, in the
case of any Permitted Refinancing, any additional amounts thereunder
contemplated by the definition thereof);

(b) (i) Indebtedness outstanding on the Restatement Effective Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) Indebtedness
owed to the Borrower or any Restricted Subsidiary outstanding on the Restatement
Effective Date and any refinancing thereof with Indebtedness owed to the
Borrower or any Restricted Subsidiary in a principal amount that does not exceed
the principal amount (or accreted value, if applicable) of the intercompany
Indebtedness so refinanced; provided that (x) any Indebtedness advanced by any
Person that is not a Loan Party to any Loan Party pursuant to this clause
(b) shall be subordinated in right of payment to the Loans and (y) any
Indebtedness advanced by any Loan Party to any Person that is not a Loan Party
shall either (i) be made in the ordinary course of business or (ii) be evidenced
by a note pledged as Collateral on a first priority basis for the benefit of the
Obligations, which note shall be in form and substance reasonably satisfactory
to the Administrative Agent (it being understood that an Intercompany Note shall
be satisfactory to the Administrative Agent);

(c) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (A) no Guarantee (other than
Guarantees by a Foreign Subsidiary of Indebtedness of another Foreign
Subsidiary) of any Senior Notes or any Indebtedness constituting Junior
Financing with a principal amount in excess of the Threshold Amount shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Obligations on the terms set forth herein and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

 

126



--------------------------------------------------------------------------------

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary (or issued or transferred to any direct or
indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02; provided that all
such Indebtedness advanced by any Loan Party to any Person that is not a Loan
Party shall be evidenced by an Intercompany Note and any such Indebtedness
advanced by any Person that is not a Loan Party to any Loan Party shall be
subordinated in right of payment to the Loans (for the avoidance of doubt, any
such Indebtedness owing to a Restricted Subsidiary that is not a Loan Party
shall be deemed to be expressly subordinated in right of payment to the Loans
unless the terms of such Indebtedness expressly provide otherwise);

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 365 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset
in an aggregate amount not to exceed the greater of (i) $80,000,000 and
(ii) 3.50% of Consolidated Total Assets, in each case determined at the time of
incurrence (together with any Permitted Refinancings thereof) at any time
outstanding, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(m) and (iii) any Permitted Refinancing of
any of the foregoing;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

(g) Indebtedness of the Borrower or any Restricted Subsidiary incurred or
assumed in connection with any Permitted Acquisition, and any Permitted
Refinancing thereof; provided that after giving pro forma effect to such
Permitted Acquisition and the incurrence or assumption of such Indebtedness, the
aggregate amount of such Indebtedness does not exceed (x) $25,000,000 at any
time outstanding plus (y) any additional amount of such Indebtedness so long
(i) if such Indebtedness is secured (other than on a junior lien basis to the
Liens securing the Facilities), either (X) the Consolidated First Lien Net
Leverage Ratio determined on a Pro Forma Basis would not exceed the Consolidated
First Lien Net Leverage Ratio immediately prior thereto or (Y) the Borrower
could incur $1.00 of Permitted First Lien Ratio Debt, (ii) if such Indebtedness
is secured on a junior basis to the Facilities, either (X) the Consolidated
Secured Net Leverage Ratio determined on a Pro Forma Basis would not exceed the
Consolidated Secured Net Leverage Ratio immediately prior thereto or (Y) the
Borrower could incur $1.00 of Permitted Junior Secured Ratio Debt or (iii) if
such Indebtedness is unsecured, either (X) the Consolidated Interest Coverage
Ratio determined on a Pro Forma Basis would be greater than or equal to the
Consolidated Interest Coverage Ratio immediately prior thereto or (Y) the
Borrower could incur $1.00 of Permitted Unsecured Ratio Debt; provided that any
such Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party,
together with any Indebtedness incurred by a Restricted Subsidiary that is not a
Loan Party pursuant to Sections 7.03(q), 7.03(s) or 7.03(w), does not exceed in
the aggregate at any time outstanding the greater of (i) $52,500,000 and
(ii) 2.25% of Consolidated Total Assets, in each case determined at the time of
incurrence; provided, further, that any Indebtedness incurred (but not assumed)
pursuant to this clause (g) which is secured shall be subject to the
requirements included in the first proviso under the definition of “Permitted
Ratio Debt”;

(h) Indebtedness representing deferred compensation to employees of the Borrower
(or any direct or indirect parent thereof) or any of its Restricted Subsidiaries
incurred in the ordinary course of business;

(i) Indebtedness consisting of promissory notes issued by the Borrower or any of
its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent of the Borrower permitted by Section
7.06;

 

127



--------------------------------------------------------------------------------

(j) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earn-outs) or other similar
adjustments;

(k) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred purchase price or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(l) obligations in respect of Treasury Services Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(m) Indebtedness of the Borrower or any of its Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed (x) the greater of (i) $92,500,000 and
(ii) 4.00% of Consolidated Total Assets at any time outstanding plus (y) 100% of
the cumulative amount of the net cash proceeds and Cash Equivalent proceeds from
the sale of Equity Interests (other than Excluded Contributions, proceeds of
Disqualified Equity Interests, Designated Equity Contributions or sales of
Equity Interests to the Borrower or any of its Subsidiaries) of the Borrower or
any direct or indirect parent of the Borrower after the Closing Date and on or
prior to such time (including upon exercise of warrants or options) which
proceeds have been contributed as common equity to the capital of the Borrower
that has been Not Otherwise Applied;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within 30 Business
Days following the incurrence thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness incurred (x) and secured on a pari passu basis with the
Facilities and any Permitted Refinancing thereof (“Incremental Equivalent First
Lien Debt”) or (y) and secured on a junior Lien basis to the Facilities and any
Permitted Refinancing thereof (“Incremental Equivalent Junior Debt”), in an
aggregate principal amount under this clause (q), when aggregated with the
amount of Incremental Term Loans and Incremental Revolving Credit Commitments
incurred pursuant to Section 2.14(d)(v)(A) and Indebtedness incurred pursuant to
Section 7.03(w), not to exceed the Incremental Base Amount; provided that such
Indebtedness shall (A) in the case of Incremental Equivalent First Lien Debt,
have a maturity date that is after the Latest Maturity Date at the time such
Indebtedness is incurred, and in the case of Incremental Equivalent Junior Debt,
have a maturity date that is at least ninety-one (91) days after the Latest
Maturity Date at the time such Indebtedness is incurred, (B) in the case of
Incremental Equivalent First Lien Debt, have a Weighted Average Life to Maturity
not shorter than the longest remaining Weighted Average Life to Maturity of the
Facilities and, in the case of Incremental Equivalent Junior Debt, shall not be
subject to scheduled amortization prior to maturity, (C) if such Indebtedness is
secured on a junior Lien basis by a Loan Party with respect to Collateral, be
subject to the Junior Lien Intercreditor Agreement and, if the Indebtedness is
secured on a pari passu basis with the Facilities, be (x) in the form of debt
securities and (y) subject to the First Lien Intercreditor Agreement, and
(D) have terms and conditions (other than pricing, rate floors, discounts, fees,
premiums and optional prepayment or

 

128



--------------------------------------------------------------------------------

redemption provisions) that in the good faith determination of the Borrower are
not materially less favorable (when taken as a whole) to the Borrower than the
terms and conditions of the Loan Documents (when taken as a whole) (provided
that a certificate of the Borrower as to the satisfaction of the conditions
described in this clause (D) delivered at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of documentation relating thereto, stating that the Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirements of
this clause (D), shall be conclusive unless the Administrative Agent notifies
the Borrower within such five (5) Business Day period that it disagrees with
such determination (including a description of the basis upon which it
disagrees)); provided, further, that any such Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party, together with any Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party pursuant to
Sections 7.03(g), 7.03(s) or 7.03(w), does not exceed in the aggregate at any
time outstanding, the greater of (i) $52,500,000 and (ii) 2.25% of Consolidated
Total Assets, in each case determined at the time of incurrence;

(r) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) [reserved];

(v) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(v) and then outstanding, does not exceed 10% of Foreign Subsidiary Total
Assets;

(w) unsecured Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount under this clause (w), and when aggregated with the
amount of Incremental Term Loans and Incremental Revolving Credit Commitments
incurred pursuant to Section 2.14(d)(v)(A) and Indebtedness incurred pursuant to
Section 7.03(q), not to exceed the Incremental Base Amount and any Permitted
Refinancing thereof (“Incremental Equivalent Unsecured Debt”); provided that
(A) such Incremental Equivalent Unsecured Debt shall (x) have a maturity date
that is at least ninety-one (91) days after the Latest Maturity Date at the time
such Incremental Equivalent Unsecured Debt is incurred and (y) have a Weighted
Average Life to Maturity not shorter than the longest remaining Weighted Average
Life to Maturity of the Facilities and (B) have terms and conditions (other than
pricing, rate floors, discounts, fees, premiums and optional prepayment or
redemption provisions) that in the good faith determination of the Borrower are
not materially less favorable (when taken as a whole) to the Borrower than the
terms and conditions of the Loan Documents (when taken as a whole) (provided
that a certificate of the Borrower as to the satisfaction of the conditions
described in this clause (B) delivered at least five (5) Business Days prior to
the incurrence of such Incremental Equivalent Unsecured Debt, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements of this clause (B), shall be conclusive unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)); provided, further, that any such Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party, together with any
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Sections 7.03(g), 7.03(q) or 7.03(s), does not exceed in the
aggregate at any time outstanding, the greater of (i) $52,500,000 and (ii) 2.25%
of Consolidated Total Assets, in each case determined at the time of incurrence;

(x) Indebtedness arising from Permitted Intercompany Activities; and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

 

129



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (x) above, the Borrower shall, in
its sole discretion, classify or later divide or classify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents and any
Senior Notes Documents and, in each case, any Permitted Refinancing thereof,
will at all times be deemed to be outstanding in reliance only on the exception
in Section 7.03(a).

Section 7.04. Fundamental Changes. Neither the Borrower nor any of the
Restricted Subsidiaries shall merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that the Borrower shall be the continuing or
surviving Person and such merger does not result in the Borrower ceasing to be a
corporation, partnership or limited liability company organized under the Laws
of the United States, any state thereof or the District of Columbia or (ii) one
or more other Restricted Subsidiaries; provided that when any Person that is a
Loan Party is merging with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve or the Borrower or any Subsidiary
may change its legal form (x) if the Borrower determines in good faith that such
action is in the best interest of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders and (y) to the extent such Restricted
Subsidiary is a Loan Party, any assets or business not otherwise disposed of or
transferred in accordance with Sections 7.02 (other than Section 7.02(e)) or
Section 7.05 or, in the case of any such business, discontinued, shall be
transferred to otherwise owned or conducted by another Loan Party after giving
effect to such liquidation or dissolution (it being understood that in the case
of any change in legal form, a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary that is not a
Loan Party in accordance with Sections 7.02 and 7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger

 

130



--------------------------------------------------------------------------------

or consolidation, shall have confirmed that its Guaranty shall apply to the
Successor Company’s obligations under the Loan Documents, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement and other applicable Collateral Documents
confirmed that its obligations thereunder shall apply to the Successor Company’s
obligations under the Loan Documents, (E) if requested by the Administrative
Agent, each mortgagor of a Mortgaged Property, unless it is the other party to
such merger or consolidation, shall have by an amendment to or restatement of
the applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under the Loan Documents, and (F) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
preserves the enforceability of this Agreement, the Guaranty and the Collateral
Documents and the perfection of the Liens under the Collateral Documents;
provided, further, that if the foregoing are satisfied, the Successor Company
will succeed to, and be substituted for, the Borrower under this Agreement; and

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge or
consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.02; provided that the continuing or surviving Person shall
be a Restricted Subsidiary or the Borrower, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of Section
6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement;

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05; and

(g) the Borrower and its Subsidiaries may consummate Permitted Intercompany
Activities.

Section 7.05. Dispositions. Neither the Borrower nor any of the Restricted
Subsidiaries shall, directly or indirectly, make any Disposition, except:

(a) (i) Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Restricted Subsidiaries and (ii) Dispositions of property
no longer used or useful in the conduct of the business of the Borrower and its
Restricted Subsidiaries outside the ordinary course of business (and for
consideration complying with the requirements applicable to Dispositions
pursuant to clause (j) below) in an aggregate amount not to exceed $15,000,000;

(b) Dispositions of inventory or goods held for sale and immaterial assets
(including allowing any registrations or any applications for registration of
any immaterial intellectual property to lapse or go abandoned in the ordinary
course of business), in each case, in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(f)) and
7.06;

(f) Dispositions contemplated as of the Restatement Effective Date and listed on
Schedule 7.05(f);

(g) Dispositions of Cash Equivalents;

(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere

 

131



--------------------------------------------------------------------------------

with the business of the Borrower or any of its Restricted Subsidiaries and
(ii) Dispositions of intellectual property that do not materially interfere with
the business of the Borrower or any of its Restricted Subsidiaries so long as
Holdings, the Borrower or any of its Restricted Subsidiaries receives a license
or other ownership rights to use such intellectual property;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default exists), no Default shall exist or would
result from such Disposition, (ii) with respect to any Disposition pursuant to
this clause (j) for a purchase price in excess of $5,000,000, the Borrower or
any of its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k),
(p), (q), (r)(i), (r)(ii), (dd) (only to the extent the Obligations are secured
by such cash and Cash Equivalents) and (ee) (only to the extent the Obligations
are secured by such cash and Cash Equivalents)); provided, however, that for the
purposes of this clause (j)(ii), the following shall be deemed to be cash:

(A) any liabilities (as shown on the Borrower’s (or the Restricted
Subsidiaries’, as applicable) most recent balance sheet provided hereunder or in
the footnotes thereto) of Holdings or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of its Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing,

(B) any securities received by the Borrower or the applicable Restricted
Subsidiary from such transferee that are converted by the Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition, and

(C) aggregate non-cash consideration received by the Borrower or the applicable
Restricted Subsidiary having an aggregate fair market value (determined as of
the closing of the applicable Disposition for which such non-cash consideration
is received) not to exceed the greater of $60,000,000 and 2.50% of Consolidated
Total Assets at any time (net of any non-cash consideration converted into cash
and Cash Equivalents);

and (iii) to the extent the aggregate amount of Net Proceeds received by the
Borrower or its Subsidiaries from Dispositions made pursuant to this
Section 7.05(j) in the aggregate exceeds $75,000,000 in any fiscal year, with
unused amounts in any fiscal year being carried over to the next succeeding
fiscal year only after the amount available in such subsequent fiscal year has
been fully used), plus any amount available pursuant to this clause (iii) in the
next succeeding fiscal year only (which amount will be permanently reduced if
used in the current fiscal year) subject to a maximum of $150,000,000 in any
fiscal year, all Net Proceeds in excess of such amount in such fiscal year shall
be applied to prepay Term Loans in accordance with Section 2.05(b) and may not
be reinvested in the business of the Borrower or such Subsidiary;

(k) Permitted Asset Swaps;

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

 

132



--------------------------------------------------------------------------------

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Restatement
Effective Date shall not exceed $75,000,000;

(n) any swap of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of the Borrower and its Subsidiaries
as a whole, as determined in good faith by the management of the Borrower;

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Cash Equivalents) (or a Restricted
Subsidiary which owns an Unrestricted Subsidiary so long as such Restricted
Subsidiary owns no assets other than the Equity Interests of such an
Unrestricted Subsidiary);

(p) the unwinding of any Swap Contract pursuant to its terms;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights; and

(s) Permitted Intercompany Activities;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (p), (r) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition as
determined by the Borrower in good faith. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent or the Collateral Agent, as
applicable, shall be authorized to take any actions deemed appropriate in order
to effect the foregoing.

Section 7.06. Restricted Payments. Neither the Borrower nor any of the
Restricted Subsidiaries shall declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, and
other Restricted Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) the Borrower and each Restricted Subsidiary may declare and make Restricted
Payments payable solely in the Equity Interests (other than Disqualified Equity
Interests not otherwise permitted by Section 7.03) of such Person;

(c) Restricted Payments to effect the Transactions;

(d) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower and its Restricted Subsidiaries may make
Restricted Payments in an unlimited amount so long as the Consolidated Total Net
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to 2.50 to
1.00;

(e) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.02 (other than Sections 7.02(e) and
(m)), 7.04 or 7.08 (other than Sections 7.08(e) and (j));

 

133



--------------------------------------------------------------------------------

(f) repurchases of Equity Interests in the Borrower (or any direct or indirect
parent thereof) or any Restricted Subsidiary of the Borrower deemed to occur
upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(g) the Borrower and each Restricted Subsidiary may pay (or make Restricted
Payments to allow the Borrower or any other direct or indirect parent thereof to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of such Restricted Subsidiary (or of the Borrower or any
other such direct or indirect parent thereof) from any future, present or former
employee, officer, director, manager or consultant of such Restricted Subsidiary
(or the Borrower or any other direct or indirect parent of such Restricted
Subsidiary) or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or pursuant to any employee or
director equity plan, employee, manager or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, manager, director,
officer or consultant of such Restricted Subsidiary (or the Borrower or any
other direct or indirect parent thereof) or any of its Restricted Subsidiaries;
provided that the aggregate amount of Restricted Payments made pursuant to this
clause (g) shall not exceed $25,000,000 in any calendar year (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $50,000,000 in any calendar year); provided, further,
that such amount in any calendar year may be increased by an amount not to
exceed:

(i) to the extent contributed to the Borrower, the net cash proceeds from the
sale of Equity Interests (other than Disqualified Equity Interests or Designated
Equity Contributions) of any of the Borrower’s direct or indirect parent
companies, in each case to members of management, managers, directors or
consultants of Holdings, the Borrower, any of its Subsidiaries or any of its
direct or indirect parent companies that occurs after the Closing Date, to the
extent net cash proceeds from the sale of such Equity Interests have been Not
Otherwise Applied; plus

(ii) the net cash proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(g);

(h) the Borrower may make Restricted Payments in an aggregate amount not to
exceed, when combined with prepayment of Indebtedness pursuant to Section
7.13(a)(v)(x), (x) the greater of (i) $70,000,000 and (ii) 3.00% of Consolidated
Total Assets, plus (y) so long as no Default has occurred and is continuing or
would result therefrom, the portion, if any, of the Cumulative Credit on such
date that the Borrower elects to apply to this paragraph;

(i) the Borrower may make Restricted Payments to any direct or indirect parent
of the Borrower:

(i) to pay its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries and, Transaction Expenses and any reasonable and
customary indemnification claims made by directors, managers or officers of such
parent attributable to the ownership or operations of the Borrower and its
Restricted Subsidiaries;

(ii) the proceeds of which shall be used by such parent to pay franchise Taxes
and other fees, Taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;

(iii) with respect to any taxable year (or portion thereof) with respect to
which the

 

134



--------------------------------------------------------------------------------

Borrower is treated as a disregarded entity or partnership for U.S. federal,
applicable state and/or local income tax purposes, on a quarterly basis and no
later than five (5) days before the date specified in Section 6655(c)(2) of the
Code, in amounts equal to the Tax Amount. The “Tax Amount”, calculated for the
period beginning on the start of a relevant taxable year, through the end of the
applicable quarter, is the Highest Partner Tax Amount divided by the Total
Percentage Interest for the Partner described in the immediately following
sentence. The “Highest Partner Tax Amount” is, with respect to the Partner
receiving the greatest allocation of estimated net taxable income pursuant to
the Partnership Agreement as of March 17, 2015 (relative to its Total Percentage
Interest) in the applicable time period, (A) the estimated aggregate taxable
income of Summit Holdings (calculated assuming the tax items attributable to the
Borrower are the only tax items of Summit Holdings) allocated to such Partner in
such time period (for the avoidance of doubt, excluding any adjustments under
Sections 743(b) of the Code), multiplied by (B) the Assumed Tax Rate; provided,
however, that for any period beginning after both (i) the date on which no
Blackstone Limited Partner holds Units and (ii) the earlier of (A) the date on
which all Units outstanding as of March 17, 2015 have become vested (without
taking into account any service-based vesting requirements) or (B) June 30, 2020
(the later of the dates under (i) and (ii) above, the “Trigger Date”), the
calculation of Highest Partner Tax Amount shall be made with reference to Summit
Materials, Inc. (regardless of which Partner receives the greatest relative
allocation of estimated net taxable income); provided that , in calculating the
“Highest Partner Tax Amount”, the “estimated net taxable income” shall be
reduced by any cumulative net taxable losses allocable to each applicable
Partner (or its successor) with respect to all prior taxable years (or portions
thereof) beginning after March 17, 2015 (determined as if all such periods were
one period) to the extent such cumulative net taxable loss is of a character
(ordinary or capital) that would permit such loss to be deducted by the
applicable Partner against the income of the taxable year in question (or
portion thereof); provided further; if the quarterly distributions permitted
under this clause (iii) with respect to any taxable year exceed (or are less
than) the distribution that would have been permitted under this clause (iii) if
such distribution had instead been determined on an annual basis (i.e., based on
the entirety of such taxable year, taking into account income allocations on
final tax returns), any such excess (or shortfall) shall reduce (in the case of
an excess) or increase (in the case of a shortfall) dollar for dollar permitted
distributions under this clause (iii) for the immediately subsequent taxable
year (and, if necessary, later taxable years);

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 if such parent were subject to such Section 7.02; provided that
(A) such Restricted Payment shall be made substantially concurrently with the
closing of such Investment and (B) such parent shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or the Restricted Subsidiaries or
(2) the merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into the Borrower or its Restricted Subsidiaries in order to consummate
such Permitted Acquisition or Investment, in each case, in accordance with the
requirements of Section 6.11;

(v) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries; and

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries;

(j) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of required withholding or similar non-US
Taxes with respect to any future, present or former employee, director, manager
or consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

 

135



--------------------------------------------------------------------------------

(k) the Borrower or any Restricted Subsidiary may (i) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(l) after a Qualified IPO and so long as no Event of Default has occurred and is
continuing or would result therefrom, (i) any Restricted Payment by the Borrower
or any other direct or indirect parent of the Borrower to pay listing fees and
other costs and expenses attributable to being a publicly traded company which
are reasonable and customary and (ii) Restricted Payments not to exceed up to
the sum of (A) up to 6.00% per annum of the net proceeds received by (or
contributed to) the Borrower and its Restricted Subsidiaries from such Qualified
IPO and (B) Restricted Payments in an aggregate amount per annum not to exceed
(x) 2.00% of Market Capitalization, if, on a Pro Forma Basis after giving effect
to the payment of any such Restricted Payment, the Consolidated Total Net
Leverage Ratio is greater than 3.50 to 1.00 and (y) 3.00% of Market
Capitalization, so long as, on a Pro Forma Basis after giving effect to the
payment of any such Restricted Payment, the Consolidated Total Net Leverage
Ratio shall be less than or equal to 3.50 to 1.00;

(m) Restricted Payments made (i) in respect of any earn-out payments so long as
the Consolidated Total Net Leverage Ratio, on a Pro Forma Basis, would be no
greater than 4.00 to 1.00 and (ii) non-compete payments so long as the Borrower
is in Pro Forma Compliance with the covenant set forth in Section 7.11;

(n) [reserved];

(o) the distribution, by dividend or otherwise, of Equity Interests of, or
Indebtedness owed to the Borrower or a Restricted Subsidiary by an Unrestricted
Subsidiary (other than Unrestricted Subsidiaries the primary assets of which are
cash and/or Cash Equivalents) (or a Restricted Subsidiary that owns an
Unrestricted Subsidiary; provided that such Restricted Subsidiary owns no assets
other than Equity Interests of an Unrestricted Subsidiary (other than
Unrestricted Subsidiaries the primary assets of which are cash and/or Cash
Equivalents)); and

(p) Restricted Payments that are made in (i) an amount equal to the amount of
Excluded Contributions previously received and the Borrower elects to apply
under this clause (p) or (ii) without duplication with clause (i), in an amount
equal to the Net Proceeds from a Disposition in respect of property or assets
acquired after the Closing Date, if the acquisition of such property or assets
was financed with Excluded Contributions, in each case, to the extent Not
Otherwise Applied.

Section 7.07. Change in Nature of Business. (i) The Borrower shall not, nor
shall the Borrower permit any of the Restricted Subsidiaries to, directly or
indirectly, engage in any material line of business substantially different from
those lines of business conducted by the Borrower and the Restricted
Subsidiaries on the Restatement Effective Date or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.

Section 7.08. Transactions with Affiliates. The Borrower shall not, nor shall
the Borrower permit any of the Restricted Subsidiaries to, directly or
indirectly, enter into any transaction of any kind with any Affiliate of the
Borrower, whether or not in the ordinary course of business, other than
(a) loans and other transactions among the Borrower and its Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such loan or other transaction to the extent permitted under this Article 7,
(b) on terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (c) the Transactions and the payment of Transaction Expenses as part
of or in connection with the Transactions, (d) [reserved], (e) Restricted
Payments

 

136



--------------------------------------------------------------------------------

permitted under Section 7.06 and Investments permitted under Section 7.02,
(f) employment and severance arrangements between the Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,
(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries, (h) transactions pursuant to agreements in existence on
the Restatement Effective Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect, (i) customary payments by the Borrower and any of its
Restricted Subsidiaries to the Investors made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by a majority of the members of the board of
directors or managers or a majority of the disinterested members of the board of
directors or managers of the Borrower, in good faith, (j) payments by the
Borrower or any of its Subsidiaries pursuant to any tax sharing agreements with
any direct or indirect parent of the Borrower to the extent attributable to the
ownership or operation of the Borrower and its Subsidiaries, but only to the
extent permitted by Section 7.06(i)(iii), (k) the issuance or transfer of Equity
Interests (other than Disqualified Equity Interests) of Holdings to any
Permitted Holder or to any former, current or future director, manager, officer,
employee or consultant (or any Affiliate of any of the foregoing) of the
Borrower, any of its Subsidiaries or any direct or indirect parent thereof,
(l) [reserved], (m) Permitted Intercompany Activities or (n) a joint venture
which would constitute a transaction with an Affiliate solely as a result of the
Borrower or any Restricted Subsidiary owning an equity interest or otherwise
controlling such joint venture or similar entity.

Section 7.09. Burdensome Agreements. The Borrower shall not, nor shall the
Borrower permit any of the Restricted Subsidiaries to, enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of (a) any Restricted Subsidiary of the
Borrower that is not a Guarantor to make Restricted Payments to the Borrower or
any Guarantor or to make or repay intercompany loans and advances to the
Borrower or any Guarantor or (b) any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Lenders
with respect to the Facilities and the Obligations or under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which (i) (x) exist on the Restatement Effective Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower;
provided, further, that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.14, (iii) represent Indebtedness of a Restricted
Subsidiary of the Borrower which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Sections 7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by such Indebtedness, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness, (ix) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or

 

137



--------------------------------------------------------------------------------

other deposits imposed by customers under contracts entered into in the ordinary
course of business, (xii) arise in connection with cash or other deposits
permitted under Sections 7.01 and 7.02 and limited to such cash or deposit and
(xiii) are customary restrictions contained in any Senior Notes Documents or any
Permitted Refinancing thereof.

Section 7.10. Use of Proceeds. The proceeds of the Restatement Effective Date
Term Loans received on the Restatement Effective Date shall not be used for any
purpose other than for the Transactions. The proceeds of the Revolving Credit
Loans and Swing Line Loans shall be used for working capital, general corporate
purposes and any other purpose not prohibited by this Agreement, including
Permitted Acquisitions and other Investments. The Letters of Credit shall be
used solely to support obligations of the Borrower and its Subsidiaries incurred
for working capital, general corporate purposes and any other purpose not
prohibited by this Agreement.

Section 7.11. Financial Covenant. Except with the written consent of the
Required Revolving Credit Lenders, the Borrower will not permit the Consolidated
First Lien Net Leverage Ratio as of the last day of a Test Period to exceed 4.75
to 1.00.

Section 7.12. Accounting Changes. The Borrower shall not make any change in its
fiscal year; provided, however, that the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

Section 7.13. Prepayments, Etc. of Indebtedness.

(a) The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest
shall be permitted), any subordinated Indebtedness incurred under Section
7.03(g), (q), (s) or (w) or any other Indebtedness that is or is required to be
subordinated, in right of payment or as to Collateral, to the Obligations
pursuant to the terms of the Loan Documents or any Indebtedness secured by the
Collateral on a junior priority basis to the Liens securing the Obligations
(collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with the Net Proceeds of any Indebtedness (to the extent
such Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness
was originally incurred under Section 7.03(g), (q), (s) or (w), is permitted
pursuant to Section 7.03(g), (q), (s) or (w)), to the extent not required to
prepay any Loans pursuant to Section 2.05(b), (ii) the conversion of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) of
Holdings or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary to the extent not prohibited by the subordination
provisions contained in the Intercompany Note, (iv) prepayments or purchases of
Junior Financing with Declined Proceeds as required pursuant to the Junior
Financing Documentation and (v) prepayments, redemptions, purchases, defeasances
and other payments in respect of Junior Financings prior to their scheduled
maturity in an aggregate amount not to exceed, when combined with the amount of
Restricted Payments pursuant to Section 7.06(h), (x) the greater of
(i) $70,000,000 and (ii) 3.00% of Consolidated Total Assets plus (y) the
portion, if any, of the Cumulative Credit on such date that the Borrower elects
to apply to this clause (a).

(b) The Borrower shall not, nor shall it permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation in respect of any Junior Financing having an aggregate outstanding
principal amount in excess of the Threshold Amount without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).

Section 7.14. Permitted Activities. Holdings shall not engage in any material
operating or business activities; provided that the following and activities
incidental thereto shall be permitted in any event: (i) its ownership of the
Equity Interests of Borrower and activities incidental thereto, (ii) the

 

138



--------------------------------------------------------------------------------

maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents, the Senior Notes Documents and
any other Indebtedness, (iv) any public offering of its common stock or any
other issuance or sale of its Equity Interests, (v) financing activities,
including the issuance of securities, payment of dividends, making contributions
to the capital of the Borrower, (vi) incurrence of debt and guaranteeing the
obligations of the Borrower (other than as described under clause (iii) above),
(vii) participating in tax, accounting and other administrative matters as owner
of the Borrower, (viii) holding any cash incidental to any activities permitted
under this Section 7.14, (ix) providing indemnification to officers, managers
and directors and (x) any activities incidental to the foregoing. Holdings shall
not incur any Liens on Equity Interests of the Borrower other than those for the
benefit of the Obligations or any comparable term in any Permitted Refinancing
thereof and Holdings shall not own any Equity Interests other than those of the
Borrower.

Section 7.15. Remainder Purchase Price.

(a) The Borrower shall not, nor shall it permit any of the Restricted
Subsidiaries to amend the definition of Remainder Purchase Price (as defined in
the Acquisition Agreement as in effect on April 16, 2015) to extend the date on
which the Remainder Purchase Price is due beyond the Second Acquisition Payment
Date.

(b) The Borrower shall not, nor shall it permit any of the Restricted
Subsidiaries to satisfy the Remainder Purchase Price or any judgment in respect
thereof with (I) proceeds of Indebtedness (other than with the proceeds of
unsecured indebtedness, so long as immediately after giving Pro Forma Effect
thereto and to the use of the proceeds thereof, the Consolidated Total Net
Leverage Ratio is no greater than (x) 4.75 to 1.00 (excluding, for purposes of
calculating such ratio under this clause (b)(I)(x), Revolving Credit Loans
borrowed for seasonal working capital requirements in an amount not to exceed
$75,000,000) (y) 4.95 to 1.00 (including for the avoidance of any doubt, for
purposes of calculating such ratio under this clause (b)(I)(y), Revolving Credit
Loans), (II) proceeds from any Dispositions of any property or assets or (III)
internally generated cash.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following from and after the Closing
Date shall constitute an event of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower, any Restricted Subsidiary or, in the case
of Section 7.14, Holdings, fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a), 6.05(a) (solely with respect to
the Borrower) or Article 7; provided that a Default as a result of a breach of
Section 7.11 (a “Financial Covenant Event of Default”) is subject to cure
pursuant to Section 8.05; provided, further, that a Financial Covenant Event of
Default shall not constitute an Event of Default with respect to any Term Loans
unless and until the Revolving Credit Lenders have declared all amounts
outstanding under the Revolving Credit Facility to be immediately due and
payable and all outstanding Revolving Credit Commitments to be immediately
terminated, in each case in accordance with this Agreement and such declaration
has not been rescinded on or before such date (the “Term Loan Standstill
Period”); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after written notice thereof by the
Administrative Agent to the Borrower; or

 

139



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap agreements, termination events or
equivalent events pursuant to the terms of such Swap agreements), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness or (C) fails
to have satisfied any obligation in respect of the Remainder Purchase Price due
and payable under and calculated in accordance with the Acquisition Agreement on
or prior to the Second Acquisition Payment Date; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by

 

140



--------------------------------------------------------------------------------

the Collateral Documents on a material portion of the Collateral; or any Loan
Party denies in writing that it has any or further liability or obligation under
any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. (i) Any Collateral Document after delivery thereof
shall for any reason (other than pursuant to the terms thereof including as a
result of a transaction not prohibited under this Agreement) cease to create a
valid and perfected Lien, with the priority required by the Collateral Documents
and the Intercreditor Agreements on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (x) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or any loss thereof results solely from the failure of the Administrative Agent
or the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements and (y) except as to
Collateral consisting of Real Property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage, or (ii) any of the Equity Interests of the Borrower shall for any
reason cease to be pledged pursuant to the Collateral Documents; or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary or
any ERISA Affiliate in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (ii) a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect.

Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions (or, if a Financial
Covenant Event of Default occurs and is continuing and prior to the expiration
of the Term Loan Standstill Period, at the request of the Required Revolving
Credit Lenders under the Revolving Credit Facility only, and in such case only
with respect to the Revolving Credit Commitments, Revolving Credit Loans, Swing
Line Loans, L/C Obligations, any Letters of Credit and L/C Credit Extensions):

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall

 

141



--------------------------------------------------------------------------------

automatically become due and payable and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default or Event of Default has occurred under Section
8.01(f) or (g), any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary (an
“Immaterial Subsidiary”) affected by any event or circumstances referred to in
any such clause that did not, as of the last day of the most recent completed
fiscal quarter of the Borrower, have assets with a fair market value in excess
of 5% of Consolidated Total Assets (it being agreed that all Restricted
Subsidiaries affected by any event or circumstance referred to in any such
clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).

Section 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to any Intercreditor
Agreements then in effect, be applied by the Administrative Agent in the
following order (to the fullest extent permitted by mandatory provisions of
applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney

Costs payable under Section 10.04 and amounts payable under Article 3), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any,

 

142



--------------------------------------------------------------------------------

in the order set forth above and, if no Obligations remain outstanding, to the
Borrower as applicable. Notwithstanding the foregoing, no amounts received from
any Guarantor shall be applied to any Excluded Swap Obligation of such
Guarantor.

Section 8.05. Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Sections 8.01 or 8.02,
if the Borrower determines that an Event of Default under the covenant set forth
in Section 7.11 has occurred or may occur, during the period commencing after
the beginning of the last fiscal quarter included in such Test Period and ending
ten (10) Business Days after the date on which financial statements are required
to be delivered hereunder with respect to such fiscal quarter, the Investors may
make a Specified Equity Contribution to Holdings (a “Designated Equity
Contribution”), and the amount of the net cash proceeds thereof shall be deemed
to increase Consolidated EBITDA with respect to such applicable quarter;
provided that such net cash proceeds (i) are actually received by the Borrower
as cash common equity (including through capital contribution of such net cash
proceeds to the Borrower) during the period commencing after the beginning of
the last fiscal quarter included in such Test Period by the Borrower and ending
ten (10) Business Days after the date on which financial statements are required
to be delivered with respect to such fiscal quarter hereunder and (ii) are Not
Otherwise Applied. The parties hereby acknowledge that this Section 8.05(a) may
not be relied on for purposes of calculating any financial ratios other than as
applicable to Section 7.11 and shall not result in any adjustment to any baskets
or other amounts other than the amount of the Consolidated EBITDA for the
purpose of Section 7.11.

(b) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Designated Equity Contribution is made,
(ii) no more than five Designated Equity Contributions may be made in the
aggregate during the term of this Agreement, (iii) the amount of any Designated
Equity Contribution shall be no more than the amount required to cause the
Borrower to be in Pro Forma Compliance with Section 7.11 for any applicable
period and (iv) there shall be no pro forma reduction in Indebtedness with the
proceeds of any Designated Equity Contribution for determining compliance with
Section 7.11 for the fiscal quarter with respect to which such Designated Equity
Contribution was made; provided that to the extent such proceeds are actually
applied to prepay Indebtedness, such reduction may be credited in any subsequent
fiscal quarter.

ARTICLE 9

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent and Collateral Agent hereunder and under the other
Loan Documents, designates and authorizes each of the Administrative Agent and
the Collateral Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to execute any
and all documents (including releases) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, neither the Administrative Agent nor the
Collateral Agent shall have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent or the Collateral
Agent have or be deemed to have any fiduciary relationship with any Lender or
Participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent or the Collateral
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
is not intended to connote any fiduciary or other

 

143



--------------------------------------------------------------------------------

implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article 9 and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) Each of the Secured Parties (by acceptance of the benefits of the Collateral
Documents) hereby irrevocably appoints and authorizes the Collateral Agent to
act as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Secured Party for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
the Loan Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent (and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Agent), shall be entitled to the benefits of all
provisions of this Article 9 (including Section 9.07, as though such co-agents,
subagents and attorneys-in-fact were the Collateral Agent under the Loan
Documents) as if set forth in full herein with respect thereto.

(d) Each Lender and each other Secured Party (by acceptance of the benefits of
the Collateral Documents) hereby (i) acknowledges that it has received a copy of
the Intercreditor Agreements, (ii) agrees that it will be bound by and will take
no actions contrary to the provisions of the Intercreditor Agreements to the
extent then in effect, and (iii) authorizes and instructs the Collateral Agent
to enter into each Intercreditor Agreement as Collateral Agent and on behalf of
such Lender or Secured Party.

(e) Except as provided in Sections 9.09 and 9.11, the provisions of this Article
9 are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and neither the Borrower nor any other Loan Party shall have rights
as a third-party beneficiary of any of such provisions.

Section 9.02. Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent, the Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Agent-Related Persons. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Agent-Related Persons of the
Administrative Agent, the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
Facilities as well as activities as Administrative Agent or Collateral Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or sub-agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct (as determined in the final
non-appealable judgment of a court of competent jurisdiction).

Section 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final non-appealable judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein),
(b) except as expressly set forth herein and in the

 

144



--------------------------------------------------------------------------------

other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity, (c) be
responsible for or have any duty to ascertain or inquire into the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent or (d) be responsible in any manner to any Lender or
Participant for any recital, statement, representation or warranty made by any
Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, the existence, value or collectability of
the Collateral, any failure to monitor or maintain any part of the Collateral,
or the perfection or priority of any Lien or security interest created or
purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. The Administrative
Agent shall not be responsible or have any obligation or duty to ascertain,
inquire into or monitor compliance with the provisions hereof relating to
Disqualified Lenders. Notwithstanding the foregoing, neither the Administrative
Agent nor the Collateral Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or Collateral Agent (as applicable) is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent or Collateral
Agent (as applicable) shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
Collateral Agent (as applicable) to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law.

Section 9.04. Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

Section 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders (or, if a Financial Covenant Event of Default occurs and is
continuing and prior to the expiration of the Term Loan Standstill Period, the
Required Revolving Credit Lenders under the Revolving Credit Facility only, and
in such case only with respect to the Revolving Credit Commitments, Revolving
Credit Loans, Swing

 

145



--------------------------------------------------------------------------------

Line Loans, L/C Obligations, Letters of Credit and L/C Credit Extensions) in
accordance with Article 8; provided that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default as it shall deem advisable or in the best
interest of the Lenders.

Section 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.

Section 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so)
acting as an Agent, pro rata, and hold harmless each Agent-Related Person from
and against any and all Indemnified Liabilities incurred by it; provided that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting from such Agent-Related
Person’s own gross negligence or willful misconduct, as determined by the final
non-appealable judgment of a court of competent jurisdiction; provided that no
action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall be required by the Loan
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 9.07; provided, further, that any obligation to
indemnify an L/C Issuer pursuant to this Section 9.07 shall be limited to
Revolving Credit Lenders only. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Liabilities, this Section 9.07 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse each of the Administrative Agent and the Collateral Agent upon
demand for its ratable share of any costs or out-of-pocket expenses (including
Attorney Costs) incurred by the Administrative Agent or the Collateral Agent, as
the case may be, in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent or the Collateral Agent, as the case may be, is not
reimbursed for such expenses by or on behalf of the Loan Parties and without
limiting their obligation to do so. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent or the Collateral
Agent, as the case may be.

Section 9.08. Agents in Their Individual Capacities. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrower and its respective Affiliates as though Bank of America were not the
Administrative Agent, the

 

146



--------------------------------------------------------------------------------

Collateral Agent, Swing Line Lender or an L/C Issuer hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, Bank of America or its Affiliates may receive information
regarding the Borrower or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Borrower or such
Affiliate) and acknowledge that neither the Administrative Agent nor the
Collateral Agent shall be under any obligation to provide such information to
them. With respect to its Loans, Bank of America and its Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
the Collateral Agent, Swing Line Lender or an L/C Issuer, and the terms “Lender”
and “Lenders” include Bank of America in its individual capacity. Any successor
to Bank of America as the Administrative Agent or the Collateral Agent shall
also have the rights attributed to Bank of America under this Section 9.08.

Section 9.09. Successor Agents. Each of the Administrative Agent and the
Collateral Agent may resign as the Administrative Agent or the Collateral Agent,
as applicable upon thirty (30) days’ notice to the Lenders and the Borrower and
if either the Administrative Agent or the Collateral Agent is a Defaulting
Lender, the Borrower may remove such Defaulting Lender from such role upon ten
(10) days’ notice to the Lenders. If the Administrative Agent or the Collateral
Agent resigns under this Agreement or is removed by the Borrower, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Sections 8.01(f) or (g)
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor agent is appointed prior to the effective date of the
resignation or removal of the Administrative Agent or the Collateral Agent, as
applicable, the Administrative Agent or the Collateral Agent, as applicable, in
the case of a resignation, and the Borrower, in the case of a removal may
appoint, after consulting with the Lenders and the Borrower (in the case of a
resignation), a successor agent from among the Lenders. Upon the acceptance of
its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or retiring Collateral Agent and the term
“Administrative Agent” or “Collateral Agent” shall mean such successor
administrative agent or collateral agent and/or Supplemental Agent, as the case
may be, and the retiring Administrative Agent’s or Collateral Agent’s
appointment, powers and duties as the Administrative Agent or Collateral Agent
shall be terminated. After the retiring Administrative Agent’s or the Collateral
Agent’s resignation or removal hereunder as the Administrative Agent or
Collateral Agent, the provisions of this Article 9 and the provisions of
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent or Collateral
Agent under this Agreement. If no successor agent has accepted appointment as
the Administrative Agent or the Collateral Agent by the date which is thirty
(30) days following the retiring Administrative Agent’s or Collateral Agent’s
notice of resignation or ten (10) days following the Borrower’s notice of
removal, the retiring Administrative Agent’s or the retiring Collateral Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Administrative Agent or Collateral Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent or Collateral Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that Section 6.11 is satisfied, the
Administrative Agent or Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent or Collateral Agent, and the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
or Collateral Agent’s resignation hereunder as the Administrative Agent or the
Collateral Agent, the provisions of this Article 9 and Sections 10.04 and 10.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent or the
Collateral Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to

 

147



--------------------------------------------------------------------------------

all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower or
the Collateral Agent) shall be (to the fullest extent permitted by mandatory
provisions of applicable Law) entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, curator,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent or the Collateral Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent or the Collateral
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Agents and their respective agents and counsel, and any
other amounts due the Administrative Agent or the Collateral Agent under
Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11. Collateral and Guaranty Matters. The Lenders (including in its
capacity as a counterparty to a Secured Hedge Agreement or Treasury Services
Agreement) irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements and
Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination or cash collateralization of all Letters of Credit (or if such
Letters of Credit have been backstopped by letters of

 

148



--------------------------------------------------------------------------------

credit reasonably satisfactory to the applicable L/C Issuers or deemed reissued
under another agreement reasonably satisfactory to the applicable L/C Issuers),
(ii) at the time the property subject to such Lien is Disposed or to be Disposed
as part of or in connection with any Disposition permitted hereunder or under
any other Loan Document to any Person other than a Person required to grant a
Lien to the Administrative Agent or the Collateral Agent under the Loan
Documents (or, if such transferee is a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent on such asset, at the option of the
applicable Loan Party, such Lien on such asset may still be released in
connection with the transfer so long as (x) the transferee grants a new Lien to
the Administrative Agent or Collateral Agent on such asset substantially
concurrently with the transfer of such asset, (y) the transfer is between
parties organized under the laws of different jurisdictions and at least one of
such parties is a Foreign Subsidiary and (z) the priority of the new Lien is the
same as that of the original Lien and the Lien of the Secured Parties on such
asset is not impaired or otherwise adversely affected by such release and
granting of such new Lien as reasonably determined by the Administrative Agent),
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, (iv) to the extent
such asset constitutes an Excluded Asset or (v) if the property subject to such
Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guaranty pursuant to clause (c) below;

(b) That upon the request of the Borrower, the Administrative Agent and the
Collateral Agent may release or subordinate any Lien on any property granted to
or held by the Administrative Agent or the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Sections 7.01(u) or (w) (in the case of clause (w), to the extent required by
the terms of the obligations secured by such Liens) pursuant to documents
reasonably acceptable to the Administrative Agent;

(c) That any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder;  provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of the Senior Notes or any
Junior Financing with a principal amount in excess of the Threshold Amount; and

(d) the Collateral Agent may, without any further consent of any Lender, enter
into (i) a First Lien Intercreditor Agreement with the collateral agent or other
representatives of holders of Permitted Ratio Debt that is intended to be
secured on a pari passu basis with the Liens securing the Obligations and/or
(ii) a Junior Lien Intercreditor Agreement with the collateral agent or other
representatives of the holders of Indebtedness permitted under Section 7.03 that
is intended to be secured on a junior basis to the Liens securing the
Obligations, in each case, where such Indebtedness is secured by Liens permitted
under Section 7.01. The Collateral Agent may rely exclusively on a certificate
of a Responsible Officer of the Borrower as to whether any such other Liens are
permitted. Any First Lien Intercreditor Agreement or Junior Lien Intercreditor
Agreement entered into by the Collateral Agent in accordance with the terms of
this Agreement shall be binding on the Secured Parties.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly upon the request of the Borrower (and each Lender irrevocably
authorizes the Administrative Agent and the Collateral Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as the Borrower may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11 (and the
Administrative Agent and the Collateral Agent may rely conclusively on a
certificate of a Responsible Officer of the Borrower to that effect provided to
it by any Loan Party upon its reasonable request without further inquiry). Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent or the Collateral Agent. For
the avoidance of doubt, no release of Collateral or Guarantors effected in the
manner permitted by this Section 9.11 shall require the consent of any holder of
obligations under Secured Hedge Agreement or any Treasury Services Agreements.

 

149



--------------------------------------------------------------------------------

Section 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“joint bookrunner,” “joint lead arranger,” “co-manager”, “syndication agent” or
“documentation agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

Section 9.13. Withholding Tax Indemnity. To the extent required by any
applicable Law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax. If the Internal
Revenue Service or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), such Lender shall, within 10
days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 3.01 and Section
3.04 and without limiting or expanding the obligation of the Borrower to do so)
for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.13. The agreements in this Section 9.13 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For the avoidance of doubt, the term “Lender” for purposes of
this Section 9.13 shall include each L/C Issuer and Swing Line Lender.

Section 9.14. Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent or the Collateral
Agent in its sole discretion as a separate trustee, co-trustee, administrative
agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Agent” and collectively as “Supplemental
Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and

 

150



--------------------------------------------------------------------------------

every covenant and obligation contained in the Loan Documents and necessary to
the exercise or performance thereof by such Supplemental Agent shall run to and
be enforceable by either the Collateral Agent or such Supplemental Agent, and
(ii) the provisions of this Article 9 and of Sections 10.04 and 10.05 that refer
to the Administrative Agent shall inure to the benefit of such Supplemental
Agent and all references therein to the Collateral Agent shall be deemed to be
references to the Collateral Agent and/or such Supplemental Agent, as the
context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders, or by the
Administrative Agent with the consent of the Required Lenders, and such Loan
Party (acknowledged by the Administrative Agent if not otherwise a party
thereto) and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that any
amendment or waiver contemplated in clauses (g) or (i) below, shall only require
the consent of such Loan Party and the Required Revolving Credit Lenders or the
Required Facility Lenders under the applicable Facility, as applicable;
provided, further, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Sections 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Consolidated First Lien Net Leverage Ratio,” “Consolidated
Secured Net Leverage Ratio”, “Consolidated Total Net Leverage Ratio”,
“Consolidated Interest Coverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest);

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the third proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document (or change the timing of payments of such fees or other
amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “Consolidated First Lien Net Leverage Ratio,”
“Consolidated Secured Net Leverage Ratio” or “Consolidated Total Net Leverage
Ratio”, “Consolidated Interest Coverage Ratio” or, in each case, in the
component definitions thereof shall not constitute a reduction or forgiveness in
any rate of interest); provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

151



--------------------------------------------------------------------------------

(d) change any provision of Sections 8.04 or 10.01 or the definition of
“Required Revolving Credit Lenders,” “Required Lenders,” “Required Facility
Lenders,” “Required Class Lenders” or any other provision specifying the number
of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents, without the written consent of each Lender directly
affected thereby;

(e) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the aggregate value of the Guaranty,
without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Revolving Credit Facilities and does not directly affect Lenders under any other
Facility (including any waiver, amendment or modification of Section 7.11 or the
definition of “Consolidated First Lien Net Leverage Ratio” or the component
definitions thereof (but only to the extent of any such component definition’s
effect on the definition of “Consolidated First Lien Net Leverage Ratio” for the
purposes of Section 7.11), in each case, without the written consent of the
Required Facility Lenders under such applicable Revolving Credit Facility or
Facilities (and in the case of multiple Facilities which are affected, with
respect to any such Facility, such consent shall be effected by the Required
Facility Lenders of such Facility); provided, however, that the waivers
described in this clause (g) shall not require the consent of any Lenders other
than the Required Facility Lenders under such Facility or Facilities;

(h) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby; or

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments, under
Section 2.15 with respect to Refinancing Term Loans and Other Revolving Credit
Commitments and under Section 2.16 with respect to Extended Term Loans or
Extended Revolving Credit Commitments and, in each case, the rate of interest
applicable thereto) which directly affects Lenders of one or more Incremental
Term Loans, Incremental Revolving Credit Commitments, Refinancing Term Loans,
Other Revolving Credit Commitments, Extended Term Loans or Extended Revolving
Credit Commitments and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Incremental Term Loans, Incremental Revolving
Credit Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, with respect to any such Facility, such
consent shall be effected by the Required Facility Lenders of such Facility);
provided, however, that the waivers described in this clause (i) shall not
require the consent of any Lenders other than the Required Facility Lenders
under such applicable Incremental Term Loans, Incremental Revolving Credit
Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments, as the case may
be; and  provided, further, that (i) no amendment, waiver or consent shall,
unless in writing and signed by each L/C Issuer in addition to the Lenders
required above, affect the rights or duties of an L/C Issuer under this
Agreement or any Letter of Credit Issuance Request relating to any Letter of
Credit issued or to be issued by it; (ii) no amendment, waiver or consent shall,
unless in writing and signed by a Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of such Swing Line Lender under this
Agreement; provided, however, that this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the Swing Line Lender and the Borrower so long as the
obligations of the Revolving Credit Lenders are not affected thereby; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent, as applicable, in addition to the
Lenders

 

152



--------------------------------------------------------------------------------

required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent or the Collateral Agent, as applicable,
under this Agreement or any other Loan Document; (iv) Section 10.07(i) may not
be amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) the consent of Lenders
holding more than 50% of any Class of Commitments or Loans shall be required
with respect to any amendment that by its terms adversely affects the rights of
such Class in respect of payments or Collateral hereunder in a manner different
than such amendment affects other Classes. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms materially and adversely affects any
Defaulting Lender (if such Lender were not a Defaulting Lender) to a greater
extent than other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Junior Lien Refinancing
Debt, as expressly contemplated by the terms of such First Lien Intercreditor
Agreement, such Junior Lien Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders); provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent.

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (w) to correct or cure ambiguities, errors, omissions or
defects, (x) to effect administrative changes of a technical or immaterial
nature, (y) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document or (z) to implement the “market flex”
provisions set forth in the Fee Letter and, in each case of clauses (w), (x) and
(y), such amendment shall become effective without any further action or the
consent of any other party to any Loan Document if the same is not objected to
in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof. The Collateral Documents and related documents in
connection with this Agreement and the other Loan Documents may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to correct or cure ambiguities, omissions, mistakes or defects or (iii) to
cause such Collateral Documents or other document to be consistent with this
Agreement and the other Loan Documents and, in each case, such amendment shall
become effective without any further action or the consent of any other party to
any Loan Document if the same is not objected to in writing by the Required
Lenders within five (5) Business Days following receipt of notice thereof.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, any Refinancing Amendment
in accordance with Section 2.15 and any Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.

 

153



--------------------------------------------------------------------------------

Section 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission or electronic mail). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower (or any other Loan Party) or the Administrative Agent,
the Collateral Agent, an L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Collateral Agent, each L/C Issuer and the Swing Line
Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(c)), when delivered; provided that notices and other communications to the
Administrative Agent, the Collateral Agent, an L/C Issuer and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder. Any notice not given during normal
business hours for the recipient shall be deemed to have been given at the
opening of business on the next Business Day for the recipient.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to the Administrative Agent or Collateral Agent may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.

(d) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by FpML messaging
and Internet or intranet websites pursuant to procedures approved by the
Administrative Agent acting reasonably, provided that the foregoing shall not
apply to notices to any Lender or L/C Issuer pursuant to Article II if such
Lender or L/C Issuer, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Article by such communication.
The Administrative Agent, the Swing Line Lender, the L/C Issuers

 

154



--------------------------------------------------------------------------------

or the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by FpML messaging and Internet or intranet
websites pursuant to procedures approved by it, provided that approval of such
procedures may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address of notification that such notice
or communication is available and identifying the website address therefor.

Section 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent or the Collateral Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

Section 10.04. Attorney Costs and Expenses. The Borrower agrees (a) if the
Restatement Effective Date occurs, to pay or reimburse the Administrative Agent,
the Collateral Agent and the Lead Arrangers for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby (including all Attorney Costs,
which shall be limited to one primary counsel (which shall be Cahill Gordon &
Reindel LLP for any and all of the foregoing in connection with the Transactions
and other matters, including primary syndication, to occur on or prior to or
otherwise in connection with the Restatement Effective Date) and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders taken as a whole) and (b) from and after the
Restatement Effective Date, to pay or reimburse the Administrative Agent, the
Collateral Agent, the Lead Arrangers and each Lender for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all
respective Attorney Costs which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and the Lead Arrangers (and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders taken as a whole)). The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent. The agreements in this Section
10.04 shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations. All amounts due under this Section 10.04 shall be paid
within thirty (30) days of receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail including, if requested
by the Borrower and to the extent reasonably available, backup documentation
supporting such reimbursement request. If any Loan Party fails to pay when due
any costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

For the avoidance of doubt, this Section 10.04 shall not apply to Taxes, except
any Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.

Section 10.05. Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless each Agent-Related Person, each Lender, each L/C Issuer and their
respective Affiliates, and their respective officers, directors, employees,
partners, agents, advisors and other representatives of each of the foregoing
(collectively the “Indemnitees”) from and against any and all liabilities
(including Environmental Liabilities), obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs but limited in the case of legal fees and expenses to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one

 

155



--------------------------------------------------------------------------------

counsel to all Indemnitees taken as a whole and, if reasonably necessary, one
local counsel for all Indemnitees taken as a whole in each relevant jurisdiction
that is material to the interests of the Lenders, and solely in the case of a
conflict of interest, one additional counsel in each relevant jurisdiction that
is material to each group of similarly situated affected Indemnitees) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”) in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that, notwithstanding
the foregoing, such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or of any of its Affiliates or their respective directors, officers,
employees, partners, agents, advisors or other representatives, as determined by
a final non-appealable judgment of a court of competent jurisdiction, (y) a
material breach of any obligations under any Loan Document by such Indemnitee or
of any of its Affiliates or their respective directors, officers, employees,
partners, advisors or other representatives, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees (other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an agent or arranger or any similar role
or as a letter of credit issuer or swing line bank under any Facility and other
than any claims arising out of any act or omission of Holdings, the Borrower,
the Investors or any of their respective Affiliates). No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through Debtdomain, Roadshow Access (if applicable) or
other similar information transmission systems in connection with this
Agreement, nor, to the extent permissible under applicable Law, shall any
Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date) (other than, in the case of
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party and for any out-of-pocket expenses); it being agreed that this
sentence shall not limit the indemnification obligations of Holdings, the
Borrower or any Subsidiary. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, any Subsidiary of any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund the amount of any payment to the extent
that there is a final judicial or arbitral determination that such Indemnitee
was not entitled to indemnification rights with respect to such payment pursuant
to the express terms of this Section 10.05.

The agreements in this Section 10.05 shall survive the resignation or removal of
the Administrative Agent or Collateral Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this Section
10.05 shall not apply to Taxes, except any Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, demands, actions, prepayments,
suits, costs, expenses and disbursements arising from any non-Tax claims.

 

156



--------------------------------------------------------------------------------

Section 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall, to the fullest extent possible under provisions of applicable
Law, be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect, in the applicable
currency of such recovery or payment.

Section 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and the Administrative Agent (except as permitted by Section 7.04)
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee pursuant to an assignment made in accordance
with the provisions of Section 10.07(b) (such an assignee, an “Eligible
Assignee”) and (A) in the case of any Assignee that, immediately prior to or
upon giving effect to such assignment, is an Affiliated Lender, Section
10.07(l), (B) in the case of any Assignee that is Holdings or any of its
Subsidiaries, Section 10.07(m), or (C) in the case of any Assignee that,
immediately prior to or upon giving effect to such assignment, is a Debt Fund
Affiliate, Section 10.07(p), (ii) by way of participation in accordance with the
provisions of Section 10.07(f), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(h) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void);
provided, however, that notwithstanding anything to the contrary, (x) no Lender
may assign or transfer by participation any of its rights or obligations
hereunder to (i) any Person that is a Defaulting Lender or a Disqualified Lender
(so long as a schedule thereof is held with the Administrative Agent and may be
made available to any Lender upon request), (ii) a natural Person or (iii) to
Holdings, the Borrower or any of their respective Subsidiaries (except pursuant
to Section 2.05(a)(v) or Section 10.07(m)) and (y) no Lender may assign or
transfer by participation any of its rights or obligations under the Revolving
Credit Facility hereunder without the consent of the Borrower (not to be
unreasonably withheld or delayed) unless (i) such assignment or transfer is by a
Revolving Credit Lender to an Affiliate of such Revolving Credit Lender of
similar creditworthiness or (ii) an Event of Default under Section 8.01(a) or,
solely with respect to the Borrower, Section 8.01(f) has occurred and is
continuing; provided that the Borrower shall be deemed to have consented to any
assignment of Term Loans unless the Borrower shall have objected thereto within
fifteen (15) Business Days after a Responsible Officer of the Borrower having
received written request therefor. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(f) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
(i) an assignment of all or any portion of the Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund, (ii) an assignment related to
Revolving Credit Commitments or Revolving Credit Exposure by a Revolving Credit
Lender to an

 

157



--------------------------------------------------------------------------------

Affiliate of such Revolving Credit Lender of similar creditworthiness, (iii) if
an Event of Default under Section 8.01(a) or, solely with respect to the
Borrower, Section 8.01(f) has occurred and is continuing, (iv) an assignment of
all or a portion of the Loans pursuant to Section 10.07(l), Section 10.07(m) or
Section 10.07(p) or (v) any assignment made in connection with the primary
syndication of the Facilities to Eligible Assignees approved by the Borrower on
or prior to the Restatement Effective Date;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) all or
any portion of the Loans pursuant to Section 10.07(l) or Section 10.07(m);

(C) each L/C Issuer at the time of such assignment; provided that no consent of
the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure; and

(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $2,500,000 (in the case of each Revolving Credit Loan or Revolving
Credit Commitment), $1,000,000 (in the case of a Term Loan), and shall be in
increments of an amount of $1,000,000 in excess thereof (provided that
simultaneous assignments to or from two or more Approved Funds shall be
aggregated for purposes of determining compliance with this Section
10.07(b)(ii)(A)), unless each of the Borrower and the Administrative Agent
otherwise consents; provided that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

(C) other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

 

158



--------------------------------------------------------------------------------

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(f).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption, each Affiliated Lender Assignment and Assumption
delivered to it, and each notice of cancellation of any Loans delivered by the
Borrower to the Administrative Agent pursuant to Section 10.07(m) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
the amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Agent and, with respect to such
Lender’s own interest only, any Lender, at any reasonable time and from time to
time upon reasonable prior notice. This Section 10.07(d) and Section 2.11 shall
be construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations). Notwithstanding the foregoing, in
no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any Lender is an Affiliated Lender nor shall the
Administrative Agent be obligated to monitor the aggregate amount of Term Loans
or Incremental Term Loans held by Affiliated Lenders. Upon request by the
Administrative Agent, the Borrower shall (i) promptly (and in any case, not less
than five (5) Business Days (or shorter period as agreed to by the
Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 10.01) provide to the Administrative
Agent, a complete list of all Affiliated Lenders holding Term Loans or
Incremental Term Loans at such time and (ii) not less than five (5) Business
Days (or shorter period as agreed to by the Administrative Agent) prior to the
proposed

 

159



--------------------------------------------------------------------------------

effective date of any amendment, consent or waiver pursuant to Section 10.01,
provide to the Administrative Agent, a complete list of all Debt Fund Affiliates
holding Term Loans or Incremental Term Loans at such time.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower, the Swing
Line Lender and each L/C Issuer to such assignment and any applicable tax forms
required pursuant to Section 3.01(d), the Administrative Agent shall promptly
(i) accept such Assignment and Assumption and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f) Any Lender may at any time sell participations to any Person, subject to the
last sentence of Section 10.07(a) (each, a “Participant”), in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
 provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the second proviso to
Section 10.01 that requires the affirmative vote of such Lender. Subject to
Section 10.07(g), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender;  provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary in connection with an audit or other proceeding to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive and
such Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(g) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, not to be unreasonably withheld or delayed.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the

 

160



--------------------------------------------------------------------------------

Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part
thereof, shall be appropriately reflected in the Participant Register. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Section), but neither the grant to any SPC nor the exercise by any SPC of
such option shall increase the costs or expenses or otherwise increase or change
the obligations of the Borrower under this Agreement except in the case of
Sections 3.01 or 3.04, to the extent that the grant to the SPC was made with the
prior written consent of the Borrower (not to be unreasonably withheld or
delayed; for the avoidance of doubt, the Borrower shall have reasonable basis
for withholding consent if an exercise by SPC immediately after the grant would
result in materially increased indemnification obligations to the Borrower at
such time), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any Rating Agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swing Line Lender shall have identified
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the
Borrower willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable. In the event of any such resignation of an L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

 

161



--------------------------------------------------------------------------------

(l) Any Lender may, so long as no Default has occurred and is continuing, at any
time, assign all or a portion of its rights and obligations with respect to Term
Loans under this Agreement to a Person who is or will become, after such
assignment, an Affiliated Lender through (x) Dutch auctions open to all Lenders
on a pro rata basis in accordance with procedures of the type described in
Section 2.05(a)(v) or (y) open market purchases on a non-pro rata basis, in each
case subject to the following limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit L-1 hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article 2;

(iii) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 25% of the principal amount of all Term
Loans at such time outstanding (such percentage, the “Affiliated Lender Cap”);
provided that to the extent any assignment to an Affiliated Lender would result
in the aggregate principal amount of all Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio; and

(iv) as a condition to each assignment pursuant to this clause (l), the
Administrative Agent shall have been provided an Affiliated Lender Notice in the
form of Exhibit L-2 to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that upon effectiveness of such assignment would
constitute an Affiliated Lender pursuant to which such Affiliated Lender shall
waive any right to bring any action in connection with such Term Loans against
the Administrative Agent, in its capacity as such.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it acquires any Person who is
also a Lender, and each Lender agrees to notify the Administrative Agent
promptly (and in any event within ten (10) Business Days) if it becomes an
Affiliated Lender. Such notice shall contain the type of information required
and be delivered to the same addressee as set forth in Exhibit L-2.

(m) Any Lender may, so long as no Default has occurred and is continuing and,
only to the extent purchased at a discount, no proceeds of Revolving Credit
Borrowings are applied to fund the consideration for any such assignment, at any
time, assign all or a portion of its rights and obligations with respect to Term
Loans under this Agreement to Holdings or the Borrower through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(v) or (y) notwithstanding Sections 2.12
and 2.13 or any other provision in this Agreement, open market purchase on a
non-pro rata basis; provided that in connection with assignments pursuant to
clauses (x) and (y) above:

(i) if Holdings is the assignee, upon such assignment, transfer or contribution,
Holdings shall automatically be deemed to have contributed the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or

(ii) if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above), (A) the principal amount of such Term
Loans, along with all accrued

 

162



--------------------------------------------------------------------------------

and unpaid interest thereon, so contributed, assigned or transferred to the
Borrower shall be deemed automatically cancelled and extinguished on the date of
such contribution, assignment or transfer, (B) the aggregate outstanding
principal amount of Term Loans of the remaining Lenders shall reflect such
cancellation and extinguishing of the Term Loans then held by the Borrower and
(C) the Borrower shall promptly provide notice to the Administrative Agent of
such contribution, assignment or transfer of such Term Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term Loans in the Register.

(n) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” “Required Class Lenders,” or “Required Facility Lenders” to the
contrary, for purposes of determining whether the Required Lenders, the Required
Class Lenders (in respect of a Class of Term Loans) or the Required Facility
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom unless the action in
question affects any Non-Debt Fund Affiliate in a disproportionately adverse
manner than its effect on the other Lenders, or subject to Section 10.07(o), any
plan of reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise
acted on any matter related to any Loan Document, or (iii) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, no Affiliated
Lender shall have any right to consent (or not consent), otherwise act or direct
or require the Administrative Agent or any Lender to take (or refrain from
taking) any such action and:

(A) all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders, the
Required Class Lenders (in respect of a Class of Term Loans) or the Required
Facility Lenders have taken any actions; and

(B) all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.

(o) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Term Lenders
that are not Affiliated Lenders.

(p) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Term Loans,
Revolving Credit Commitments and Revolving Credit Loans held by Debt Fund
Affiliates may not account for more than 50% (pro rata among such Debt Fund
Affiliates) of the Term Loans, Revolving Credit Commitments and Revolving Credit
Loans of consenting Lenders included in determining whether the Required Lenders
have consented to any action pursuant to Section 10.01.

 

163



--------------------------------------------------------------------------------

Section 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and not to disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its Affiliates’ managers, administrators, directors, officers, employees,
trustees, partners, investors, investment advisors and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or
self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender or its Affiliates); provided that the Administrative Agent
or such Lender, as applicable, agrees that it will notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority or examiner) unless such notification is
prohibited by law, rule or regulation; (c) to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facilities or market data collectors, similar services
providers to the lending industry and service providers to the Administrative
Agent in connection with the administration and management of this Agreement and
the Loan Documents; (d) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process; provided that the Administrative
Agent or such Lender, as applicable, agrees that it will notify the Borrower as
soon as practicable in the event of any such disclosure by such Person (other
than at the request of a regulatory authority or examiner) unless such
notification is prohibited by law, rule or regulation; (e) to any other party to
this Agreement; (f) subject to an agreement containing provisions at least as
restrictive as those set forth in this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any pledgee referred to in Section
10.07(h), counterparty to a Swap Contract, Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in any of its rights
or obligations under this Agreement (provided that the disclosure of any such
Information to any Lenders or Eligible Assignees or Participants shall be made
subject to the acknowledgement and acceptance by such Lender, Eligible Assignee
or Participant that such Information is being disseminated on a confidential
basis (on substantially the terms set forth in this Section 10.08 or as
otherwise reasonably acceptable to the Borrower, including, without limitation,
as agreed in any Borrower Materials) in accordance with the standard processes
of the Administrative Agent or customary market standards for dissemination of
such type of Information); (g) with the written consent of the Borrower; (h) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 10.08 or becomes available to the Administrative Agent,
the Lead Arrangers, any Lender, the L/C Issuer or any of their respective
Affiliates on a non-confidential basis from a source other than a Loan Party or
any Investor or their respective Affiliates (so long as such source is not known
to the Administrative Agent, the Lead Arrangers, such Lender, such L/C Issuer or
any of their respective Affiliates to be bound by confidentiality obligations to
any Loan Party); (i) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (j) to any Rating Agency when required by
it (it being understood that, prior to any such disclosure, such Rating Agency
shall undertake to preserve the confidentiality of any Information relating to
Loan Parties and their Subsidiaries received by it from such Lender) or to the
CUSIP Service Bureau or any similar organization; (k) in connection with the
exercise of any remedies hereunder, under any other Loan Document or the
enforcement of its rights hereunder or thereunder or (l) to the extent such
Information is independently developed by the Administrative Agent, the Lead
Arrangers, such Lender, such L/C Issuer or any of their respective Affiliates;
provided that no disclosure shall be made to any Disqualified Lender. In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from the Loan Parties relating to any Loan Party,
its Affiliates or its Affiliates’ directors, managers, officers, employees,
trustees, investment advisors or agents, relating to Holdings, the Borrower or
any of their Subsidiaries or its business, other than any such information that
is publicly available to any Agent, any L/C Issuer or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
10.08; provided that all information received after the Closing Date from
Holdings, the Borrower or any of its Subsidiaries shall be deemed confidential
unless such information is clearly identified at the time of delivery as not
being confidential.

 

164



--------------------------------------------------------------------------------

Section 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Collateral Agent, in respect of
any unpaid fees, costs and expenses payable hereunder) is authorized at any time
and from time to time, without prior notice to the Borrower, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan Party
and each of its Subsidiaries) to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or the Collateral Agent to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or the
Collateral Agent hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, the Collateral Agent and each Lender under this Section
10.09 are in addition to other rights and remedies (including other rights of
setoff) that the Administrative Agent, the Collateral Agent and such Lender may
have. No amounts set off from any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor.

Section 10.10. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by an original thereof; provided that the failure to request or deliver the same
shall not limit the effectiveness of any document or signature delivered by
telecopier or other electronic transmission.

Section 10.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.12. Integration; Termination. This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

165



--------------------------------------------------------------------------------

Section 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited. Without limiting the foregoing provisions of this Section
10.14, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 10.15. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS
IN RESPECT OF SUCH ACTION OR PROCEEDING, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL
NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION.
EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR
OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR
OTHER ELECTRONIC TRANSMISSION) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION TO
ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE COLLATERAL
DOCUMENTS AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN PARTY IN ANY
OTHER FORUM IN ANY JURISDICTION IN WHICH COLLATERAL IS LOCATED.

 

166



--------------------------------------------------------------------------------

Section 10.16. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.17. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Loan Parties, the Administrative Agent, the
Collateral Agent, the L/C Issuers and the Administrative Agent shall have been
notified by each Lender, the Swing Line Lender and the L/C Issuers that each
Lender, the Swing Line Lender and the L/C Issuers have executed it and
thereafter this Agreement shall be binding upon and inure to the benefit of the
Loan Parties, each Agent and each Lender and their respective successors and
assigns, in each case in accordance with Section 10.07 (if applicable) and
except that no Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

Section 10.18. USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information regarding such
Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA PATRIOT Act.
This notice is given in accordance with the requirements of the USA PATRIOT Act
and is effective as to the Lenders and the Administrative Agent.

Section 10.19. No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Agents, the Lead
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Lead Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Agents, the Lead Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Agents, the
Lead Arrangers and the Lenders and their respective Affiliates may be

 

167



--------------------------------------------------------------------------------

engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Agents, the Lead Arrangers or the Lenders has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Agents, the Lead Arrangers and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate. Each Loan Party hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Agents, the Lead Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty under applicable law
relating to agency and fiduciary obligations.

(b) Each Loan Party acknowledges and agrees that each Lender, the Lead Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, Holdings, any Investor, any
Affiliate thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, the Lead Arrangers or
Affiliate thereof were not a Lender, the Lead Arrangers or an Affiliate thereof
(or an agent or any other person with any similar role under the Facilities) and
without any duty to account therefor to any other Lender, the Lead Arrangers,
Holdings, the Borrower, any Investor or any Affiliate of the foregoing. Each
Lender, the Lead Arrangers and any Affiliate thereof may accept fees and other
consideration from Holdings, the Borrower, any Investor or any Affiliate thereof
for services in connection with this Agreement, the Facilities or otherwise
without having to account for the same to any other Lender, the Lead Arrangers,
Holdings, the Borrower, any Investor or any Affiliate of the foregoing. Some or
all of the Lenders and the Lead Arrangers may have directly or indirectly
acquired certain equity interests (including warrants) in Holdings, the
Borrower, an Investor or an Affiliate thereof or may have directly or indirectly
extended credit on a subordinated basis to Holdings, the Borrower, an Investor
or an Affiliate thereof. Each party hereto, on its behalf and on behalf of its
Affiliates, acknowledges and waives the potential conflict of interest resulting
from any such Lender, the Lead Arrangers or an Affiliate thereof holding
disproportionate interests in the extensions of credit under the Facilities or
otherwise acting as arranger or agent thereunder and such Lender, the Lead
Arrangers or any Affiliate thereof directly or indirectly holding equity
interests in or subordinated debt issued by Holdings, the Borrower, an Investor
or an Affiliate thereof.

Section 10.20. Electronic Execution of Assignments. The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other Committed Loan Notices, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 10.21. Effect of Certain Inaccuracies. In the event that any financial
statement or Compliance Certificate previously delivered pursuant to Section
6.02(a) was inaccurate (regardless of whether this Agreement or the Commitments
are in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall as soon as practicable deliver to
the Administrative Agent a corrected financial statement and a corrected
Compliance Certificate for such Applicable Period, (ii) the Applicable Rate
shall be determined based on the corrected Compliance Certificate for such
Applicable Period, and (iii) the Borrower shall within 15 days after the
delivery of the corrected financial statements and Compliance Certificate pay to
the

 

168



--------------------------------------------------------------------------------

Administrative Agent the accrued additional interest or fees owing as a result
of such increased Applicable Rate for such Applicable Period. This Section 10.21
shall not limit the rights of the Administrative Agent or the Lenders with
respect to Sections 2.08(b) and 8.01.

Section 10.22. [Reserved]

Section 10.23. Amendment and Restatement; No Novation.

(a) This Agreement constitutes an amendment and restatement of the Existing
Credit Agreement effective from and after the Restatement Effective Date. The
execution and delivery of this Agreement shall not constitute a novation of any
Indebtedness or other Obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement. On the
Restatement Effective Date, the credit facilities described in the Existing
Credit Agreement shall be amended, supplemented, modified and restated in their
entirety by the facilities described herein, all loans and other obligations of
the Borrower outstanding as of such date under the Existing Credit Agreement
shall be deemed to be Loans and Obligations outstanding under the corresponding
facilities described herein, without any further action by any Person, and
participations in Letters of Credit and Swing Line Loans shall be deemed to be
reallocated as are necessary in order that the outstanding balance of such
participations, together with any Loans funded on the Restatement Effective
Date, reflect the respective Commitments of the Lenders hereunder.

(b) In connection with the foregoing, by signing this Agreement, each Loan Party
hereby confirms that notwithstanding the effectiveness of this Agreement and the
transactions contemplated hereby (i) the Obligations of such Loan Party under
this Agreement and the other Loan Documents are entitled to the benefits of the
guarantees and the security interests set forth or created herein and in the
Collateral Documents, (ii) each Guarantor hereby confirms and ratifies its
continuing unconditional obligations as Guarantor with respect to all of the
Guaranteed Obligations, (iii) each Loan Document to which such Loan Party is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects and shall remain in full force and effect
according to its terms and (iv) such Loan Party ratifies and confirms that all
Liens granted, conveyed, or assigned to any Agent by such Person pursuant to any
Loan Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations.

ARTICLE 11

GUARANTY

Section 11.01. The Guaranty. Each Guarantor hereby jointly and severally with
the other Guarantors guarantees, as a primary obligor and not merely as a surety
to each Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of (i) Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code and
(ii) any other Debtor Relief Laws) on the Loans made by the Lenders to, and the
Notes held by each Lender of, the Borrower, and all other Obligations (other
than with respect to any Guarantor, Excluded Swap Obligations of such Guarantor)
from time to time owing to the Secured Parties by Holdings or any of its
Subsidiaries under any Loan Document or any Secured Hedge Agreement or any
Treasury Services Agreement, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

169



--------------------------------------------------------------------------------

Section 11.02. Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guarantee of payment and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrower under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to Section
11.10 any security therefor shall be released or exchanged in whole or in part
or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.10.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

Section 11.03. Reinstatement. The obligations of the Guarantors under this
Article 11 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the

 

170



--------------------------------------------------------------------------------

Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise.

Section 11.04. Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment and satisfaction in full in cash of all Guaranteed Obligations
(other than (x) obligations under Secured Hedge Agreements and Treasury Services
Agreements not yet due and payable and (y) contingent indemnification
obligations not yet accrued and payable) and the expiration or termination of
the Commitments of the Lenders under this Agreement, it shall waive any claim
and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to Sections
7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan Party’s Obligations in
the manner set forth in the Intercompany Note evidencing such Indebtedness.

Section 11.05. Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.01.

Section 11.06. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article 11 constitutes an instrument for
the payment of money, and consents and agrees that any Lender or Agent, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.

Section 11.07. Continuing Guaranty. The guarantee in this Article 11 is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

Section 11.08. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Subsidiary Guarantor, any Loan Party or any other person,
be automatically limited and reduced to the highest amount (after giving effect
to the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 11.09. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that each
Guarantor assumes and incurs under this Guaranty, and agrees that none of any
Agent, any L/C Issuer or any Lender shall have any duty to advise any Guarantor
of information known to it regarding those circumstances or risks.

Section 11.10. Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) all or substantially all of the Equity
Interests or property of any Subsidiary Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) as permitted under this Agreement, to a

 

171



--------------------------------------------------------------------------------

person or persons, none of which is a Loan Party or (ii) any Subsidiary
Guarantor becomes an Excluded Subsidiary, such Subsidiary Guarantor shall, upon
the consummation of such sale or transfer or upon becoming an Excluded
Subsidiary, be automatically released from its obligations under this Agreement
(including under Section 10.05 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Collateral Document and the pledge of
such Equity Interests to the Collateral Agent pursuant to the Collateral
Documents shall be automatically released, and, so long as the Borrower shall
have provided the Agents such certifications or documents as any Agent shall
reasonably request, the Administrative Agent and the Collateral Agent shall, at
such Subsidiary Guarantor’s expense, take such actions as are necessary to
effect each release described in this Section 11.10 in accordance with the
relevant provisions of the Collateral Documents; provided that no such release
shall occur if such Guarantor continues to be a guarantor in respect of the
Senior Notes or any Junior Financing with a principal amount in excess of the
Threshold Amount.

When all Commitments hereunder have terminated, and all Loans or other
Obligation (other than obligations under Treasury Services Agreements or Secured
Hedge Agreements) hereunder which are accrued and payable have been paid or
satisfied, and no Letter of Credit remains outstanding (except any Letter of
Credit the Outstanding Amount of which the Obligations related thereto has been
Cash Collateralized or for which a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer has been put in place), this
Agreement, the other Loan Documents and the guarantees made herein shall
terminate with respect to all Obligations, except with respect to Obligations
that expressly survive such repayment pursuant to the terms of this Agreement or
the other Loan Documents. The Collateral Agent shall, at each Guarantor’s
expense, take such actions as are necessary to release any Collateral owned by
such Guarantor in accordance with the relevant provisions of the Collateral
Documents.

Section 11.11. Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Guarantor hereunder
which has not paid its proportionate share of such payment. Each Subsidiary
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 11.04. The provisions of this Section 11.11 shall in no respect limit
the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders, and
each Subsidiary Guarantor shall remain liable to the Administrative Agent, the
L/C Issuer, the Swing Line Lender and the Lenders for the full amount guaranteed
by such Subsidiary Guarantor hereunder.

Section 11.12. Cross-Guaranty. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Guarantor as may be needed by such
Specified Guarantor from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of any Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 11.12 for up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 11.12 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 11.12 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full and all Commitments have been
terminated. Each Qualified ECP Guarantor intends that this Section 11.12
constitute, and this Section 11.12 shall be deemed to constitute, an agreement
for the benefit of each Specified Guarantor for all purposes of the Commodity
Exchange Act.

[Signature Pages Follow]

 

172



--------------------------------------------------------------------------------

EXHIBIT B

Security Agreement

[See attached]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B TO RESTATEMENT AGREEMENT

 

 

SECURITY AGREEMENT

dated as of

January 30, 2012

as amended on July 17, 2015

among

THE GRANTORS IDENTIFIED HEREIN

and

BANK OF AMERICA, N.A.,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS   

Section 1.01

  

Credit Agreement

     1   

Section 1.02

  

Other Defined Terms

     1    ARTICLE II    PLEDGE OF SECURITIES   

Section 2.01

  

Pledge

     6   

Section 2.02

  

Delivery of the Pledged Securities

     6   

Section 2.03

  

Representations, Warranties and Covenants

     7   

Section 2.04

  

Certification of Limited Liability Company and Limited Partnership Interests

     8   

Section 2.05

  

Registration in Nominee Name; Denominations

     8   

Section 2.06

  

Voting Rights; Dividends and Interest

     9    ARTICLE III    SECURITY INTERESTS IN PERSONAL PROPERTY   

Section 3.01

  

Security Interest

     10   

Section 3.02

  

Representations and Warranties

     12   

Section 3.03

  

Covenants

     13    ARTICLE IV    REMEDIES   

Section 4.01

  

Remedies Upon Default

     15   

Section 4.02

  

Application of Proceeds

     17   

Section 4.03

  

Grant of License to Use Intellectual Property

     17    ARTICLE V    SUBORDINATION   

Section 5.01

  

Subordination

     18   



--------------------------------------------------------------------------------

ARTICLE VI    MISCELLANEOUS   

Section 6.01

 

Notices

   18

Section 6.02

 

Waivers; Amendment

   18

Section 6.03

 

Collateral Agent’s Fees and Expenses; Indemnification

   19

Section 6.04

 

Successors and Assigns

   19

Section 6.05

 

Survival of Agreement

   19

Section 6.06

 

Counterparts; Effectiveness; Several Agreement

   19

Section 6.07

 

Severability

   20

Section 6.08

 

Right of Set-Off

   20

Section 6.09

 

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

   20

Section 6.10

 

Headings

   20

Section 6.11

 

Security Interest Absolute

   20

Section 6.12

 

Termination or Release

   21

Section 6.13

 

Additional Grantors

   21

Section 6.14

 

Collateral Agent Appointed Attorney-in-Fact

   22

Section 6.15

 

General Authority of the Collateral Agent

   22

Section 6.16

 

Reasonable Care

   23

Section 6.17

 

Delegation; Limitation

   23

Section 6.18

 

Reinstatement

   23

Section 6.19

 

Miscellaneous

   23

Section 6.20

 

Effectiveness of this Agreement

   23

Schedule I Subsidiary Parties    Schedule II Pledged Equity and Pledged Debt   
Schedule III Commercial Tort Claims   

Exhibits

 

Exhibit I    Form of Security Agreement Supplement Exhibit II    Form of
Perfection Certificate Exhibit III    Form of Patent Security Agreement
Exhibit IV    Form of Trademark Security Agreement Exhibit V    Form of
Copyright Security Agreement

 

-2-



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of January 30, 2012, as amended on July 17, 2015,
among the Grantors (as defined below) and Bank of America, N.A., as Collateral
Agent for the Secured Parties (in such capacity, the “Collateral Agent”).

This Agreement is an amendment and restatement of the Security Agreement, dated
as of January 30, 2012, by and among certain of the Grantors and the Collateral
Agent (the “Existing Security Agreement”) and this Agreement is not a novation
or discharge of the grant of security interest and obligation of the Grantors
thereunder.

Reference is made to the Amended and Restated Credit Agreement dated as of
January 30July 17, 20122015 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Summit
Materials, LLC, a Delaware limited liability company (the “Borrower”), certain
other Guarantors from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), Bank of
America, N.A., as L/C Issuer and Swing Line Lender, and the other agents named
therein. The Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Holdings and the Subsidiary Parties
are affiliates of the Borrower, will derive substantial benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement, and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the UCC.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the UCC.

“Agreement” means this Security Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the recitals of this
Agreement.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the recitals of the
Agreement.

“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now owned or hereafter
acquired by any Grantor or that such Grantor otherwise has the right to license,
or granting any right to any Grantor under any Copyright now owned or hereafter
acquired by any third party, and all rights of such Grantor under any such
agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Person: (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and
(b) all registrations and applications for registration of any such copyright in
the United States, including registrations and pending applications for
registration in the USCO.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Excluded Assets” means:

(a) any General Intangible, Investment Property, Intellectual Property or rights
of a Grantor with respect to any contract, lease, license or other agreement if
(but only to the extent that) the grant of a security interest therein would
(x) constitute a violation (including a breach or default) of, a restriction in
respect of, or result in the abandonment, invalidation or unenforceability of,
such General Intangible, Investment Property, Intellectual Property or rights in
favor of a third party or in conflict with any law, regulation, permit, order or
decree of any Governmental Authority, unless and until all required consents
shall have been obtained (for the avoidance of doubt, the restrictions described
herein shall not include negative pledges or similar undertakings in favor of a
lender or other financial counterparty) or (y) expressly give any other party
(other than another Grantor or its Affiliates) in respect of any such contract,
lease, license or other agreement, the right to terminate its obligations
thereunder, provided, however, that the limitation set forth in this clause
(a) shall not affect, limit, restrict or impair the grant by a Grantor of a
security interest pursuant to this Agreement in any such Collateral to the
extent that an otherwise applicable prohibition or restriction on such grant is
rendered ineffective by any applicable Law, including the UCC; provided,
further, that, at such time as the condition causing the conditions in
subclauses (x) and (y) of this clause (a) shall be remedied, whether by
contract, change of law or otherwise, the contract, lease, instrument, license
or other documents shall immediately cease to be an Excluded Asset, and any
security interest that would otherwise be granted herein shall attach
immediately to such contract, lease, instrument, license or other agreement, or
to the extent severable, to any portion thereof that does not result in any of
the conditions in subclauses (x) or (y) above;

(b) any assets to the extent and for so long as (i) the pledge of or security
interest in such assets is prohibited by law and such prohibition is not
overridden by the UCC or other applicable law or (ii) the grant of such security
interest would require governmental consent, approval, license or authorization
(except that the cash Proceeds of dispositions thereof in accordance with
applicable law, including, without limitation, rules and regulations of any
governmental authority or agency shall not be an Excluded Asset);

 

-2-



--------------------------------------------------------------------------------

(c) motor vehicles and other assets subject to certificates of title, letters of
credit with a face value of less than $5,000,00010,000,000 and commercial tort
claims where the amount of damages claimed by the applicable Grantor is less
than $5,000,00010,000,000, the perfection of a security interest in which cannot
be perfected through the filing of financing statements under the UCC in the
relevant jurisdiction;

(d) Margin Stock;

(e) Excluded Security;

(f) any Intellectual Property to the extent that the attachment of the security
interest of this Agreement thereto, or any assignment thereof, would result in
the forfeiture, cancellation, invalidation, unenforceability, or other loss of
the Grantors’ rights in such property including, without limitation, any License
pursuant to which Grantor is licensee under terms which prohibit the granting of
a security interest or under which granting such an interest would give rise to
a breach or default by Grantor, and any Trademark applications filed in the
USPTO on the basis of such Grantor’s “intent-to-use” such Trademark, unless and
until acceptable evidence of use of such Trademark has been filed with and
accepted by the USPTO pursuant to Section 1(c) or Section 1(d) of the Lanham Act
(15 U.S.C. 1051, et seq.), to the extent that granting a lien in such Trademark
application prior to such filing would adversely affect the enforceability,
validity, or other rights in such Trademark application;

(g) assets (including Equity Interests) owned by any Grantor on the date hereof
or hereafter acquired that are subject to (A) a Lien of the type described in
Section 7.01 (u), (w) and (aa) (to the extent relating to Liens originally
incurred pursuant to Section 7.01(u) or (w)) of the Credit Agreement that is
permitted to be incurred pursuant to the provisions of the Credit Agreement or
(B) a contract or agreement permitted under clauses (i) or (xii) of the proviso
to Section 7.09 of the Credit Agreement, in each case, if and to the extent that
the contract or other agreement pursuant to which such Lien is granted or to
which such assets are subject (or the documentation relating thereto) prohibits
the creation of any other Lien on such asset;

(h) any particular assets if, in the reasonable judgment of the Borrower
evidenced in writing and with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), creating a pledge thereof or security
interest therein to the Collateral Agent for the benefit of the Secured Parties
would result in any material adverse tax consequences to the Borrower or its
Subsidiaries; and

(i) any particular assets if, in the reasonable judgment of the Administrative
Agent, determined in consultation with the Borrower and evidenced in writing,
the burden, cost or consequence (including any material adverse tax
consequences) to the Borrower or its Subsidiaries of creating or perfecting such
pledges or security interests in such assets in favor of the Collateral Agent
for the benefit of the Secured Parties is excessive in relation to the benefits
to be obtained therefrom by the Secured Parties.

“Excluded Security” means

(a) more than 65% of the issued and outstanding Equity Interests of any Foreign
Subsidiary;

 

-3-



--------------------------------------------------------------------------------

(b) more than 65% of the issued and outstanding Equity Interests of any Domestic
Subsidiary that is a disregarded entity under the Code if substantially all of
its assets consist of the Equity Interests of one or more Subsidiaries that are
controlled foreign corporations within the meaning of Section 957 of the Code;

(c) any interest in a joint venture or Excluded Subsidiary to the extent the
granting of a security interest therein is prohibited by the terms of the
Organizational Documents of such joint venture or Excluded Subsidiary;

(d) any Equity Interest of any Subsidiary the pledge of which is prohibited by
applicable Law or by agreements permitted under the Credit Agreement containing
anti-assignment clauses to the extent not over-ridden by the UCC or the pledge
of which would require governmental (including regulatory) consent, approval,
license or authorization;

(e) any Equity Interest of any not-for-profit Subsidiaries; and

(f) any Equity Interest of any special purpose securitization vehicle or a
captive insurance subsidiary.

“General Intangibles” has the meaning specified in Article 9 of the UCC.

“Grantor” means the Borrower, each Subsidiary Guarantor that is a party hereto,
and each Subsidiary Guarantor that is a Domestic Subsidiary that becomes a party
to this Agreement after the Closing Date.

“Immaterial Subsidiary” means any Subsidiary that does not have total assets or
annual revenues in excess of 5.0% of Consolidated Total Assets of the Borrower
and its Subsidiaries individually or in the aggregate with all other Immaterial
Subsidiaries.

“Intellectual Property” means all intellectual property now owned or hereafter
acquired by any Person, including inventions, designs, Patents, Copyrights,
Trademarks, trade secrets, the intellectual property rights in software and
databases and related documentation, and all additions and improvements to the
foregoing.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
III, IV and V, respectively.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now owned or hereafter acquired by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a Patent, now
owned or hereafter acquired by any third party, is in existence, and all rights
of any Grantor under any such agreement.

 

-4-



--------------------------------------------------------------------------------

“Patents” means all of the following now owned or hereafter acquired by any
Person: (a) all letters Patent of the United States in or to which any Grantor
now or hereafter has any right, title or interest therein, all registrations
thereof, and all applications for letters Patent of the United States, including
registrations and pending applications in the USPTO, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means the Pledged Equity and Pledged Debt.

“Secured Obligations” means the “Obligations” (as defined in the Credit
Agreement).

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01.

“Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party after the Closing Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Person: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, fictitious business names other source or business
identifiers, now owned or hereafter acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the USPTO or
any similar offices in any State of the United States or any jurisdiction
thereof, and all extensions or renewals thereof, and (b) all goodwill associated
therewith.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of Collateral.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

Pledge of Securities

Section 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Secured Obligations, including the Guarantees, each of the
Grantors hereby assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantors’ right, title and interest
in, to and under

(i) all Equity Interests held by it that are listed on Schedule II and any other
Equity Interests obtained in the future by such Grantor and the certificates
representing all such Equity Interests (the “Pledged Equity”) of (x) any
Subsidiary that is not an Excluded Subsidiary and (y) Excluded Subsidiaries to
the extent permitted by the terms of the Organizational Documents of such
Excluded Subsidiaries; provided that the Pledged Equity shall not include
(a) Excluded Assets and (b) the Equity Interests of an Immaterial Subsidiary;

(ii) (A) the debt securities owned by it and listed opposite the name of such
Grantor on Schedule II, (B) any debt securities obtained in the future by such
Grantor and (C) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt”); provided that the Pledged Debt shall not
include any Excluded Assets;

(iii) all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.01;

(iv) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;

(v) subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and

(vi) all Proceeds of any of the foregoing (the items referred to in clauses
(i) through (v) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 2.02 Delivery of the Pledged Securities.

(a) Each Grantor agrees promptly (but in any event within 30 days after receipt
by such Grantor) to deliver or cause to be delivered to the Collateral Agent,
for the benefit of the Secured Parties, any and all (i) Pledged Equity to the
extent certificated and (ii) to the extent required to be delivered pursuant to
paragraph (b) of this Section 2.02, Pledged Debt.

(b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $2,500,00010,000,000 owed to such
Grantor by any Person that is evidenced by a duly executed promissory note to be
pledged and delivered to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the terms hereof.

 

-6-



--------------------------------------------------------------------------------

(c) Upon delivery to the Collateral Agent, any Pledged Securities shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be deemed to supplement Schedule
II and made a part hereof; provided that failure to supplement Schedule II shall
not affect the validity of such pledge of such Pledged Security. Each schedule
so delivered shall supplement any prior schedules so delivered.

Section 2.03 Representations, Warranties and Covenants. Each Grantor represents,
warrants and covenants to and with the Collateral Agent, for the benefit of the
Secured Parties, that:

(a) As of the date hereof, Schedule II includes all Equity Interests, debt
securities and promissory notes required to be pledged by such Grantor hereunder
in order to satisfy the Collateral and Guarantee Requirement;

(b) the Pledged Equity issued by the Borrower or a Subsidiary have been duly and
validly authorized and issued by the issuers thereof and are fully paid and
nonassessable;

(c) except for the security interests granted hereunder, such Grantor (i) is,
subject to any transfers made in compliance with the Credit Agreement, the
direct owner, beneficially and of record, of the Pledged Equity indicated on
Schedule II, (ii) holds the same free and clear of all Liens, other than Liens
created by the Collateral Documents or permitted pursuant to Section 7.01 of the
Credit Agreement, and (iii) if requested by the Collateral Agent, will defend
its title or interest thereto or therein against any and all Liens (other than
the Liens permitted pursuant to this Section 2.03(c)), however arising, of all
Persons whomsoever;

(d) except for restrictions and limitations (i) imposed or permitted by the Loan
Documents or securities laws generally or (ii) described in the Perfection
Certificate, the Pledged Collateral is freely transferable and assignable, and
none of the Pledged Collateral is subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) the execution and performance by the Grantors of this Agreement are within
each Grantor’s corporate, limited liability or limited partnership powers and
have been duly authorized by all necessary corporate, limited liability or
limited partnership action or other organizational action;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby, except for (i) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties and (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given, or made or to be in full force and effect pursuant to the
Collateral and Guarantee Requirement);

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
and delivery of the Pledged Securities to and continued possession by the
Collateral Agent in the State of New

 

-7-



--------------------------------------------------------------------------------

York, the Collateral Agent for the benefit of the Secured Parties has a legal,
valid and perfected lien upon and security interest in such Pledged Security as
security for the payment and performance of the Secured Obligations to the
extent such perfection is governed by the UCC; and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral to the extent intended hereby.

Subject to the terms of this Agreement and to the extent permitted by Applicable
Law, each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Collateral Agent in the Pledged
Collateral (including the Equity Interests of Immaterial Subsidiaries), the
representations, warranties and covenants made by any relevant Grantor in this
Agreement with respect to the creation, perfection or priority (as applicable)
of the security interest granted in favor of the Collateral Agent (including,
without limitation, this Section 2.03) shall be deemed not to apply to such
excluded assets.

Section 2.04 Certification of Limited Liability Company and Limited Partnership
Interests. No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity shall be represented
by a certificate unless (i) the limited liability company agreement or
partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Collateral
Agent in accordance with Section 2.02. Any limited liability company and any
limited partnership controlled by any Grantor shall either (a) not include in
its operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the Uniform Commercial Code or (b) certificate any Equity Interests
in any such limited liability company or such limited partnership. To the extent
an interest in any limited liability company or limited partnership controlled
by any Grantor and pledged under Section 2.01 is certificated or becomes
certificated, (i) each such certificate shall be delivered to the Collateral
Agent, pursuant to Section 2.02(a) and (ii) such Grantor shall fulfill all other
requirements under Section 2.02 applicable in respect thereof. Such Grantor
hereby agrees that if any of the Pledged Collateral are at any time not
evidenced by certificates of ownership, then each applicable Grantor shall, to
the extent permitted by applicable law, if necessary or desirable to perfect a
security interest in such Pledged Collateral, upon the reasonable request of the
Collateral Agent, cause such pledge to be recorded on the equity holder register
or the books of the issuer, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Collateral under the terms
hereof.

Section 2.05 Registration in Nominee Name; Denominations. If an Event of Default
shall have occurred and be continuing and the Collateral Agent shall give the
Borrower prior notice of its intent to exercise such rights, (a) the Collateral
Agent, on behalf of the Secured Parties, shall have the right to hold the
Pledged Securities in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent and each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Equity registered in the
name of such Grantor and (b) the Collateral Agent shall have the right to
exchange the certificates representing Pledged Equity for certificates of
smaller or larger denominations for any purpose consistent with this Agreement,
to the extent permitted by the documentation governing such Pledged Securities.

 

-8-



--------------------------------------------------------------------------------

Section 2.06 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have provided prior notice to the Borrower that
the rights of the Grantors under this Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof, and each Grantor agrees that it shall exercise such rights for
purposes consistent with the terms of this Agreement, the Credit Agreement and
the other Loan Documents;

(ii) The Collateral Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above; and

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be promptly (and in any event within 10
Business Days) delivered to the Collateral Agent in the same form as so received
(with any necessary endorsement reasonably requested by the Collateral Agent).
So long as no Default or Event of Default has occurred and is continuing, the
Collateral Agent shall promptly deliver to each Grantor any Pledged Securities
in its possession if requested to be delivered to the issuer thereof in
connection with any exchange or redemption of such Pledged Securities permitted
by the Credit Agreement in accordance with this Section 2.06(a)(iii).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
Grantors’ rights under paragraph (a)(iii) of this Section 2.06, then all rights
of any Grantor to dividends, interest, principal or other distributions that
such Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.06 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be promptly (and in any event
within 10 days) delivered to the Collateral Agent upon demand in the same form
as so received (with any

 

-9-



--------------------------------------------------------------------------------

necessary endorsement reasonably requested by the Collateral Agent). Any and all
money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.02. After all Events of Default have been cured or
waived, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have provided the Borrower with notice of the
suspension of the rights of the Grantors under paragraph (a)(i) of this
Section 2.06, then, all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) above, and the obligations of the Collateral Agent
under paragraph (a)(ii) of this Section 2.06 shall be reinstated.

(d) Any notice given by the Collateral Agent to the Borrower under Section 2.05
or Section 2.06 (i) shall be given in writing, (ii) may be given with respect to
one or more Grantors at the same or different times and (iii) may suspend the
rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this
Section 2.06 in part without suspending all such rights (as specified by the
Collateral Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Collateral Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.

ARTICLE III

Security Interests in Personal Property

Section 3.01 Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Guarantees, each Grantor hereby
collaterally assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

 

-10-



--------------------------------------------------------------------------------

(iv) all Equipment;

(v) all General Intangibles;

(vi) all Goods;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all books and records pertaining to the Article 9 Collateral;

(xi) all Fixtures;

(xii) all Letter of Credit and Letter-of-Credit Rights in excess of
$5,000,00010,000,000;

(xiii) all Intellectual Property;

(xiv) all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Collateral Agent pursuant to Section 3.03(g); and

(xv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Asset.

(b) Subject to Section 3.01(e), each Grantor hereby irrevocably authorizes the
Collateral Agent for the benefit of the Secured Parties at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Article 9 Collateral as “all assets” or
“all personal property” of such Grantor or words of similar effect as being of
an equal or lesser scope or with greater detail and (ii) contain the information
required by Article 9 of the UCC or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and, if
required, any organizational identification number issued to such Grantor. Each
Grantor agrees to provide such information to the Collateral Agent promptly upon
any reasonable request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents executed by any Grantor as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in United States registered and applied for
Intellectual Property of each Grantor in which a security interest has been
granted by each Grantor and naming any Grantor or the Grantor as debtors and the
Collateral Agent as secured party.

 

-11-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required, nor is the Collateral Agent authorized, (i) to
perfect the Security Interests granted by this Security Agreement (including
Security Interests in Investment Property and Fixtures) by any means other than
by (A) filings pursuant to the Uniform Commercial Code in the office of the
secretary of state (or similar central filing office) of the relevant State(s),
and filings in the applicable real estate records with respect to any fixtures
relating to Mortgaged Property, (B) filings in United States government offices
with respect to United States registered and applied for Intellectual Property
of Grantor as expressly required elsewhere herein, (C) delivery to the
Collateral Agent to be held in its possession of all Collateral consisting of
Instruments as expressly required elsewhere herein or (D) other methods
expressly provided herein, (ii) to enter into any deposit account control
agreement, securities account control agreement or any other control agreement
with respect to any deposit account, securities account or any other Collateral
that requires perfection by “control”, (iii) to take any action (other than the
actions listed in clause (i)(A) and (C) above) with respect to any assets
located outside of the United States, (iv) to perfect in any assets subject to a
certificate of title statute or (v) to deliver any Equity Interests except as
expressly provided in Section 2.02.

Section 3.02 Representations and Warranties. Each Grantor represents and
warrants to the Collateral Agent and the Secured Parties that:

(a) Subject to Liens permitted by Section 7.01 of the Credit Agreement, each
Grantor has good and valid rights in and title to the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date. Subject to Section 3.01(e), the UCC financing statements or other
appropriate filings, recordings or registrations prepared by the Collateral
Agent based upon the information provided to the Collateral Agent in the
Perfection Certificate for filing in the applicable filing office (or specified
by notice from the Borrower to the Collateral Agent after the Closing Date in
the case of filings, recordings or registrations (other than filings required to
be made in the USPTO and the USCO in order to perfect the Security Interest in
Article 9 Collateral consisting of United States registered and applied for
Patents, Trademarks and Copyrights), in each case, as required by Section 6.11
of the Credit Agreement), are all the filings, recordings and registrations that
are necessary to establish a legal, valid and perfected security interest in
favor of the Collateral Agent (for the benefit of the Secured Parties) in
respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions pursuant to
the Uniform Commercial Code, and no further or subsequent filing, re-filing,
recording, rerecording, registration or re-registration is necessary in any such
jurisdiction, except as provided under applicable Law with respect to the filing
of continuation statements.

(c) Each Grantor represents and warrants that short-form Intellectual Property
Security Agreements substantially in the form attached hereto as Exhibits III,
IV and V and containing a description of all Article 9 Collateral consisting of
material United States registered and applied for Patents, United States
registered Trademarks (and Trademarks for which United States registration

 

-12-



--------------------------------------------------------------------------------

applications are pending, unless it constitutes an Excluded Asset) and United
States registered Copyrights, respectively, have been delivered to the
Collateral Agent for recording by the USPTO and the USCO pursuant to 35 U.S.C. §
261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, (for the benefit of the Secured Parties) in respect of all Article 9
Collateral consisting of registrations and applications for United States
Patents, Trademarks and Copyrights. To the extent a security interest may be
perfected by filing, recording or registration in USPTO or USCO under the
Federal intellectual property laws, then no further or subsequent filing,
re-filing, recording, rerecording, registration or re-registration is necessary
(other than (i) such filings and actions as are necessary to perfect the
Security Interest with respect to any Article 9 Collateral consisting of United
States registered and applied for Patents, Trademarks and Copyrights acquired or
developed by any Grantor after the date hereof and (ii) the UCC financing and
continuation statements contemplated in Section 3.02(b)).

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations and (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction. Subject to Section 3.01(e) of this
Agreement, the Security Interest is and shall be prior to any other Lien on any
of the Article 9 Collateral, other than (i) any statutory or similar Lien that
has priority as a matter of Law and (ii) any Liens expressly permitted pursuant
to Section 7.01 of the Credit Agreement.

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable Laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral owned by any
Grantor or any security agreement or similar instrument covering any Article 9
Collateral owned by any Grantor with the USPTO or the USCO, or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement and assignments permitted by the Credit
Agreement.

(f) As of the date hereof, no Grantor has any Commercial Tort Claim in excess of
$5,000,00010,000,000, other than the Commercial Tort Claims listed on Schedule
III.

Section 3.03 Covenants.

(a) The Borrower agrees to notify the Collateral Agent in writing promptly, but
in any event within 60 days, after any change in (i) the legal name of any
Grantor, (ii) the identity or type of organization or corporate structure of any
Grantor or (iii) the jurisdiction of organization of any Grantor.

(b) Subject to Section 3.01(e), each Grantor shall, at its own expense, upon the
reasonable request of the Collateral Agent, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement; provided that,
nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is (x) determined by such Grantor to be desirable in the conduct
of its business and (y) permitted by the Credit Agreement.

 

-13-



--------------------------------------------------------------------------------

(c) Subject to Section 3.01(e), each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements or other documents in connection
herewith or therewith. If any amount payable under or in connection with any of
the Article 9 Collateral that is in excess of $2,500,00010,000,000 shall be or
become evidenced by any promissory note, other instrument or debt security, such
note, instrument or debt security shall be promptly (and in any event within 30
days of its acquisition) pledged and delivered to the Collateral Agent, for the
benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent.

(d) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Collateral Agent has requested that it do
so, and each Grantor jointly and severally agrees to reimburse the Collateral
Agent within 10 Business Days after demand for any payment made or any
reasonable expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, the Grantors shall not be obligated to
reimburse the Collateral Agent with respect to any Intellectual Property that
any Grantor has failed to maintain or pursue, or otherwise allowed to lapse,
terminate or be put into the public domain in accordance with
Section 3.03(f)(iv). Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

(e) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person, the value of which is in excess of
$2,500,00010,000,000 to secure payment and performance of an Account, such
Grantor shall promptly assign such security interest to the Collateral Agent for
the benefit of the Secured Parties. Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

(f) Intellectual Property Covenants.

(i) Other than to the extent not prohibited herein or in the Credit Agreement or
with respect to registrations and applications no longer used or useful, except
to the extent failure to act would not, as deemed by the applicable Grantor in
its reasonable business judgment, reasonably be expected to have a Material
Adverse Effect, with respect to registration or pending application of each item
of its Intellectual Property for which such Grantor has standing to do so, each
Grantor agrees to take, at its expense, all reasonable steps, including, without
limitation, in the USPTO, the USCO and any other governmental authority located
in the United States, to pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application, now or hereafter included
in the Intellectual Property of such Grantor that are not Excluded Assets.

 

-14-



--------------------------------------------------------------------------------

(ii) Other than to the extent not prohibited herein or in the Credit Agreement,
or with respect to registrations and applications no longer used or useful, or
except as would not, as deemed by the applicable Grantor in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property, excluding Excluded Assets, may prematurely lapse,
be terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, become publicly known).

(iii) Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used or useful in the applicable Grantor’s business operations or except
where failure to do so would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and enforce
each item of its Intellectual Property, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking reasonable steps
necessary to ensure that all licensed users of any of the material Trademarks
abide by the applicable license’s terms with respect to standards of quality.

(iv) Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, expire, terminate or be put into the
public domain, any of its Intellectual Property to the extent permitted by the
Credit Agreement if such Grantor determines in its reasonable business judgment
that such discontinuance is desirable in the conduct of its business.

(v) Within 30 days after each March 31 and September 30, the Borrower shall
provide a list of any additional registrations of Intellectual Property of all
Grantors with the USPTO and USCO not previously disclosed to the Collateral
Agent including such information as is necessary for such Grantor to make
appropriate filings in the USPTO and USCO.

(g) Commercial Tort Claims. If the Grantors shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $5,000,00010,000,000 for which this clause has not been satisfied and for
which a complaint in a court of competent jurisdiction has been filed, such
Grantor shall within 45 days after the end of the fiscal quarter in which such
complaint was filed notify the Collateral Agent thereof in a writing signed by
such Grantor including a summary description of such claim and grant to the
Collateral Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

ARTICLE IV

Remedies

Section 4.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations, including the Guarantees, under the Uniform
Commercial Code or other applicable Law and also may (i) require each Grantor
to, and each Grantor agrees that it will at its expense and upon request of the
Collateral Agent promptly, assemble all or part of the Collateral as directed by
the Collateral Agent and make it available to the Collateral Agent at a place
and time to be designated by the Collateral Agent that is reasonably

 

-15-



--------------------------------------------------------------------------------

convenient to both parties; (ii) occupy any premises owned or, to the extent
lawful and permitted, leased by any of the Grantors where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under Law, without obligation to
such Grantor in respect of such occupation; provided that the Collateral Agent
shall provide the applicable Grantor with notice thereof prior to such
occupancy; (iii) exercise any and all rights and remedies of any of the Grantors
under or in connection with the Collateral, or otherwise in respect of the
Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to such exercise; and (iv) subject to the
mandatory requirements of applicable Law and the notice requirements described
below, sell or otherwise dispose of all or any part of the Collateral securing
the Secured Obligations at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by Law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any Law now existing or hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by Law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by Law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by Law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all

 

-16-



--------------------------------------------------------------------------------

Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Collateral Agent may proceed by a suit or suits at Law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.

Section 4.02 Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash in accordance with Section 8.04 of the Credit Agreement.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Collateral Agent pursuant
to this Section 4.02 shall be (subject to any decree of any court of competent
jurisdiction) final (absent manifest error), and the Collateral Agent shall have
no duty to inquire as to the application by the Administrative Agent of any
amounts distributed to it.

Section 4.03 Grant of License to Use Intellectual Property. For the exclusive
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies at any time after and during the
continuance of an Event of Default, each Grantor hereby grants to the Collateral
Agent a non-exclusive, royalty-free, limited license (until the termination or
cure of the Event of Default) to use, license or, solely to the extent necessary
to exercise those rights and remedies, sublicense any of the Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
are located, and including in such license necessary access to media in which
such licensed items are recorded or stored and to computer software and programs
used for the compilation or printout thereof; provided, however, that all of the
foregoing rights of the Collateral Agent to use such licenses, sublicenses and
other rights, and (to the extent permitted by the terms of such licenses and
sublicenses) all licenses and sublicenses granted thereunder, shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and upon 10 Business Days’ prior written notice to the applicable
Grantor; provided, further, that nothing in this Section 4.03 shall require
Grantors to grant any license that is prohibited by any rule of law, statute or
regulation, or is prohibited by, or constitutes a breach or default under or
results in the termination of or gives rise to any right of cancellation under
any contract, license, agreement, instrument or other document evidencing,
giving rise to or theretofore granted, to the extent permitted by the Credit
Agreement, with respect to such property or otherwise prejudices the value
thereof to the relevant Grantor; provided, further, that such licenses granted
hereunder with respect to Trademarks material to the business of such Grantor
shall be subject to restrictions, including, without limitation restrictions as
to goods or services associated with such Trademarks and the maintenance of
quality standards with respect

 

-17-



--------------------------------------------------------------------------------

to the goods and services on which such Trademarks are used, sufficient to
preserve the validity and value of such Trademarks. For the avoidance of doubt,
the use of such license by the Collateral Agent may be exercised, at the option
of the Collateral Agent, only during the continuation of an Event of Default and
upon 10 Business Days’ prior written notice to the applicable Grantor. Upon the
occurrence and during the continuance of an Event of Default and upon 10
Business Days’ prior written notice to the applicable Grantor , the Collateral
Agent may also exercise the rights afforded under Section 4.01 of this Agreement
with respect to Intellectual Property contained in the Article 9 Collateral.

ARTICLE V

Subordination

Section 5.01 Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the payment in full in cash of the
Secured Obligations. No failure on the part of the Borrower or any Grantor to
make the payments required under applicable law or otherwise shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed to it by any other Grantor shall be fully subordinated to
the payment in full in cash of the Secured Obligations.

ARTICLE VI

Miscellaneous

Section 6.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to the Borrower or any other Grantor shall be given to it in care of the
Borrower as provided in Section 10.02 of the Credit Agreement.

Section 6.02 Waivers; Amendment.

(a) No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges of the Secured Parties herein provided,
and provided under each other Loan Document, are cumulative and are not
exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan,
the issuance of a Letter of Credit or the provision of services under Cash
Management Obligations or Secured Hedge Agreements shall not be construed as a
waiver of any Default, regardless of whether any Secured Party may have had
notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.

 

-18-



--------------------------------------------------------------------------------

Section 6.03 Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith, in each case, as provided in
Sections 10.04 and 10.05 of the Credit Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 6.03 shall be payable within 10 days of written
demand therefor.

Section 6.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

Section 6.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors hereunder and in the other Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the Secured Parties and shall survive the execution and delivery of the Loan
Documents, the making of any Loans and issuance of any Letters of Credit and the
provision of services under Cash Management Obligations or Secured Hedge
Agreements, regardless of any investigation made by any Secured Party or on its
behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Default at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as this Agreement
has not been terminated or released pursuant to Section 6.12 below.

Section 6.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such Grantor, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no Grantor shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

 

-19-



--------------------------------------------------------------------------------

Section 6.07 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 6.08 Right of Set-Off. In addition to any rights and remedies of the
Secured Parties provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Secured Party and its Affiliates is authorized at
any time and from time to time, without prior notice to any Grantor, any such
notice being waived by each Grantor to the fullest extent permitted by
applicable Law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Secured Party and its Affiliates to or
for the credit or the account of the respective Grantors against any and all
Obligations owing to such Secured Party and its Affiliates hereunder, now or
hereafter existing, irrespective of whether or not such Secured Party or
Affiliate shall have made demand under this Agreement and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Secured
Party agrees promptly to notify the applicable Grantor and the Collateral Agent
after any such set-off and application made by such Secured Party; provided,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Secured Party under this
Section 6.08 are in addition to other rights and remedies (including other
rights of set-off) that such Secured Party may have at Law.

Section 6.09 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.

(a) The terms of Sections 10.15 and 10.16 of the Credit Agreement with respect
to governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Section 6.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 6.11 Security Interest Absolute. To the extent permitted by Law, all
rights of the Collateral Agent hereunder, the Security Interest, the grant of a
security interest in the Pledged Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

 

-20-



--------------------------------------------------------------------------------

Section 6.12 Termination or Release.

(b) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(i) Cash Management Obligations or obligations under Secured Hedge Agreements
not yet due and payable and (ii) contingent obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit (other than
Letters of Credit in which the Outstanding Amount of the L/C Obligations related
thereto have been Cash Collateralized or, if satisfactory to the relevant L/C
Issuer in its reasonable discretion, for which a backstop letter of credit is in
place).

(b) A Subsidiary Party shall automatically be released from its obligations
under the Guaranty and the Security Interest in the Collateral of such
Subsidiary Party shall be automatically released if such Person ceases to be a
Subsidiary of the Borrower or becomes an Excluded Subsidiary (other than
pursuant to clause (b) of the definition thereof unless the Borrower delivers a
written request to the Administrative Agent for such release and no Default has
occurred and is continuing at such time) as a result of a transaction or
designation permitted under the Credit Agreement; provided that no such release
shall occur if such Subsidiary Party continues to be a guarantor in respect of
any Junior Financing.

(c) Upon any sale or transfer by any Grantor of any Collateral that is permitted
under the Credit Agreement (other than a sale or transfer to another Loan
Party), or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 10.01 of
the Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 6.12, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by such Grantor to effect such release,
including delivery of certificates, securities and instruments. Any execution
and delivery of documents pursuant to this Section 6.12 shall be without
recourse to or warranty by the Collateral Agent.

(e) Notwithstanding anything to the contrary set forth in this Agreement, each
Hedge Bank and each Cash Management Bank by the acceptance of the benefits under
this Agreement hereby acknowledges and agrees that (i) the Security Interests
granted under this Agreement of the Obligations of any Grantor and its
Subsidiaries under any Secured Hedge Agreement and any Cash Management
Obligations shall be automatically released upon termination of the Commitments
and payment in full of all other Obligations and the expiration or termination
of all Letters of Credit (other than Letters of Credit in which the Outstanding
Amount of the L/C Obligations related thereto have been Cash Collateralized or,
if satisfactory to the relevant L/C Issuer in its reasonable discretion, for
which a backstop letter of credit is in place), in each case, unless the
Obligations under the Secured Hedge Agreement or the Cash Management Obligations
are due and payable at such time (it being understood and agreed that this
Agreement and Security Interests granted herein shall survive solely as to such
due and payable Obligations and until such time as such due and payable
Obligations have been paid in full) and (ii) any release of Collateral or of a
Grantor, as the case may be, effective in the manner permitted by this Agreement
shall not require the consent of any Hedge Bank or any Cash Management Bank that
is not a Lender.

Section 6.13 Additional Grantors. Pursuant to Section 6.11 of the Credit
Agreement, certain additional Subsidiaries of the Borrower may be required to
enter in this Agreement as Grantors. Upon execution and delivery by the
Collateral Agent and a Subsidiary of a Security Agreement Supplement, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require

 

-21-



--------------------------------------------------------------------------------

the consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

Section 6.14 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable and coupled with an interest (provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to exercising such rights). Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
applicable Grantor of the Collateral Agent’s intent to exercise such rights,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral or Mortgaged Property; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral or Mortgaged
Property; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at Law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or Mortgaged Property or to
enforce any rights in respect of any Collateral or Mortgaged Property; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral or Mortgaged Property; (g) to notify,
or to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; (h) to make, settle and adjust claims in respect of
Article 9 Collateral or Mortgaged Property under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance; (i) to make all
determinations and decisions with respect thereto; (j) to obtain or maintain the
policies of insurance required by Section 6.07 of the Credit Agreement or paying
any premium in whole or in part relating thereto; and (k) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral or Mortgaged Property, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral or Mortgaged Property for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or Mortgaged
Property or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith, or willful misconduct or that of any of their Affiliates,
directors, officers, employees, counsel, agents or attorneys-in-fact, in each
case, as determined by a final non-appealable judgment of a court of competent
jurisdiction. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, within 10 days of demand, by the
Grantors to the Collateral Agent and shall be additional Secured Obligations
secured hereby.

Section 6.15 General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a

 

-22-



--------------------------------------------------------------------------------

signatory hereto) shall be deemed irrevocably (a) to consent to the appointment
of the Collateral Agent as its agent hereunder and under such other Collateral
Documents, (b) to confirm that the Collateral Agent shall have the authority to
act as the exclusive agent of such Secured Party for the enforcement of any
provisions of this Agreement and such other Collateral Documents against any
Grantor, the exercise of remedies hereunder or thereunder and the giving or
withholding of any consent or approval hereunder or thereunder relating to any
Collateral or any Grantor’s obligations with respect thereto, (c) to agree that
it shall not take any action to enforce any provisions of this Agreement or any
other Collateral Document against any Grantor, to exercise any remedy hereunder
or thereunder or to give any consents or approvals hereunder or thereunder
except as expressly provided in this Agreement or any other Collateral Document
and (d) to agree to be bound by the terms of this Agreement and any other
Collateral Documents.

Section 6.16 Reasonable Care. The Collateral Agent is required to use reasonable
care in the custody and preservation of any of the Collateral in its possession;
provided, that the Collateral Agent shall be deemed to have used reasonable care
in the custody and preservation of any of the Collateral or Mortgaged Property,
if such Collateral or Mortgaged Property is accorded treatment substantially
similar to that which the Collateral Agent accords its own property.

Section 6.17 Delegation; Limitation. The Collateral Agent may execute any of the
powers granted under this Agreement or the Mortgages and perform any duty
hereunder either directly or by or through agents or attorneys-in-fact, and
shall not be responsible for the gross negligence or willful misconduct of any
agents or attorneys-in-fact selected by it with reasonable care and without
gross negligence or willful misconduct.

Section 6.18 Reinstatement. The obligations of the Grantors under this Security
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 6.19 Miscellaneous. The Collateral Agent shall not be deemed to have
actual, constructive, direct or indirect notice or knowledge of the occurrence
of any Event of Default unless and until the Collateral Agent shall have
received a notice of Event of Default or a notice from the Grantor or the
Secured Parties to the Collateral Agent in its capacity as Collateral Agent
indicating that an Event of Default has occurred.

Section 6.20 Effectiveness of this Agreement. This Agreement amends and restates
the Existing Security Agreement. The obligations of the “Grantors” under the
Existing Security Agreement shall continue under this Agreement, and shall not
in any event be terminated, extinguished or annulled, but shall hereafter be
governed by this Agreement. All references to the Existing Security Agreement in
any Loan Document (other than this Agreement) or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof. It is understood and agreed that the Existing Security
Agreement is being amended and restated by entry into this Agreement on the date
hereof. To the extent applicable, each Grantor ratifies its authorization for
the Collateral Agent to file in any relevant jurisdictions any such financing
statement, fixture filing or other instrument relating to all or any part of the
Collateral if filed prior to the date hereof.

[Signature Pages Follow]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

SUMMIT MATERIALS, LLC By:

 

Name: Title:

 

-24-



--------------------------------------------------------------------------------

[SUBSIDIARY GRANTORS] By:

 

Name: Title:

 

-25-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:

 

Name: Title:

 

-26-



--------------------------------------------------------------------------------

Schedule I to

the Security Agreement

SUBSIDIARY PARTIES

 

Current Legal Entities Owned

  

Record Owner

   Jurisdiction    Percent of
Ownership/Interest  

Summit Materials Holdings I, LLC

   Summit Materials, LLC    Delaware      100 % 

Summit Materials Holdings II, LLC

   Summit Materials, LLC    Delaware      100 % 

Summit Materials Companies I, LLC

   Summit Materials Holdings I, LLC    Delaware      100 % 

Summit Materials Corporations I, Inc.

   Summit Materials Companies I, LLC    Delaware      100 % 

RK Hall, LLC

   Summit Materials Companies I, LLC    Delaware      100 % 

Con-Agg of MO, L.L.C.

   Summit Materials Companies I, LLC    Missouri      100 % 

Hinkle Contracting Company, LLC

   Summit Materials Companies I, LLC    Kentucky      100 % 

Kilgore Companies, LLC

   Summit Materials Companies I, LLC    Delaware      100 % 

Cornejo & Sons, L.L.C.

   Summit Materials Companies I, LLC    Kansas      100 % 

Austin Materials, LLC

   Summit Materials Companies I, LLC    Delaware      100 % 

B & B Resources, Inc.

   Summit Materials Corporations I, Inc.    Utah      100 % 

Elam Construction, Inc.

   Summit Materials Corporations I, Inc.    Colorado      100 % 

Hamm, Inc.

   Summit Materials Corporations I, Inc.    Kansas      100 % 

Salt Lake Valley Sand & Gravel, Inc.

   B & B Resources, Inc.    Utah      100 % 

Valley Ready Mix, Inc.

   B & B Resources, Inc.    Utah      100 % 

Elam Paving, Inc.

   Elam Construction, Inc.    New Mexico      100 % 

Hamm Asphalt, LLC

   Hamm, Inc.    Kansas      100 % 

N. R. Hamm Contractor, LLC

   Hamm, Inc.    Kansas      100 % 

N. R. Hamm Quarry, LLC

   Hamm, Inc.    Kansas      100 % 

R. K. Hall Construction, Ltd.

   RK Hall, LLC    Texas      100 % 

SCS Materials, L.P.

   RK Hall, LLC    Texas      100 % 

B&H Contracting, L.P.

   RK Hall, LLC    Texas      100 % 

RKH Capital, L.L.C.

   RK Hall, LLC    Texas      100 % 

Quarry Properties, L.L.C.

   Con-Agg of MO, L.L.C.    Missouri      100 % 

Fischer Quarries, L.L.C.

   Con-Agg of MO, L.L.C.    Missouri      100 % 



--------------------------------------------------------------------------------

Current Legal Entities Owned

  

Record Owner

   Jurisdiction    Percent of
Ownership/Interest  

Bourbon Limestone Company

   Hinkle Contracting Company, LLC    Kentucky      100 % 

Glass Aggregates, LLC

   Hinkle Contracting Company, LLC    Kentucky      100 % 

Kentucky Hauling, Inc.

   Hinkle Contracting Company, LLC    Kentucky      100 % 

South Central Kentucky Limestone, LLC

   Glass Aggregates, LLC    Kentucky      100 % 

Altaview Concrete, LLC

   Kilgore Companies, LLC    Utah      100 % 

Peak Construction Materials, LLC

   Kilgore Companies, LLC    Utah      100 % 

Peak Management, L.C.

   Kilgore Companies, LLC    Utah      100 % 

Wasatch Concrete Pumping, LLC

   Kilgore Companies, LLC    Utah      100 % 

Kilgore Trucking, LLC

   Kilgore Companies, LLC    Utah      100 % 

Kilgore Equipment, LLC

   Kilgore Companies, LLC    Utah      100 % 

Wind River Materials, LLC

   Kilgore Companies, LLC    Wyoming      100 % 

Cornejo Quality Stone LLC

   Cornejo & Sons, L.L.C.    Delaware      100 % 

Industrial Asphalt, LLC

   Austin Materials, LLC    Texas      100 % 

Asphalt Paving Company of Austin, LLC

   Austin Materials, LLC    Texas      100 % 

KBDJ, L.P.

   Austin Materials, LLC    Texas      100 % 

KBDJ Materials, LLC

   Austin Materials, LLC    Delaware      100 % 

J.D. Ramming Paving Co., LLC

   Austin Materials, LLC    Texas      100 % 

RTI Hot Mix, LLC

   Austin Materials, LLC    Texas      100 % 

RTI Equipment Co., LLC

   Austin Materials, LLC    Texas      100 % 

Ramming Transportation Co., LLC

   Austin Materials, LLC    Texas      100 % 

Continental Cement Company, L.L.C.

   Summit Materials Holdings II, LLC    Delaware     


 

-100% of Class A Units


-0% of Class B Units

  


  



--------------------------------------------------------------------------------

Schedule II to

the Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT

PLEDGED EQUITY

 

Issuer

  

Record Owner

  

Certificate No.

  

No. Shares/Interest

   Percent Pledged  

Summit Materials, LLC

   Summit Materials Intermediate Holdings, LLC    N/A    100% of interests     
100 % 

Summit Materials Holdings I, LLC

   Summit Materials, LLC    N/A    100% of interests      100 % 

Summit Materials Companies I, LLC

   Summit Materials Holdings I, LLC    N/A    100% of interests      100 % 

Summit Materials Corporations I, Inc.

   Summit Materials Companies I, LLC    N/A    1,000 shares of common stock
(100% of shares)      100 % 

B & B Resources, Inc.

   Summit Materials Corporations I, Inc.    N/A    50,000 shares of common stock
(100% of shares)      100 % 

Salt Lake Valley Sand & Gravel, Inc.

   B & B Resources, Inc.    N/A    50,000 shares of common stock (100% of
shares)      100 % 

Valley Ready Mix, Inc.

   B & B Resources, Inc.    N/A    50,000 shares of common stock (100% of
shares)      100 % 

Elam Construction, Inc.

   Summit Materials Corporations I, Inc.    N/A    64,209 shares of common stock
     100 % 

Elam Paving, Inc.

   Elam Construction, Inc.    N/A    1,000 shares of common stock (100% of
shares)      100 % 

Hamm, Inc.

   Treasury Stock    Retired.    7,047 (Class A Common Stock)      N/A      
Summit Materials Corporations I, Inc.    27A    81,773 (Class A Common Stock)   
  100 %     Treasury Stock    Retired.    37,059 (Class B Common Stock)      N/A
      Summit Materials Corporations I, Inc.    28B    63,120.8011 (Class B
Common Stock)      100 %     ESOP Participants    A-1 (redeemed and
cancelled 12/18/09)    4,356.40 shares (ESOP Participants)      N/A   

Hamm Asphalt, LLC

   Hamm, Inc.    N/A    100% of interests      100 % 

N. R. Hamm Contractor, LLC

   Hamm, Inc.    N/A    100% of interests      100 % 

N. R. Hamm Quarry, LLC

   Hamm, Inc.    N/A    100% of interests      100 % 

RK Hall, LLC

   Summit Materials Companies I, LLC    N/A    100% of interests      100 % 

R. K. Hall Construction, Ltd.

   RK Hall, LLC    N/A    100% of interests      100 % 

SCS Materials, L.P.

   RK Hall, LLC    N/A    100% of interests      100 % 



--------------------------------------------------------------------------------

Issuer

  

Record Owner

  

Certificate No.

  

No. Shares/Interest

   Percent Pledged  

B&H Contracting, L.P.

   RK Hall, LLC    N/A    100% of interests      100 % 

RKH Capital, L.L.C.

   RK Hall, LLC    02    1,000 member shares (100% of interests)      100 % 

Con-Agg of MO, L.L.C.

   Summit Materials Companies I, LLC    N/A    100% of interests      100 % 

Quarry Properties, L.L.C.

   Con-Agg of MO, L.L.C.    N/A    100% of interests      100 % 

Fischer Quarries, L.L.C.

   Con-Agg of MO, L.L.C.    N/A    100% of interests      100 % 

Hinkle Contracting Company, LLC

   Summit Materials Companies I, LLC    N/A    100% of interests      100 % 

Bourbon Limestone Company

   Hinkle Contracting Company, LLC    R-1    100% of interests      100 % 

Kentucky Hauling, Inc.

   Hinkle Contracting Company, LLC (f/k/a Hinkle Contracting Corporation)    10
   100% of interests      100 % 

Glass Aggregates, LLC

   Hinkle Contracting Company, LLC    N/A    1000 LLC interests (100% of
interests)      100 % 

South Central Kentucky Limestone, LLC

   Glass Aggregates, LLC    2    100 units (100% of interests)      100 % 

Ohio Valley Asphalt, LLC

   Hinkle Contracting Company, LLC    N/A    80% interest      0 % 

Kilgore Companies, LLC

   Summit Materials Companies I, LLC    N/A    100% of interests      100 % 

Altaview Concrete, LLC

   Kilgore Companies, LLC    N/A    100% of interests      100 % 

Peak Construction Materials, LLC

   Kilgore Companies, LLC    N/A    100% of interests      100 % 

Peak Management, L.C.

   Kilgore Companies, LLC    N/A    100% of interests      100 % 

Wasatch Concrete Pumping, LLC

   Kilgore Companies, LLC    N/A    100% of interests      100 % 

Kilgore Trucking, LLC

   Kilgore Companies, LLC    N/A    100% of interests      100 % 

Kilgore Equipment, LLC

   Kilgore Companies, LLC    N/A    100% of interests      100 % 

Wind River Materials, LLC

   Kilgore Companies, LLC    N/A    100% of interests      100 % 

Cornejo & Sons, L.L.C.

   Summit Materials Companies I, LLC    N/A    2,000 units (100% of interests)
     100 % 

Cornejo Quality Stone LLC

   Cornejo & Sons, L.L.C.    N/A    100% of interests      100 % 

Austin Materials, LLC

   Summit Materials Companies I, LLC    N/A    100% of interests      100 % 

Industrial Asphalt, LLC

   Austin Materials, LLC    N/A    100% of interests      100 % 



--------------------------------------------------------------------------------

Issuer

  

Record Owner

  

Certificate No.

  

No. Shares/Interest

   Percent Pledged  

Asphalt Paving Company of Austin, LLC

   Austin Materials, LLC    N/A    100% of interests      100 % 

KBDJ, L.P.

   Austin Materials, LLC    N/A    100% of interests      100 % 

KBDJ Materials, LLC

   Austin Materials, LLC    N/A    100% of interests      100 % 

J.D. Ramming Paving Co., LLC

   Austin Materials, LLC    N/A    100% of interests      100 % 

RTI Hot Mix, LLC

   Austin Materials, LLC    N/A    100% of interests      100 % 

RTI Equipment Co., LLC

   Austin Materials, LLC    N/A    100% of interests      100 % 

Ramming Transportation Co., LLC

   Austin Materials, LLC    N/A    100% of interests      100 % 

Summit Materials Holdings II, LLC

   Summit Materials, LLC    N/A    100% of interests      100 % 

Summit Materials Finance Corp.

   Summit Materials, LLC    N/A    100% of interests      0 % 

Continental Cement Company, L.L.C.

   Summit Materials Holdings II, LLC    N/A   

-100% of Class A Units

-0% of Class B Units

    
  100% of Class A
Units   
  

Green America Recycling, LLC

   Continental Cement Company, L.L.C.    N/A    100% of interests      0 % 

PLEDGED DEBT

None.



--------------------------------------------------------------------------------

Schedule III to

the Security Agreement

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

Exhibit I to the

Security Agreement

SUPPLEMENT NO.              dated as of [●], to the Security Agreement (the
“Security Agreement”), dated as of January 30, 2012, among the Grantors
identified therein and Bank of America, N.A., as Collateral Agent.

A. Reference is made to the Credit Agreement, dated as of January 30, 2012 (as
it may be amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Summit Materials, LLC, a Delaware
corporationlimited liability company (the “Borrower”), the Guarantors from time
to time party thereto, Bank of America, N.A., as Administrative Agent and
Collateral Agent, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Bank of America, N.A., as L/C Issuer
and Swing Line Lender, Citibank, N.A., as L/C Issuer, and the other agents named
therein.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit.
Section 6.13 of the Security Agreement provides that additional Subsidiaries of
the Borrower may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned (the
“New Grantor”) is executing this Supplement in accordance with the requirements
of the Credit Agreement to become a Grantor under the Security Agreement in
order to induce the Lenders to make additional Loans and the L/C Issuers to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.13 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, the New Grantor, as security for the
payment and performance in full of the Secured Obligations, does hereby create
and grant to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Grantor’sits right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Grantor. Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Grantor. The Security Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral



--------------------------------------------------------------------------------

Agent shall have received a counterpart of this Supplement that bears the
signature of the New Grantor and the Collateral Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the information
required by Schedules II and III to the Security Agreement applicable to it and
each of its and its’ subsidiaries’ legal name, jurisdiction of formation and
location of Chief Executive Office and (b) set forth under its signature hereto
is the true and correct legal name of the New Grantor, its jurisdiction of
formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Agent.

 

[Signature pages follow]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR] By:

 

Name: 

 

Title:

 

Legal Name: Jurisdiction of Formation: Location of Chief Executive office:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Collateral Agent

By:

 

Name:

 

Title:

 

 

-2-



--------------------------------------------------------------------------------

Schedule I

to the Supplement No     to the

Security Agreement

•          EQUITY INTERESTS

 

•  

Issuer

  

•  

Number of

Certificate

  

•  

Registered

Owner

  

•         Number

and

Class of

Equity Interest

  

•  

Percentage

of Equity Interests

•  

   •      •      •      •  

•  

   •      •      •      •  

•  

   •      •      •      •  

INSTRUMENTS AND DEBT SECURITIES

 

•  

Issuer

   •  

Principal

Amount

   •  

Date of Note

   •  

Maturity Date

•  

  

•  

  

•  

  

•  

•  

  

•  

  

•  

  

•  



--------------------------------------------------------------------------------

Exhibit II to the

Security Agreement

PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Security Agreement dated as of
January 30, 2012 (as amended and restated as of July 17, 2015 and as further
amended, restated, supplemented or amended and restated from time to time, the
“Security Agreement”), between Summit Materials, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto (collectively,
the “Guarantors”) and the Collateral Agent (as hereinafter defined) and
(ii) that certain Amended and Restated Credit Agreement dated as of
January 30July 17, 20122015 (as amended, restated, supplemented or amended and
restated from time to time, the “Credit Agreement”) among the Borrower, Summit
Materials Intermediate Holdings, LLC, a Delaware limited liability company
(“Holdings”), certain other U.S. Subsidiaries of the Borrower, certain other
parties thereto and Bank of America, N.A., as Administrative Agent and
Collateral Agent (in such capacity, the “Collateral Agent”). Capitalized terms
used but not defined herein have the meanings assigned in the Credit Agreement
or the Security Agreement, as applicable, unless otherwise noted herein.

As used herein, the term “Companies” means Holdings, the Borrower and each of
the other Guarantors.

The undersigned hereby certify to the Collateral Agent as follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Company is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service, at any time between January 1, 2007 andwithin the five years
preceding the date hereof. Except as set forth in Schedule 1(c), no Company has
changed its jurisdiction of organization at any time during the past four
months.

2. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2.

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 1(c) or Schedule 3 or otherwise
permitted under the Credit Agreement, in the past five years, all of the
Collateral with a fair market value in excess of $5,000,00010,000,000 has been
originated by the relevant Company in the ordinary course of business or
consists of goods which have been acquired by such Company in the ordinary
course of business from a person in the business of selling goods of that kind.



--------------------------------------------------------------------------------

4. Schedule of Filings. Attached hereto as Schedule 4 is a schedule of (i) the
appropriate filing offices for the financing statements, (ii) the appropriate
filing offices for the filings described in Schedule 8(c) and (iii) the
appropriate filing offices for the Mortgages and fixture filings relating to the
Mortgaged Property set forth in Schedule 5.

5. Real Property. Attached hereto as Schedule 5A is a list of all real property
owned or otherwise held by each Company located in the United States as of the
Closing Ddate hereof. Attached hereto as Schedule 5B is a list of all (i) fee
owned real property with a fair market value in excess of $5.0 million10,000,000
owned by any Loan Party onCompany as of the Closing Ddate hereof and (ii) fee
owned real property that is currently or will be subject to a mortgage in favor
of the Collateral Agent and, to the extent available, common names, addresses
and uses of each Mortgagedsuch Pproperty.

6. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 6(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company and its Subsidiaries and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests setting forth the percentage of such equity
interests pledged under the Security Agreement. Also set forth in Schedule 6(b)
is each equity investment of each Company that represents 50% or less of the
equity of the entity in which such investment was made setting forth the
percentage of such equity interests pledged under the Security Agreement.

7. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 7 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the Closing Ddate hereof, the value of which is in excess of
$2,500,00010,000,000, including all intercompany notes between or among any two
or more Companies or any of their Subsidiaries, stating if such instruments,
chattel paper or other evidence of indebtedness is pledged under the Security
Agreement.

8. Intellectual Property. (a) Attached hereto as Schedule 8(a) is a schedule
setting forth all of each Company’s Patents and Trademarks (each as defined in
the Security Agreement) applied for or registered with the United States Patent
and Trademark Office (“USPTO”), and all other Patents and Trademarks (as defined
in the Security Agreement) in the name of each Company, including the name of
the registered owner or applicant and the registration, application, or
publication number, as applicable, of each registered or applied for United
States Patent or Trademark owned by each Company.

(b) Attached hereto as Schedule 8(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in the Security Agreement),
applied for or registered with the United States Copyright Office (the “USCO”)
and all other Copyrights (as defined in the Security Agreement), including the
name of the registered owner and the registration number of each registered or
applied for Copyright owned by each Company.

(c) Attached hereto as Schedule 8(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses (each as defined in the
Security Agreement) in which the applicable Company is listed as an exclusive
licensee, and where the licensed intellectual property is applied for or
registered with the USPTO or USCO, including the name of the registered owner
and the registration, application or publication number, as applicable, of each
registered or applied for United States Patent, Trademark or Copyright, as the
case may be, owned by each licensor along with the date of execution thereof.

 

-2-



--------------------------------------------------------------------------------

9. Commercial Tort Claims. Attached hereto as Schedule 9 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) in
excess of $5,000,00010,000,000, held by each Company, including a brief
description thereof.

10. Deposit Accounts, Securities Accounts and Commodity Accounts. No information
is provided with respect to the Deposit Accounts, Securities Accounts and/or
Commodity Accounts since they are not required to be subject to Collateral
Agent’s control pursuant to the Security Agreement.

1110. Letter-of-Credit Rights. Attached hereto as Schedule 1110 is a true and
correct list of all Letters of Credit in excess of $10,000,000 issued in favor
of each Company, as beneficiary thereunder, stating if letter-of-credit rights
with respect to such Letters of Credit are required to be subject to a control
arrangement pursuant to the Security Agreement.

[The Remainder of this Page has been intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of January [    ], 201220[    ].

 

SUMMIT MATERIALS, LLC By:

 

Name: Title: SUMMIT MATERIALS INTERMEDIATE HOLDINGS, LLC By:

 

Name: Title: [Each of the Guarantors] By:

 

Name: Title:

 

-4-



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal
Name    Type of
Entity   

Registered

Organization

(Yes/No)

  

Organizational

Number1

  

Federal Taxpayer

Identification

Number

   State of
Formation                                             

 

1  If none, so state.

 

-5-



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

  

Prior Name

  

Date of Change

                       

 

-6-



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

  

Corporate
Name of
Entity

  

Action

  

Date of
Action

  

State of
Formation

  

List of All Other Names Used on
Any Filings with the Internal
Revenue Service During Past Five
Years

                                                                                
                                                     

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 

-7-



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Company/Subsidiary

  

Address

  

County

  

State

                                                     

 

-8-



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

  

Description of Transaction Including Parties Thereto

  

Date of Transaction

                 

 

-9-



--------------------------------------------------------------------------------

Schedule 4

Filings/Filing Offices

 

Type of Filing2

 

Entity

 

Applicable Collateral

Document

[Mortgage, Security

Agreement or Other]

 

Filing Office

                       

 

2  UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

 

-10-



--------------------------------------------------------------------------------

Schedule 5A

Real Property

 

I. Owned Real Property

 

Entity of Record

   Purpose/
Use   Legal Description
(if Encumbered by
Mortgage and/or
Fixture Filing)   To be Encumbered by Mortgage
and Fixture FilingAddress   CountyOption to
Purchase/
Right of First  Refusal

[    ]

   [    ]   [See Schedule A
to Mortgage
and/or fixture
filing
encumbering
this property.]   [YES/NO]   [YES/NO]

 

-11-



--------------------------------------------------------------------------------

Schedule 5B

II. Leased Real Property

(i) Owned Real Property with a Fair Market Value in Excess of $10,000,000:

 

Entity of Record

   Description
of
Lease   Purpose/
Use   Legal
Description
(if
Encumbered
by Mortgage
and/or
Fixture
Filing)   To be Encumbered
by
MortgageAddress   To be
Encumbered
by Fixture
Filing
Common
Names
(if available)   Purpose/
Use
(if
available)
Option to
Purchase/
Right of
First
Refusal

[    ]

   [    ]   [    ]   [See
Schedule A
to Mortgage
and/or
fixture filing
encumbering
this
property.]   [YES/NO]   [YES/NO]   [YES/NO]

(ii) Mortgaged Properties:

 

Entity of Record

  

Address

  

Common Names

(if  available)

  

Purpose/Use

(if available)

                                                                                
                 

 

-12-



--------------------------------------------------------------------------------

Schedule 6

(a) Equity Interests of Companies and Subsidiaries

 

Current Legal Entities Owned

   Record Owner    Certificate No.    No. Shares/Interest    Percent Pledged   
                                            

(b) Other Equity Interests

 

Current Legal Entities Owned

   Record Owner    Certificate No.    No. Shares/Interest    Percent Pledged   
                                            



--------------------------------------------------------------------------------

Schedule 7

Instruments and Tangible Chattel Paper

 

1. Third Party Promissory Notes:

 

EntityPayee

   Principal
AmountPayor    Date of
Issuance    Interest Rate    Maturity Date    Pledged
[Yes/No]                                             

 

2. Chattel Paper:

 

Description

   Pledged
[Yes/No]         

 

-2-



--------------------------------------------------------------------------------

Schedule 8(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

DESCRIPTION

               

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

DESCRIPTION

               

OTHER PATENTS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

DESCRIPTION

               

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

DESCRIPTION

               

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

TRADEMARK

               

 

-3-



--------------------------------------------------------------------------------

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

TRADEMARK

               

 

 

 

-4-



--------------------------------------------------------------------------------

Schedule 8(b)

Copyrights

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

               

Applications:

 

OWNER

 

APPLICATION NUMBER

                   

OTHER COPYRIGHTS

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

               

Applications:

 

OWNER

 

APPLICATION NUMBER

                   

 

-5-



--------------------------------------------------------------------------------

Schedule 8(c)

Intellectual Property Licenses

Patent Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION

NUMBER

 

DESCRIPTION

       

Trademark Licenses

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION

NUMBER

 

TRADEMARK

       

Copyright Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION

NUMBER

 

DESCRIPTION

       

 

-6-



--------------------------------------------------------------------------------

Schedule 9

Commercial Tort Claims

 

Description

  

Pledged

[Yes/No]

        

 

-7-



--------------------------------------------------------------------------------

Schedule 11

Letter of Credit Rights

 

Issuer

   Beneficiary    Principal
Amount    Date of
Issuance    Maturity
Date    Subject to
Control
Requirement
[Yes/No]                              

 

-8-



--------------------------------------------------------------------------------

Exhibit III to the

Security Agreement

FORM OF

PATENT SECURITY AGREEMENT (SHORT FORM)

PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of [                    ], by
[                    ] and [                    ] (the “Grantor”), in favor of
BANK OF AMERICA, N.A., in its capacity as collateral agent pursuant to the
Credit Agreement (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantor is party to a Security Agreement dated as of January 30,
2012 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Grantor is required to execute and deliver this Patent
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. The Grantor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral (excluding any
Excluded Assets) of the Grantor:

(a) Patents of the Grantor listed on Schedule I attached hereto.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Security Agreement. In the event
that any provision of this Patent Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control
unless the Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with Section 6.12 thereof, the Collateral Agent shall, at the expense
of the Grantor, execute, acknowledge, and deliver to the Grantor an instrument
in writing in recordable form releasing the lien on and security interest in the
Patents under this Patent Security Agreement and any other documents required to
evidence the termination of the Collateral Agent’s interest in the Patents.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.



--------------------------------------------------------------------------------

[Signature pages follow.]

 

-2-



--------------------------------------------------------------------------------

[GRANTOR] By:

 

Name: Title:

 

-3-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Collateral Agent

By:

 

Name: Title:

 

-4-



--------------------------------------------------------------------------------

Schedule I

to

PATENT SECURITY AGREEMENT

UNITED STATES PATENTS AND PATENT APPLICATIONS

Patents:

 

•            

OWNER

 

•          PATENT

PATENT

NUMBER

 

•           

TITLE

•                                       •                     •  

Patent Applications:

 

•            

OWNER

 

•  

APPLICATION

APPLICATION

NUMBER

 

•           

TITLE

•               •                 •  



--------------------------------------------------------------------------------

Exhibit IV to the

Security Agreement

FORM OF

TRADEMARK SECURITY AGREEMENT (SHORT FORM)

TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of [    ], by [    ] and
[                ] (the “Grantor”), in favor of BANK OF AMERICA, N.A., in its
capacity as collateral agent pursuant to the Credit Agreement (in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantor is party to a Security Agreement dated as of January 30,
2012 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Grantor is required to execute and deliver this Trademark
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. The Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral (excluding any
Excluded Assets) of the Grantor:

(a) registered Trademarks of the Grantor listed on Schedule I attached hereto.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademarks made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with Section 6.12 thereof, the Collateral Agent shall, at the expense
of the Grantor, execute, acknowledge, and deliver to the Grantor an instrument
in writing in recordable form releasing the lien on and security interest in the
Trademarks under this Trademark Security Agreement and any other documents
required to evidence the termination of the Collateral Agent’s interest in the
Trademarks.



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

[Signature pages follow]

 

-2-



--------------------------------------------------------------------------------

[GRANTOR] By:

 

Name: Title:

 

-3-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Collateral Agent

By:

 

Name: Title:

 

-4-



--------------------------------------------------------------------------------

Schedule I

to

TRADEMARK SECURITY AGREEMENT

UNITED STATES TRADEMARK REGISTRATIONS AND APPLICATIONS

Trademark Registrations:

 

•            

OWNER

 

•          

REGISTRATION

REGISTRATION NUMBER

 

    •  

•          TRADEMARK

•               •             •            

Trademark Applications:

 

•            

OWNER

 

•          

APPLICATION

APPLICATION NUMBER

 

    •  

•          TRADEMARK

•               •             •            



--------------------------------------------------------------------------------

Exhibit V to the

Security Agreement

FORM OF

COPYRIGHT SECURITY AGREEMENT (SHORT FORM)

COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of [    ], by [    ] and
[                ] (the “Grantor”), in favor of BANK OF AMERICA, N.A., in its
capacity as collateral agent pursuant to the Credit Agreement (in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantor is party to a Security Agreement dated as of January 30,
2012 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Grantor is required to execute and deliver this Copyright
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. The Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral (excluding any
Excluded Assets) of the Grantor:

(a) registered Copyrights of the Grantor listed on Schedule I attached hereto.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon termination of the Security Agreement in accordance
with Section 6.12 thereof, the Collateral Agent shall, at the expense of the
Grantor, execute, acknowledge, and deliver to the Grantor an instrument in
writing in recordable form releasing the lien on and security interest in the
Copyrights under this Copyright Security Agreement and any other documents
required to evidence the termination of the Collateral Agent’s interest in the
Copyrights.



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

[Signature pages follow.]

 

-2-



--------------------------------------------------------------------------------

[GRANTOR] By:

 

Name: Title:

 

-3-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:

 

Name: Title:

 

-4-



--------------------------------------------------------------------------------

Schedule I

to

COPYRIGHT SECURITY AGREEMENT

UNITED STATES COPYRIGHT REGISTRATIONS

 

•            

OWNER

 

•                           

REGISTRATION NUMBER

 

    •              

COPYRIGHT TITLE

•                               •                                 •          



--------------------------------------------------------------------------------

EXHIBIT C

Schedules to Amended and Restated Credit Agreement

[See attached]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Exhibits to Amended and Restated Credit Agreement

[See attached]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COMMITTED LOAN NOTICE

 

To: Bank of America, N.A., as Administrative Agent

One Independence Center

101 N. Tryon St.

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Phone: 980-386-4308

Fax: 704-409-0599

Electronic Mail: james.p.hood_iii@baml.com

Attention: James P. Hood III

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
July 17, 2015 (as amended, modified, refinanced and/or restated from time to
time, the “Credit Agreement”), among Summit Materials, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto from time to
time, Bank of America, N.A., as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender, and the lenders party thereto from time to time.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The undersigned Borrower hereby requests (select one):

 

  ¨    A Borrowing of new Loans  

 

     ¨    A conversion of Loans made on  

 

     ¨    A continuation of Eurocurrency Rate Loans made on  

 

   to be made on the terms set forth below:   (A)    Class of Borrowing1  

 

  

 

1  E.g., “Restatement Effective Date Term Loans”, “Incremental Term Loans”,
“Refinancing Term Loans”, “Extended Term Loans”, “Revolving Credit Loans”,
“Revolving Credit Loans under Revolving Commitment Increases”, “Revolving Credit
Loans under Extended Revolving Credit Commitments” or “Revolving Credit Loans
under Other Revolving Credit Commitments”, .

 

A-1



--------------------------------------------------------------------------------

  (B)    Date of Borrowing, conversion or continuation (which is a Business Day)
 

 

     (C)    Principal amount2  

 

     (D)    Type of Loan3  

 

     (E)    Interest Period and the last day thereof4  

 

     (F)    Location and number of Borrower’s account to which proceeds of
Borrowings are to be disbursed:  

 

  

The above request complies with the notice requirements set forth in the Credit
Agreement.

[The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on and as of the date of the Borrowing related to
this Committed Loan Notice, the conditions specified in Section 4.02(i) and
(ii) of the Credit Agreement have been satisfied.]5

[The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on and as of the date of the Borrowing related to
this Committed Loan Notice, the conditions specified in Section 2.14(d) of the
Credit Agreement have been satisfied.]6

 

2  Each Borrowing (other than Borrowings of Incremental Loans) of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a minimum principal
amount of $2,000,000, or a whole multiple of $500,000 in excess thereof. Each
Borrowing (other than Borrowings of Incremental Loans) of, conversion to or
continuation of Base Rate Loans shall be in a minimum principal amount of
$500,000, or a whole multiple of $100,000, in excess thereof. Each Incremental
Term Commitment shall be in an aggregate principal amount that is not less than
$10,000,000 and shall be in an increment of $1,000,000 (provided that such
amount may be less than $10,000,000 if such amount represents all remaining
availability under the limit set forth in the Credit Agreement) and each
Incremental Revolving Credit Commitment shall be in an aggregate principal
amount that is not less than $5,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $5,000,000 if such amount
represents all remaining availability under the limit set forth in the Credit
Agreement).

3  Specify Eurocurrency Rate or Base Rate.

4  Applicable for Eurocurrency Borrowings only.

5  Insert bracketed language if the Borrower is making a Request for Credit
Extension (unless requesting only (i) a conversion of Loans to the other Type or
(ii) a continuation of Eurocurrency Loans) after the Restatement Effective Date.

6  Insert bracketed language if the Borrower is making a Request for Credit
Extension of Incremental Loans.

 

A-2



--------------------------------------------------------------------------------

SUMMIT MATERIALS, LLC By:  

 

  Name:     Title:  

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

LETTER OF CREDIT ISSUANCE REQUEST

Dated     1    

Bank of America, N.A.

as Administrative Agent for the lenders party

to the Credit Agreement referred to below

Bank of America

[Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, Pa 18507

Phone: (570) 496-9619

Fax: (800) 755-8740

tradeclientserviceteamus@baml.com]

Fronting Bank:     2    

Dear Ladies and Gentlemen:

We hereby request that the L/C Issuer, in its individual capacity, issue a
[standby] [trade] Letter of Credit for the account of the undersigned on
    3     (the “Date of Issuance”), which Letter of Credit shall be denominated
in United States Dollars and shall be in the aggregate amount of     4    .

For the purposes of this Letter of Credit Issuance Request, unless otherwise
defined herein, all capitalized terms used herein and defined in the Amended and
Restated Credit Agreement dated as of July 17, 2015 (as amended, modified,
refinanced and/or restated from time to time, the “Credit Agreement”) among
Summit Materials, LLC, a Delaware limited

 

1  Date of Letter of Credit Issuance Request. On or after the Restatement
Effective Date and prior to the day that is five (5) Business Days prior to the
scheduled Maturity Date of the applicable Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).

2  If standby Letter of Credit is to be issued by Bank of America, N.A. insert:
[Bank of America Trade Operations Mail Code PA6-580-02-30 1 Fleet Way, Scranton,
Pa 18507]. For standby Letters of Credit to be issued by other Fronting Bank
insert name and address of applicable Fronting Bank.

3  Date of Issuance, which shall be at least one (1) Business Day from the date
hereof (or such shorter period as is reasonably acceptable to the Fronting
Bank).

4  Aggregate initial amount of the Letter of Credit.

 

B-1



--------------------------------------------------------------------------------

liability company (the “Borrower”), the Guarantors party thereto from time to
time, Bank of America, N.A., as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender, and the lenders party thereto from time to time,
shall have the respective meaning provided such terms in the Credit Agreement.

The beneficiary of the requested Letter of Credit will be     5    , and such
Letter of Credit will be in support of     6     and will have a stated
expiration date of     7    .

The above request complies with the notice requirements of the Credit Agreement.

The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on and as of the date of the Letter of Credit
issuance related to this Letter of Credit Issuance Request, the conditions
specified in Section 4.02(i) and (ii) of the Credit Agreement have been
satisfied.

 

By:

 

Name: Title:

 

5  Insert name and address of beneficiary.

6  Insert brief description of supportable obligations.

7  Insert the last date upon which drafts may be presented which may not be
later than the dates referred to in Section 2.03 of the Credit Agreement.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

SWING LINE LOAN NOTICE

 

To: Bank of America, N.A., as Administrative Agent

One Independence Center

101 N. Tryon St.

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Phone: 980-386-4308

Fax: 704-409-0599

Electronic Mail: james.p.hood_iii@baml.com

Attention: James P. Hood III

Bank of America, N.A., as Swing Line Lender

One Independence Center

101 N. Tryon St.

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Phone: 980-386-4308

Fax: 704-409-0599

Electronic Mail: james.p.hood_iii@baml.com

Attention: James P. Hood III

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
July 17, 2015 (as amended, modified, refinanced and/or restated from time to
time, the “Credit Agreement”), among Summit Materials, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto from time to
time, Bank of America, N.A., as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender, and the lenders party thereto from time to time.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The undersigned
Borrower hereby gives you notice pursuant to Section 2.04(b) of the Credit
Agreement that it requests a Swing Line Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Swing Line
Borrowing is requested to be made:

 

(A) Principal Amount to be Borrowed1

 

(B) Date of Borrowing (which is a Business Day)

 

 

1  Shall be a minimum of $100,000.

 

C-1



--------------------------------------------------------------------------------

The above request complies with the notice requirements of the Credit Agreement.

The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on and as of the Swing Line Borrowing related to
this Swing Line Loan Notice, the conditions specified in Section 4.02(i) and
(ii) of the Credit Agreement have been satisfied.

 

SUMMIT MATERIALS, LLC By:

 

Name: Title:

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D-1

LENDER: [●]

PRINCIPAL AMOUNT: $[●]

[FORM OF]

TERM NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, SUMMIT MATERIALS, LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in lawful money of the
United States of America in immediately available funds at the relevant
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Amended and
Restated Credit Agreement, dated as of July 17, 2015 (as amended, modified,
refinanced and/or restated from time to time, the “Credit Agreement”), among the
Borrower, the Guarantors party thereto from time to time, Bank of America, N.A.,
as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender, and
the lenders party thereto from time to time) (i) on the dates set forth in the
Credit Agreement, the principal amounts set forth in the Credit Agreement with
respect to Term Loans made by the Lender to the Borrower pursuant to the Credit
Agreement and (ii) on each Interest Payment Date, interest at the rate or rates
per annum as provided in the Credit Agreement on the unpaid aggregate principal
amount of all Term Loans made by the Lender to the Borrower pursuant to the
Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in (and to the extent required by) the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain

 

D-1-1



--------------------------------------------------------------------------------

events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS TERM NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR U.S. FEDERAL INCOME
TAX PURPOSES. BEGINNING NO LATER THAN TEN (10) DAYS AFTER THE ISSUE DATE OF THIS
TERM NOTE, THE HOLDER OF THIS TERM NOTE MAY REQUEST, AND WILL PROMPTLY BE MADE
AVAILABLE UPON REQUEST, THE FOLLOWING INFORMATION WITH RESPECT TO THE TERM NOTE:
ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO
MATURITY. ANY REQUEST SHALL BE MADE TO SUMMIT MATERIALS, LLC, 1550 WYNKOOP, 3RD
FLOOR, DENVER, CO 80202, ATTENTION: CHIEF LEGAL OFFICER AND CHIEF FINANCIAL
OFFICER.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

D-1-2



--------------------------------------------------------------------------------

SUMMIT MATERIALS, LLC By:

 

Name: Title:

 

D-1-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of Loan    Maturity Date    Payments of
Principal/Interest    Principal Balance
of Note    Name of Person
Making the
Notation                                                                        
                                

 

D-1-4



--------------------------------------------------------------------------------

EXHIBIT D-2

LENDER: [●]

PRINCIPAL AMOUNT: $[●]

[FORM OF]

REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, SUMMIT MATERIALS, LLC, a Delaware limited
liability company (the “Borrower”), hereby severally promises to pay to the
Lender set forth above (the “Lender”) or its registered assigns, in immediately
available funds at the relevant Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Amended and Restated Credit Agreement, dated as of
July 17, 2015 (as amended, modified, refinanced and/or restated from time to
time, the “Credit Agreement”), among the Borrower, the Guarantors party thereto
from time to time, Bank of America, N.A., as Administrative Agent, Collateral
Agent, L/C Issuer and Swing Line Lender, and the lenders party thereto from time
to time) (A) on the dates set forth in the Credit Agreement, the lesser of
(i) the principal amount set forth above and (ii) the aggregate unpaid principal
amount of all Revolving Credit Loans made by the Lender to the Borrower pursuant
to the Credit Agreement, and (B) interest from the date hereof on the principal
amount from time to time outstanding on each such Revolving Credit Loan at the
rate or rates per annum and payable on such dates, as provided in the Credit
Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in (and to the extent required by) the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening

 

D-2-1



--------------------------------------------------------------------------------

of certain events, for optional and mandatory prepayment of the principal hereof
prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

D-2-2



--------------------------------------------------------------------------------

SUMMIT MATERIALS, LLC By:

 

Name: Title:

 

D-2-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of Loan    Maturity Date    Payments of
Principal/Interest    Principal Balance
of Note    Name of Person
Making the
Notation                                                                        
                                

 

D-2-4



--------------------------------------------------------------------------------

EXHIBIT D-3

LENDER: [●]

PRINCIPAL AMOUNT: $[●]

[FORM OF]

SWING LINE NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, SUMMIT MATERIALS, LLC, a Delaware limited
liability company (the “Borrower”), hereby severally promises to pay to the
Lender set forth above (the “Lender”) or its registered assigns, in immediately
available funds at the relevant Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Amended and Restated Credit Agreement, dated as of
July 17, 2015 (as amended, modified, refinanced and/or restated from time to
time, the “Credit Agreement”), among the Borrower, the Guarantors party thereto
from time to time, Bank of America, N.A., as Administrative Agent, Collateral
Agent, L/C Issuer and Swing Line Lender, and the lenders party thereto from time
to time) (A) on the dates set forth in the Credit Agreement, the lesser of
(i) the principal amount set forth above and (ii) the aggregate unpaid principal
amount of all Swing Line Loans made by the Lender to the Borrower pursuant to
the Credit Agreement, and (B) interest from the date hereof on the aggregate
principal amount from time to time outstanding on each such Swing Line Loan at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in (and to the extent required by) the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Swing Line Notes referred to in the Credit Agreement
that, among other

 

D-3-1



--------------------------------------------------------------------------------

things, contains provisions for the acceleration of the maturity hereof upon the
happening of certain events, for optional and mandatory prepayment of the
principal hereof prior to the maturity hereof and for the amendment or waiver of
certain provisions of the Credit Agreement, all upon the terms and conditions
therein specified.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

D-3-2



--------------------------------------------------------------------------------

SUMMIT MATERIALS, LLC By:

 

Name: Title:

 

D-3-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of Loan    Maturity Date    Payments of
Principal/Interest    Principal Balance
of Note    Name of Person
Making the
Notation                                                                        
                                

 

D-3-4



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

COMPLIANCE CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement, dated as of
July 17, 2015 (as amended, modified, refinanced and/or restated from time to
time, the “Credit Agreement”), among Summit Materials, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto from time to
time, Bank of America, N.A., as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender, and the lenders party thereto from time to time.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. Pursuant to
Section 6.02(a) of the Credit Agreement, the undersigned, in his/her capacity as
a Responsible Officer of the Borrower, certifies as follows:

 

  (a) [Attached hereto as Exhibit A is the consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 20[●], and the related
consolidated statements of income and operations, stockholders’ equity and cash
flows for the fiscal year then ended, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of any independent registered public accounting firm of nationally
recognized standing, prepared in accordance with generally accepted auditing
standards and not subject to any “going concern” or like qualification,
exception or explanatory paragraph or any qualification or exception as to the
scope of such audit other than any “going concern” or like qualification,
exception or explanatory paragraph that is expressly resulting solely from an
upcoming maturity date under the Facilities occurring within one year from the
time such opinion is delivered or a prospective default under Section 7.11 of
the Credit Agreement. [Also attached hereto as Exhibit A are the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.]]1

 

  (b) [Attached hereto as Exhibit A is the consolidated balance sheet of the
Borrower and its Subsidiaries as of [            ], 20[    ] and in comparative
format, the prior fiscal year-end and the related consolidated statements of
income and operations for such fiscal quarter and the portion of the fiscal year
then ended, setting forth in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, and statements of stockholders’ equity for the current
fiscal quarter and consolidated

 

1  To be included if accompanying annual financial statements only.

 

E-1-1



--------------------------------------------------------------------------------

  statement of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding portion
of the previous fiscal year, all in reasonable detail. These financial
statements present fairly in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes. [Also attached hereto as Exhibit A are
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) (which
may be in footnote form only) from such consolidated financial statements.]]2

 

  (c) [Attached as Exhibit B hereto is a detailed consolidated budget for the
fiscal year 20[    ] on a quarterly basis (including a projected consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year, the related consolidated statements of projected cash flow and projected
income and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such Projections, it
being understood that actual results may vary from such Projections and that
such variations may be material.]3

 

  (d) To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred. If unable to provide
the foregoing certification, fully describe the reasons therefor and
circumstances thereof and any action taken or proposed to be taken with respect
thereto on Annex A attached hereto.

 

  (e) The following represent true and accurate calculations, as of
[            ], 20[    ], to be used to determine compliance with the covenants
set forth in Section 7.11 of the Credit Agreement:

 

Consolidated First Lien Net Leverage Ratio:

Consolidated First Lien Net Debt=

[            ]

Consolidated EBITDA=

[            ]

Actual Ratio=

[            ] to 1.00

Required Ratio=

4.75 to 1.00

Supporting detail showing the calculation of Consolidated First Lien Net
Leverage Ratio is attached hereto as Schedule I.4

 

2  To be included if accompanying quarterly financial statements only.

3  To be included only in annual compliance certificate.

4  Which calculations shall be in reasonable detail satisfactory to the
Administrative Agent and shall include, among other things, an explanation of
the methodology used in such calculations and a breakdown of the components of
such calculations.

 

E-1-2



--------------------------------------------------------------------------------

(f) [Attached hereto as Schedule II are detailed calculations setting forth
Excess Cash Flow.]5

 

(g) Attached hereto as Schedule III are detailed calculations setting forth [the
calculations of the Cumulative Credit] / [changes to the Cumulative Credit since
the date of the last Compliance Certificate].6

 

(h) [Attached hereto is the information required by Section 6.02(d) of the
Credit Agreement.]7

 

 

 

5  To be included only in annual compliance certificate.

6  The initial Compliance Certificate shall set forth calculations in reasonable
detail satisfactory to the Administrative Agent. Subsequent Compliance
Certificates shall set forth changes to the Cumulative Credit since the date of
the last Compliance Certificate in reasonable detail satisfactory to the
Administrative Agent.

7  To be included only in annual compliance certificate.

 

E-1-3



--------------------------------------------------------------------------------

SCHEDULE I

 

(A)   Consolidated First Lien Net Leverage Ratio: Consolidated First Lien Net
Debt to Consolidated EBITDA   (1)   Consolidated First Lien Net Debt:     (a)  
Consolidated Total Net Debt as of [            ], 20[●]:     (i)   At any date
of determination, the aggregate principal amount of Indebtedness of the Borrower
and its Restricted Subsidiaries outstanding on such date, in an amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP (but (x) excluding the effects of any discounting
of Indebtedness resulting from the application of purchase accounting in
connection with the Transactions or any Permitted Acquisition and (y) any
Indebtedness that is issued at a discount to its initial principal amount shall
be calculated based on the entire principal amount thereof) consisting of the
sum of the following:         (A)    Indebtedness for borrowed money  

 

      (B)    Purchase money indebtedness  

 

      (C)    Attributable Indebtedness  

 

      (D)    debt obligations evidenced by promissory notes, bonds, debentures,
loan agreements or similar instruments  

 

      minus          (ii)   the aggregate amount of all unrestricted cash and
Cash Equivalents on the balance sheet of the Borrower and its Restricted
Subsidiaries as of such date; provided that Consolidated Total Net Debt shall
not include Indebtedness (i) in respect of letters of credit (including Letters
of Credit), except to the extent of unreimbursed amounts thereunder; provided
that any unreimbursed amount under commercial letters of credit shall not be
counted as Consolidated Total Net Debt until three Business Days after such
amount is drawn and (ii) of Unrestricted Subsidiaries; it being understood, for
the avoidance of doubt, that obligations under Swap Contracts, deferred
consideration, non-compete payments and earn-out payments (to the extent such
earn-out payments would not become a liability on the balance sheet of such
Person in accordance with GAAP as GAAP existed on December 31, 2008) do not
constitute Consolidated Total Net Debt.  

 

 

E-1-4



--------------------------------------------------------------------------------

Consolidated Total Net Debt

 

minus (b) the portion of Indebtedness of the Borrower or any Restricted
Subsidiary included in Consolidated Total Net Debt that is not secured by any
Lien on property or assets of the Borrower or any Restricted Subsidiary and

 

(c) the portion of Indebtedness of the Borrower or any Restricted Subsidiary
included in Consolidated Total Net Debt that is secured by Liens on property or
assets of the Borrower or any Restricted Subsidiary, which Liens are expressly
subordinated or junior to the Liens securing the Obligations.

 

Consolidated First Lien Net Debt

 

(2) Consolidated EBITDA: (a) Consolidated Net Income: (i) the net income (loss)
of the Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication:

 

(A) after tax-effect of extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto), charges or expenses (including
relating to any multi-year strategic initiatives), Transaction Expenses,
restructuring and duplicative running costs, relocation costs, integration
costs, facility consolidation and closing costs, severance costs and expenses,
one-time compensation charges, costs relating to pre-opening and opening costs
for plants, facilities, losses, costs or cost inefficiencies related to
plant/facility duplications or shutdowns, signing, retention and completion
bonuses, costs incurred in connection with any strategic initiatives, transition
costs, costs incurred in connection with acquisitions and non-recurring product
and intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs and new
systems design, retention charges, system establishment costs and implementation
costs) and operating expenses

 

 

E-1-5



--------------------------------------------------------------------------------

attributable to the implementation of cost-savings initiatives, and curtailments
or modifications to pension and post-retirement employee benefit plans, (B) the
cumulative after-tax effect of a change in accounting principles and changes as
a result of the adoption or modification of accounting policies during such
period,

 

(C) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,

 

(D) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business,

 

(E) the net income for such period of any Person that is not a Subsidiary of the
Borrower, or that is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting shall be excluded; provided, that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments (other than Excluded Contributions) that are
actually paid in cash (or to the extent converted into cash) to the Borrower or
a Restricted Subsidiary thereof in respect of such period,

 

(F) the net income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders (other than restrictions in this
Agreement), unless such restriction with respect to the payment of dividends or
similar distributions has been legally waived; provided that the Consolidated
Net Income of the Borrower and its Restricted Subsidiaries will be

 

 

E-1-6



--------------------------------------------------------------------------------

increased by the amount of dividends or other distributions or other payments
actually paid in Cash Equivalents (or to the extent converted into Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period, to the extent not already included therein, (G) effects of
adjustments (including the effects of such adjustments pushed down to the
Borrower and its Restricted Subsidiaries) in the Borrower’s consolidated
financial statements pursuant to GAAP (including in the inventory (including any
impact of changes to inventory valuation policy methods, including changes in
capitalization of variances), property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Transactions or any consummated acquisition or joint venture investment or the
amortization or write-off or write-down of any amounts thereof, net of taxes,

 

(H) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments,

 

(I) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP,

 

(J) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans (including under the Borrower’s deferred compensation
arrangements), roll-over, acceleration, or payout of Equity Interests by
management, other employees or business partners of the Borrower or any of its
direct or indirect parent companies,

 

 

E-1-7



--------------------------------------------------------------------------------

(K) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of the Senior Notes and other securities and the syndication and
incurrence of any Facility), issuance of Equity Interests, refinancing
transaction or amendment or modification of any debt instrument (including any
amendment or other modification of the Senior Notes and other securities and any
Facility) and including, in each case, any such transaction consummated on or
prior to the Closing Date and any such transaction undertaken but not completed,
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful or
consummated (including, for the avoidance of doubt the effects of expensing all
transaction related expenses in accordance with Financial Accounting Standards
Board Accounting Standards Codification 805),

 

(L) accruals and reserves that are established or adjusted within twelve months
after the Restatement Effective Date that are so required to be established or
adjusted as a result of the Transactions (or within twelve months after the
closing of any acquisition that are so required to be established as a result of
such acquisition) in accordance with GAAP or changes as a result of
modifications of accounting policies,

 

(M) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),

 

(N) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation,

 

 

E-1-8



--------------------------------------------------------------------------------

(O) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

 

(P) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items,

 

(Q) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

 

(R) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks,

 

(S) earn-out, non-compete and contingent consideration obligations (including to
the extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments,

 

(T) the amount of distributions actually made to any direct or indirect parent
company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) of the Credit Agreement shall be included in calculating
Consolidated Net Income as though such amounts had been paid as taxes directly
by such Person for such period

 

(b) plus, without duplication and, except with respect to clauses (vii) and
(ix), to the extent already deducted (and not added back) in arriving at such
Consolidated Net Income, the sum of the following amounts for such period with
respect to the Borrower and its Restricted Subsidiaries: (i) provision for taxes
based on income, profits or capital gains of the Borrower and the Restricted
Subsidiaries for such

 

 

E-1-9



--------------------------------------------------------------------------------

period, including, without limitation, federal, state, franchise and similar
taxes and foreign withholding taxes (including any future taxes or other levies
which replace or are intended to be in lieu of such taxes and any penalties and
interest related to such taxes or arising from tax examinations), (y) the amount
of distributions actually made to any direct or indirect parent company of the
Borrower in respect of such period in accordance with Section 7.06(i) of the
Credit Agreement and (z) the net tax expense associated with any adjustments
made pursuant to items (A) through (T) of the calculation of “Consolidated Net
Income” above, (ii) Fixed Charges for such period (including (w) non-cash rent
expense, (x) net losses on Swap Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, (y) bank fees and
other financing fees and (z) costs of surety bonds in connection with financing
activities, plus (r) any additional interest with respect to failure to comply
with any registration rights agreement owing with respect to the Senior Notes or
other securities, (s) costs associated with obtaining Swap Obligations, (t) any
expense resulting from the discounting of any Indebtedness in connection with
the application of recapitalization accounting or, if applicable, purchase
accounting in connection with the Transactions or any acquisition, (u) penalties
and interest relating to taxes, (v) any “additional interest” or “liquidated
damages” with respect to other securities for failure to timely comply with
registration rights obligations, (w) amortization or expensing of deferred
financing fees, amendment and consent fees, debt issuance costs, commissions,
fees, expenses and discounted liabilities and any other amounts of non-cash
interest, (x) any expensing of bridge, commitment and other financing fees and
any other fees related to the Transactions or any acquisitions after the Closing
Date and (y) any accretion of accrued interest on discounted liabilities and any
prepayment premium or penalty),

 

(iii) the total amount of depletion, depreciation and amortization expenses and
capitalized fees including those related to any Capitalized Software
Expenditures of the Borrower and its Restricted Subsidiaries for such period on
a consolidated basis and otherwise determined in accordance with GAAP,

 

 

E-1-10



--------------------------------------------------------------------------------

(iv) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), start-up or initial costs for any
project or new production line, division or new line of business or other
business optimization expenses or reserves including, without limitation, costs
or reserves associated with improvements to IT and accounting functions,
integration and facilities opening costs or any one-time costs incurred in
connection with acquisitions and investments (including travel and out-of-pocket
costs, professional fees for legal, accounting and other services, human
resources costs (including relocation bonuses), restructuring costs (including
recruiting costs and employee severance), management transition costs,
advertising costs, losses associated with temporary decreases in work volume and
expenses related to maintaining underutilized personnel), costs related to the
closure and/or consolidation of facilities and the portion of any earn-out,
non-compete payments relating to such period or other contingent purchase price
obligations and adjustments thereof and purchase price adjustments to the extent
such payment is permitted to be paid pursuant to this Agreement and is deducted
from net income under GAAP,

 

(v) any other non-cash charges, including non-cash losses on the sale of assets
and any write-offs or write-downs reducing Consolidated Net Income for such
period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, (A) the Borrower may
elect not to add back such non-cash charge in the current period and (B) to the
extent the Borrower elects to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent), excluding amortization of a prepaid cash item that was
paid in a prior period,

 

(vi) the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Restricted Subsidiary,

 

(vii) the amount of “run rate” cost savings, operating expense reductions and
synergies related to the Transactions and other mergers, business combinations,
acquisitions, divestitures, restructurings, cost savings initiatives and other
similar initiatives consummated after the Restatement Effective Date that are
reasonably identifiable and factually

 

 

E-1-11



--------------------------------------------------------------------------------

supportable and projected by the Borrower in good faith to result from actions
that have been taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of the Borrower)
within 24 months after, in the case of the Transactions, the Restatement
Effective Date, and in the case of a merger or other business combination,
acquisition, divestiture, restructuring, cost savings initiative or other
initiative, the date it is consummated, net the amount of actual benefits
realized during such period from such actions, in each case, calculated on a pro
forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period for which
Consolidated EBITDA is being determined and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period; provided that no cost savings, operating expense reductions and
synergies shall be added pursuant to this clause (viii) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such period; provided,
further, that the aggregate amount of cost savings, operating expense reductions
and synergies added back pursuant to this clause (vii) and the definition of Pro
Forma Basis shall not exceed 30% of Consolidated EBITDA in any Test Period
(calculated after giving effect to the addbacks permitted under this clause
(vii) and the definition of Pro Forma Basis), (viii) any costs or expense
incurred by the Borrower or a Restricted Subsidiary pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such cost or expenses are funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Equity
Interest of the Borrower (other than Disqualified Equity Interest) solely to the
extent that such cash proceeds or net cash proceeds are excluded from the
calculation of Cumulative Credit,

 

(ix) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to item (c) below for any
previous period and not added back, and

 

(x)

any net loss from disposed, abandoned or discontinued operations,

 

 

E-1-12



--------------------------------------------------------------------------------

(c) minus, without duplication and to the extent included in arriving at such
Consolidated Net Income for such period, the sum of the following: (i) non-cash
gains increasing Consolidated Net Income of the Borrower for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period and any non-cash gains with respect to cash actually received
in a prior period so long as such cash did not increase Consolidated EBITDA in
such prior period, and

 

(ii) any net income from disposed, abandoned or discontinued operations

 

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (i) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by the Borrower or such Restricted Subsidiary
during such period (each such Person, property, business or asset acquired and
not subsequently so disposed of, an “Acquired Entity or Business”) and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (ii) for the purposes
of the definition of the term “Permitted Acquisition,” compliance with the
covenant set forth in Section 7.11 of the Credit Agreement and the calculation
of the Consolidated First Lien Net Leverage Ratio, the Consolidated Secured Net
Leverage Ratio, the Consolidated Total Net Leverage Ratio and the Consolidated
Interest Coverage Ratio, an adjustment in respect of each Acquired Entity or
Business equal to the amount of the pro forma adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) as specified in a certificate executed by a
Responsible Officer and delivered to the Lenders and the Administrative Agent.
There shall be excluded in determining Consolidated EBITDA for any period the
Disposed EBITDA of any Person, property, business or asset (other than an
Unrestricted Subsidiary) sold, transferred or otherwise disposed of or closed or
classified as discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of) by the

 

E-1-13



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or Business”)
and the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).
Consolidated EBITDA

 

Consolidated First Lien Net Debt to Consolidated EBITDA [    ]:1.00 Covenant
Requirement

No more than

4.75:1.00

 

 

 

E-1-14



--------------------------------------------------------------------------------

SCHEDULE II

 

Excess Cash Flow Calculation: the sum, without duplication of: (a) Consolidated
Net Income for such period,

 

(b) an amount equal to the amount of all non-cash charges to the extent deducted
in arriving at such Consolidated Net Income,

 

(c) decreases in Consolidated Working Capital and long-term accounts receivable
of the Borrower and its Restricted Subsidiaries for such period (other than any
such decreases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting), and

 

(d) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) or any cash gain, in each case to the extent
deducted in arriving at such Consolidated Net Income

 

minus, without duplication

 

(e) all non-cash credits included in arriving at such Consolidated Net Income
and cash charges described in items (A) through (T) of the calculation of
“Consolidated Net Income” in Schedule I:

 

(f) without duplication of amounts deducted pursuant to clause (o) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property to the extent not expensed and Capitalized Software
Expenditures accrued or made in cash or accrued during such period, to the
extent that such Capital Expenditures or acquisitions were financed with
internally generated cash or borrowings under the Revolving Credit Facility and
were not made by utilizing the Cumulative Retained Excess Cash Flow Amount,

 

(g) the aggregate amount of all principal payments of Indebtedness of the
Borrower or its Restricted Subsidiaries during such period (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any scheduled repayment of Term Loans pursuant to Section 2.07 of the Credit
Agreement, and (C) any mandatory prepayment of Term Loans pursuant to
Section 2.05(b)(ii) of the Credit Agreement to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase but excluding (X) all other voluntary and
mandatory prepayments of Term Loans and all prepayments and repayments of
Revolving Credit Loans and

 

 

E-1-15



--------------------------------------------------------------------------------

Swing Line Loans and (Y) all prepayments in respect of any other revolving
credit facility, except in the case of clause (Y) to the extent there is an
equivalent permanent reduction in commitments thereunder), to the extent
financed with internally generated cash, (h) aggregate net non-cash gain on
Dispositions by the Borrower and its Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income,

 

(i) increases in Consolidated Working Capital and long-term accounts receivable
of the Borrower and its Restricted Subsidiaries for such period (other than any
such increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries during such period or the application of purchase
accounting),

 

(j) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness,

 

(k) without duplication of amounts deducted pursuant to clause (o) below in
prior fiscal years, the amount of Investments and acquisitions made by the
Borrower and its Restricted Subsidiaries during such period and paid in cash
pursuant to Section 7.02 of the Credit Agreement (other than Sections 7.02(a),
(c) or (x)) to the extent that such Investments and acquisitions were financed
with internally generated cash or the proceeds of Revolving Credit Loans and
were not made by utilizing the Cumulative Retained Excess Cash Flow Amount,

 

(l) the amount of Restricted Payments paid during such period pursuant to
Section 7.06 (i) (clauses (i), (ii) or (iii) only) or Section 7.06(g) of the
Credit Agreement to the extent such Restricted Payments were financed with
internally generated cash or the proceeds of Revolving Credit Loans,

 

(m) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and were financed using internally generated cash,

 

(n) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and its Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness
to the extent financed with internally generated cash,

 

(o) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to

 

 

E-1-16



--------------------------------------------------------------------------------

binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to acquisitions that constitute Investments permitted under
this Agreement or Capital Expenditures or acquisitions of intellectual property
to the extent not expected to be consummated or made, plus any restructuring
cash expenses, pension payments or tax contingency payments that have been added
to Excess Cash Flow pursuant to clause (b) above required to be made, in each
case during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of internally generated cash not utilizing the Cumulative Retained Excess
Cash Flow Amount actually utilized to finance such Investment, Capital
Expenditures or acquisitions of intellectual property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters, (p) cash taxes paid in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period,

 

(q) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income,

 

(r) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset, and

 

(s) without duplication of amounts deducted from Excess Cash Flow in prior
periods, earn-out payments and non-compete payments actually made and that are
permitted to be made under the Credit Agreement

 

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis. Excess Cash Flow

 

 

E-1-17



--------------------------------------------------------------------------------

SCHEDULE III

 

(A)   Cumulative Credit   (1)   Cumulative Credit as of [            ], 20[●],
without duplication:     (a)   $200,000,000; provided that no Event of Default
has occurred and is continuing or would result from any action taken pursuant to
this clause (a),  

 

    plus     (b)   the Cumulative Retained Excess Cash Flow Amount as of the
date hereof; provided that no Event of Default has occurred and is continuing or
would result from any action taken pursuant to this clause (b),  

 

    plus        (c)   the cumulative amount of cash and Cash Equivalent proceeds
(other than Excluded Contributions) from:       (i)    the sale of Equity
Interests (other than any Disqualified Equity Interests and other than any
Designated Equity Contribution) of the Borrower or any direct or indirect parent
of the Borrower after the Restatement Effective Date and on or prior to such
time (including upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of the Borrower, or  

 

    (ii)    the common Equity Interests of the Borrower (or Holdings or any
direct or indirect parent of Holdings) (other than Disqualified Equity Interests
of the Borrower (or any direct or indirect parent of the Borrower) and other
than any Designated Equity Contribution) issued upon conversion of Indebtedness
(other than Indebtedness that is contractually subordinated to the Obligations)
of the Borrower or any Restricted Subsidiary of the Borrower owed to a Person
other than a Loan Party or a Restricted Subsidiary of a Loan Party, in each
case, (x) not previously applied for a purpose other than use in the Cumulative
Credit (including, for the avoidance of doubt, for the purposes of
Section 7.03(n)(y) of the Credit Agreement) and (y) not including Equity
Interests purchased by any direct or indirect parent of the Borrower using cash
distributed by the Borrower pursuant to Section 7.06(i)(iii) of the Credit
Agreement  

 

    plus        (d)   100% of the aggregate amount of contributions to the
common capital (other than from a Restricted Subsidiary and other than (i)  

 

 

E-1-18



--------------------------------------------------------------------------------

any Designated Equity Contribution or (ii) the reinvestment by any direct or
indirect parent of the Borrower of cash distributed by the Borrower pursuant to
Section 7.06(i)(iii) of the Credit Agreement) of the Borrower received in cash
and Cash Equivalents after the Restatement Effective Date (other than Excluded
Contributions), excluding any such amount that has been applied in accordance
with Section 7.03(m)(y) of the Credit Agreement plus (e) 100% of the aggregate
amount received by the Borrower or any Restricted Subsidiary of the Borrower in
cash and Cash Equivalents from: (i) the sale (other than to the Borrower or any
Restricted Subsidiary) of the Equity Interests of an Unrestricted Subsidiary or
any minority investments,

 

(ii) any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of any minority investments (except to the extent increasing
Consolidated Net Income and excluding Excluded Contributions), and

 

(iii) any interest, returns of principal payments and similar payments by an
Unrestricted Subsidiary or received in respect of any minority investments
(except to the extent increasing Consolidated Net Income)plus

 

(f) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) so long as such Investments were
originally made pursuant to Section 7.02(n)(y) of the Credit Agreement

 

plus

 

E-1-19



--------------------------------------------------------------------------------

(g) to the extent not already included in the Consolidated Net Income, an amount
equal to any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the Borrower or any Restricted
Subsidiary in respect of any Investments made pursuant to Section 7.02(n)(y) of
the Credit Agreement,

 

plus (h) 100% of the aggregate amount of any Declined Proceeds,

 

minus (i) any amount of the Cumulative Credit used to make Investments pursuant
to Section 7.02(n)(y) of the Credit Agreement after the Restatement Effective
Date and prior to the date hereof

 

minus (j) any amount of the Cumulative Credit used to pay dividends or make
distributions pursuant to Section 7.06(h)(y) of the Credit Agreement after the
Restatement Effective Date and prior to the date hereof

 

minus (k) any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.13(a)(v)(y)
of the Credit Agreement after the Restatement Effective Date and prior to the
date hereof

 

Cumulative Credit

 

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower, and has caused this certificate to be delivered this      day of
            , 20[    ].

 

SUMMIT MATERIALS, LLC By:

 

Name: Title:

 

E-1-20



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

SOLVENCY CERTIFICATE

of

SUMMIT MATERIALS, LLC

AND ITS SUBSIDIARIES

July 17, 2015

Pursuant to the Amended and Restated Credit Agreement, dated as of July 17, 2015
(as amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Summit Materials, LLC, a Delaware limited liability company
(the “Borrower”), the Guarantors party thereto from time to time, Bank of
America, N.A., as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender, and the lenders party thereto from time to time, the undersigned
hereby certifies, solely in such undersigned’s capacity as chief financial
officer of the Borrower, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement on
the date hereof, and after giving effect to the application of the proceeds of
such Loans:

 

  a. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

E-2-1



--------------------------------------------------------------------------------

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
Subsidiaries after consummation of the Transactions.

[Signature Page Follows]

 

E-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Borrower, on behalf of
the Borrower, and not individually, as of the date first stated above.

 

SUMMIT MATERIALS, LLC By:

 

Name: Title:

 

E-2-3



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
shall have the meanings specified in the Credit Agreement identified below (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
respective facilities identified below (including participations in any Letters
of Credit or Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1. Assignor (the “Assignor”):

2. Assignee (the “Assignee”):

Assignee is an Affiliate of [Name of Lender]

Assignee is an Approved Fund of: [Name of Lender]

3. Borrower: Summit Materials, LLC

 

F-1



--------------------------------------------------------------------------------

4. Administrative Agent: Bank of America, N.A.

5. Credit Agreement: The Amended and Restated Credit Agreement, dated as of
July 17, 2015, (the “Credit Agreement”) among Summit Materials, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors party thereto from
time to time, Bank of America, N.A., as Administrative Agent, Collateral Agent,
L/C Issuer and Swing Line Lender, and the lenders party thereto from time to
time.

6. Assigned Interest:

 

Facility Assigned1

   Aggregate Amount of
Commitment/Loans of
all Lenders2      Amount of
Commitment/Loans
Assigned3      Percentage Assigned
of Aggregate
Commitment/Loans
of all Lenders4      $                $                       %     $         
      $                       %     $                $                       % 

[7. Trade Date:             ]5

8. Effective Date:             , 20    6.

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Restatement Effective Date Term Loans”, “Incremental Term Loans”,
“Extended Term Loans”, “Revolving Credit Commitments”, “Incremental Revolving
Credit Commitments”, “Extended Revolving Credit Commitments”, “ Other Revolving
Credit Commitments”, etc.). Amounts in this column and in the column immediately
to the right to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

2  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date

3  Except in the cases of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any class, the amount shall not be
less than $2,500,000 (in the case of a Revolving Credit Loan or Revolving Credit
Commitment) or, $1,000,000 (in the case of a Term Loan), and shall be in
increments of $1,000,000 in excess thereof.

4  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

6  To be inserted by the Administrative Agent and which shall be the effective
date of recordation of transfer in the register therefor.

 

F-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor By:

 

Name: Title: [NAME OF ASSIGNEE], as Assignee By:

 

Name: Title:

 

F-3



--------------------------------------------------------------------------------

[Consented to and]7 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent [, Swing Line Lender and L/C Issuer] 89

By:

 

Name: Title: By:

 

Name: Title:

 

7  No consent of the Administrative Agent shall be required for an assignment of
a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

8  No consent of the Swing Line Lender shall be required for any assignment of a
Term Loan.

9  No consent of the L/C Issuers shall be required for any assignment of a Term
Loan.

 

F-4



--------------------------------------------------------------------------------

[Consented to: [        ] and each other L/C Issuer], as L/C Issuer]10 By:

 

Name: Title:

 

10  No consent of the L/C Issuers shall be required for any assignment of a Term
Loan.

 

F-5



--------------------------------------------------------------------------------

[Consented to: SUMMIT MATERIALS, LLC]11 By:

 

Name: Title:

 

11  No consent of the Borrower shall be required for (i) an assignment of all or
any portion of the Term Loans to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any assignment of Term Loans unless the Borrower shall have objected thereto
within fifteen (15) Business Days after having received written request
therefor, (ii) an assignment related to Revolving Credit Commitments or
Revolving Credit Exposure by a Revolving Credit Lender to an Affiliate of such
Revolving Credit Lender of similar creditworthiness, (iii) if an Event of
Default under Section 8.01(a) of the Credit Agreement or, solely with respect to
the Borrower, Section 8.01(f) of the Credit Agreement has occurred and is
continuing, (iv) an assignment of all or a portion of the Loans pursuant to
Section 10.07(l), Section 10.07(m) or Section 10.07(p) of the Credit Agreement
or (v) any assignment made in connection with the primary syndication of the
Facilities to Eligible Assignees approved by the Borrower on or prior to the
Restatement Effective Date.

 

F-6



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it has reviewed the list of Disqualified Lenders
maintained by the Administrative Agent and the Assignee is not a Disqualified
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Holdings, the Borrower,
or any of their respective Subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement or (iv) the performance or
observance by Holdings, the Borrower, or any of their respective Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
thereunder, (iii) it is not a Defaulting Lender, a natural person or an
Affiliated Lender and it has reviewed the list of Disqualified Lenders
maintained by the Administrative Agent and the Assignee is not a Disqualified
Lender, (iv) from and after the Effective Date, it shall be bound by the Credit
Agreement and, to the extent provided in this Assignment and Assumption, have
the rights and obligations of a Lender under the Credit Agreement, (v) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (vi) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 5.05 or 6.01 of the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, (vii) if it is
not already a Lender under the Credit Agreement, attached to this Assignment and
Assumption is an Administrative Questionnaire as required by the Credit
Agreement and (viii) the Administrative Agent has received a processing and
recordation fee of $3,500 (unless waived or reduced in the sole discretion of
the Administrative Agent) as of the Effective Date and (b) agrees that (i) it
will,

 

F-7



--------------------------------------------------------------------------------

independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, including its
obligations pursuant to Section 3.01 of the Credit Agreement.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions.

3.1 In accordance with Section 10.07 of the Credit Agreement, upon execution,
delivery, acceptance and recording of this Assignment and Assumption, from and
after the Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Assumption, have
the rights and obligations of a Lender under the Credit Agreement with a
Commitment/Loan as set forth herein and (b) the Assignor shall, to the extent of
the Assigned Interest assigned pursuant to this Assignment and Assumption, be
released from its obligations under the Credit Agreement (and, in the case that
this Assignment and Assumption covers all of the Assignor’s rights and
obligations under the Credit Agreement, the Assignor shall cease to be a party
to the Credit Agreement but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 thereof).

3.2 This Assignment and Assumption shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed by one or more of the parties to this
Assignment and Assumption on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Assignment and Assumption and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by and interpreted
under the law of the state of New York.

 

F-8



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

[RESERVED]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

INTERCOMPANY NOTE

[            ], 2015

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, an “Issuer”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Holder” and, together with
each Issuer, a “Note Party”), in immediately available funds at such location as
the applicable Holder shall from time to time designate, the unpaid principal
amount of all loans and advances or other credit extensions (including trade
payables) made by such Holder to such Issuer. Each Issuer promises also to pay
interest on the unpaid principal amount of all such loans and advances or other
credit extensions in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Issuer and such Holder.

This note (“Note”) is an Intercompany Note referred to in that certain Amended
and Restated Credit Agreement, dated as of July 17, 2015 (as amended, modified,
refinanced and/or restated from time to time, the “Credit Agreement”), among
Summit Materials, LLC, a Delaware limited liability company (the “Borrower”),
the Guarantors party thereto from time to time (the “Guarantors”), Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent, L/C Issuer and Swing Line Lender, and the lenders
party thereto from time to time (collectively, the “Lenders” and individually, a
“Lender”), and is subject to the terms thereof, and shall be pledged by each
Holder pursuant to the Security Agreement (as defined in the Credit Agreement),
to the extent required pursuant to the terms thereof. Each Holder hereby
acknowledges and agrees that the Administrative Agent may exercise all rights
provided in the Credit Agreement and the Security Agreement with respect to this
Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Issuer that is a Borrower or a Guarantor to
any Holder shall be subordinate and junior in right of payment, to the extent
and in the manner hereinafter set forth, to (i) all obligations of such Issuer
under the Credit Agreement and the Senior Notes Documents (as defined in the
Credit Agreement), including, without limitation, where applicable, under such
Issuer’s guarantee of the obligations under the Credit Agreement and the Senior
Notes Documents and (ii) all other Indebtedness (as defined in the Credit
Agreement and the Senior Notes Documents) of such Issuer or any guaranty
thereof, other than Indebtedness that by its terms expressly provides that it
shall not be Senior Indebtedness (as defined below) hereunder (such Indebtedness
and other indebtedness and obligations in connection with any renewal,
refunding, restructuring or refinancing thereof, including interest thereon
accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Issuer or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Issuer, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Holder is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Holder would otherwise be entitled (other than debt securities of such
Issuer that are subordinated, to at least the same extent as this Note, to the
payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall be made to the
holders of Senior Indebtedness;

 

I-1



--------------------------------------------------------------------------------

(ii) if any default occurs and is continuing with respect to any Senior
Indebtedness (including any Default (as defined in the Credit Agreement and the
Senior Notes Documents)), then no payment or distribution of any kind or
character shall be made by or on behalf of the Issuer or any other Person on its
behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Holder in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent and the Lenders under the
Credit Agreement and the trustee under the Senior Notes Documents and such
parties are obligees under this Note to the same extent as if their names were
written herein as such and the Administrative Agent may, on behalf of itself and
the Lenders, or the trustee under the Senior Notes Documents may, on behalf of
itself and the note holders, proceed to enforce the subordination provisions
herein.

The indebtedness evidenced by this Note owed by any Issuer that is not the
Borrower or a Guarantor shall not be subordinated to, and shall rank pari passu
in right of payment with, any other obligation of such Issuer.

 

I-2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) nothing contained in the subordination
provisions set forth above is intended to or will impair, as between each Issuer
and each Holder, the obligations of such Issuer, which are absolute and
unconditional, to pay to such Holder the principal of and interest on this Note
as and when due and payable in accordance with its terms, or is intended to or
will affect the relative rights of such Holder and other creditors of such
Issuer other than the holders of Senior Indebtedness and (ii) with respect to
any indebtedness owing from any Issuer to any Holder with a “works council” or
other employee representative body, such Indebtedness shall, unless such body
has been consulted with respect to such subordination, and, if and to the extent
required, unconditionally approved such subordination (by means of a prior
positive advice or otherwise), not be subordinated to the Senior Indebtedness to
the extent, and only to the extent, that the terms of such subordination would
require the approval of or consultation with such entity before such
subordination could be effective.

Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein. For the avoidance of doubt, this Note as between
each Issuer and each Holder contains additional terms to any intercompany loan
agreement between them and this Note does not in any way replace such
intercompany loans between them nor does this Note in any way change the
principal amount of any intercompany loans between them.

Upon execution and delivery after the date hereof by Summit Materials, LLC or
any subsidiary of Summit Materials, LLC of a counterpart signature page hereto,
such subsidiary shall become a Note Party hereunder with the same force and
effect as if originally named as a Note Party hereunder. The rights and
obligations of each Note Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Note Party as a party to this Note.

Each Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

SUMMIT MATERIALS, LLC,

as Borrower

By:

 

Name: Title:

 

I-3



--------------------------------------------------------------------------------

[            ] each, as both Issuer and Holder By:

 

Name: Title:

 

I-4



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of [            ], 20[    ],

among

BANK OF AMERICA, N.A.,

as Credit Agreement Collateral Agent,

[            ],

as Initial Additional First Lien Collateral Agent,

and

each ADDITIONAL COLLATERAL AGENT from time to time party hereto

 

J-1



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among BANK OF AMERICA, N.A., in its capacity as collateral agent
for the Credit Agreement Secured Parties (in such capacity, the “Credit
Agreement Collateral Agent”), [            ], (in such capacity, the “Initial
Additional First Lien Collateral Agent”), and each Additional Collateral Agent
(as defined below) from time to time party hereto as collateral agent for any
First Lien Obligations (as defined below) of any other Class (as defined below).

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below or, if defined in the New York UCC, the
meanings specified therein:

“Additional Collateral Agent” has the meaning assigned to such term in
Article IX.

“Additional First Lien Obligations” means all obligations of the Borrower and
the other Grantors that shall have been designated as such pursuant to Article
IX, together with any Refinancing thereof; provided, that the holders of any
such Refinancing debt (or the applicable Collateral Agent on their behalf)
shall, to the extent not already party hereto in such capacity, bind themselves
in writing to the terms of this Agreement.

“Additional First Lien Obligations Documents” means the notes, the indentures,
security documents or any other agreements or instruments under which Additional
First Lien Obligations of any Series are issued or incurred and all other
instruments, agreements and other documents evidencing or governing Additional
First Lien Obligations of such Series or providing any guarantee, Lien or other
right in respect thereof.

“Additional Secured Parties” means the holders of any Additional First Lien
Obligations and any collateral agent named as authorized representative for such
Series in the Collateral Agent Joinder Agreement.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Amend” means, in respect of any agreement, to amend, restate, supplement, waive
or otherwise modify such agreement, in whole or in part. The terms “Amended” and
“Amendment” shall have correlative meanings.

 

J-2



--------------------------------------------------------------------------------

“Authorized Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, principal accounting officer, the
president, any vice president, treasurer, general counsel, secretary or another
executive officer of such Person.

“Bankruptcy Case” has the meaning assigned to such term in Section 5.01(a).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Borrower” means Summit Materials, LLC.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Class” when used in reference to (a) any First Lien Obligations, refers to
whether such First Lien Obligations are the Credit Agreement Obligations, the
Initial Additional First Lien Obligations or the Additional First Lien
Obligations of any Series, (b) any Collateral Agent, refers to whether such
Collateral Agent is the Credit Agreement Collateral Agent, the Initial
Additional First Lien Collateral Agent or the Additional Collateral Agent with
respect to the Additional First Lien Obligations of any Series, (c) any Secured
Parties, refers to whether such Secured Parties are the Credit Agreement Secured
Parties, the Initial Additional First Lien Secured Parties or the holders of the
Additional First Lien Obligations of any Series, (d) any Secured Credit
Documents, refers to whether such Secured Credit Documents are the Credit
Agreement Documents, the Initial Additional First Lien Documents or the
Additional First Lien Obligations Documents with respect to Additional First
Lien Obligations of any Series, and (e) any Security Documents, refers to
whether such Security Documents are part of the Credit Agreement Documents, the
Initial Additional First Lien Documents or the Additional First Lien Obligations
Documents with respect to Additional First Lien Obligations of any Series.

“Collateral” means all assets of the Borrower or any of the Grantors now or
hereafter subject to a Lien securing any First Lien Obligation.

“Collateral Agent Joinder Agreement” means a supplement to this Agreement
substantially in the form of Exhibit I.

“Collateral Agents” means the Credit Agreement Collateral Agent, the Initial
Additional First Lien Collateral Agent and each Additional Collateral Agent.

“Control” has the meaning assigned thereto in the definition of “Affiliate”.

“Controlling Collateral Agent” means (a) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Collateral Agent
Enforcement Date, the Credit Agreement Collateral Agent and (b) thereafter, the
Major Non-Controlling Collateral Agent as of the occurrence of the event
describe in clause (a) of this definition.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Class of First Lien Obligations whose Collateral Agent is the Controlling
Collateral Agent for such Shared Collateral.

 

J-3



--------------------------------------------------------------------------------

“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
July 17, 2015, by and among the Borrower, Holdings, the other guarantors party
thereto from time to time, the lenders party thereto from time to time, Bank of
America, N.A., as administrative agent, collateral agent, swing line lender and
L/C issuer, and one or more other financing arrangements (including, without
limitation, any guarantee agreements and security documents), in each case as
such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including any
agreement, indenture, credit facility, commercial paper facility or new
agreement extending the maturity of, refinancing, replacing, consolidating or
otherwise restructuring all or any portion of the Indebtedness under any such
agreement or any successor or replacement agreement and whether by the same or
any other agent, lender or group of lenders and whether or not increasing the
amount of Indebtedness that may be incurred thereunder (provided that such
Indebtedness is permitted to be incurred under the Secured Credit Documents);
provided (a) that the collateral agent for any such other financing arrangement
or agreement becomes a party hereto by executing and delivering a Collateral
Agent Joinder Agreement and (b) in the case of any refinancing or replacement,
the Borrower designates such financing arrangement or agreement as the “Credit
Agreement” (and not an Additional First Lien Obligation) hereunder.

“Credit Agreement Administrative Agent” has the meaning assigned to the term
“Administrative Agent” in the Credit Agreement and shall include any successor
administrative agent.

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
preamble hereto.

“Credit Agreement Documents” has the meaning assigned to the term “Loan
Documents” in the Credit Agreement.

“Credit Agreement Obligations” has the meaning assigned to the term
“Obligations” in the Credit Agreement, together with any Refinancing thereof.

“Credit Agreement Secured Parties” has the meaning assigned to the term “Secured
Parties” in the Credit Agreement.

“Credit Agreement Security Agreement” has the meaning assigned to the term
“Security Agreement” in the Credit Agreement.

“DIP Financing” has the meaning assigned to such term in Section 5.01(a).

“DIP Financing Liens” has the meaning assigned to such term in Section 5.01(a).

“DIP Lenders” has the meaning assigned to such term in Section 5.01(a).

“Discharge” means, with respect to any Shared Collateral and any Class of First
Lien Obligations, the date on which such Class of First Lien Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

 

J-4



--------------------------------------------------------------------------------

“Event of Default” means an “Event of Default” (or similar event, however
denominated) as defined in any Secured Credit Document.

“First Lien Obligations” means (a) all the Credit Agreement Obligations, (b) all
the Initial Additional First Lien Obligations and (c) all the Additional First
Lien Obligations.

“Grantor Joinder Agreement” means a supplement to this Agreement substantially
in the form of Exhibit II.

“Grantors” means, at any time, Holdings, the Borrower and each Subsidiary that,
at such time, pursuant to Security Documents of any Class have granted a Lien on
any of its assets to secure any First Lien Obligations of such Class.

“Holdings” means Summit Materials Intermediate Holdings, LLC, a Delaware limited
liability company, including any successor thereto.

“Impairment” has the meaning assigned to such term in Section 2.02.

“Indebtedness” has the meaning assigned to such term in the Credit Agreement or
in the Initial Additional First Lien Agreement, as applicable.

“Initial Additional First Lien Agreement” means that certain [Indenture][Credit
Agreement][Other Agreement], dated as of [                    ], among the
Borrower, [the Guarantors identified therein,] and [            ], as
[trustee][administrative agent], as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, together with
any Refinancing thereof; provided, (a) the obligations in respect of any such
Refinancing are secured by Liens on the Shared Collateral that rank pari passu
to the Liens securing the First Lien Obligations and (b) that the holders of any
such Refinancing debt (or their agent on their behalf) shall have executed a
Collateral Agreement Joinder.

“Initial Additional First Lien Collateral Agent” has the meaning assigned to
such term in the preamble hereto.

“Initial Additional First Lien Documents” means the Initial Additional First
Lien Agreement and the other related facility [“Documents”] as defined in the
Initial Additional First Lien Agreement.

“Initial Additional First Lien Obligations” means the [“Obligations”] as such
term is defined in the Initial Additional First Lien Security Agreement.

“Initial Additional First Lien Secured Parties” means the means the Initial
Additional First Lien Collateral Agent and the holders of the Initial Additional
First Lien Obligations issued pursuant to the Initial Additional First Lien
Agreement.

“Initial Additional First Lien Security Agreement” means the
[security][collateral] agreement, dated as of the date hereof, among the
Borrower, the Initial Additional First Lien Collateral Agent and the other
parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

 

J-5



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, receivership,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or its assets
or any similar case or proceeding relative to the Borrower or any other Grantor
or its creditors or its assets, as such, in each case whether or not voluntary;

(b) any liquidation, dissolution, marshalling of assets or liabilities,
assignment for the benefit of creditors or other winding up of or relating to
the Borrower or any other Grantor or its assets, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency and whether or
not in a court supervised proceeding; or

(c) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.02.

“Intervening Lien” has the meaning assigned to such term in Section 2.02.

“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease (as defined in the Credit Agreement)
having substantially the same economic effect as any of the foregoing).

“Major Non-Controlling Collateral Agent” means, with respect to any Shared
Collateral, the Collateral Agent of the Class of First Lien Obligations (other
than the Credit Agreement Obligations) that constitutes the largest outstanding
principal amount of any Indebtedness for borrowed money then outstanding Class
of First Lien Obligations (other than the Credit Agreement Obligations) with
respect to such Shared Collateral but solely to the extent such Class of First
Lien Obligations has a larger aggregate principal amount than the Class of
Credit Agreement Obligations then outstanding.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York but solely to the extent such Class of First Lien
Obligations has a larger aggregate principal amount than the Class of Credit
Agreement Obligations then outstanding.

“Non-Controlling Collateral Agent” means, at any time with respect to any Shared
Collateral, any Collateral Agent that is not the Controlling Collateral Agent at
such time with respect to such Shared Collateral.

 

J-6



--------------------------------------------------------------------------------

“Non-Controlling Collateral Agent Enforcement Date” means, with respect to any
Non-Controlling Collateral Agent, the date which is 120 days (throughout which
120 day period such Non-Controlling Collateral Agent was the Major
Non-Controlling Collateral Agent) after the occurrence of both (a) an Event of
Default (under and as defined in the Secured Credit Documents under which such
Non-Controlling Collateral Agent is the Collateral Agent) and (b) the
Controlling Collateral Agent’s and each other Collateral Agent’s receipt of
written notice from such Non-Controlling Collateral Agent certifying that
(x) such Non-Controlling Collateral Agent is the Major Non-Controlling
Collateral Agent and that an Event of Default (under and as defined in the
Secured Credit Documents under which such Non-Controlling Collateral Agent is
the Collateral Agent) has occurred and is continuing and (y) the First Lien
Obligations of the Class with respect to which such Non-Controlling Collateral
Agent is the Collateral Agent are currently due and payable in full (whether as
a result of acceleration thereof or otherwise) in accordance with the terms of
the applicable Secured Credit Documents; provided that the Non-Controlling
Collateral Agent Enforcement Date shall be stayed and shall not occur and shall
be deemed not to have occurred with respect to any Shared Collateral (1) at any
time the Controlling Collateral Agent has commenced and is diligently pursuing
any enforcement action with respect to such Shared Collateral or (2) at any time
the Grantor that has granted a security interest in such Shared Collateral is
then a debtor under or with respect to (or otherwise subject to) any Insolvency
or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Secured Parties which are not Controlling Secured Parties with respect to
such Shared Collateral.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of any Collateral Agent under the
terms of the Security Documents.

“Proceeds” has the meaning assigned to such term in Section 2.01(b).

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, purchase, defease, retire, restructure, amend,
increase, modify, supplement or replace, or to issue other Indebtedness or enter
alternative financing arrangements in exchange or replacement for, such
Indebtedness, in whole or in part, including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including, in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Related Secured Credit Documents” means, with respect to the Collateral Agent
or Secured Parties of any Class, the Secured Credit Documents of such Class.

 

J-7



--------------------------------------------------------------------------------

“Related Secured Parties” means, with respect to the Collateral Agent of any
Class, the Secured Parties of such Class.

“Secured Credit Documents” means, collectively, (a) the Credit Agreement
Documents, (b) the Initial Additional First Lien Documents and (c) the
Additional First Lien Obligations Documents.

“Secured Parties” means (a) the Credit Agreement Secured Parties, (b) the
Initial Additional First Lien Secured Parties and (c) the Additional Secured
Parties.

“Security Documents” means (a) the Credit Agreement Security Agreement and the
other Collateral Documents (as defined in the Credit Agreement), (b) the Initial
Additional First Lien Security Agreement and the other [Collateral Documents]
(as defined in the Initial Additional First Lien Agreement) and (c) any other
agreement entered into in favor of the Collateral Agent of any other Class for
the purpose of securing the First Lien Obligations of such Class.

“Series”, when used in reference to Additional First Lien Obligations, refers to
such Additional First Lien Obligations as shall have been issued or incurred
pursuant to the same indentures or other agreements and with respect to which
the same Person acts as the Additional Collateral Agent.

“Shared Collateral” means, at any time, Collateral on which Collateral Agents or
Secured Parties of any two or more Classes have at such time a valid and
perfected Lien (including as a result of the agreements set forth in
Section 4.01). If First Lien Obligations of more than two Classes are
outstanding at any time, then any Collateral shall constitute Shared Collateral
with respect to First Lien Obligations of any Class only if the Collateral Agent
or Secured Parties of such Class have at such time a valid and perfected Lien on
such Collateral.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’ or any Subsidiary’s financial statements.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any

 

J-8



--------------------------------------------------------------------------------

agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections and Exhibits shall be construed to refer to Articles, and
Sections of, and Exhibits to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.03. Concerning the Credit Agreement Collateral Agent, the Initial
Additional First Lien Collateral Agent and Each Additional Collateral Agent.

(a) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by the Credit Agreement Collateral Agent,
whether on behalf of itself or any of its Related Secured Parties, is made in
reliance on the authority granted to the Credit Agreement Collateral Agent
pursuant to the authorization thereof under the Credit Agreement. It is
understood and agreed that the Credit Agreement Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into whether any of its
Related Secured Parties is in compliance with the terms of this Agreement, and
no party hereto or any other Secured Party shall have any right of action
whatsoever against the Credit Agreement Collateral Agent for any failure of any
of its Related Secured Parties to comply with the terms hereof or for any of its
Related Secured Parties taking any action contrary to the terms hereof.

(b) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by the Initial Additional First Lien Collateral
Agent, whether on behalf of itself or any of its Related Secured Parties, is
made in reliance on the authority granted to the Initial Additional First Lien
Collateral Agent pursuant to the authorization thereof under the Initial
Additional First Lien Agreement. It is understood and agreed that the Initial
Additional First Lien Collateral Agent shall not be responsible for or have any
duty to ascertain or inquire into whether any of its Related Secured Parties is
in compliance with the terms of this Agreement, and no party hereto or any other
Secured Party shall have any right of action whatsoever against the Initial
Additional First Lien Collateral Agent for any failure of any of its Related
Secured Parties to comply with the terms hereof or for any of its Related
Secured Parties taking any action contrary to the terms hereof.

(c) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by any Additional Collateral Agent, whether on
behalf of itself or any of its Related Secured Parties, is made in reliance on
the authority granted to such Additional Collateral Agent pursuant to the
authorization thereof under the Additional First Lien Obligations Documents
relating to such Class of First Lien Obligations. It is understood and agreed
that no Additional Collateral Agent shall be responsible for or have any duty to
ascertain or inquire into whether any of its Related Secured Parties is in
compliance with the terms of this Agreement, and no party hereto or any other
Secured Party shall have any right of action whatsoever against the Additional
Collateral Agent for any failure of any of its Related Secured Parties to comply
with the terms hereof or for any of its Related Secured Parties taking any
action contrary to the terms hereof.

 

J-9



--------------------------------------------------------------------------------

ARTICLE II

Lien Priorities; Proceeds

SECTION 2.01. Relative Priorities.

(a) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Lien on any Shared Collateral securing any First Lien
Obligation, and notwithstanding any provision of the Uniform Commercial Code of
any jurisdiction, any other applicable law or any Secured Credit Document, or
any other circumstance whatsoever (but, in each case, subject to Section 2.01(b)
and Section 2.02), each Collateral Agent, for itself and on behalf of its
Related Secured Parties, agrees that Liens on any Shared Collateral securing
First Lien Obligations of any Class shall be of equal priority.

(b) Each Collateral Agent, for itself and on behalf of its Related Secured
Parties, agrees that, notwithstanding (x) any provision of any Secured Credit
Document to the contrary (but subject to Section 2.02) and (y) the date, time,
method, manner or order of grant, attachment or perfection of any Lien on any
Shared Collateral securing any First Lien Obligation, and notwithstanding any
provision of the Uniform Commercial Code of any jurisdiction, any other
applicable law or any Secured Credit Document, or any other circumstance
whatsoever (but, in each case, subject to Section 2.02), if an Event of Default
has occurred and is continuing and (i) such Collateral Agent or any of its
Related Secured Parties takes any action to enforce rights or exercise remedies
in respect of any Shared Collateral (including any such action referred to in
Section 3.01(a)), (ii) any distribution is made in respect of any Shared
Collateral in any Insolvency or Liquidation Proceeding of the Borrower or any
other Grantor or (iii) such Collateral Agent or any of its Related Secured
Parties receives any payment with respect to any Shared Collateral pursuant to
any intercreditor agreement (other than this Agreement), then the proceeds of
any sale, collection or other liquidation of any Shared Collateral obtained by
such Collateral Agent or any of its Related Secured Parties on account of such
enforcement of rights or exercise of remedies, and any such distributions or
payments received by such Collateral Agent or any of its Related Secured Parties
(all such proceeds, distributions and payments being collectively referred to as
“Proceeds”), shall be applied as follows:

(i) FIRST, to the payment of all amounts owing to and all costs and expenses
incurred by any Collateral Agent, the Credit Agreement Administrative Agent and
the Initial Additional First Lien Collateral Agent (in their capacities as
such), pursuant to the terms of any Secured Credit Document or in connection
with any enforcement of rights or exercise of remedies pursuant thereto,
including all court costs and the reasonable fees and expenses of agents and
legal counsel and, in each case, including all costs and expenses incurred in
enforcing its rights to obtain such payment;

(ii) SECOND, subject to Section 2.02 to the payment in full of all First Lien
Obligations of each Class secured by a valid and perfected Lien on such Shared

 

J-10



--------------------------------------------------------------------------------

Collateral at the time due and payable (the amounts so applied to be
distributed, as among such Classes of First Lien Obligations, ratably in
accordance with the amounts of the First Lien Obligations of each such Class on
the date of such application); and

(iii) THIRD, after payment in full of all the First Lien Obligations, to the
Borrower and the other Grantors or their successors or assigns, as their
interests may appear, or as a court of competent jurisdiction may direct.

(c) For the avoidance of doubt, any amounts to be distributed pursuant to this
Section 2.01 shall be distributed by the Controlling Collateral Agent to each
Non-Controlling Collateral Agent for further distribution to its Related Secured
Parties.

(d) It is acknowledged that the First Lien Obligations of any Class may, subject
to the limitations set forth in the then extant Secured Credit Documents, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.01(b) or the
provisions of this Agreement defining the relative rights of the Secured Parties
of any Class.

Notwithstanding anything in this Agreement or any other Security Documents to
the contrary, Collateral consisting of cash and cash equivalents pledged to
secure Credit Agreement Obligations consisting of reimbursement obligations in
respect of Letters of Credit or otherwise held by the Credit Agreement
Administrative Agent or the Credit Agreement Collateral Agent pursuant to
Section [    ] or [    ] of the Credit Agreement (or any equivalent successor
provision) shall be applied as specified in such Section of the Credit Agreement
and will not constitute Shared Collateral.

SECTION 2.02. Impairments. It is the intention of the parties hereto that the
Secured Parties of any given Class of First Lien Obligations (and not the
Secured Parties of any other Class of First Lien Obligations) bear the risk of
any determination by a court of competent jurisdiction that (i) any First Lien
Obligations of such Class of First Lien Obligations are unenforceable under
applicable law or are subordinated to any other obligations (other than to any
First Lien Obligations), (ii) the Secured Parties of such Class of First Lien
Obligations do not have a Lien on any of the Collateral securing any First Lien
Obligations of any other Class of First Lien Obligations and/or (iii) any Person
(other than any Collateral Agent or Secured Party) has a Lien on any Shared
Collateral that is senior in priority to the Lien on such Shared Collateral
securing First Lien Obligations of such Class of First Lien Obligations, but
junior to the Lien on such Shared Collateral securing any other Class of First
Lien Obligations (any such Lien being referred to as an “Intervening Lien”, and
any such Person being referred to as an “Intervening Creditor”) (any condition
with respect to First Lien Obligations of such Class of First Lien Obligations
being referred to as an “Impairment” of such Class); provided that the existence
of a maximum claim with respect to any Material Real Property (as defined in the
Credit Agreement) subject to a mortgage that applies to all First Lien
Obligations shall not be deemed to be an Impairment of any Series of First Lien
Obligations. In the event an Impairment exists with respect to First Lien
Obligations of any Class, the results of such Impairment shall be borne solely
by the Secured Parties of such Class of First Lien Obligations, and the rights
of the Secured Parties of such Class of First Lien Obligations (including the
right to receive

 

J-11



--------------------------------------------------------------------------------

distributions in respect of First Lien Obligations of such Class of First Lien
Obligations pursuant to Section 2.01(b)) set forth herein shall be modified to
the extent necessary so that the results of such Impairment are borne solely by
the Secured Parties of such Class. In furtherance of the foregoing, in the event
First Lien Obligations of any Class of First Lien Obligations shall be subject
to an Impairment in the form of an Intervening Lien of any Intervening Creditor,
the value of any Shared Collateral or Proceeds that are allocated to such
Intervening Creditor shall be deducted solely from the Shared Collateral or
Proceeds to be distributed in respect of First Lien Obligations of such Class.

SECTION 2.03. Payment Over. Each Collateral Agent, on behalf of itself and its
Related Secured Parties, agrees that if such Collateral Agent or any of its
Related Secured Parties shall at any time obtain possession of any Shared
Collateral or receive any Proceeds (other than as a result of any application of
Proceeds pursuant to Section 2.01(b)), then it shall hold such Shared Collateral
or Proceeds in trust for the other Secured Parties and promptly transfer such
Shared Collateral or Proceeds, as the case may be, to the Controlling Collateral
Agent, to be distributed in accordance with the provisions of Section 2.01(b)
hereof.

SECTION 2.04. Determinations with Respect to Amounts of Obligations and Liens.
Whenever the Collateral Agent of any Class shall be required, in connection with
the exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any First Lien Obligations of any other
Class, or the Shared Collateral subject to any Lien securing the First Lien
Obligations of any other Class (and whether such Lien constitutes a valid and
perfected Lien), it may request that such information be furnished to it in
writing by the Collateral Agent of such other Class and shall be entitled to
make such determination on the basis of the information so furnished; provided
that if, notwithstanding the request of the Collateral Agent of such Class, the
Collateral Agent of such other Class shall fail or refuse reasonably promptly to
provide the requested information, the Collateral Agent of such Class shall be
entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of an Authorized Officer of the Borrower. Each Collateral Agent may
rely conclusively, and shall be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to any Grantor, any Secured Party or any other Person as
a result of such determination or any action taken or not taken pursuant
thereto.

SECTION 2.05. Exculpatory Provisions. Without limitation of Article VI, none of
the Collateral Agents or any Secured Parties shall be liable for any action
taken or omitted to be taken by any Collateral Agent or Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement.

 

J-12



--------------------------------------------------------------------------------

ARTICLE III

Rights and Remedies; Matters Relating to Shared Collateral

SECTION 3.01. Exercise of Rights and Remedies.

(a) Only the Controlling Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any junior Liens on Shared Collateral). No
Non-Controlling Collateral Agent and no Non-Controlling Secured Party shall
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power as a secured creditor with respect to, or otherwise take any action to
enforce its security interest in or realize upon, or take any other action
available to it in respect of, any Shared Collateral (including with respect to
any intercreditor agreement with respect to junior Liens on any Shared
Collateral), whether under any Secured Credit Document, applicable law or
otherwise, it being agreed that only the Controlling Collateral Agent, acting in
accordance with the applicable Secured Credit Documents, shall be entitled to
take any such actions or exercise any such remedies with respect to Shared
Collateral at any time. Without limitation of the foregoing, (A) in any
Insolvency or Liquidation Proceeding commenced by or against the Borrower or any
other Grantor, each Collateral Agent or any of its Related Secured Parties may
file a proof of claim or statement of interest with respect to the applicable
obligations thereto, (B) in any Insolvency or Liquidation Proceeding commenced
by or against the Borrower or any other Grantor, each Collateral Agent or its
Related Secured Parties may file any necessary or appropriate responsive
pleadings in opposition to any motion, adversary proceeding or other pleading
filed by any Person objecting to or otherwise seeking disallowance of the claim
or Lien of such Collateral Agent or Related Secured Party, (C) each Collateral
Agent or its Related Secured Parties may file any pleadings, objections,
motions, or agreements which assert rights available to unsecured creditors of
the Borrower or any other Grantor arising under any Insolvency or Liquidation
Proceeding or applicable non-bankruptcy law, and (D) each Collateral Agent and
its Related Secured Party may vote on any plan of reorganization in any
Insolvency or Liquidation Proceeding of the Borrower or any other Grantor, in
each case (A) through (D) above to the extent such action is not inconsistent
with, or could not result in a resolution inconsistent with, the terms of this
Agreement.

(b) Notwithstanding the equal priority of the Liens securing each Class of First
Lien Obligations, the Controlling Collateral Agent may deal with the Shared
Collateral as if such Controlling Collateral Agent had a senior Lien on such
Collateral. No Non-Controlling Collateral Agent or Non-Controlling Secured Party
will contest, protest or object to any foreclosure proceeding or action brought
by the Controlling Collateral Agent or any Controlling Secured Party or any
other exercise by the Controlling Collateral Agent or any Controlling Secured
Party of any rights and remedies relating to the Shared Collateral. The
foregoing shall not be construed to limit the rights and priorities of any
Secured Party or any Collateral Agent with respect to any Collateral not
constituting Shared Collateral or impair any rights available to them as
unsecured creditors.

SECTION 3.02. Prohibition on Contesting Liens. Each Collateral Agent agrees, on
behalf of itself and its Related Secured Parties, that neither such Collateral
Agent nor any of its Related Secured Parties will, and each hereby waives any
right to, contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity, attachment or enforceability of a Lien held by or on behalf of any
other Collateral Agent or any of its Related Secured Parties in all or any part
of the Shared Collateral; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Collateral Agent or any of its
Related Secured Parties to enforce this Agreement.

 

J-13



--------------------------------------------------------------------------------

SECTION 3.03. Prohibition on Challenging this Agreement. Each Collateral Agent
agrees, on behalf of itself and its Related Secured Parties, that neither such
Collateral Agent nor any of its Related Secured Parties will attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any of its Related Secured Parties to enforce this Agreement.

SECTION 3.04. Release of Liens. The parties hereto agree and acknowledge that
the release of Liens on any Shared Collateral securing First Lien Obligations of
any Class, whether in connection with a sale, transfer or other disposition of
such Shared Collateral or otherwise, shall be governed by and subject to the
Secured Credit Documents of such Class, and that nothing in this Agreement shall
be deemed to amend or affect the terms of the Secured Credit Documents of such
Class with respect thereto; provided that if, at any time any Shared Collateral
is transferred to a third party or otherwise disposed of, in each case, in
connection with any enforcement by the Controlling Collateral Agent in
accordance with the provisions of this Agreement, then (whether or not any
Insolvency or Liquidation Proceeding is pending at the time) the Liens in favor
of the other Collateral Agents for the benefit of each Class of Secured Parties
upon such Shared Collateral will automatically be released and discharged upon
final conclusion of foreclosure proceeding as and when, but only to the extent,
such Liens on the Shared Collateral of the Controlling Collateral Agent are
released and discharged; provided that any proceeds of any Shared Collateral
realized therefrom shall be applied pursuant to Section 2.01(b) hereof. Each
Collateral Agent agrees to execute and deliver (at the sole cost and expense of
the Grantors) all such authorizations and other instruments as shall reasonably
be requested by the any other Collateral Agent to evidence and confirm any
release of Shared Collateral provided for in this Section.

ARTICLE IV

Collateral

SECTION 4.01. Bailment for Perfection of Security Interests.

(a) The Possessory Collateral shall be delivered to the Controlling Collateral
Agent and by accepting such Possessory Collateral such Controlling Collateral
Agent agrees to hold any Shared Collateral constituting Possessory Collateral
that is part of the Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for the
benefit of each other Secured Party and any assignee solely for the purpose of
perfecting the security interest granted in such Possessory Collateral, if any,
pursuant to the applicable Security Documents, in each case, subject to the
terms and conditions of this Section 4.01.

(b) The Controlling Collateral Agent shall, upon the Discharge of the First Lien
Obligations with respect to which such Collateral Agent is the Collateral Agent,
transfer the possession and control of the Possessory Collateral, together with
any necessary endorsements but without recourse or warranty, to the successor
Controlling Collateral Agent. In connection

 

J-14



--------------------------------------------------------------------------------

with any transfer under the foregoing sentence by any Collateral Agent, such
transferor Collateral Agent agrees to take all actions in its power as shall be
necessary or reasonably requested by the transferee Collateral Agent to permit
the transferee Collateral Agent to obtain, for the benefit of its Related
Secured Parties, a first priority security interest in the applicable Possessory
Collateral. The Borrower shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Collateral
Agent for loss or damage suffered by such Collateral Agent as a result of such
transfer, except for loss or damage suffered by such Collateral Agent as a
result of its own willful misconduct, gross negligence or bad faith.

(c) Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Security Documents, in each case,
subject to the terms and conditions of this Section 4.01.

(d) The duties or responsibilities of each Collateral Agent under this
Section 4.01 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other Secured Party for purposes of perfecting the Lien held by such Secured
Parties thereon.

SECTION 4.02. Delivery of Documents. Promptly after the execution and delivery
to any Collateral Agent by any Grantor of any Security Document (other than
(a) any Security Document in effect on the date hereof and (b) any Additional
First Lien Obligations Document referred to in paragraph (b) of Article IX, but
including any amendment, amendment and restatement, waiver or other modification
of any such Security Document or Additional First Lien Obligations Document),
the Borrower shall deliver to each Collateral Agent party hereto at such time a
copy of such Security Document.

ARTICLE V

Certain Agreements With Respect to Bankruptcy or Insolvency Proceedings

SECTION 5.01. Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings.

(a) If the Borrower and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each Secured Party (other than
any Controlling Secured Party or any of its Related Secured Parties) agrees that
it will raise no objection to any such financing or to the Liens on the Shared
Collateral securing the same (“DIP Financing Liens”) or to any use of cash
collateral that constitutes Shared Collateral, unless the Controlling Collateral
Agent shall then oppose or object to such DIP Financing or such DIP Financing
Liens or use of cash collateral (and (i) to the extent that such DIP Financing
Liens are senior to the Liens on any such Shared Collateral for the benefit of
the Controlling Secured

 

J-15



--------------------------------------------------------------------------------

Parties, each Non-Controlling Secured Party will subordinate its Liens with
respect to such Shared Collateral on the same terms as the Liens of the
Controlling Secured Parties (other than any Liens of any Secured Parties
constituting DIP Financing Liens) are subordinated thereto, and (ii) to the
extent that such DIP Financing Liens rank pari passu with the Liens on any such
Shared Collateral granted to secure the First Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein);
provided, in each case, that (A) the Secured Parties of each Class retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other Secured Parties (other than any
Liens of the Secured Parties constituting DIP Financing Liens) as existed prior
to the commencement of the Bankruptcy Case, (B) the Secured Parties of each
Class are granted Liens on any additional collateral pledged to any Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the
Secured Parties as set forth in this Agreement, (C) if any amount of such DIP
Financing or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01, and (D) if any
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01; provided, further, that this Agreement shall not limit the right
of the Secured Parties of each Class to object to the grant of a Lien to secure
the DIP Financing over any Collateral subject to Liens in favor of the Secured
Parties of such Class or the Collateral Agent with respect thereto that shall
not constitute Shared Collateral; and provided, further, however, that the
Secured Parties receiving adequate protection shall not object to any other
Secured Party receiving adequate protection comparable to any adequate
protection granted to such Secured Parties in connection with a DIP Financing or
use of cash collateral permitted by this paragraph.

(b) Each Non-Controlling Secured Party agrees that it will not object to or
oppose any release of their Liens in connection with any sale or other
disposition of any Shared Collateral (or any portion thereof) under Section 363
of the Bankruptcy Code or any other provision of the Bankruptcy Code if the
Controlling Collateral Agent and the Controlling Secured Parties shall have
consented to such sale or disposition of such Shared Collateral; provided that
the Liens of the Secured Parties will attach to the proceeds of such sale or
disposition on the same basis of priority as they do with respect to the Shared
Collateral in accordance with this Agreement, and further provided that the
Non-Controlling Secured Parties will be entitled to assert any objection to such
sale or disposition that may be asserted by any unsecured creditor of the
Borrower or any other Grantor in such Insolvency or Liquidation Proceeding.

SECTION 5.02. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or liquidation or similar dispositive restructuring plan on
account of each Class of First Lien Obligations, then, to the extent the debt
obligations distributed on account of each Class of First Lien Obligations are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

 

J-16



--------------------------------------------------------------------------------

ARTICLE VI

The Controlling Collateral Agent

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Controlling Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Controlling Collateral Agent, except that each
Controlling Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01(b) hereof.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the Secured Parties, to sell, transfer or otherwise dispose
of or deal with any Shared Collateral as provided herein and in the Security
Documents, as applicable, pursuant to which the Controlling Collateral Agent is
the collateral agent for such Shared Collateral, without regard to any rights to
which the Non-Controlling Secured Parties would otherwise be entitled as a
result of the First Lien Obligations held by such Non-Controlling Secured
Parties. Without limiting the foregoing, each Non-Controlling Secured Party
agrees that none of the Controlling Collateral Agent or any other Controlling
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or required to be taken by this Agreement, each of
the Secured Parties waives any claim it may now or hereafter have against any
Collateral Agent or any other Secured Party of any other Class arising out of
(i) any actions which any Collateral Agent or Secured Party takes or omits to
take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First Lien Obligations from any account debtor, guarantor or any
other party) in accordance with the Security Documents or any other agreement
related thereto or to the collection of the First Lien Obligations or the
valuation, use, protection or release of any security for the First Lien
Obligations, (ii) any election by any Collateral Agent or any holders of First
Lien Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 5.01, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, by the Borrower or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Controlling Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Collateral Agent representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral.

 

J-17



--------------------------------------------------------------------------------

ARTICLE VII

Other Agreements

SECTION 7.01. Concerning Secured Credit Documents and Collateral.

(a) The Secured Credit Documents of any Class may be Amended, in whole or in
part, in accordance with their terms, in each case without notice to or the
consent of the Collateral Agent or any Secured Parties of any other Class;
provided that nothing in this paragraph shall affect any limitation on any such
Amendment that is set forth in the Secured Credit Documents of any such other
Class.

(b) The Grantors agree that they shall not grant to any Person any Lien on any
Shared Collateral securing First Lien Obligations of any Class other than
through the Collateral Agent of such Class (it being understood that the
foregoing shall not be deemed to prohibit grants of set-off rights to Secured
Parties of any Class).

(c) The Grantors agree that they shall not, and shall not permit any Subsidiary
to, grant or permit or suffer to exist any additional Liens (unless otherwise
permitted under each Secured Credit Document) on any asset or property to secure
any Class of First Lien Obligations unless it has granted a Lien on such asset
or property to secure each other Class of First Lien Obligations; provided, that
to the extent the foregoing is not complied with for any reason, without
limiting any other rights and remedies available to the Secured Parties, each
Secured Party agrees that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this
Section 7.01(c) shall be subject to Article II;

SECTION 7.02. Refinancings. The First Lien Obligations of any Class may be
increased or Refinanced (including, for the avoidance of doubt, any additional
Indebtedness incurred to pay premiums (including tender premiums), defeasance
costs, and accrued interest, fees and expenses in connection with such
Refinancing), in whole or in part, in each case, without notice to, or the
consent of the Collateral Agent or any Secured Party of any other Class, all
without affecting the priorities provided for herein or the other provisions
hereof, so long as permitted by the terms of each Secured Credit Document;
provided, that if any obligations of the Grantors in respect of such Refinancing
indebtedness shall be secured by Liens on any Shared Collateral, such
obligations and the holders thereof shall be subject to and bound by the
provisions of this Agreement and, if not already, the collateral agent under
such obligations shall become a party hereto by executing and delivering a
Collateral Agent Joinder Agreement.

SECTION 7.03. Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the First Lien Obligations
of any Class previously made shall be rescinded for any reason whatsoever
(including an order or judgment for disgorgement of a preference or other
avoidance action under the Bankruptcy Code, or any similar law), then the terms
and conditions of this Agreement shall be fully applicable thereto until all the
First Lien Obligations of such Class shall again have been satisfied in full.

SECTION 7.04. Reorganization Modifications. In the event the First Lien
Obligations of any Class are modified pursuant to applicable law, including
Section 1129 of the Bankruptcy Code, any reference to the First Lien Obligations
of such Class or the Secured Credit Documents of such Class shall refer to such
obligations or such documents as so modified.

SECTION 7.05. Further Assurances. Each of the Collateral Agents and the Grantors
agrees that it will execute, or will cause to be executed, such reasonable
further documents, agreements and instruments, and take all such reasonable
further actions, as may be required under any applicable law, or which any
Collateral Agent may reasonably request, to effectuate the terms of this
Agreement.

 

J-18



--------------------------------------------------------------------------------

ARTICLE VIII

No Reliance; No Liability

SECTION 8.01. No Reliance; Information. Each Collateral Agent, on behalf of its
Related Secured Parties, acknowledges that (a) its Related Secured Parties have,
independently and without reliance upon any Collateral Agent or any Related
Secured Parties, and based on such documents and information as they have deemed
appropriate, made their own credit analysis and decision to enter into the
Secured Credit Documents to which they are party and (b) its Related Secured
Parties will, independently and without reliance upon any Collateral Agent or
any of its Related Secured Parties, and based on such documents and information
as they shall from time to time deem appropriate, continue to make their own
credit decision in taking or not taking any action under this Agreement or any
other Secured Credit Document. The Collateral Agent or Secured Parties of any
Class shall have no duty to disclose to any Collateral Agent or any Secured
Party of any other Class any information relating to the Borrower or any of the
Grantors or their Subsidiaries, or any other circumstance bearing upon the risk
of nonpayment of any of the First Lien Obligations, that is known or becomes
known to any of them or any of their Affiliates. If the Collateral Agent or any
Secured Party of any Class, in its sole discretion, undertakes at any time or
from time to time to provide any such information to, as the case may be, the
Collateral Agent or any Secured Party of any other Class, it shall be under no
obligation (i) to make, and shall not be deemed to have made, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of the information so provided, (ii) to
provide any additional information or to provide any such information on any
subsequent occasion or (iii) to undertake any investigation.

SECTION 8.02. No Warranties or Liability.

(a) Each Collateral Agent, for itself and on behalf of its Related Secured
Parties, acknowledges and agrees that no Collateral Agent or Secured Party of
any other Class has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Secured Credit Documents, the
ownership of any Shared Collateral or the perfection or priority of any Liens
thereon. The Collateral Agent and the Secured Parties of any Class will be
entitled to manage and supervise their loans and other extensions of credit in
the manner set forth in their Related Secured Credit Documents. No Collateral
Agent shall, by reason of this Agreement, any other Security Document or any
other document, have a fiduciary relationship or other implied duties in respect
of any other Collateral Agent or any other Secured Party.

(b) No Collateral Agent or Secured Parties of any Class shall have any express
or implied duty to the Collateral Agent or any Secured Party of any other Class
to act or refrain from acting in a manner that allows, or results in, the
occurrence or continuance of a default or an Event of Default under any Secured
Credit Document (other than, in each case, this Agreement), regardless of any
knowledge thereof that they may have or be charged with.

 

J-19



--------------------------------------------------------------------------------

SECTION 8.03. Rights of Initial Additional First Lien Collateral Agent.

Notwithstanding anything contained herein to the contrary, the Initial
Additional First Lien Collateral Agent shall be entitled to the same rights,
protections, immunities and indemnities as set forth in the Initial Additional
First Lien Agreement as if the provisions setting forth those rights,
protections, immunities and indemnities are fully set forth herein.

ARTICLE IX

Additional First Lien Obligations

The Borrower may from time to time, subject to any limitations contained in any
Secured Credit Documents in effect at such time, incur and designate additional
indebtedness and related obligations that are, or are to be, secured by Liens on
any assets of the Borrower or any of the Grantors that would, if such Liens were
granted, constitute Shared Collateral as Additional First Lien Obligations by
delivering to each Collateral Agent party hereto at such time a certificate of
an Authorized Officer of the Borrower:

(a) describing the indebtedness and other obligations being designated as
Additional First Lien Obligations, and including a statement of the maximum
aggregate outstanding principal amount of such indebtedness as of the date of
such certificate;

(b) setting forth the Additional First Lien Obligations Documents under which
such Additional First Lien Obligations are or will be issued or incurred or the
Guarantees of or Liens securing such Additional First Lien Obligations are, or
are to be, granted or created, and attaching copies of such Additional First
Lien Obligations Documents as each Grantor has executed and delivered to the
Person that serves as the collateral agent, collateral trustee or a similar
representative for the holders of such Additional First Lien Obligations (such
Person being referred to as the “Additional Collateral Agent”) with respect to
such Additional First Lien Obligations on the closing date of such Additional
First Lien Obligations, certified as being true and complete in all material
respects by an Authorized Officer of the Borrower;

(c) identifying the Person that serves as the Additional Collateral Agent;

(d) certifying that the incurrence of such Additional First Lien Obligations,
the creation of the Liens securing such Additional First Lien Obligations and
the designation of such Additional First Lien Obligations as “Additional First
Lien Obligations” hereunder do not or will not violate or result in a default
under any provision of any Secured Credit Document of any Class in effect at
such time;

(e) certifying that the Additional First Lien Obligations Documents authorize
the Additional Collateral Agent to become a party hereto by executing and
delivering a Collateral Agent Joinder Agreement and provide that, upon such
execution and delivery, such Additional First Lien Obligations and the holders
thereof shall become subject to and bound by the provisions of this Agreement;
and

(f) attaching a fully completed Collateral Agent Joinder Agreement executed and
delivered by the Additional Collateral Agent.

 

J-20



--------------------------------------------------------------------------------

Upon the delivery of such certificate and the related attachments as provided
above and as so long as the statements made therein are true and correct as of
the date of such certificate, the obligations designated in such notice shall
become Additional First Lien Obligations for all purposes of this Agreement.
Notwithstanding anything herein contained to the contrary, each Collateral Agent
may conclusively rely on such certificate delivered by the Borrower, and upon
its receipt of such certificate, each Collateral Agent shall execute the
Collateral Agent Joinder Agreement evidencing its acknowledgment thereof, and
shall incur no liability to any Person for such execution.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(a) if to any Grantor, to it (or, in the case of any Grantor other than the
Borrower, to it in care of the Borrower) at:

Summit Materials, LLC

1550 Wynkoop, 3rd Floor

Denver, CO 80202

Facsimile: (303) 893-6993

Attention: Anne Lee Benedict

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Facsimile: (212) 455-2502

Attention: J. Alden Millard

(b) if to the Credit Agreement Collateral Agent, to it at:

Bank of America, N.A.

[                    ]

Facsimile: [                    ]

Attention: [                    ]

(c) if to the Initial Additional First Lien Collateral Agent, to it at:

[                    ]

(d) if to any Additional Collateral Agent, to it at the address set forth in the
applicable Collateral Agent Joinder Agreement.

 

J-21



--------------------------------------------------------------------------------

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
facsimile or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section. As agreed to in writing by any party hereto from time to time, notices
and other communications to such party may also be delivered by e-mail to the
e-mail address of a representative of such party provided from time to time by
such party.

SECTION 10.02. Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except as contemplated by the Secured Credit Documents and
then pursuant to an agreement or agreements in writing entered into by each
Collateral Agent then party hereto; provided that no such agreement shall by its
terms amend, modify or otherwise affect the rights or obligations of any Grantor
without the Borrower’s prior written consent; provided, further that without any
action or consent of any Collateral Agent (i) (A) this Agreement may be
supplemented by a Collateral Agent Joinder Agreement, and an Additional
Collateral Agent may become a party hereto, in accordance with Article IX and
(B) this Agreement may be supplemented by a Grantor Joinder Agreement, and a
Subsidiary may become a party hereto, in accordance with Section 10.12, and
(ii) in connection with any Refinancing of First Lien Obligations of any Class,
the Collateral Agents then party hereto shall enter (and are hereby authorized
to enter without the consent of any other Secured Party), at the request of any
Collateral Agent or the Borrower, into such amendments or modifications of this
Agreement as are reasonably necessary to reflect such Refinancing; provided that
such Collateral Agent shall not be required to enter into such amendments or
modifications unless it shall have received a certificate of an Authorized
Officer of the Borrower certifying that such Refinancing is permitted hereunder.

 

J-22



--------------------------------------------------------------------------------

SECTION 10.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person shall have or be entitled to assert rights or benefits hereunder.

SECTION 10.04. Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. This Agreement shall
continue in full force and effect notwithstanding the commencement of any
Insolvency or Liquidation Proceeding against the Borrower or any other Grantor,
and the parties hereto acknowledge that this Agreement is intended to be and
shall be enforceable as a “subordination” agreement under Bankruptcy Code
Section 510(a). All references herein to any Grantor shall apply to any trustee
for such Person and such Person as a debtor-in-possession.

SECTION 10.05. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 10.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 10.07. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, New York County and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other

 

J-23



--------------------------------------------------------------------------------

manner provided by law. Nothing in this Agreement shall affect any right that
any party hereto or any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any party hereto or its properties
in the courts of any jurisdiction.

(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each party hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 10.01, such service to be effective upon
receipt. Nothing in this Agreement will affect the right of any party hereto or
any Secured Party to serve process in any other manner permitted by law.

SECTION 10.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.09. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 10.10. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any other Secured Credit
Documents, the provisions of this Agreement shall control.

SECTION 10.11. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another. Except as
expressly provided in this Agreement, none of the Borrower, any other Grantor,
any other Subsidiary or any other creditor of any of the foregoing shall have
any rights or obligations hereunder, and none of the Borrower, any other Grantor
or any other Subsidiary may rely on the terms hereof. Nothing in this Agreement
is intended to or shall impair the obligations of the Borrower or any other
Grantor, which are absolute and unconditional, to pay the First Lien Obligations
as and when the same shall become due and payable in accordance with their
terms. For the avoidance of doubt, nothing contained herein shall be construed
to constitute a waiver or an amendment of any covenant of the Borrower or any
other Grantor contained in any Secured Credit Document, which restricts the
incurrence of any Indebtedness or the grant of any Lien.

 

J-24



--------------------------------------------------------------------------------

SECTION 10.12. Additional Grantors. In the event any Subsidiary shall have
granted a Lien on any of its assets to secure any First Lien Obligations, the
Borrower shall cause such Subsidiary, if not already a party hereto, to become a
party hereto as a “Grantor”. Upon the execution and delivery by any Subsidiary
of a Grantor Joinder Agreement, any such Subsidiary shall become a party hereto
and a Grantor hereunder with the same force and effect as if originally named as
such herein. The execution and delivery of any such instrument shall not require
the consent of any other party hereto. The rights and obligations of each party
hereto shall remain in full force and effect notwithstanding the addition of any
new Grantor as a party to this Agreement.

SECTION 10.13. Specific Performance. Each Collateral Agent, on behalf of itself
and its Related Secured Parties, may demand specific performance of this
Agreement. Each Collateral Agent, on behalf of itself and its Related Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense that might be asserted to bar the remedy of
specific performance in any action which may be brought by the Secured Parties.

SECTION 10.14. Integration. This Agreement, together with the other Secured
Credit Documents, represents the agreement of each of the Grantors and the
Secured Parties with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by any Grantor, any
Collateral Agent or any other Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Secured
Credit Documents.

[SIGNATURE PAGE FOLLOWS]

 

J-25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as Credit Agreement Collateral Agent By:

 

Name: Title:

[Signature Page to Intercreditor Agreement]

 

J-26



--------------------------------------------------------------------------------

[    ], as Initial Additional First Lien Collateral Agent By:

 

Name: Title:

 

J-27



--------------------------------------------------------------------------------

Acknowledged by: SUMMIT MATERIALS, LLC By:

 

Name: Title:

 

J-28



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] COLLATERAL AGENT JOINDER AGREEMENT NO. [            ] dated as of
[            ], 20[    ] (this “Joinder Agreement”) to the FIRST LIEN
INTERCREDITOR AGREEMENT, dated as of [            ], 20[    ] (the
“Intercreditor Agreement”), among BANK OF AMERICA, N.A., as the Credit Agreement
Collateral Agent, [            ], as Initial Additional First Lien Collateral
Agent, and each ADDITIONAL COLLATERAL AGENT from time to time party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. Summit Materials, LLC (the “Borrower”) proposes to issue or incur Additional
First Lien Obligations and the Person identified in the signature pages hereto
as the “Additional Collateral Agent” (the “Additional Collateral Agent”) will
serve as the collateral agent, collateral trustee or a similar representative
for the Additional Secured Parties. The Additional First Lien Obligations are
being designated as such by the Borrower in accordance with Article IX of the
Intercreditor Agreement.

C. The Additional Collateral Agent wishes to become a party to the Intercreditor
Agreement and to acquire and undertake, for itself and on behalf of the
Additional Secured Parties, the rights and obligations of an “Additional
Collateral Agent” thereunder. The Additional Collateral Agent is entering into
this Joinder Agreement in accordance with the provisions of the Intercreditor
Agreement in order to become an Additional Collateral Agent thereunder.

Accordingly, the Additional Collateral Agent and the Borrower agree as follows,
for the benefit of the Additional Collateral Agent, the Borrower and each other
party to the Intercreditor Agreement:

SECTION 1. Accession to the Intercreditor Agreement. The Additional Collateral
Agent (a) hereby accedes and becomes a party to the Intercreditor Agreement as
an Additional Collateral Agent for the Additional Secured Parties from time to
time in respect of the Additional First Lien Obligations, (b) agrees, for itself
and on behalf of the Additional Secured Parties from time to time in respect of
the Additional First Lien Obligations, to all the terms and provisions of the
Intercreditor Agreement and (c) shall have all the rights and obligations of an
Additional Collateral Agent under the Intercreditor Agreement.

SECTION 2. Counterparts. This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Joinder Agreement shall
become effective when each Collateral Agent shall have received a counterpart of
this Joinder Agreement that bears the signature of the Additional Collateral
Agent. Delivery of an executed signature page to this Joinder Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Joinder Agreement.

SECTION 3. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

 

J-I-1



--------------------------------------------------------------------------------

SECTION 4. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 5. Severability. In case any one or more of the provisions contained in
this Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 6. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10.01 of the Intercreditor Agreement. All
communications and notices hereunder to the Additional Collateral Agent shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 10.01 of the Intercreditor Agreement.

SECTION 7. Expense Reimbursement. The Borrower agrees to reimburse each
Collateral Agent for its reasonable and invoiced out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable and invoiced
fees, other charges and disbursements of counsel for each Collateral Agent.

 

J-I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Collateral Agent and the Borrower have duly
executed this Joinder Agreement to the Intercreditor Agreement as of the day and
year first above written.

 

[NAME OF ADDITIONAL COLLATERAL AGENT], as ADDITIONAL COLLATERAL AGENT for the
ADDITIONAL SECURED PARTIES By:

 

Name: Title:

 

Address for notices:

 

attention of:

 

Telecopy:

 

 

J-I-3



--------------------------------------------------------------------------------

Acknowledged by:

BANK OF AMERICA, N.A.,

as Credit Agreement Collateral Agent

By:

 

Name: Title:

[    ],

as Initial Additional First Lien Collateral Agent

By:

 

Name: Title: [EACH OTHER ADDITIONAL COLLATERAL AGENT], as Additional Collateral
Agent By:

 

Name: Title:

 

J-I-4



--------------------------------------------------------------------------------

Acknowledged by: SUMMIT MATERIALS, LLC By:

 

Name: Title:

 

J-I-5



--------------------------------------------------------------------------------

EXHIBIT II

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [    ] dated as of [            ],
20[    ] (this “Grantor Joinder Agreement”) to the FIRST LIEN INTERCREDITOR
AGREEMENT dated as of [            ], 20[    ] (the “Intercreditor Agreement”),
among BANK OF AMERICA, N.A., as the Credit Agreement Collateral Agent, [    ],
as Initial Additional First Lien Collateral Agent, each ADDITIONAL COLLATERAL
AGENT from time to time party thereto and [                    ], a
[                    ], as an additional GRANTOR.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. [            ] (the “Additional Grantor”), a Subsidiary of Summit Materials,
LLC (the “Borrower”), has granted a Lien on all or a portion of its assets to
secure First Lien Obligations and such Additional Grantor is not a party to the
Intercreditor Agreement.

C. The Additional Grantor wishes to become a party to the Intercreditor
Agreement and to acquire and undertake the rights and obligations of a Grantor
thereunder. The Additional Grantor is entering into this Grantor Joinder
Agreement in accordance with the provisions of the Intercreditor Agreement in
order to become a Grantor thereunder.

Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Collateral Agents, the Borrower and each other party to the Intercreditor
Agreement:

SECTION 1. Accession to the Intercreditor Agreement. In accordance with
Section 10.12 of the Intercreditor Agreement, the Additional Grantor (a) hereby
accedes and becomes a party to the Intercreditor Agreement as a Grantor with the
same force and effect as if originally named therein as a Grantor, (b) agrees to
all the terms and provisions of the Intercreditor Agreement and (c) shall have
all the rights and obligations of a Grantor under the Intercreditor Agreement.

SECTION 2. Representations, Warranties and Acknowledgement of the Additional
Grantor. The Additional Grantor represents and warrants to each Collateral Agent
and each Secured Party that this Grantor Joinder Agreement has been duly
authorized, executed and delivered by such Additional Grantor and constitutes
the legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3. Counterparts. This Grantor Joinder Agreement may be executed in
multiple counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Grantor
Joinder Agreement shall become effective when each Collateral Agent shall have
received a counterpart of this Grantor Joinder Agreement that bears the
signature of the Additional Grantor. Delivery of an executed signature page to
this Grantor Joinder Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this Grantor
Joinder Agreement.

SECTION 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

 

J-II-1



--------------------------------------------------------------------------------

SECTION 5. Governing Law. THIS GRANTOR JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Severability. In case any one or more of the provisions contained in
this Grantor Joinder Agreement should be held invalid, illegal or unenforceable
in any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10.01 of the Intercreditor Agreement.

SECTION 8. Expense Reimbursement. The Additional Grantor agrees to reimburse
each Collateral Agent for its reasonable and invoiced out-of-pocket expenses in
connection with this Grantor Joinder Agreement, including the reasonable and
invoiced fees, other charges and disbursements of counsel for each Collateral
Agent.

 

J-II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has duly executed this Grantor
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

[NAME OF SUBSIDIARY] By:

 

Name: Title:

 

J-II-3



--------------------------------------------------------------------------------

Acknowledged by:

BANK OF AMERICA, N.A.,

as Credit Agreement Collateral Agent

By:

 

Name: Title:

[    ],

as Initial Additional First Lien Collateral Agent

By:

 

Name: Title: [EACH OTHER ADDITIONAL COLLATERAL AGENT], as Additional Collateral
Agent By:

 

Name: Title:

 

J-II-4



--------------------------------------------------------------------------------

Acknowledged by: SUMMIT MATERIALS, LLC By:

 

Name:

Title:

 

J-II-5



--------------------------------------------------------------------------------

EXHIBIT K

[Form of]

ADMINISTRATIVE QUESTIONNAIRE

 

 

I. General Information

 

Deal Name:   

Summit Materials, LLC

US $[            ] Senior Secured Credit Facilities

Lender Institution’s Legal Name for Documentation Purposes:    Name, Phone and
Fax Number of Individual(s) to Receive Draft(s):    Number of Signature Lines
Required:   

 

II. Lender Contact Information

 

    

CREDIT CONTACT

  

CLOSING CONTACT

Primary Contact Name:       Back-up Name:      

Street Address

(for courier purposes)

      Primary Contact Phone Number:       Back-up Contact Phone Number:      
Primary Contact Fax Number:       Back-up Contact Fax Number:       Primary
Contact E-mail Address:       Back-up Contact E-mail Address      

 

* Please list any special function contacts on a separate sheet (i.e. L/C’s,
Foreign Currency, Bid Loans, etc.)

 

K-1



--------------------------------------------------------------------------------

    

DEAL ADMINISTRATOR

    

Primary Contact Name:

     

Back-up Name:

     

Street Address

(for courier purposes)

     

Primary Contact Phone Number:

     

Primary Contact Fax Number:

     

Primary Contact E-mail Address

     

 

III. Financial Information, Compliance, Intralinks, Executed Closing Documents,
Etc.

 

Bank Name: Address: Department: Contact Name: Contact Phone: Contact Fax:
Contact Email:

 

IV. Lender Fed Payment Instructions*

 

Bank Name: City and State: ABA Routing Number: Account Name: Account Number:
Re:: Attention:

 

* Please list any additional or non-Fed payment instructions on a separate
sheet.

 

V. Tax Reporting Information1

TAX ID#:

Please fill out completely and return this form to:

 

Bank of America, N.A. Agency Management [                ] Attn:
[                    ] Tel: [                    ] Fax: [                    ]
Email: [                    ]

 

1  Include tax form as applicable to lender.

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L-1

[FORM OF]

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
participations in Swing Line Loans and L/C Obligations included in such
facility) and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

L-1-1



--------------------------------------------------------------------------------

to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1. Assignor[s]:

 

 

2. Assignee[s]:

 

 

[for each Assignee, indicate if the Sponsor or a Non-Debt Fund Affiliate of the
Sponsor] 3. Affiliate Status:

 

4. Borrower(s): Summit Materials, LLC 5. Administrative Agent: Bank of America,
N.A., including any successor thereto, as the administrative agent under the
Credit Agreement 6. Credit Agreement: The Amended and Restated Credit Agreement,
dated as of July 17, 2015, among Summit Materials, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto from time to
time, Bank of America, N.A., as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender, and the lenders party thereto from time to time.
7. Assigned Interest:

 

 

L-1-2



--------------------------------------------------------------------------------

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate
Amount of
Commitment/
Loans for all
Lenders8      Amount of
Commitment/
Loans
Assigned9      Percentage
Assigned of
Commitment/
Loans10     CUSIP
Number          $                    $                                   %      
      $                    $                                   %             $
                   $                                   %   

 

[8.   Trade Date:     ]11

Effective Date:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Affiliated Lender Assignment
and Assumption (e.g. “Restatement Effective Date Term Loans”, “Incremental Term
Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  After giving effect to Assignee’s purchase and assumption of the Assigned
Interest, the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 25% of the original principal amount of all
Term Loans at such time outstanding. To the extent any assignment to any
Affiliated Lender would result in the aggregate principal amount of all Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap, such excess will
be void ab initio.

10  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

L-1-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:

 

Name: Title: ASSIGNEE [NAME OF ASSIGNEE] By:

 

Name: Title:

 

Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

Name: Title: By:

 

Name: Title:

 

L-1-4



--------------------------------------------------------------------------------

[Consented to]:12 SUMMIT MATERIALS, LLC By:

 

Name: Title:

 

12  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

L-1-5



--------------------------------------------------------------------------------

ANNEX 1

TO AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(a) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.07(b) of the Credit Agreement), (iii) from and after the Effective
Date referred to in this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it
acknowledges that [the] [each] Assignor is an Affiliated Lender and may possess
material non-public information with respect to Holdings and its Subsidiaries or
the securities of any of them that has not been disclosed to the Lenders,
(vi) it has received a copy of the Credit Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Sections 6.01(a) of the Credit Agreement and
(b) thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vii) it has, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(viii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, including but not limited to any
documentation required pursuant to Section 3.01 of the Credit Agreement, duly
completed and executed by

 

L-1-6



--------------------------------------------------------------------------------

[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

L-1-7



--------------------------------------------------------------------------------

EXHIBIT L-2

[FORM OF]

AFFILIATED LENDER NOTICE

Bank of America, N.A., as Administrative Agent

[                    ]

Attention: [                    ]

Telephone: [                    ]

Telecopier: [                    ]

Electronic Mail: [                    ]

 

Re: Amended and Restated Credit Agreement, dated as of July 17, 2015 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Summit Materials, LLC, a Delaware limited liability company
(the “Borrower”), the Guarantors party thereto from time to time, Bank of
America, N.A., as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender, and the lenders party thereto from time to time.

Dear Sir or Madam:

The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 10.07(l) of the Credit Agreement, that

(a) it has entered into an agreement to purchase via assignment a portion of the
Term Loans under the Credit Agreement,

(b) the assignor in the proposed assignment is [                    ],

(c) immediately after giving effect to such assignment, the Proposed Affiliate
Assignee will be an Affiliated Lender,

(d) the principal amount of Term Loans to be purchased by such Proposed
Affiliate Assignee in the assignment contemplated hereby is $        ,

(e) the aggregate amount of all Term Loans held by such Proposed Affiliate
Assignee and each other Affiliated Lender after giving effect to the assignment
hereunder (if accepted) is $[        ],

(f) it, in its capacity as a Term Lender under the Credit Agreement, hereby
waives any right to bring any action against the Administrative Agent with
respect to the Term Loans that are the subject of the proposed assignment
hereunder, and

(g) the proposed effective date of the assignment contemplated hereby is
[            , 20    ].

 

L-2-1



--------------------------------------------------------------------------------

Very truly yours, [EXACT LEGAL NAME OF PROPOSED AFFILIATE ASSIGNEE] By:

 

Name: Title: Phone Number: Fax: Email: Date:

 

 

L-2-2



--------------------------------------------------------------------------------

EXHIBIT L-3

[FORM OF]

ACCEPTANCE AND PREPAYMENT NOTICE

Date:             , 20    

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 2.05(a)(v)(D) of that certain Amended and Restated Credit Agreement,
dated as of July 17, 2015 (as amended, modified, refinanced and/or restated from
time to time, the “Credit Agreement”), among Summit Materials, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors party thereto from
time to time, Bank of America, N.A., as Administrative Agent, Collateral Agent,
L/C Issuer and Swing Line Lender, and the lenders party thereto from time to
time, and (b) that certain Solicited Discounted Prepayment Notice, dated
            , 20    , from the applicable Company Party (the “Solicited
Discounted Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Company Party
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[    ]% in respect of the Term Loans] [[    ]% in respect of
the [            , 20    ]1 tranche[(s)] of the [    ]2 Class of Term Loans]
(the “Acceptable Discount”) in an aggregate amount not to exceed the Solicited
Discounted Prepayment Amount.

The Company Party expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 2.05(a)(v)(D)
of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [            , 20    ]3 tranche[s] of the
[    ]4 Class of Term Loans] as follows:

1. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Company Party was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Company Party’s election not to accept any
Solicited Discounted Prepayment Offers made by a Term Lender.]5

2. No Default or Event of Default has occurred and is continuing.

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

5  Insert applicable representation.

 

L-3-1



--------------------------------------------------------------------------------

The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Company Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Acceptance and Prepayment Notice.

[The remainder of this page is intentionally left blank.]

 

L-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:

 

Name: Title:

 

L-3-3



--------------------------------------------------------------------------------

EXHIBIT L-4

[FORM OF]

DISCOUNT RANGE PREPAYMENT NOTICE

Date:             , 20    

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(C) of that certain Amended and Restated Credit Agreement,
dated as of July 17, 2015 (as amended, modified, refinanced and/or restated from
time to time, the “Credit Agreement”), among Summit Materials, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors party thereto from
time to time, Bank of America, N.A., as Administrative Agent, Collateral Agent,
L/C Issuer and Swing Line Lender, and the lenders party thereto from time to
time. Capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(C) of the Credit Agreement, the Company Party
hereby requests that [each Term Lender] [each Term Lender of the [            ,
20    ]1 tranche[s] of the [    ]2 Class of Term Loans] submit a Discount Range
Prepayment Offer. Any Discounted Loan Term Prepayment made in connection with
this solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Company Party to [each Term Lender] [each Term Lender
of the [            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans].

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that will be made in connection with this solicitation is [$[        ] of Term
Loans] [$[        ] of the [            , 20    ]5 tranche[(s)] of the [    ]6
Class of Term Loans] (the “Discount Range Prepayment Amount”).7

3. The Company Party is willing to make Discount Loan Prepayments at a
percentage discount to par value greater than or equal to [[    ]% but less than
or equal to [    ]% in respect of the Term Loans] [[    ]% but less than or
equal to [    ]% in respect of the [            , 20    ]8 tranche[(s)] of the
[    ]9 Class of Term Loans] (the “Discount Range”).

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

7  Minimum of $10.0 million and whole increments of $1.0 million.

8  List multiple tranches if applicable.

9  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

 

L-4-1



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York City time, on the date that is the third Business Day
following the date of delivery of this notice pursuant to Section 2.05(a)(v)(C)
of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [            , 20    ]10 tranche[s] of the
[    ]11 Class of Term Loans] as follows:

1. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Company Party was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Company Party’s election not to accept any
Solicited Discounted Prepayment Offers made by a Term Lender.]12

2. No Default or Event of Default has occurred and is continuing.

The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

10  List multiple tranches if applicable.

11  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

12  Insert applicable representation.

 

L-4-2



--------------------------------------------------------------------------------

The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Discount Range Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

L-4-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:

 

Name: Title:

Enclosure: Form of Discount Range Prepayment Offer

 

L-4-4



--------------------------------------------------------------------------------

EXHIBIT L-5

[FORM OF]

DISCOUNT RANGE PREPAYMENT OFFER

Date:             , 20    

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Amended and Restated Credit Agreement, dated as of
July 17, 2015 (as amended, modified, refinanced and/or restated from time to
time, the “Credit Agreement”), among Summit Materials, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto from time to
time, Bank of America, N.A., as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender, and the lenders party thereto from time to time,
and (b) the Discount Range Prepayment Notice, dated             , 20    , from
the applicable Company Party (the “Discount Range Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Discount Range Prepayment Notice or, to
the extent not defined therein, in the Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on [the
Term Loans] [the [            , 20    ]1 tranche[s] of the [    ]2 Class of Term
Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

[Term Loans - $[        ]]

[[            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans -
$[        ]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            , 20    ]5 tranche[(s)] of the [    ]6 Class of Term
Loans] (the “Submitted Discount”).

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

 

L-5-1



--------------------------------------------------------------------------------

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[            , 20    ]7 tranche[s] of the
[    ]8 Class of Term Loans] indicated above pursuant to Section 2.05(a)(v)(C)
of the Credit Agreement at a price equal to the Applicable Discount and in an
aggregate outstanding amount not to exceed the Submitted Amount, as such amount
may be reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

7  List multiple tranches if applicable.

8  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

 

L-5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF LENDER] By:

 

Name: Title:

 

L-5-3



--------------------------------------------------------------------------------

EXHIBIT L-6

[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:             , 20    

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(D) of that certain Amended and Restated Credit Agreement,
dated as of July 17, 2015 (as amended, modified, refinanced and/or restated from
time to time, the “Credit Agreement”), among Summit Materials, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors party thereto from
time to time, Bank of America, N.A., as Administrative Agent, Collateral Agent,
L/C Issuer and Swing Line Lender, and the lenders party thereto from time to
time. Capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Company Party
hereby requests that [each Term Lender] [each Term Lender of the [            ,
20    ]1 tranche[s] of the [    ]2 Class of Term Loans] submit a Solicited
Discounted Prepayment Offer. Any Discounted Term Loan Prepayment made in
connection with this solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Company Party to [each Term Lender] [each Term Lender of
the [            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans].

2. The maximum aggregate amount of the Discounted Term Loan Prepayment that will
be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):5

[Term Loans - $[        ]]

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

5  Minimum of $10.0 million and whole increments of $1.0 million.

 

L-6-1



--------------------------------------------------------------------------------

[[            , 20    ]6 tranche[s] of the [    ]7 Class of Term Loans -
$[        ]]

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York City time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.05(a)(v)(D) of the
Credit Agreement.

The Company Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Solicited Discounted Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

6  List multiple tranches if applicable.

7  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

 

L-6-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:

 

Name: Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

L-6-3



--------------------------------------------------------------------------------

EXHIBIT L-7

[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:             , 20    

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Amended and Restated Credit Agreement, dated as of
July 17, 2015 (as amended, modified, refinanced and/or restated from time to
time, the “Credit Agreement”), among Summit Materials, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto from time to
time, Bank of America, N.A., as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender, and the lenders party thereto from time to time,
and (b) the Solicited Discounted Prepayment Notice, dated             , 20    ,
from the applicable Company Party (the “Solicited Discounted Prepayment
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Solicited Discounted Prepayment
Notice or, to the extent not defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York City time on the
third Business Day following your receipt of this notice.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Term Loans][[            , 20    ]1 tranche[s] of the [    ]2 Class of
Term Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Offered
Amount”):

[Term Loans - $[        ]]

[[            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans -
$[        ]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            , 20    ]5 tranche[(s)] of the [    ]6 Class of Term
Loans] (the “Offered Discount”).

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

 

L-7-1



--------------------------------------------------------------------------------

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[            , 20    ]7 tranche[s] of the
[    ]8 Class of Term Loans] pursuant to Section 2.05(a)(v)(D) of the Credit
Agreement at a price equal to the Acceptable Discount and in an aggregate
outstanding amount not to exceed such Term Lender’s Offered Amount as such
amount may be reduced in accordance with the Solicited Discount Proration, if
any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

7  List multiple tranches if applicable.

8  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

 

L-7-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[NAME OF LENDER] By:

 

Name: Title:

 

L-7-3



--------------------------------------------------------------------------------

EXHIBIT L-8

[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:             , 20    

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(B) of that certain Credit Agreement, dated as of July 17,
2015 (as amended, modified, refinanced and/or restated from time to time, the
“Credit Agreement”), among Summit Materials, LLC, a Delaware limited liability
company (the “Borrower”), the Guarantors party thereto from time to time, Bank
of America, N.A., as Administrative Agent, Collateral Agent, L/C Issuer and
Swing Line Lender, and the lenders party thereto from time to time. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(B) of the Credit Agreement, the Company Party
hereby offers to make a Discounted Term Loan Prepayment [to each Term Lender]
[to each Term Lender of the [            , 20    ]1 tranche[s] of the [    ]2
Class of Term Loans] on the following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only [to
each Term Lender] [to each Term Lender of the [            , 20    ]3 tranche[s]
of the [    ]4 Class of Term Loans].

2. The aggregate principal amount of the Discounted Term Loan Prepayment that
will be made in connection with this offer shall not exceed [$[            ] of
Term Loans] [$[        ] of the [            , 20    ]5 tranche[(s)] of the
[    ]6 Class of Term Loans] (the “Specified Discount Prepayment Amount”).7

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            , 20    ]8 tranche[(s)] of the [    ]9 Class of Term
Loans] (the “Specified Discount”).

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

7  Minimum of $10.0 million and whole increments of $1.0 million.

8  List multiple tranches if applicable.

9  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

 

L-8-1



--------------------------------------------------------------------------------

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York City
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.05(a)(v)(B) of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [            , 20    ]10 tranche[s] of the
[    ]11 Class of Term Loans] as follows:

1. The Company Party will not use proceeds of Revolving Credit Loans or Swing
Line Loans to fund this Discounted Loan Prepayment.

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Company Party was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Company Party’s election not to accept any
Solicited Discounted Prepayment Offers made by a Term Lender.]12

3. No Default or Event of Default has occurred and is continuing.

 

10  List multiple tranches if applicable.

11  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

12  Insert applicable representation.

 

L-8-2



--------------------------------------------------------------------------------

The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with their decision whether or not to accept the
offer set forth in this Specified Discount Prepayment Notice and the acceptance
of any prepayment made in connection with this Specified Discount Prepayment
Notice.

The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

L-8-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:

 

Name: Title:

Enclosure: Form of Specified Discount Prepayment Response

 

L-8-4



--------------------------------------------------------------------------------

EXHIBIT L-9

[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:             , 20    

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of July 17, 2015 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Summit Materials, LLC, a Delaware limited liability company
(the “Borrower”), the Guarantors party thereto from time to time, Bank of
America, N.A., as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender, and the lenders party thereto from time to time, and (b) the
Specified Discount Prepayment Notice, dated             , 20    , from the
applicable Company Party (the “Specified Discount Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Specified Discount Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Term Loans] [[            , 20    ]1 tranche[s] of
the [    ]2 Class of Term Loans - $[    ]] held by such Term Lender at the
Specified Discount in an aggregate outstanding amount as follows:

[Term Loans - $[            ]]

[[            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans -
$[    ]]

The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans][[            , 20    ]5 tranche[s] the
[    ]6 Class of Term Loans]

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Restatement Effective Date
Term Loans”, “Incremental Term Loans”, “Refinancing Term Loans” or “Extended
Term Loans”).

 

L-9-1



--------------------------------------------------------------------------------

pursuant to Section 2.05(a)(v)(B) of the Credit Agreement at a price equal to
the [applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

L-9-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF LENDER] By:

 

Name: Title:

 

L-9-3



--------------------------------------------------------------------------------

EXHIBIT M-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, modified, refinanced, and restated from time to time, the “Credit
Agreement”) entered into as of July 17, 2015 (as amended, modified, refinanced
and/or restated from time to time, the “Credit Agreement”), among Summit
Materials, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors party thereto from time to time, Bank of America, N.A., as
Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender, and
the lenders party thereto from time to time (collectively, the “Lenders” and
individually, a “Lender”).

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent shareholder”
of the Borrower (or Summit Materials Holdings L.P.) within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower (or Summit Materials Holdings L.P.) as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding each such payment.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:             , 20[    ]

 

M-1-1



--------------------------------------------------------------------------------

EXHIBIT M-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants that are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, modified, refinanced, and restated from time to time, the “Credit
Agreement”) entered into as of July 17, 2015 (as amended, modified, refinanced
and/or restated from time to time, the “Credit Agreement”), among Summit
Materials, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors party thereto from time to time, Bank of America, N.A., as
Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender, and
the lenders party thereto from time to time (collectively, the “Lenders” and
individually, a “Lender”).

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower (or Summit Materials
Holdings L.P.) within the meaning of Section 871(h)(3)(B) of the Code, and
(iv) it is not a “controlled foreign corporation” related to the Borrower (or
Summit Materials Holdings L.P.) as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding each
such payment.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:             , 20[    ]

 

M-2-1



--------------------------------------------------------------------------------

EXHIBIT M-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants that are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, modified, refinanced, and restated from time to time, the “Credit
Agreement”) entered into as of July 17, 2015 (as amended, modified, refinanced
and/or restated from time to time, the “Credit Agreement”), among Summit
Materials, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors party thereto from time to time, Bank of America, N.A., as
Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender, and
the lenders party thereto from time to time (collectively, the “Lenders” and
individually, a “Lender”).

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members claiming the portfolio interest exemption
(the “applicable partners/members”) are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of the applicable partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of the
applicable partners/members is a “10 percent shareholder” of the Borrower (or
Summit Materials Holdings L.P.) within the meaning of Section 871(h)(3)(B) of
the Code, and (v) none of the applicable partners/members is a “controlled
foreign corporation” related to the Borrower (or Summit Materials Holdings L.P.)
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with an Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, from each of the applicable partners/members. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:             , 20[    ]

 

M-3-1



--------------------------------------------------------------------------------

EXHIBIT M-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, modified, refinanced, and restated from time to time, the “Credit
Agreement”) entered into as of July 17, 2015 (as amended, modified, refinanced
and/or restated from time to time, the “Credit Agreement”), among Summit
Materials, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors party thereto from time to time, Bank of America, N.A., as
Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender, and
the lenders party thereto from time to time (collectively, the “Lenders” and
individually, a “Lender”).

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members
claiming the portfolio interest exemption (the “applicable partners/members”)
are the sole beneficial owners of such Loan(s) (as well as any Note(s)
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to this Credit Agreement or any other Loan Document, neither the undersigned nor
any of the applicable partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of the
applicable partners/members is a “10 percent shareholder” of the Borrower (or
Summit Materials Holdings L.P.) within the meaning of Section 871(h)(3)(B) of
the Code, and (v) none of the applicable partners/members is a “controlled
foreign corporation” related to the Borrower (or Summit Materials Holdings L.P.)
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Borrower and the Administrative Agent with an
Internal Revenue Service Form W 8IMY accompanied by accompanied by an Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable, from each of the
applicable partners/members. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

M-4-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:

 

Name: Title:

Date:             , 201[  ]

 

M-4-2